

 S1177 ENR: Every Student Succeeds Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 1177IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the Elementary and Secondary Education Act of 1965 to ensure that every child
			 achieves. 
	
 1.Short titleThis Act may be cited as the Every Student Succeeds Act. 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. References.Sec. 4. Transition.Sec. 5. Effective dates.Sec. 6. Table of contents of the Elementary and Secondary Education Act of 1965.Title I—Improving basic programs operated by State and local educational agenciesPart A—Improving basic programs operated by State and local educational agenciesSec. 1000. Redesignations.Sec. 1001. Statement of purpose.Sec. 1002.  Authorization of appropriations.Sec. 1003. School improvement.Sec. 1004. Direct student services.Sec. 1005. State plans.Sec. 1006. Local educational agency plans.Sec. 1007. Eligible school attendance areas.Sec. 1008. Schoolwide programs.Sec. 1009. Targeted assistance schools.Sec. 1010. Parent and family engagement.Sec. 1011. Participation of children enrolled in private schools.Sec. 1012. Supplement, not supplant.Sec. 1013. Coordination requirements.Sec. 1014. Grants for the outlying areas and the Secretary of the Interior.Sec. 1015. Allocations to States.Sec. 1016. Adequacy of funding rule.Sec. 1017. Education finance incentive grant program.Part B—State assessment grantsSec. 1201. State assessment grants.Part C—Education of migratory childrenSec. 1301. Education of migratory children.Part D—Prevention and intervention programs for children and youth who are neglected, delinquent,
			 or at-riskSec. 1401. Prevention and intervention programs for children and youth who are neglected,
			 delinquent, or at-risk.Part E—Flexibility for equitable per-pupil fundingSec. 1501. Flexibility for equitable per-pupil funding.Part F—General provisionsSec. 1601. General provisions.Title II—Preparing, training, and recruiting high-quality teachers, principals, or other school
			 leadersSec. 2001. General provisions.Sec. 2002. Preparing, training, and recruiting high-quality teachers, principals, or other school
			 leaders.Title III—Language instruction for English learners and immigrant studentsSec. 3001. Redesignation of certain provisions.Sec. 3002. Authorization of appropriations.Sec. 3003. English language acquisition, language enhancement, and academic achievement.Sec. 3004. General provisions.Title IV—21st century schoolsSec. 4001. Redesignations and transfers.Sec. 4002. General provisions.Part A—Student support and academic enrichment grantsSec. 4101. Student support and academic enrichment grants.Part B—21st century community learning centersSec. 4201. 21st century community learning centers.Part C—Expanding Opportunity through Quality Charter SchoolsSec. 4301. Charter schools.Part D—Magnet schools assistanceSec. 4401. Magnet schools assistance.Part E—Family engagement in education programsSec. 4501. Family Engagement in Education Programs.Part F—National activitiesSec. 4601. National activities.Title V—State innovation and local flexibilitySec. 5001. General provisions.Sec. 5002. Funding Transferability for State and Local Educational Agencies.Sec. 5003. Rural education initiative.Sec. 5004. General provisions.Sec. 5005. Review relating to rural local educational agencies.Title VI—Indian, Native Hawaiian, and Alaska Native educationSec. 6001. Conforming amendments.Sec. 6002. Indian education.Sec. 6003. Native Hawaiian education.Sec. 6004. Alaska Native education.Sec. 6005. Report on Native American language medium education.Sec. 6006. Report on responses to Indian student suicides.Title VII—Impact AidSec. 7001. General provisions.Sec. 7002. Purpose.Sec. 7003. Payments relating to federal acquisition of real property.Sec. 7004. Payments for eligible federally connected children.Sec. 7005. Policies and procedures relating to children residing on Indian lands.Sec. 7006. Application for payments under sections 7002 and 7003.Sec. 7007. Construction.Sec. 7008. Facilities.Sec. 7009. State consideration of payments in providing state aid.Sec. 7010. Federal administration.Sec. 7011. Administrative hearings and judicial review.Sec. 7012. Definitions.Sec. 7013. Authorization of appropriations.Title VIII—General provisions Sec. 8001. General provisions.Sec. 8002. Definitions.Sec. 8003. Applicability of title.Sec. 8004. Applicability to Bureau of Indian Education operated schools.Sec. 8005. Consolidation of State administrative funds for elementary and secondary education
			 programs.Sec. 8006. Consolidation of funds for local administration.Sec. 8007. Consolidated set-aside for Department of the Interior funds.Sec. 8008. Department staff.Sec. 8009. Optional consolidated State plans or applications.Sec. 8010. General applicability of State educational agency assurances.Sec. 8011. Rural consolidated plan.Sec. 8012. Other general assurances.Sec. 8013. Waivers of statutory and regulatory requirements.Sec. 8014. Approval and disapproval of State plans and local applications.Sec. 8015. Participation by private school children and teachers.Sec. 8016. Standards for by-pass.Sec. 8017. Complaint process for participation of private school children.Sec. 8018. By-pass determination process.Sec. 8019. Maintenance of effort.Sec. 8020. Prohibition regarding state aid.Sec. 8021. School prayer.Sec. 8022. Prohibited uses of funds.Sec. 8023. Prohibitions.Sec. 8024. Prohibitions on Federal Government and use of Federal funds.Sec. 8025. Armed forces recruiter access to students and student recruiting information.Sec. 8026. Prohibition on federally sponsored testing.Sec. 8027. Limitations on national testing or certification for teachers, principals, or other
			 school leaders.Sec. 8028. Prohibition on requiring State participation.Sec. 8029. Civil rights.Sec. 8030. Consultation with Indian tribes and tribal organizations.Sec. 8031. Outreach and technical assistance for rural local educational agencies.Sec. 8032. Consultation with the Governor.Sec. 8033. Local governance.Sec. 8034. Rule of construction regarding travel to and from school.Sec. 8035. Limitations on school-based health centers.Sec. 8036. State control over standards.Sec. 8037. Sense of Congress on protecting student privacy.Sec. 8038. Prohibition on aiding and abetting sexual abuse.Sec. 8039. Sense of Congress on restoration of state sovereignty over public education.Sec. 8040. Privacy.Sec. 8041. Analysis and periodic review; sense of Congress; technical assistance.Sec. 8042. Evaluations.Title IX—Education for the Homeless and Other Laws Part A—Homeless children and youthsSec. 9101. Statement of policy.Sec. 9102. Grants for State and local activities.Sec. 9103. Local educational agency subgrants.Sec. 9104. Secretarial responsibilities.Sec. 9105. Definitions.Sec. 9106. Authorization of appropriations.Sec. 9107. Effective date.Part B—Miscellaneous; other lawsSec. 9201. Findings and sense of Congress on sexual misconduct.Sec. 9202. Sense of Congress on First Amendment rights.Sec. 9203. Preventing improper use of taxpayer funds.Sec. 9204. Accountability to taxpayers through monitoring and oversight.Sec. 9205. Report on Department actions to address Office of Inspector General reports.Sec. 9206. Posthumous pardon.Sec. 9207. Education Flexibility Partnership Act of 1999 reauthorization.Sec. 9208. Report on the reduction of the number and percentage of students who drop out of school.Sec. 9209. Report on subgroup sample size.Sec. 9210. Report on student home access to digital learning resources.Sec. 9211. Study on the title I formula.Sec. 9212. Preschool development grants.Sec. 9213. Review of Federal early childhood education programs.Sec. 9214. Use of the term highly qualified in other laws.Sec. 9215. Additional conforming amendments to other laws.
 3.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		4.Transition
			(a)Funding authority
				(1)Multi-year awards
 (A)Programs no longer authorizedExcept as otherwise provided in this Act or the amendments made by this Act, the recipient of a multiyear award under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), as in effect on the day before the date of enactment of this Act, under a program that is not authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), as amended by this Act, and—
 (i)that is not substantively similar to a program authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), as amended by this Act, shall continue to receive funds in accordance with the terms of such prior award, except that no additional funds for such program may be awarded after September 30, 2016; and
 (ii)that is substantively similar to a program authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), as amended by this Act, shall continue to receive funds in accordance with the terms of such prior award.
 (B)Authorized programsExcept as otherwise provided in this Act, or the amendments made by this Act, the recipient of a multiyear award under a program that was authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), as in effect on the day before the date of enactment of this Act, and that is authorized under such Act (20 U.S.C. 6301 et seq.), as amended by this Act, shall continue to receive funds in accordance with the terms of such prior award.
 (2)Planning and transitionNotwithstanding any other provision of law, a recipient of funds under a program described in paragraph (1)(A)(ii) or (1)(B) may use funds awarded to the recipient under such program, to carry out necessary and reasonable planning and transition activities in order to ensure the recipient’s compliance with the amendments to such program made by this Act.
 (b)Orderly transitionSubject to subsection (a)(1)(A)(i), the Secretary shall take such steps as are necessary to provide for the orderly transition to, and implementation of, programs authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et. seq.), as amended by this Act, from programs authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), as in effect on the day before the date of enactment of this Act.
			(c)Termination of certain waivers
 (1)In generalNotwithstanding any other provision of this Act, and subject to section 5(e)(2), a waiver described in paragraph (2) shall be null and void and have no legal effect on or after August 1, 2016.
 (2)WaiversA waiver shall be subject to paragraph (1) if the waiver was granted by the Secretary of Education to a State or consortium of local educational agencies under the program first introduced in a letter to chief State school officers dated September 23, 2011, and authorized under section 9401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861), as in effect on the day before the date of enactment of this Act.
				5.Effective dates
 (a)In generalExcept as otherwise provided in this Act, or an amendment made by this Act, this Act, and the amendments made by this Act, shall be effective upon the date of enactment of this Act.
 (b)Noncompetitive programsWith respect to noncompetitive programs under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq) and the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.) under which any funds are allotted by the Secretary of Education to recipients on the basis of a formula, the amendments made by this Act shall be effective beginning on July 1, 2016, except as otherwise provided in such amendments.
 (c)Competitive programsWith respect to programs that are conducted by the Secretary of Education on a competitive basis (and are not programs described in subsection (b)) under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the amendments made by this Act with respect to appropriations for use under such programs shall be effective beginning on October 1, 2016, except as otherwise provided in such amendments.
 (d)Impact AidWith respect to title VII of the Elementary and Secondary Education Act of 1965, as amended by this Act, the amendments made by this Act shall take effect with respect to appropriations for use under such title beginning fiscal year 2017, except as otherwise provided in such amendments.
			(e)Title I of the Elementary and Secondary Education Act of 1965
 (1)Effective dates for section 1111 of the Elementary and Secondary Education Act of 1965Notwithstanding any other provision of this Act, or the amendments made by this Act, and subject to paragraph (2) of this subsection—
 (A)section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)), as in effect on the day before the date of enactment of this Act, shall be effective through the close of August 1, 2016;
 (B)subsections (c) and (d) of section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311), as amended by this Act, shall take effect beginning with school year 2017–2018; and
 (C)section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)), as amended by this Act, and any other provision of section 1111 of such Act (20 U.S.C. 6311), as amended by this Act, which is not described in subparagraph (B) of this paragraph, shall take effect in a manner consistent with subsection (a).
					(2)Special rule
 (A)In generalNotwithstanding any other provision of this Act (including subsection (b) and paragraph (1)), any school or local educational agency described in subparagraph (B) shall continue to implement interventions applicable to such school or local educational agency under clause (i) or (ii) of subparagraph (B) until—
 (i)the State plan for the State in which the school or agency is located under section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311), as amended by this Act, is approved under such section (20 U.S.C. 6311); or
 (ii)subsections (c) and (d) of section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311), as amended by this Act, take effect in accordance with paragraph (1)(B),
 whichever occurs first.(B)Certain schools and local educational agenciesA school or local educational agency shall be subject to the requirements of subparagraph (A), if such school or local educational agency has been identified by the State in which the school or local educational agency is located—
 (i)as in need of improvement, corrective action, or restructuring under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), as in effect on the day before the date of enactment of this Act; or
 (ii)as a priority or focus school under a waiver granted by the Secretary of Education under section 9401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861), as in effect on the day before the date of enactment of this Act.
 6.Table of contents of the Elementary and Secondary Education Act of 1965Section 2 is amended to read as follows: Sec. 1. Short title.Sec. 2. Table of contents.Title I—Improving the Academic Achievement of the DisadvantagedSec. 1001. Statement of purpose.Sec. 1002. Authorization of appropriations.Sec. 1003. School improvement.Sec. 1003A. Direct student services.Sec. 1004. State administration.Part A—Improving Basic Programs Operated by Local Educational AgenciesSubpart 1—Basic Program RequirementsSec. 1111. State plans.Sec. 1112. Local educational agency plans.Sec. 1113. Eligible school attendance areas.Sec. 1114. Schoolwide programs.Sec. 1115. Targeted assistance schools.Sec. 1116. Parent and family engagement.Sec. 1117. Participation of children enrolled in private schools.Sec. 1118. Fiscal requirements.Sec. 1119. Coordination requirements.Subpart 2—AllocationsSec. 1121. Grants for the outlying areas and the Secretary of the Interior.Sec. 1122. Allocations to States.Sec. 1124. Basic grants to local educational agencies.Sec. 1124A. Concentration grants to local educational agencies.Sec. 1125. Targeted grants to local educational agencies.Sec. 1125AA. Adequacy of funding to local educational agencies in fiscal years after fiscal year 2001.Sec. 1125A. Education finance incentive grant program.Sec. 1126. Special allocation procedures.Sec. 1127. Carryover and waiver.Part B—State Assessment GrantsSec. 1201. Grants for State assessments and related activities.Sec. 1202. State option to conduct assessment system audit.Sec. 1203. Allotment of appropriated funds.Sec. 1204. Innovative assessment and accountability demonstration authority.Part C—Education of Migratory ChildrenSec. 1301. Program purposes.Sec. 1302. Program authorized.Sec. 1303. State allocations.Sec. 1304. State applications; services.Sec. 1305. Secretarial approval; peer review.Sec. 1306. Comprehensive needs assessment and service-delivery plan; authorized activities.Sec. 1307. Bypass.Sec. 1308. Coordination of migrant education activities.Sec. 1309. Definitions.Part D—Prevention and Intervention Programs for Children and Youth Who Are Neglected, Delinquent, or At-RiskSec. 1401. Purpose and program authorization.Sec. 1402. Payments for programs under this part.Subpart 1—State Agency ProgramsSec. 1411. Eligibility.Sec. 1412. Allocation of funds.Sec. 1413. State reallocation of funds.Sec. 1414. State plan and State agency applications.Sec. 1415. Use of funds.Sec. 1416. Institution-wide projects.Sec. 1417. Three-year programs or projects.Sec. 1418. Transition services.Sec. 1419. Technical assistance.Subpart 2—Local Agency ProgramsSec. 1421. Purpose.Sec. 1422. Programs operated by local educational agencies.Sec. 1423. Local educational agency applications.Sec. 1424. Uses of funds.Sec. 1425. Program requirements for correctional facilities receiving funds under this section.Sec. 1426. Accountability.Subpart 3—General ProvisionsSec. 1431. Program evaluations.Sec. 1432. Definitions.Part E—Flexibility for Equitable Per-Pupil FundingSec. 1501. Flexibility for equitable per-pupil funding.Part F—General ProvisionsSec. 1601. Federal regulations.Sec. 1602. Agreements and records.Sec. 1603. State administration.Sec. 1604. Prohibition against Federal mandates, direction, or control.Sec. 1605. Rule of construction on equalized spending.Title II—Preparing, Training, and Recruiting High-Quality Teachers, Principals, and Other School LeadersSec. 2001. Purpose.Sec. 2002. Definitions.Sec. 2003. Authorization of appropriations.Part A—Supporting Effective InstructionSec. 2101. Formula grants to States.Sec. 2102. Subgrants to local educational agencies.Sec. 2103. Local uses of funds.Sec. 2104. Reporting.Part B—National ActivitiesSec. 2201. Reservations.Subpart 1—Teacher and School Leader Incentive Program Sec. 2211. Purposes; definitions.Sec. 2212. Teacher and school leader incentive fund grants.Sec. 2213. Reports.Subpart 2—Literacy Education for All, Results for the NationSec. 2221. Purposes; definitions.Sec. 2222. Comprehensive literacy State development grants.Sec. 2223. Subgrants to eligible entities in support of birth through kindergarten entry literacy.Sec. 2224. Subgrants to eligible entities in support of kindergarten through grade 12 literacy.Sec. 2225. National evaluation and information dissemination.Sec. 2226. Innovative approaches to literacy.Subpart 3—American History and Civics EducationSec. 2231. Program authorized.Sec. 2232. Presidential and congressional academies for American history and civics.Sec. 2233. National activities.Subpart 4—Programs of National SignificanceSec. 2241. Funding allotment.Sec. 2242. Supporting effective educator development.Sec. 2243. School leader recruitment and support.Sec. 2244. Technical assistance and national evaluation.Sec. 2245. STEM master teacher corps.Part C—General ProvisionsSec. 2301. Supplement, not supplant.Sec. 2302. Rules of construction.Title III—Language Instruction for English Learners and Immigrant StudentsSec. 3001. Authorization of appropriations.Part A—English Language Acquisition, Language Enhancement, and Academic Achievement ActSec. 3101. Short title.Sec. 3102. Purposes.Subpart 1—Grants and Subgrants for English Language Acquisition and Language EnhancementSec. 3111. Formula grants to States.Sec. 3112. Native American and Alaska Native children in school.Sec. 3113. State and specially qualified agency plans.Sec. 3114. Within-State allocations.Sec. 3115. Subgrants to eligible entities.Sec. 3116. Local plans.Subpart 2—Accountability and AdministrationSec. 3121. Reporting.Sec. 3122. Biennial reports.Sec. 3123. Coordination with related programs.Sec. 3124. Rules of construction.Sec. 3125. Legal authority under State law.Sec. 3126. Civil rights.Sec. 3127. Programs for Native Americans and Puerto Rico.Sec. 3128. Prohibition.Subpart 3—National ActivitiesSec. 3131. National professional development project.Part B—General ProvisionsSec. 3201. Definitions.Sec. 3202. National clearinghouse.Sec. 3203. Regulations.Title IV—21st Century SchoolsSec. 4001. General provisions.Part A—Student Support and Academic Enrichment GrantsSubpart 1—Student Support and Academic Enrichment GrantsSec. 4101. Purpose.Sec. 4102. Definitions.Sec. 4103. Formula grants to States.Sec. 4104. State use of funds.Sec. 4105. Allocations to local educational agencies.Sec. 4106. Local educational agency applications.Sec. 4107. Activities to support well-rounded educational opportunities.Sec. 4108. Activities to support safe and healthy students.Sec. 4109. Activities to support the effective use of technology.Sec. 4110. Supplement, not supplant.Sec. 4111. Rule of construction.Sec. 4112. Authorization of appropriations.Subpart 2—Internet Safety4121. Internet safety.Part B—21st Century Community Learning CentersSec. 4201. Purpose; definitions.Sec. 4202. Allotments to States.Sec. 4203. State application.Sec. 4204. Local competitive subgrant program.Sec. 4205. Local activities.Sec. 4206. Authorization of appropriations.Part C—Expanding Opportunity Through Quality Charter SchoolsSec. 4301. Purpose.Sec. 4302. Program authorized.Sec. 4303. Grants to support high-quality charter schools.Sec. 4304. Facilities financing assistance.Sec. 4305. National activities.Sec. 4306. Federal formula allocation during first year and for successive enrollment expansions.Sec. 4307. Solicitation of input from charter school operators.Sec. 4308. Records transfer.Sec. 4309. Paperwork reduction.Sec. 4310. Definitions.Sec. 4311. Authorization of appropriations.Part D—Magnet Schools AssistanceSec. 4401. Findings and purpose.Sec. 4402. Definition.Sec. 4403. Program authorized.Sec. 4404. Eligibility.Sec. 4405. Applications and requirements.Sec. 4406. Priority.Sec. 4407. Use of funds.Sec. 4408. Limitations.Sec. 4409. Authorization of appropriations; reservation.Part E—Family Engagement in Education ProgramsSec. 4501. Purposes.Sec. 4502. Grants authorized.Sec. 4503. Applications.Sec. 4504. Uses of funds.Sec. 4505. Family engagement in Indian schools.Sec. 4506. Authorization of appropriations.Part F—National ActivitiesSec. 4601. Authorization of appropriations; reservations.Subpart 1—Education Innovation and ResearchSec. 4611. Grants for education innovation and research.Subpart 2—Community Support for School SuccessSec. 4621. Purposes.Sec. 4622. Definitions.Sec. 4623. Program authorized.Sec. 4624. Promise neighborhoods.Sec. 4625. Full-service community schools.Subpart 3—National Activities for School SafetySec. 4631. National activities for school safety.Subpart 4—Academic EnrichmentSec. 4641. Awards for academic enrichment.Sec. 4642. Assistance for arts education.Sec. 4643. Ready to learn programming.Sec. 4644. Supporting high-ability learners and learning.Title V—Flexibility and AccountabilityPart A—Funding Transferability for State and Local Educational AgenciesSec. 5101. Short title.Sec. 5102. Purpose.Sec. 5103. Transferability of funds.Part B—Rural Education InitiativeSec. 5201. Short title.Sec. 5202. Purpose.Subpart 1—Small, Rural School Achievement ProgramSec. 5211. Use of applicable funding.Sec. 5212. Grant program authorized.Subpart 2—Rural and Low-Income School ProgramSec. 5221. Program authorized.Sec. 5222. Use of funds.Sec. 5223. Applications.Sec. 5224. Report.Sec. 5225. Choice of participation.Part C—General ProvisionsSec. 5301. Prohibition against Federal mandates, direction, or control.Sec. 5302. Rule of construction on equalized spending.Title VI—Indian, Native Hawaiian, and Alaska Native EducationPart A—Indian EducationSec. 6101. Statement of policy.Sec. 6102. Purpose.Subpart 1—Formula Grants to Local Educational AgenciesSec. 6111. Purpose.Sec. 6112. Grants to local educational agencies and tribes.Sec. 6113. Amount of grants.Sec. 6114. Applications.Sec. 6115. Authorized services and activities.Sec. 6116. Integration of services authorized.Sec. 6117. Student eligibility forms.Sec. 6118. Payments.Sec. 6119. State educational agency review.Subpart 2—Special Programs and Projects to Improve Educational Opportunities for Indian ChildrenSec. 6121. Improvement of educational opportunities for Indian children and youth.Sec. 6122. Professional development for teachers and education professionals.Subpart 3—National ActivitiesSec. 6131. National research activities.Sec. 6132. Grants to tribes for education administrative planning, development, and coordination.Sec. 6133. Native American and Alaska Native language immersion schools and programs.Subpart 4—Federal AdministrationSec. 6141. National Advisory Council on Indian Education.Sec. 6142. Peer review.Sec. 6143. Preference for Indian applicants.Sec. 6144. Minimum grant criteria.Subpart 5—Definitions; Authorizations of AppropriationsSec. 6151. Definitions.Sec. 6152. Authorizations of appropriations.Part B—Native Hawaiian EducationSec. 6201. Short title.Sec. 6202. Findings.Sec. 6203. Purposes.Sec. 6204. Native Hawaiian Education Council.Sec. 6205. Program authorized.Sec. 6206. Administrative provisions.Sec. 6207. Definitions.Part C—Alaska Native EducationSec. 6301. Short title.Sec. 6302. Findings.Sec. 6303. Purposes.Sec. 6304. Program authorized.Sec. 6305. Administrative provisions.Sec. 6306. Definitions.Title VII—Impact AidSec. 7001. Purpose.Sec. 7002. Payments relating to Federal acquisition of real property.Sec. 7003. Payments for eligible federally connected children.Sec. 7004. Policies and procedures relating to children residing on Indian lands.Sec. 7005. Application for payments under sections 7002 and 7003.Sec. 7007. Construction.Sec. 7008. Facilities.Sec. 7009. State consideration of payments in providing State aid.Sec. 7010. Federal administration.Sec. 7011. Administrative hearings and judicial review.Sec. 7012. Forgiveness of overpayments.Sec. 7013. Definitions.Sec. 7014. Authorization of appropriations.Title VIII—General ProvisionsPart A—DefinitionsSec. 8101. Definitions.Sec. 8102. Applicability of title.Sec. 8103. Applicability to Bureau of Indian Education operated schools.Part B—Flexibility in the Use of Administrative and Other FundsSec. 8201. Consolidation of State administrative funds for elementary and secondary education programs.Sec. 8202. Single local educational agency States.Sec. 8203. Consolidation of funds for local administration.Sec. 8204. Consolidated set-aside for Department of the Interior funds.Sec. 8205. Department staff.Part C—Coordination of Programs; Consolidated State and Local Plans and ApplicationsSec. 8301. Purposes.Sec. 8302. Optional consolidated State plans or applications.Sec. 8303. Consolidated reporting.Sec. 8304. General applicability of State educational agency assurances.Sec. 8305. Consolidated local plans or applications.Sec. 8306. Other general assurances.Part D—WaiversSec. 8401. Waivers of statutory and regulatory requirements.Part E—Approval and Disapproval of State Plans and Local ApplicationsSec. 8451. Approval and disapproval of State plans.Sec. 8452. Approval and disapproval of local educational agency applications.Part F—Uniform ProvisionsSubpart 1—Private SchoolsSec. 8501. Participation by private school children and teachers.Sec. 8502. Standards for by-pass.Sec. 8503. Complaint process for participation of private school children.Sec. 8504. By-pass determination process.Sec. 8505. Prohibition against funds for religious worship or instruction.Sec. 8506. Private, religious, and home schools.Subpart 2—Other ProvisionsSec. 8521. Maintenance of effort.Sec. 8522. Prohibition regarding State aid.Sec. 8523. Privacy of assessment results.Sec. 8524. School prayer.Sec. 8525. Equal access to public school facilities.Sec. 8526. Prohibited uses of fundsSec. 8526A. Prohibition against Federal mandates, direction, or control.Sec. 8527. Prohibitions on Federal Government and use of Federal funds.Sec. 8528. Armed Forces recruiter access to students and student recruiting information.Sec. 8529. Prohibition on federally sponsored testing.Sec. 8530. Limitations on national testing or certification for teachers, principals, or other school leaders.Sec. 8530A. Prohibition on requiring State participation.Sec. 8531. Prohibition on nationwide database.Sec. 8532. Unsafe school choice option.Sec. 8533. Prohibition on discrimination.Sec. 8534. Civil rights.Sec. 8535. Rulemaking.Sec. 8536. Severability.Sec. 8537. Transfer of school disciplinary records.Sec. 8538. Consultation with Indian tribes and tribal organizations.Sec. 8539. Outreach and technical assistance for rural local educational agencies.Sec. 8540. Consultation with the Governor.Sec. 8541. Local governance.Sec. 8542. Rule of construction regarding travel to and from school.Sec. 8543. Limitations on school-based health centers.Sec. 8544. State control over standards.Sec. 8545. Sense of Congress on protecting student privacy.Sec. 8546. Prohibition on aiding and abetting sexual abuse.Sec. 8547. Sense of Congress on restoration of State sovereignty over public education.Sec. 8548. Privacy.Sec. 8549. Analysis and periodic review of departmental guidance.Sec. 8549A. Sense of Congress.Sec. 8549B. Sense of Congress on early learning and child care.Sec. 8549C. Technical assistance.Subpart 3—Teacher Liability ProtectionSec. 8551. Short title.Sec. 8552. Purpose.Sec. 8553. Definitions.Sec. 8554. Applicability.Sec. 8555. Preemption and election of State nonapplicability.Sec. 8556. Limitation on liability for teachers.Sec. 8557. Allocation of responsibility for noneconomic loss.Sec. 8558. Effective date.Subpart 4—Gun PossessionSec. 8561. Gun-free requirements.Subpart 5—Environmental Tobacco SmokeSec. 8571. Short title.Sec. 8572. Definitions.Sec. 8573. Nonsmoking policy for children’s services.Sec. 8574. Preemption.Part G—EvaluationsSec. 8601. Evaluations.. IImproving basic programs operated by State and local educational agencies AImproving basic programs operated by State and local educational agencies 1000.RedesignationsSubpart 1 of part A of title I (20 U.S.C. 6311 et seq.) is amended—
 (1)by striking sections 1116, 1117, and 1119; (2)by redesignating section 1118 as section 1116;
 (3)by redesignating section 1120 as section 1117; (4)by redesignating section 1120A as section 1118; and
 (5)by redesignating section 1120B as section 1119. 1001.Statement of purposeSection 1001 (20 U.S.C. 6301) is amended to read as follows:
					
 1001.Statement of purposeThe purpose of this title is to provide all children significant opportunity to receive a fair, equitable, and high-quality education, and to close educational achievement gaps..
 1002. Authorization of appropriationsSection 1002 (20 U.S.C. 6302) is amended to read as follows:  1002.Authorization of appropriations (a) Local Educational Agency GrantsThere are authorized to be appropriated to carry out the activities described in part A—
 (1)$15,012,317,605 for fiscal year 2017; (2)$15,457,459,042 for fiscal year 2018;
 (3)$15,897,371,442 for fiscal year 2019; and (4)$16,182,344,591 for fiscal year 2020.
 (b)State AssessmentsThere are authorized to be appropriated to carry out the activities described in part B, $378,000,000 for each of fiscal years 2017 through 2020.
 (c)Education of Migratory ChildrenThere are authorized to be appropriated to carry out the activities described in part C, $374,751,000 for each of fiscal years 2017 through 2020.
							(d)Prevention and Intervention Programs for Children and Youth Who Are Neglected, Delinquent, or
 At-riskThere are authorized to be appropriated to carry out the activities described in part D, $47,614,000 for each of fiscal years 2017 through 2020.
 (e)Federal ActivitiesFor the purpose of carrying out evaluation activities related to title I under section 8601, there are authorized to be appropriated $710,000 for each of fiscal years 2017 through 2020.
							(f)Sense of Congress regarding adjustments to authorizations of appropriations provided in this Act
 for future budget agreementsIt is the sense of Congress that if legislation is enacted that revises the limits on discretionary spending established under section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)), the levels of appropriations authorized throughout this Act should be adjusted in a manner that is consistent with the adjustments in nonsecurity category funding provided for under the revised limits on discretionary spending..
 1003.School improvementSection 1003 (20 U.S.C. 6303) is amended to read as follows:  1003.School improvement (a)State reservationsTo carry out subsection (b) and the State educational agency’s statewide system of technical assistance and support for local educational agencies, each State shall reserve the greater of—
 (1)7 percent of the amount the State receives under subpart 2 of part A; or (2)the sum of the amount the State—
 (A)reserved for fiscal year 2016 under this subsection, as in effect on the day before the date of enactment of the Every Student Succeeds Act; and
 (B)received for fiscal year 2016 under subsection (g), as in effect on the day before the date of enactment of the Every Student Succeeds Act.
 (b)UsesOf the amount reserved under subsection (a) for any fiscal year, the State educational agency— (1)(A)shall allocate not less than 95 percent of that amount to make grants to local educational agencies on a formula or competitive basis, to serve schools implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d); or
 (B)may, with the approval of the local educational agency, directly provide for these activities or arrange for their provision through other entities such as school support teams, educational service agencies, or nonprofit or for-profit external providers with expertise in using evidence-based strategies to improve student achievement, instruction, and schools; and
 (2)shall use the funds not allocated to local educational agencies under paragraph (1) to carry out this section, which shall include—
 (A)establishing the method, consistent with paragraph (1)(A), the State will use to allocate funds to local educational agencies under such paragraph, including ensuring—
 (i)the local educational agencies receiving an allotment under such paragraph represent the geographic diversity of the State; and
 (ii)that allotments are of sufficient size to enable a local educational agency to effectively implement selected strategies;
 (B)monitoring and evaluating the use of funds by local educational agencies receiving an allotment under such paragraph; and
 (C)as appropriate, reducing barriers and providing operational flexibility for schools in the implementation of comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d).
 (c)DurationThe State educational agency shall award each subgrant under subsection (b) for a period of not more than 4 years, which may include a planning year.
 (d)Rule of constructionNothing in this section shall be construed as prohibiting a State from allocating subgrants under this section to a statewide school district, consortium of local educational agencies, or an educational service agency that serves schools implementing comprehensive support and improvement activities or targeted support and improvement activities, if such entities are legally constituted or recognized as local educational agencies in the State.
 (e)ApplicationTo receive an allotment under subsection (b)(1), a local educational agency shall submit an application to the State educational agency at such time, in such form, and including such information as the State educational agency may require. Each application shall include, at a minimum—
 (1)a description of how the local educational agency will carry out its responsibilities under section 1111(d) for schools receiving funds under this section, including how the local educational agency will—
 (A)develop comprehensive support and improvement plans under section 1111(d)(1) for schools receiving funds under this section;
 (B)support schools developing or implementing targeted support and improvement plans under section 1111(d)(2), if funds received under this section are used for such purpose;
 (C)monitor schools receiving funds under this section, including how the local educational agency will carry out its responsibilities under clauses (iv) and (v) of section 1111(d)(2)(B) if funds received under this section are used to support schools implementing targeted support and improvement plans;
 (D)use a rigorous review process to recruit, screen, select, and evaluate any external partners with whom the local educational agency will partner;
 (E)align other Federal, State, and local resources to carry out the activities supported with funds received under subsection (b)(1); and
 (F)as appropriate, modify practices and policies to provide operational flexibility that enables full and effective implementation of the plans described in paragraphs (1) and (2) of section 1111(d); and
 (2)an assurance that each school the local educational agency proposes to serve will receive all of the State and local funds it would have received in the absence of funds received under this section.
 (f)PriorityThe State educational agency, in allocating funds to local educational agencies under this section, shall give priority to local educational agencies that—
 (1)serve high numbers, or a high percentage of, elementary schools and secondary schools implementing plans under paragraphs (1) and (2) of section 1111(d);
 (2)demonstrate the greatest need for such funds, as determined by the State; and (3)demonstrate the strongest commitment to using funds under this section to enable the lowest-performing schools to improve student achievement and student outcomes.
 (g)Unused fundsIf, after consultation with local educational agencies in the State, the State educational agency determines that the amount of funds reserved to carry out subsection (b) is greater than the amount needed to provide the assistance described in that subsection, the State educational agency shall allocate the excess amount to local educational agencies in accordance with—
 (1)the relative allocations the State educational agency made to those agencies for that fiscal year under subpart 2 of part A; or
 (2)section 1126(c). (h)Special ruleNotwithstanding any other provision of this section, the amount of funds reserved by the State educational agency under subsection (a) for fiscal year 2018 and each subsequent fiscal year shall not decrease the amount of funds each local educational agency receives under subpart 2 of part A below the amount received by such local educational agency under such subpart for the preceding fiscal year.
 (i)ReportingThe State shall include in the report described in section 1111(h)(1) a list of all the local educational agencies and schools that received funds under this section, including the amount of funds each school received and the types of strategies implemented in each school with such funds..
 1004.Direct student servicesThe Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after section 1003 (20 U.S.C. 6303) the following:
					
						1003A.Direct student services
							(a)State reservation
								(1)In general
 (A)StatesEach State educational agency, after meaningful consultation with geographically diverse local educational agencies described in subparagraph (B), may reserve not more than 3 percent of the amount the State educational agency receives under subpart 2 of part A for each fiscal year to carry out this section.
 (B)ConsultationA State educational agency shall consult under subparagraph (A) with local educational agencies that include—
 (i)suburban, rural, and urban local educational agencies; (ii)local educational agencies serving a high percentage of schools identified by the State for comprehensive support and improvement under section 1111(c)(4)(D)(i); and
 (iii)local educational agencies serving a high percentage of schools implementing targeted support and improvement plans under section 1111(d)(2).
 (2)Program administrationOf the funds reserved under paragraph (1)(A), the State educational agency may use not more than 1 percent to administer the program described in this section.
								(b)Awards
 (1)In generalFrom the amount reserved under subsection (a) by a State educational agency, the State educational agency shall award grants to geographically diverse local educational agencies described in subsection (a)(1)(B)(i).
 (2)PriorityIn making such awards, the State educational agency shall prioritize awards to local educational agencies serving the highest percentage of schools, as compared to other local educational agencies in the State—
 (A)identified by the State for comprehensive support and improvement under section 1111(c)(4)(D)(i); or
 (B)implementing targeted support and improvement plans under section 1111(d)(2). (c)Local use of fundsA local educational agency receiving an award under this section—
 (1)may use not more than 1 percent of its award for outreach and communication to parents about available direct student services described in paragraph (3) in the local educational agency and State;
 (2)may use not more than 2 percent of its award for administrative costs related to such direct student services;
 (3)shall use the remainder of the award to pay the costs associated with one or more of the following direct student services—
 (A)enrollment and participation in academic courses not otherwise available at a student’s school, including—
 (i)advanced courses; and (ii)career and technical education coursework that—
 (I)is aligned with the challenging State academic standards; and (II)leads to industry-recognized credentials that meet the quality criteria established by the State under section 123(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102);
 (B)credit recovery and academic acceleration courses that lead to a regular high school diploma; (C)activities that assist students in successfully completing postsecondary level instruction and examinations that are accepted for credit at institutions of higher education (including Advanced Placement and International Baccalaureate courses), which may include reimbursing low-income students to cover part or all of the costs of fees for such examinations;
 (D)components of a personalized learning approach, which may include high-quality academic tutoring; and
 (E)in the case of a local educational agency that does not reserve funds under section 1111(d)(1)(D)(v), transportation to allow a student enrolled in a school identified for comprehensive support and improvement under section 1111(c)(4)(D)(i) to transfer to another public school (which may include a charter school) that has not been identified by the State under such section; and
 (4)in paying the costs associated with the direct student services described in paragraph (3), shall— (A)first, pay such costs for students who are enrolled in schools identified by the State for comprehensive support and improvement under section 1111(c)(4)(D)(i);
 (B)second, pay such costs for low-achieving students who are enrolled in schools implementing targeted support and improvement plans under section 1111(d)(2); and
 (C)with any remaining funds, pay such costs for other low-achieving students served by the local educational agency.
 (d)ApplicationA local educational agency desiring to receive an award under subsection (b) shall submit an application to the State educational agency at such time and in such manner as the State educational agency shall require. At a minimum, each application shall describe how the local educational agency will—
 (1)provide adequate outreach to ensure parents can exercise a meaningful choice of direct student services for their child’s education;
 (2)ensure parents have adequate time and information to make a meaningful choice prior to enrolling their child in a direct student service;
 (3)in the case of a local educational agency offering public school choice under this section, ensure sufficient availability of seats in the public schools the local educational agency will make available for public school choice options;
 (4)prioritize services to students who are lowest-achieving; (5)select providers of direct student services, which may include one or more of—
 (A)the local educational agency or other local educational agencies; (B)community colleges or other institutions of higher education;
 (C)non-public entities; (D)community-based organizations; or
 (E)in the case of high-quality academic tutoring, a variety of providers of such tutoring that are selected and approved by the State and appear on the State’s list of such providers required under subsection (e)(2);
 (6)monitor the provision of direct student services; and (7)publicly report the results of direct student service providers in improving relevant student outcomes in a manner that is accessible to parents.
 (e)Providers and schoolsA State educational agency that reserves an amount under subsection (a) shall— (1)ensure that each local educational agency that receives an award under this section and intends to provide public school choice under subsection (c)(3)(E) can provide a sufficient number of options to provide a meaningful choice for parents;
 (2)compile and maintain an updated list of State-approved high-quality academic tutoring providers that—
 (A)is developed using a fair negotiation and rigorous selection and approval process; (B)provides parents with meaningful choices;
 (C)offers a range of tutoring models, including online and on campus; and (D)includes only providers that—
 (i)have a demonstrated record of success in increasing students’ academic achievement; (ii)comply with all applicable Federal, State, and local health, safety, and civil rights laws; and
 (iii)provide instruction and content that is secular, neutral, and non-ideological; (3)ensure that each local educational agency receiving an award is able to provide an adequate number of high-quality academic tutoring options to ensure parents have a meaningful choice of services;
 (4)develop and implement procedures for monitoring the quality of services provided by direct student service providers; and
 (5)establish and implement clear criteria describing the course of action for direct student service providers that are not successful in improving student academic outcomes, which, for a high-quality academic tutoring provider, may include a process to remove State approval under paragraph (2)..
 1005.State plansSection 1111 (20 U.S.C. 6311) is amended to read as follows:  1111.State plans (a)Filing for grants (1)In generalFor any State desiring to receive a grant under this part, the State educational agency shall file with the Secretary a plan that is—
 (A)developed by the State educational agency with timely and meaningful consultation with the Governor, members of the State legislature and State board of education (if the State has a State board of education), local educational agencies (including those located in rural areas), representatives of Indian tribes located in the State, teachers, principals, other school leaders, charter school leaders (if the State has charter schools), specialized instructional support personnel, paraprofessionals, administrators, other staff, and parents; and
 (B)is coordinated with other programs under this Act, the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the Rehabilitation Act of 1973 (20 U.S.C. 701 et seq.), the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), the Head Start Act (42 U.S.C. 9831 et seq.), the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), the Education Sciences Reform Act of 2002 (20 U.S.C. 9501 et seq.), the Education Technical Assistance Act of 2002 (20 U.S.C. 9601 et. seq.), the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9621 et seq.), the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.), and the Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.).
 (2)LimitationConsultation required under paragraph (1)(A) shall not interfere with the timely submission of the plan required under this section.
 (3)Consolidated planA State plan submitted under paragraph (1) may be submitted as part of a consolidated plan under section 8302.
								(4)Peer review and secretarial approval
 (A)In generalThe Secretary shall— (i)establish a peer-review process to assist in the review of State plans;
 (ii)establish multidisciplinary peer-review teams and appoint members of such teams— (I)who are representative of—
 (aa)parents, teachers, principals, other school leaders, specialized instructional support personnel, State educational agencies, local educational agencies, and the community (including the business community); and
 (bb)researchers who are familiar with— (AA)the implementation of academic standards, assessments, or accountability systems; and
 (BB)how to meet the needs of disadvantaged students, children with disabilities, and English learners, the needs of low-performing schools, and other educational needs of students;
 (II)that include, to the extent practicable, majority representation of individuals who, in the most recent 2 years, have had practical experience in the classroom, school administration, or State or local government (such as direct employees of a school, local educational agency, or State educational agency); and
 (III)who represent a regionally diverse cross-section of States; (iii)make available to the public, including by such means as posting to the Department’s website, the list of peer reviewers who have reviewed State plans under this section;
 (iv)ensure that the peer-review teams consist of varied individuals so that the same peer reviewers are not reviewing all of the State plans;
 (v)approve a State plan not later than 120 days after its submission, unless the Secretary meets the requirements of clause (vi);
 (vi)have the authority to disapprove a State plan only if— (I)the Secretary—
 (aa)determines how the State plan fails to meet the requirements of this section; (bb)immediately provides to the State, in writing, notice of such determination, and the supporting information and rationale to substantiate such determination;
 (cc)offers the State an opportunity to revise and resubmit its State plan, and provides the State— (AA)technical assistance to assist the State in meeting the requirements of this section;
 (BB)in writing, all peer-review comments, suggestions, recommendations, or concerns relating to its State plan; and
 (CC)a hearing, unless the State declines the opportunity for such hearing; and (II)the State—
 (aa)does not revise and resubmit its State plan; or (bb)in a case in which a State revises and resubmits its State plan after a hearing is conducted under subclause (I)(cc)(CC), or after the State has declined the opportunity for such a hearing, the Secretary determines that such revised State plan does not meet the requirements of this section.
 (B)Purpose of peer reviewThe peer-review process shall be designed to— (i)maximize collaboration with each State;
 (ii)promote effective implementation of the challenging State academic standards through State and local innovation; and
 (iii)provide transparent, timely, and objective feedback to States designed to strengthen the technical and overall quality of the State plans.
 (C)Standard and nature of reviewPeer reviewers shall conduct an objective review of State plans in their totality and out of respect for State and local judgments, with the goal of supporting State- and local-led innovation and providing objective feedback on the technical and overall quality of a State plan.
 (D)ProhibitionNeither the Secretary nor the political appointees of the Department, may attempt to participate in, or influence, the peer-review process.
 (5)Public reviewAll written communications, feedback, and notifications under this subsection shall be conducted in a manner that is transparent and immediately made available to the public on the Department’s website, including—
 (A)plans submitted or resubmitted by a State; (B)peer-review guidance, notes, and comments and the names of the peer reviewers (once the peer reviewers have completed their work);
 (C)State plan determinations by the Secretary, including approvals or disapprovals; and (D)notices and transcripts of hearings under this section.
									(6)Duration of the plan
 (A)In generalEach State plan shall— (i)remain in effect for the duration of the State’s participation under this part; and
 (ii)be periodically reviewed and revised as necessary by the State educational agency to reflect changes in the State’s strategies and programs under this part.
										(B)Additional information
 (i)In generalIf a State makes significant changes to its plan at any time, such as the adoption of new challenging State academic standards or new academic assessments under subsection (b), or changes to its accountability system under subsection (c), such information shall be submitted to the Secretary in the form of revisions or amendments to the State plan.
 (ii)Review of revised plansThe Secretary shall review the information submitted under clause (i) and approve changes to the State plan, or disapprove such changes in accordance with paragraph (4)(A)(vi), within 90 days, without undertaking the peer-review process under such paragraph.
 (iii)Special rule for standardsIf a State makes changes to its challenging State academic standards, the requirements of subsection (b)(1), including the requirement that such standards need not be submitted to the Secretary pursuant to subsection (b)(1)(A), shall still apply.
 (7)Failure to meet requirementsIf a State fails to meet any of the requirements of this section, the Secretary may withhold funds for State administration under this part until the Secretary determines that the State has fulfilled those requirements.
 (8)Public commentEach State shall make the State plan publicly available for public comment for a period of not less than 30 days, by electronic means and in an easily accessible format, prior to submission to the Secretary for approval under this subsection. The State, in the plan it files under this subsection, shall provide an assurance that public comments were taken into account in the development of the State plan.
								(b)Challenging academic standards and academic assessments
								(1)Challenging State academic standards
 (A)In generalEach State, in the plan it files under subsection (a), shall provide an assurance that the State has adopted challenging academic content standards and aligned academic achievement standards (referred to in this Act as challenging State academic standards), which achievement standards shall include not less than 3 levels of achievement, that will be used by the State, its local educational agencies, and its schools to carry out this part. A State shall not be required to submit such challenging State academic standards to the Secretary.
 (B)Same standardsExcept as provided in subparagraph (E), the standards required by subparagraph (A) shall— (i)apply to all public schools and public school students in the State; and
 (ii)with respect to academic achievement standards, include the same knowledge, skills, and levels of achievement expected of all public school students in the State.
 (C)SubjectsThe State shall have such academic standards for mathematics, reading or language arts, and science, and may have such standards for any other subject determined by the State.
									(D)Alignment
 (i)In generalEach State shall demonstrate that the challenging State academic standards are aligned with entrance requirements for credit-bearing coursework in the system of public higher education in the State and relevant State career and technical education standards.
 (ii)Rule of ConstructionNothing in this Act shall be construed to authorize public institutions of higher education to determine the specific challenging State academic standards required under this paragraph.
										(E)Alternate academic achievement standards for students with the most significant cognitive
			 disabilities
 (i)In generalThe State may, through a documented and validated standards-setting process, adopt alternate academic achievement standards for students with the most significant cognitive disabilities, provided those standards—
 (I)are aligned with the challenging State academic content standards under subparagraph (A); (II)promote access to the general education curriculum, consistent with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
 (III)reflect professional judgment as to the highest possible standards achievable by such students; (IV)are designated in the individualized education program developed under section 614(d)(3) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(3)) for each such student as the academic achievement standards that will be used for the student; and
 (V)are aligned to ensure that a student who meets the alternate academic achievement standards is on track to pursue postsecondary education or employment, consistent with the purposes of Public Law 93–112, as in effect on July 22, 2014.
 (ii)Prohibition on any other alternate or modified academic achievement standardsA State shall not develop, or implement for use under this part, any alternate academic achievement standards for children with disabilities that are not alternate academic achievement standards that meet the requirements of clause (i).
 (F)English language proficiency standardsEach State plan shall demonstrate that the State has adopted English language proficiency standards that—
 (i)are derived from the 4 recognized domains of speaking, listening, reading, and writing; (ii)address the different proficiency levels of English learners; and
 (iii)are aligned with the challenging State academic standards. (G)Prohibitions (i)Standards review or approvalA State shall not be required to submit any standards developed under this subsection to the Secretary for review or approval.
 (ii)Federal controlThe Secretary shall not have the authority to mandate, direct, control, coerce, or exercise any direction or supervision over any of the challenging State academic standards adopted or implemented by a State.
 (H)Existing standardsNothing in this part shall prohibit a State from revising, consistent with this section, any standards adopted under this part before or after the date of enactment of the Every Student Succeeds Act.
									(2)Academic assessments
 (A)In generalEach State plan shall demonstrate that the State educational agency, in consultation with local educational agencies, has implemented a set of high-quality student academic assessments in mathematics, reading or language arts, and science. The State retains the right to implement such assessments in any other subject chosen by the State.
 (B)RequirementsThe assessments under subparagraph (A) shall— (i)except as provided in subparagraph (D), be—
 (I)the same academic assessments used to measure the achievement of all public elementary school and secondary school students in the State; and
 (II)administered to all public elementary school and secondary school students in the State; (ii)be aligned with the challenging State academic standards, and provide coherent and timely information about student attainment of such standards and whether the student is performing at the student's grade level;
 (iii)be used for purposes for which such assessments are valid and reliable, consistent with relevant, nationally recognized professional and technical testing standards, objectively measure academic achievement, knowledge, and skills, and be tests that do not evaluate or assess personal or family beliefs and attitudes, or publicly disclose personally identifiable information;
 (iv)be of adequate technical quality for each purpose required under this Act and consistent with the requirements of this section, the evidence of which shall be made public, including on the website of the State educational agency;
 (v)(I)in the case of mathematics and reading or language arts, be administered— (aa)in each of grades 3 through 8; and
 (bb)at least once in grades 9 through 12; (II)in the case of science, be administered not less than one time during—
 (aa)grades 3 through 5; (bb)grades 6 through 9; and
 (cc)grades 10 through 12; and (III)in the case of any other subject chosen by the State, be administered at the discretion of the State;
 (vi)involve multiple up-to-date measures of student academic achievement, including measures that assess higher-order thinking skills and understanding, which may include measures of student academic growth and may be partially delivered in the form of portfolios, projects, or extended performance tasks;
 (vii)provide for— (I)the participation in such assessments of all students;
 (II)the appropriate accommodations, such as interoperability with, and ability to use, assistive technology, for children with disabilities (as defined in section 602(3) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3))), including students with the most significant cognitive disabilities, and students with a disability who are provided accommodations under an Act other than the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), necessary to measure the academic achievement of such children relative to the challenging State academic standards or alternate academic achievement standards described in paragraph (1)(E); and
 (III)the inclusion of English learners, who shall be assessed in a valid and reliable manner and provided appropriate accommodations on assessments administered to such students under this paragraph, including, to the extent practicable, assessments in the language and form most likely to yield accurate data on what such students know and can do in academic content areas, until such students have achieved English language proficiency, as determined under subparagraph (G);
 (viii)at the State’s discretion— (I)be administered through a single summative assessment; or
 (II)be administered through multiple statewide interim assessments during the course of the academic year that result in a single summative score that provides valid, reliable, and transparent information on student achievement or growth;
 (ix)notwithstanding clause (vii)(III), provide for assessments (using tests in English) of reading or language arts of any student who has attended school in the United States (not including the Commonwealth of Puerto Rico) for 3 or more consecutive school years, except that if the local educational agency determines, on a case-by-case individual basis, that academic assessments in another language or form would likely yield more accurate and reliable information on what such student knows and can do, the local educational agency may make a determination to assess such student in the appropriate language other than English for a period that does not exceed 2 additional consecutive years, provided that such student has not yet reached a level of English language proficiency sufficient to yield valid and reliable information on what such student knows and can do on tests (written in English) of reading or language arts;
 (x)produce individual student interpretive, descriptive, and diagnostic reports, consistent with clause (iii), regarding achievement on such assessments that allow parents, teachers, principals, and other school leaders to understand and address the specific academic needs of students, and that are provided to parents, teachers, and school leaders, as soon as is practicable after the assessment is given, in an understandable and uniform format, and to the extent practicable, in a language that parents can understand;
 (xi)enable results to be disaggregated within each State, local educational agency, and school by— (I)each major racial and ethnic group;
 (II)economically disadvantaged students as compared to students who are not economically disadvantaged; (III)children with disabilities as compared to children without disabilities;
 (IV)English proficiency status; (V)gender; and
 (VI)migrant status, except that such disaggregation shall not be required in the case of a State, local educational agency, or a school in which the number of students in a subgroup is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student;(xii)enable itemized score analyses to be produced and reported, consistent with clause (iii), to local educational agencies and schools, so that parents, teachers, principals, other school leaders, and administrators can interpret and address the specific academic needs of students as indicated by the students’ achievement on assessment items; and
 (xiii)be developed, to the extent practicable, using the principles of universal design for learning. (C)Exception for Advanced Mathematics in Middle SchoolA State may exempt any 8th grade student from the assessment in mathematics described in subparagraph (B)(v)(I)(aa) if—
 (i)such student takes the end-of-course assessment the State typically administers to meet the requirements of subparagraph (B)(v)(I)(bb) in mathematics;
 (ii)such student’s achievement on such end-of-course assessment is used for purposes of subsection (c)(4)(B)(i), in lieu of such student’s achievement on the mathematics assessment required under subparagraph (B)(v)(I)(aa), and such student is counted as participating in the assessment for purposes of subsection (c)(4)(B)(vi); and
 (iii)in high school, such student takes a mathematics assessment pursuant to subparagraph (B)(v)(I)(bb) that—
 (I)is any end-of-course assessment or other assessment that is more advanced than the assessment taken by such student under clause (i) of this subparagraph; and
 (II)shall be used to measure such student’s academic achievement for purposes of subsection (c)(4)(B)(i).
											(D)Alternate assessments for students with the most significant cognitive disabilities
 (i)Alternate assessments aligned with alternate academic achievement standardsA State may provide for alternate assessments aligned with the challenging State academic standards and alternate academic achievement standards described in paragraph (1)(E) for students with the most significant cognitive disabilities, if the State—
 (I)consistent with clause (ii), ensures that, for each subject, the total number of students assessed in such subject using the alternate assessments does not exceed 1 percent of the total number of all students in the State who are assessed in such subject;
 (II)ensures that the parents of such students are clearly informed, as part of the process for developing the individualized education program (as defined in section 614(d)(1)(A) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(1)(A)))—
 (aa)that their child’s academic achievement will be measured based on such alternate standards; and (bb)how participation in such assessments may delay or otherwise affect the student from completing the requirements for a regular high school diploma;
 (III)promotes, consistent with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the involvement and progress of students with the most significant cognitive disabilities in the general education curriculum;
 (IV)describes in the State plan the steps the State has taken to incorporate universal design for learning, to the extent feasible, in alternate assessments;
 (V)describes in the State plan that general and special education teachers, and other appropriate staff—
 (aa)know how to administer the alternate assessments; and (bb)make appropriate use of accommodations for students with disabilities on all assessments required under this paragraph;
 (VI)develops, disseminates information on, and promotes the use of appropriate accommodations to increase the number of students with significant cognitive disabilities—
 (aa)participating in academic instruction and assessments for the grade level in which the student is enrolled; and
 (bb)who are tested based on challenging State academic standards for the grade level in which the student is enrolled; and
 (VII)does not preclude a student with the most significant cognitive disabilities who takes an alternate assessment based on alternate academic achievement standards from attempting to complete the requirements for a regular high school diploma.
											(ii)Special rules
 (I)Responsibility under ideaSubject to the authority and requirements for the individualized education program team for a child with a disability under section 614(d)(1)(A)(i)(VI)(bb) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(1)(A)(i)(VI)(bb)), such team, consistent with the guidelines established by the State and required under section 612(a)(16)(C) of such Act (20 U.S.C. 1412(c)(16)(C)) and clause (i)(II) of this subparagraph, shall determine when a child with a significant cognitive disability shall participate in an alternate assessment aligned with the alternate academic achievement standards.
 (II)Prohibition on local capNothing in this subparagraph shall be construed to permit the Secretary or a State educational agency to impose on any local educational agency a cap on the percentage of students administered an alternate assessment under this subparagraph, except that a local educational agency exceeding the cap applied to the State under clause (i)(I) shall submit information to the State educational agency justifying the need to exceed such cap.
 (III)State supportA State shall provide appropriate oversight, as determined by the State, of any local educational agency that is required to submit information to the State under subclause (II).
 (IV)Waiver authorityThis subparagraph shall be subject to the waiver authority under section 8401. (E)State authorityIf a State educational agency provides evidence, which is satisfactory to the Secretary, that neither the State educational agency nor any other State government official, agency, or entity has sufficient authority, under State law, to adopt challenging State academic standards, and academic assessments aligned with such standards, which will be applicable to all students enrolled in the State’s public elementary schools and secondary schools, then the State educational agency may meet the requirements of this subsection by—
 (i)adopting academic standards and academic assessments that meet the requirements of this subsection, on a statewide basis, and limiting their applicability to students served under this part; or
 (ii)adopting and implementing policies that ensure that each local educational agency in the State that receives grants under this part will adopt academic content and student academic achievement standards, and academic assessments aligned with such standards, which—
 (I)meet all of the criteria in this subsection and any regulations regarding such standards and assessments that the Secretary may publish; and
 (II)are applicable to all students served by each such local educational agency. (F)Language assessments (i)In generalEach State plan shall identify the languages other than English that are present to a significant extent in the participating student population of the State and indicate the languages for which annual student academic assessments are not available and are needed.
 (ii)Secretarial assistanceThe State shall make every effort to develop such assessments and may request assistance from the Secretary if linguistically accessible academic assessment measures are needed. Upon request, the Secretary shall assist with the identification of appropriate academic assessment measures in the needed languages, but shall not mandate a specific academic assessment or mode of instruction.
										(G)Assessments of English language proficiency
 (i)In generalEach State plan shall demonstrate that local educational agencies in the State will provide for an annual assessment of English proficiency of all English learners in the schools served by the State educational agency.
 (ii)AlignmentThe assessments described in clause (i) shall be aligned with the State’s English language proficiency standards described in paragraph (1)(F).
										(H)Locally-selected assessment
 (i)In generalNothing in this paragraph shall be construed to prohibit a local educational agency from administering a locally-selected assessment in lieu of the State-designed academic assessment under subclause (I)(bb) and subclause (II)(cc) of subparagraph (B)(v), if the local educational agency selects a nationally-recognized high school academic assessment that has been approved for use by the State as described in clause (iii) or (iv) of this subparagraph.
 (ii)State technical criteriaTo allow for State approval of nationally-recognized high school academic assessments that are available for local selection under clause (i), a State educational agency shall establish technical criteria to determine if any such assessment meets the requirements of clause (v).
 (iii)State approvalIf a State educational agency chooses to make a nationally-recognized high school assessment available for selection by a local educational agency under clause (i), which has not already been approved under this clause, such State educational agency shall—
 (I)conduct a review of the assessment to determine if such assessment meets or exceeds the technical criteria established by the State educational agency under clause (ii);
 (II)submit evidence in accordance with subsection (a)(4) that demonstrates such assessment meets the requirements of clause (v); and
 (III)after fulfilling the requirements of subclauses (I) and (II), approve such assessment for selection and use by any local educational agency that requests to use such assessment under clause (i).
											(iv)Local educational agency option
 (I)Local educational agencyIf a local educational agency chooses to submit a nationally-recognized high school academic assessment to the State educational agency, subject to the approval process described in subclause (I) and subclause (II) of clause (iii) to determine if such assessment fulfills the requirements of clause (v), the State educational agency may approve the use of such assessment consistent with clause (i).
 (II)State educational agencyUpon such approval, the State educational agency shall approve the use of such assessment in any other local educational agency in the State that subsequently requests to use such assessment without repeating the process described in subclauses (I) and (II) of clause (iii).
 (v)RequirementsTo receive approval from the State educational agency under clause (iii), a locally-selected assessment shall—
 (I)be aligned to the State’s academic content standards under paragraph (1), address the depth and breadth of such standards, and be equivalent in its content coverage, difficulty, and quality to the State-designed assessments under this paragraph (and may be more rigorous in its content coverage and difficulty than such State-designed assessments);
 (II)provide comparable, valid, and reliable data on academic achievement, as compared to the State-designed assessments, for all students and for each subgroup of students defined in subsection (c)(2), with results expressed in terms consistent with the State’s academic achievement standards under paragraph (1), among all local educational agencies within the State;
 (III)meet the requirements for the assessments under subparagraph (B) of this paragraph, including technical criteria, except the requirement under clause (i) of such subparagraph; and
 (IV)provide unbiased, rational, and consistent differentiation between schools within the State to meet the requirements of subsection (c).
 (vi)Parental notificationA local educational agency shall notify the parents of high school students served by the local educational agency—
 (I)of its request to the State educational agency for approval to administer a locally-selected assessment; and
 (II)upon approval, and at the beginning of each subsequent school year during which the locally selected assessment will be administered, that the local educational agency will be administering a different assessment than the State-designed assessments under subclause (I)(bb) and subclause (II)(cc) of subparagraph (B)(v).
 (I)DeferralA State may defer the commencement, or suspend the administration, but not cease the development, of the assessments described in this paragraph, for 1 year for each year for which the amount appropriated for grants under part B is less than $369,100,000.
									(J)Adaptive Assessments
 (i)In GeneralSubject to clause (ii), a State retains the right to develop and administer computer adaptive assessments as the assessments described in this paragraph, provided the computer adaptive assessments meet the requirements of this paragraph, except that—
 (I)subparagraph (B)(i) shall not be interpreted to require that all students taking the computer adaptive assessment be administered the same assessment items; and
 (II)such assessment— (aa)shall measure, at a minimum, each student’s academic proficiency based on the challenging State academic standards for the student’s grade level and growth toward such standards; and
 (bb)may measure the student’s level of academic proficiency and growth using items above or below the student’s grade level, including for use as part of a State’s accountability system under subsection (c).
 (ii)Students with the most significant cognitive disabilities and English learnersIn developing and administering computer adaptive assessments— (I)as the assessments allowed under subparagraph (D), a State shall ensure that such computer adaptive assessments—
 (aa)meet the requirements of this paragraph, including subparagraph (D), except such assessments shall not be required to meet the requirements of clause (i)(II); and
 (bb)assess the student's academic achievement to measure, in the subject being assessed, whether the student is performing at the student's grade level; and
 (II)as the assessments required under subparagraph (G), a State shall ensure that such computer adaptive assessments—
 (aa)meet the requirements of this paragraph, including subparagraph (G), except such assessment shall not be required to meet the requirements of clause (i)(II); and
 (bb)assess the student’s language proficiency, which may include growth towards such proficiency, in order to measure the student’s acquisition of English.
 (K)Rule of construction on parent rightsNothing in this paragraph shall be construed as preempting a State or local law regarding the decision of a parent to not have the parent's child participate in the academic assessments under this paragraph.
 (L)Limitation on assessment timeSubject to Federal or State requirements related to assessments, evaluations, and accommodations, each State may, at the sole discretion of such State, set a target limit on the aggregate amount of time devoted to the administration of assessments for each grade, expressed as a percentage of annual instructional hours.
									(3)Exception for recently arrived English Learners
 (A)AssessmentsWith respect to recently arrived English learners who have been enrolled in a school in one of the 50 States in the United States or the District of Columbia for less than 12 months, a State may choose to—
 (i)exclude— (I)such an English learner from one administration of the reading or language arts assessment required under paragraph (2); and
 (II)such an English learner’s results on any of the assessments required under paragraph (2)(B)(v)(I) or (2)(G) for the first year of the English learner’s enrollment in such a school for the purposes of the State-determined accountability system under subsection (c); or
 (ii)(I)assess, and report the performance of, such an English learner on the reading or language arts and mathematics assessments required under paragraph (2)(B)(v)(I) in each year of the student’s enrollment in such a school; and
 (II)for the purposes of the State-determined accountability system— (aa)for the first year of the student’s enrollment in such a school, exclude the results on the assessments described in subclause (I);
 (bb)include a measure of student growth on the assessments described in subclause (I) in the second year of the student’s enrollment in such a school; and
 (cc)include proficiency on the assessments described in subclause (I) in the third year of the student’s enrollment in such a school, and each succeeding year of such enrollment.
 (B)English learner subgroupWith respect to a student previously identified as an English learner and for not more than 4 years after the student ceases to be identified as an English learner, a State may include the results of the student’s assessments under paragraph (2)(B)(v)(I) within the English learner subgroup of the subgroups of students (as defined in subsection (c)(2)(D)) for the purposes of the State-determined accountability system.
									(c)Statewide accountability system
 (1)In generalEach State plan shall describe a statewide accountability system that complies with the requirements of this subsection and subsection (d).
 (2)Subgroup of studentsIn this subsection and subsection (d), the term subgroup of students means— (A)economically disadvantaged students;
 (B)students from major racial and ethnic groups; (C)children with disabilities; and
 (D)English learners. (3)Minimum number of studentsEach State shall describe—
 (A)with respect to any provisions under this part that require disaggregation of information by each subgroup of students—
 (i)the minimum number of students that the State determines are necessary to be included to carry out such requirements and how that number is statistically sound, which shall be the same State-determined number for all students and for each subgroup of students in the State;
 (ii)how such minimum number of students was determined by the State, including how the State collaborated with teachers, principals, other school leaders, parents, and other stakeholders when determining such minimum number; and
 (iii)how the State ensures that such minimum number is sufficient to not reveal any personally identifiable information.
 (4)Description of systemThe statewide accountability system described in paragraph (1) shall be based on the challenging State academic standards for reading or language arts and mathematics described in subsection (b)(1) to improve student academic achievement and school success. In designing such system to meet the requirements of this part, the State shall carry out the following:
 (A)Establishment of long-term goalsEstablish ambitious State-designed long-term goals, which shall include measurements of interim progress toward meeting such goals—
 (i)for all students and separately for each subgroup of students in the State— (I)for, at a minimum, improved—
 (aa)academic achievement, as measured by proficiency on the annual assessments required under subsection (b)(2)(B)(v)(I); and
 (bb)high school graduation rates, including— (AA)the four-year adjusted cohort graduation rate; and
 (BB)at the State’s discretion, the extended-year adjusted cohort graduation rate, except that the State shall set a more rigorous long-term goal for such graduation rate, as compared to the long-term goal set for the four-year adjusted cohort graduation rate;
 (II)for which the term set by the State for such goals is the same multi-year length of time for all students and for each subgroup of students in the State; and
 (III)that, for subgroups of students who are behind on the measures described in items (aa) and (bb) of subclause (I), take into account the improvement necessary on such measures to make significant progress in closing statewide proficiency and graduation rate gaps; and
 (ii)for English learners, for increases in the percentage of such students making progress in achieving English language proficiency, as defined by the State and measured by the assessments described in subsection (b)(2)(G), within a State-determined timeline.
 (B)IndicatorsExcept for the indicator described in clause (iv), annually measure, for all students and separately for each subgroup of students, the following indicators:
 (i)For all public schools in the State, based on the long-term goals established under subparagraph (A), academic achievement—
 (I)as measured by proficiency on the annual assessments required under subsection (b)(2)(B)(v)(I); and (II)at the State’s discretion, for each public high school in the State, student growth, as measured by such annual assessments.
 (ii)For public elementary schools and secondary schools that are not high schools in the State— (I)a measure of student growth, if determined appropriate by the State; or
 (II)another valid and reliable statewide academic indicator that allows for meaningful differentiation in school performance.
 (iii)For public high schools in the State, and based on State-designed long term goals established under subparagraph (A)—
 (I)the four-year adjusted cohort graduation rate; and (II)at the State’s discretion, the extended-year adjusted cohort graduation rate.
 (iv)For public schools in the State, progress in achieving English language proficiency, as defined by the State and measured by the assessments described in subsection (b)(2)(G), within a State-determined timeline for all English learners—
 (I)in each of the grades 3 through 8; and (II)in the grade for which such English learners are otherwise assessed under subsection (b)(2)(B)(v)(I) during the grade 9 through grade 12 period, with such progress being measured against the results of the assessments described in subsection (b)(2)(G) taken in the previous grade.
 (v)(I)For all public schools in the State, not less than one indicator of school quality or student success that—
 (aa)allows for meaningful differentiation in school performance; (bb)is valid, reliable, comparable, and statewide (with the same indicator or indicators used for each grade span, as such term is determined by the State); and
 (cc)may include one or more of the measures described in subclause (II). (II)For purposes of subclause (I), the State may include measures of—
 (III)student engagement; (IV)educator engagement;
 (V)student access to and completion of advanced coursework; (VI)postsecondary readiness;
 (VII)school climate and safety; and (VIII)any other indicator the State chooses that meets the requirements of this clause.
 (C)Annual meaningful differentiationEstablish a system of meaningfully differentiating, on an annual basis, all public schools in the State, which shall—
 (i)be based on all indicators in the State’s accountability system under subparagraph (B), for all students and for each of subgroup of students, consistent with the requirements of such subparagraph;
 (ii)with respect to the indicators described in clauses (i) through (iv) of subparagraph (B) afford— (I)substantial weight to each such indicator; and
 (II)in the aggregate, much greater weight than is afforded to the indicator or indicators utilized by the State and described in subparagraph (B)(v), in the aggregate; and
 (iii)include differentiation of any such school in which any subgroup of students is consistently underperforming, as determined by the State, based on all indicators under subparagraph (B) and the system established under this subparagraph.
 (D)Identification of schoolsBased on the system of meaningful differentiation described in subparagraph (C), establish a State-determined methodology to identify—
 (i)beginning with school year 2017–2018, and at least once every three school years thereafter, one statewide category of schools for comprehensive support and improvement, as described in subsection (d)(1), which shall include—
 (I)not less than the lowest-performing 5 percent of all schools receiving funds under this part in the State;
 (II)all public high schools in the State failing to graduate one third or more of their students; and (III)public schools in the State described under subsection (d)(3)(A)(i)(II); and
 (ii)at the discretion of the State, additional statewide categories of schools. (E)Annual measurement of achievement(i)Annually measure the achievement of not less than 95 percent of all students, and 95 percent of all students in each subgroup of students, who are enrolled in public schools on the assessments described under subsection (b)(2)(v)(I).
 (ii)For the purpose of measuring, calculating, and reporting on the indicator described in subparagraph (B)(i), include in the denominator the greater of—
 (I)95 percent of all such students, or 95 percent of all such students in the subgroup, as the case may be; or
 (II)the number of students participating in the assessments. (iii)Provide a clear and understandable explanation of how the State will factor the requirement of clause (i) of this subparagraph into the statewide accountability system.
 (F)Partial attendance(i)In the case of a student who has not attended the same school within a local educational agency for at least half of a school year, the performance of such student on the indicators described in clauses (i), (ii), (iv), and (v) of subparagraph (B)—
 (I)may not be used in the system of meaningful differentiation of all public schools as described in subparagraph (C) for such school year; and
 (II)shall be used for the purpose of reporting on the State and local educational agency report cards under subsection (h) for such school year.
 (ii)In the case of a high school student who has not attended the same school within a local educational agency for at least half of a school year and has exited high school without a regular high school diploma and without transferring to another high school that grants a regular high school diploma during such school year, the local educational agency shall, in order to calculate the graduation rate pursuant to subparagraph (B)(iii), assign such student to the high school—
 (I)at which such student was enrolled for the greatest proportion of school days while enrolled in grades 9 through 12; or
 (II)in which the student was most recently enrolled. (5)Accountability for charter schoolsThe accountability provisions under this Act shall be overseen for charter schools in accordance with State charter school law.
								(d)School support and improvement activities
								(1)Comprehensive support and improvement
 (A)In generalEach State educational agency receiving funds under this part shall notify each local educational agency in the State of any school served by the local educational agency that is identified for comprehensive support and improvement under subsection (c)(4)(D)(i).
 (B)Local educational agency actionUpon receiving such information from the State, the local educational agency shall, for each school identified by the State and in partnership with stakeholders (including principals and other school leaders, teachers, and parents), locally develop and implement a comprehensive support and improvement plan for the school to improve student outcomes, that—
 (i)is informed by all indicators described in subsection (c)(4)(B), including student performance against State-determined long-term goals;
 (ii)includes evidence-based interventions; (iii)is based on a school-level needs assessment;
 (iv)identifies resource inequities, which may include a review of local educational agency and school-level budgeting, to be addressed through implementation of such comprehensive support and improvement plan;
 (v)is approved by the school, local educational agency, and State educational agency; and (vi)upon approval and implementation, is monitored and periodically reviewed by the State educational agency.
 (C)State educational agency discretionWith respect to any high school in the State identified under subsection (c)(4)(D)(i)(II), the State educational agency may—
 (i)permit differentiated improvement activities that utilize evidence-based interventions in the case of such a school that predominantly serves students—
 (I)returning to education after having exited secondary school without a regular high school diploma; or
 (II)who, based on their grade or age, are significantly off track to accumulate sufficient academic credits to meet high school graduation requirements, as established by the State; and
 (ii)in the case of such a school that has a total enrollment of less than 100 students, permit the local educational agency to forego implementation of improvement activities required under this paragraph.
										(D)Public school choice
 (i)In generalA local educational agency may provide all students enrolled in a school identified by the State for comprehensive support and improvement under subsection (c)(4)(D)(i) with the option to transfer to another public school served by the local educational agency, unless such an option is prohibited by State law.
 (ii)PriorityIn providing students the option to transfer to another public school, the local educational agency shall give priority to the lowest-achieving children from low-income families, as determined by the local educational agency for the purposes of allocating funds to schools under section 1113(a)(3).
 (iii)TreatmentA student who uses the option to transfer to another public school shall be enrolled in classes and other activities in the public school to which the student transfers in the same manner as all other students at the public school.
 (iv)Special ruleA local educational agency shall permit a student who transfers to another public school under this paragraph to remain in that school until the student has completed the highest grade in that school.
 (v)Funding for transportationA local educational agency may spend an amount equal to not more than 5 percent of its allocation under subpart 2 of this part to pay for the provision of transportation for students who transfer under this paragraph to the public schools to which the students transfer.
										(2)Targeted support and improvement
 (A)In generalEach State educational agency receiving funds under this part shall, using the meaningful differentiation of schools described in subsection (c)(4)(C)—
 (i)notify each local educational agency in the State of any school served by the local educational agency in which any subgroup of students is consistently underperforming, as described in subsection (c)(4)(C)(iii); and
 (ii)ensure such local educational agency provides notification to such school with respect to which subgroup or subgroups of students in such school are consistently underperforming as described in subsection (c)(4)(C)(iii).
 (B)Targeted support and improvement planEach school receiving a notification described in this paragraph, in partnership with stakeholders (including principals and other school leaders, teachers and parents), shall develop and implement a school-level targeted support and improvement plan to improve student outcomes based on the indicators in the statewide accountability system established under subsection (c)(4), for each subgroup of students that was the subject of notification that—
 (i)is informed by all indicators described in subsection (c)(4)(B), including student performance against long-term goals;
 (ii)includes evidence-based interventions; (iii)is approved by the local educational agency prior to implementation of such plan;
 (iv)is monitored, upon submission and implementation, by the local educational agency; and (v)results in additional action following unsuccessful implementation of such plan after a number of years determined by the local educational agency.
 (C)Additional targeted supportA plan described in subparagraph (B) that is developed and implemented in any school receiving a notification under this paragraph from the local educational agency in which any subgroup of students, on its own, would lead to identification under subsection (c)(4)(D)(i)(I) using the State’s methodology under subsection (c)(4)(D) shall also identify resource inequities (which may include a review of local educational agency and school level budgeting), to be addressed through implementation of such plan.
 (D)Special ruleThe State educational agency, based on the State’s differentiation of schools under subsection (c)(4)(C) for school year 2017–2018, shall notify local educational agencies of any schools served by the local educational agency in which any subgroup of students, on its own, would lead to identification under subsection (c)(4)(D)(i)(I) using the State’s methodology under subsection (c)(4)(D), after which notification of such schools under this paragraph shall result from differentiation of schools pursuant to subsection (c)(4)(C)(iii).
 (3)Continued support for school and local educational agency improvementTo ensure continued progress to improve student academic achievement and school success in the State, the State educational agency—
 (A)shall— (i)establish statewide exit criteria for—
 (I)schools identified by the State for comprehensive support and improvement under subsection (c)(4)(D)(i), which, if not satisfied within a State-determined number of years (not to exceed four years), shall result in more rigorous State-determined action, such as the implementation of interventions (which may include addressing school-level operations); and
 (II)schools described in paragraph (2)(C), which, if not satisfied within a State-determined number of years, shall, in the case of such schools receiving assistance under this part, result in identification of the school by the State for comprehensive support and improvement under subsection (c)(4)(D)(i)(III);
 (ii)periodically review resource allocation to support school improvement in each local educational agency in the State serving—
 (I)a significant number of schools identified for comprehensive support and improvement under subsection (c)(4)(D)(i); and
 (II)a significant number of schools implementing targeted support and improvement plans under paragraph (2); and
 (iii)provide technical assistance to each local educational agency in the State serving a significant number of—
 (I)schools implementing comprehensive support and improvement plans under paragraph (1); or (II)schools implementing targeted support and improvement plans under paragraph (2); and
 (B)may— (i)take action to initiate additional improvement in any local educational agency with—
 (I)a significant number of schools that are consistently identified by the State for comprehensive support and improvement under subsection (c)(4)(D)(i) and not meeting exit criteria established by the State under subparagraph (A)(i)(I); or
 (II)a significant number of schools implementing targeted support and improvement plans under paragraph (2); and
 (ii)consistent with State law, establish alternative evidence-based State determined strategies that can be used by local educational agencies to assist a school identified for comprehensive support and improvement under subsection (c)(4)(D)(i).
 (4)Rule of construction for collective bargainingNothing in this subsection shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to school or local educational agency employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employers and their employees.
								(e)Prohibition
 (1)In generalNothing in this Act shall be construed to authorize or permit the Secretary— (A)when promulgating any rule or regulation, to promulgate any rule or regulation on the development or implementation of the statewide accountability system established under this section that would—
 (i)add new requirements that are inconsistent with or outside the scope of this part; (ii)add new criteria that are inconsistent with or outside the scope of this part; or
 (iii)be in excess of statutory authority granted to the Secretary; (B)as a condition of approval of the State plan, or revisions or amendments to, the State plan, or approval of a waiver request submitted under section 8401, to—
 (i)require a State to add any requirements that are inconsistent with or outside the scope of this part;
 (ii)require a State to add or delete one or more specific elements of the challenging State academic standards; or
 (iii)prescribe— (I)numeric long-term goals or measurements of interim progress that States establish for all students, for any subgroups of students, and for English learners with respect to English language proficiency, under this part, including—
 (aa)the length of terms set by States in designing such goals; or (bb)the progress expected from any subgroups of students in meeting such goals;
 (II)specific academic assessments or assessment items that States or local educational agencies use to meet the requirements of subsection (b)(2) or otherwise use to measure student academic achievement or student growth under this part;
 (III)indicators that States use within the State accountability system under this section, including any requirement to measure student growth, or, if a State chooses to measure student growth, the specific metrics used to measure such growth under this part;
 (IV)the weight of any measure or indicator used to identify or meaningfully differentiate schools, under this part;
 (V)the specific methodology used by States to meaningfully differentiate or identify schools under this part;
 (VI)any specific school support and improvement strategies or activities that State or local educational agencies establish and implement to intervene in, support, and improve schools and improve student outcomes under this part;
 (VII)exit criteria established by States under subsection (d)(3)(A)(i); (VIII)provided that the State meets the requirements in subsection (c)(3), a minimum number of students established by a State under such subsection;
 (IX)any aspect or parameter of a teacher, principal, or other school leader evaluation system within a State or local educational agency;
 (X)indicators or specific measures of teacher, principal, or other school leader effectiveness or quality; or
 (XI)the way in which the State factors the requirement under subsection (c)(4)(E)(i) into the statewide accountability system under this section; or
 (C)to issue new non-regulatory guidance that— (i)in seeking to provide explanation of requirements under this section for State or local educational agencies, either in response to requests for information or in anticipation of such requests, provides a strictly limited or exhaustive list to illustrate successful implementation of provisions under this section; or
 (ii)purports to be legally binding; or (D)to require data collection under this part beyond data derived from existing Federal, State, and local reporting requirements.
 (2)Defining termsIn carrying out this part, the Secretary shall not, through regulation or as a condition of approval of the State plan or revisions or amendments to the State plan, promulgate a definition of any term used in this part, or otherwise prescribe any specification for any such term, that is inconsistent with or outside the scope of this part or is in violation of paragraph (1).
 (f)Existing State lawNothing in this section shall be construed to alter any State law or regulation granting parents authority over schools that repeatedly failed to make adequate yearly progress under this part, as in effect on the day before the date of the enactment of the Every Student Succeeds Act.
							(g)Other plan provisions
 (1)DescriptionsEach State plan shall describe— (A)how the State will provide assistance to local educational agencies and individual elementary schools choosing to use funds under this part to support early childhood education programs;
 (B)how low-income and minority children enrolled in schools assisted under this part are not served at disproportionate rates by ineffective, out-of-field, or inexperienced teachers, and the measures the State educational agency will use to evaluate and publicly report the progress of the State educational agency with respect to such description (except that nothing in this subparagraph shall be construed as requiring a State to develop or implement a teacher, principal, or other school leader evaluation system);
 (C)how the State educational agency will support local educational agencies receiving assistance under this part to improve school conditions for student learning, including through reducing—
 (i)incidences of bullying and harassment; (ii)the overuse of discipline practices that remove students from the classroom; and
 (iii)the use of aversive behavioral interventions that compromise student health and safety; (D)how the State will support local educational agencies receiving assistance under this part in meeting the needs of students at all levels of schooling (particularly students in the middle grades and high school), including how the State will work with such local educational agencies to provide effective transitions of students to middle grades and high school to decrease the risk of students dropping out;
 (E)the steps a State educational agency will take to ensure collaboration with the State agency responsible for administering the State plans under parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.) to ensure the educational stability of children in foster care, including assurances that—
 (i)any such child enrolls or remains in such child’s school of origin, unless a determination is made that it is not in such child’s best interest to attend the school of origin, which decision shall be based on all factors relating to the child’s best interest, including consideration of the appropriateness of the current educational setting and the proximity to the school in which the child is enrolled at the time of placement;
 (ii)when a determination is made that it is not in such child’s best interest to remain in the school of origin, the child is immediately enrolled in a new school, even if the child is unable to produce records normally required for enrollment;
 (iii)the enrolling school shall immediately contact the school last attended by any such child to obtain relevant academic and other records; and
 (iv)the State educational agency will designate an employee to serve as a point of contact for child welfare agencies and to oversee implementation of the State agency responsibilities required under this subparagraph, and such point of contact shall not be the State’s Coordinator for Education of Homeless Children and Youths under section 722(d)(3) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(d)(3));
 (F)how the State educational agency will provide support to local educational agencies in the identification, enrollment, attendance, and school stability of homeless children and youths; and
 (G)such other factors the State educational agency determines appropriate to provide students an opportunity to achieve the knowledge and skills described in the challenging State academic standards.
 (2)AssurancesEach State plan shall contain assurances that— (A)the State will make public any methods or criteria the State is using to measure teacher, principal, or other school leader effectiveness for the purpose of meeting the requirements described in paragraph (1)(B);
 (B)the State educational agency will notify local educational agencies, Indian tribes and tribal organizations, schools, teachers, parents, and the public of the challenging State academic standards, academic assessments, and State accountability system, developed under this section;
 (C)the State educational agency will assist each local educational agency and school affected by the State plan to meet the requirements of this part;
 (D)the State will participate in the biennial State academic assessments in reading and mathematics in grades 4 and 8 of the National Assessment of Educational Progress carried out under section 303(b)(3) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)(3)) if the Secretary pays the costs of administering such assessments;
 (E)the State educational agency will modify or eliminate State fiscal and accounting barriers so that schools can easily consolidate funds from other Federal, State, and local sources to improve educational opportunities and reduce unnecessary fiscal and accounting requirements;
 (F)the State educational agency will support the collection and dissemination to local educational agencies and schools of effective parent and family engagement strategies, including those included in the parent and family engagement policy under section 1116;
 (G)the State educational agency will provide the least restrictive and burdensome regulations for local educational agencies and individual schools participating in a program assisted under this part;
 (H)the State educational agency will ensure that local educational agencies, in developing and implementing programs under this part, will, to the extent feasible, work in consultation with outside intermediary organizations (such as educational service agencies), or individuals, that have practical expertise in the development or use of evidence-based strategies and programs to improve teaching, learning, and schools;
 (I)the State educational agency has appropriate procedures and safeguards in place to ensure the validity of the assessment process;
 (J)the State educational agency will ensure that all teachers and paraprofessionals working in a program supported with funds under this part meet applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification;
 (K)the State educational agency will coordinate activities funded under this part with other Federal activities as appropriate;
 (L)the State educational agency has involved the committee of practitioners established under section 1603(b) in developing the plan and monitoring its implementation;
 (M)the State has professional standards for paraprofessionals working in a program supported with funds under this part, including qualifications that were in place on the day before the date of enactment of the Every Student Succeeds Act; and
 (N)the State educational agency will provide the information described in clauses (ii), (iii), and (vii) of subsection (h)(1)(C) to the public in an easily accessible and user-friendly manner that can be cross-tabulated by, at a minimum, each major racial and ethnic group, gender, English proficiency status, and children with or without disabilities, which—
 (i)may be accomplished by including such information on the annual State report card described subsection (h)(1)(C); and
 (ii)shall be presented in a manner that— (I)is first anonymized and does not reveal personally identifiable information about an individual student;
 (II)does not include a number of students in any subgroup of students that is insufficient to yield statistically reliable information or that would reveal personally identifiable information about an individual student; and
 (III)is consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974).
 (3)Rules of constructionNothing in paragraph (2)(N) shall be construed to— (A)require groups of students obtained by any entity that cross-tabulates the information provided under such paragraph to be considered subgroups of students, as defined in subsection (c)(2), for the purposes of the State accountability system under subsection (c); or
 (B)require or prohibit States or local educational agencies from publicly reporting data in a cross-tabulated manner, in order to meet the requirements of paragraph (2)(N).
 (4)Technical assistanceUpon request by a State educational agency, the Secretary shall provide technical assistance to such agency to—
 (A)meet the requirements of paragraph (2)(N); or (B)in the case of a State educational agency choosing, at its sole discretion, to disaggregate data described in clauses (ii) and (iii)(II) of subsection (h)(1)(C) for Asian and Native Hawaiian or Pacific Islander students using the same race response categories as the decennial census of the population, assist such State educational agency in such disaggregation and in using such data to improve academic outcomes for such students.
									(h)Reports
								(1)Annual state report card
 (A)In generalA State that receives assistance under this part shall prepare and disseminate widely to the public an annual State report card for the State as a whole that meets the requirements of this paragraph.
 (B)ImplementationThe State report card required under this paragraph shall be— (i)concise;
 (ii)presented in an understandable and uniform format that is developed in consultation with parents and, to the extent practicable, in a language that parents can understand; and
 (iii)widely accessible to the public, which shall include making available on a single webpage of the State educational agency’s website, the State report card, all local educational agency report cards for each local educational agency in the State required under paragraph (2), and the annual report to the Secretary under paragraph (5).
 (C)Minimum requirementsEach State report card required under this subsection shall include the following information: (i)A clear and concise description of the State’s accountability system under subsection (c), including—
 (I)the minimum number of students that the State determines are necessary to be included in each of the subgroups of students, as defined in subsection (c)(2), for use in the accountability system;
 (II)the long-term goals and measurements of interim progress for all students and for each of the subgroups of students, as defined in subsection (c)(2);
 (III)the indicators described in subsection (c)(4)(B) used to meaningfully differentiate all public schools in the State;
 (IV)the State’s system for meaningfully differentiating all public schools in the State, including— (aa)the specific weight of the indicators described in subsection (c)(4)(B) in such differentiation;
 (bb)the methodology by which the State differentiates all such schools; (cc)the methodology by which the State differentiates a school as consistently underperforming for any subgroup of students described in section (c)(4)(C)(iii), including the time period used by the State to determine consistent underperformance; and
 (dd)the methodology by which the State identifies a school for comprehensive support and improvement as required under subsection (c)(4)(D)(i);
 (V)the number and names of all public schools in the State identified by the State for comprehensive support and improvement under subsection (c)(4)(D)(i) or implementing targeted support and improvement plans under subsection (d)(2); and
 (VI)the exit criteria established by the State as required under clause (i) of subsection (d)(3)(A), including the length of years established under clause (i)(II) of such subsection.
 (ii)For all students and disaggregated by each subgroup of students described in subsection (b)(2)(B)(xi), homeless status, status as a child in foster care, and status as a student with a parent who is a member of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code) on active duty (as defined in section 101(d)(5) of such title), information on student achievement on the academic assessments described in subsection (b)(2) at each level of achievement, as determined by the State under subsection (b)(1).
 (iii)For all students and disaggregated by each of the subgroups of students, as defined in subsection (c)(2), and for purposes of subclause (II) of this clause, homeless status and status as a child in foster care—
 (I)information on the performance on the other academic indicator under subsection (c)(4)(B)(ii) for public elementary schools and secondary schools that are not high schools, used by the State in the State accountability system; and
 (II)high school graduation rates, including four-year adjusted cohort graduation rates and, at the State’s discretion, extended-year adjusted cohort graduation rates.
 (iv)Information on the number and percentage of English learners achieving English language proficiency.
 (v)For all students and disaggregated by each of the subgroups of students, as defined in subsection (c)(2), information on the performance on the other indicator or indicators of school quality or student success under subsection (c)(4)(B)(v) used by the State in the State accountability system.
 (vi)Information on the progress of all students and each subgroup of students, as defined in subsection (c)(2), toward meeting the State-designed long term goals under subsection (c)(4)(A), including the progress of all students and each such subgroup of students against the State measurements of interim progress established under such subsection.
 (vii)For all students and disaggregated by each subgroup of students described in subsection (b)(2)(B)(xi), the percentage of students assessed and not assessed.
 (viii)Information submitted by the State educational agency and each local educational agency in the State, in accordance with data collection conducted pursuant to section 203(c)(1) of the Department of Education Organization Act (20 U.S.C. 3413(c)(1)), on—
 (I)measures of school quality, climate, and safety, including rates of in-school suspensions, out-of-school suspensions, expulsions, school-related arrests, referrals to law enforcement, chronic absenteeism (including both excused and unexcused absences), incidences of violence, including bullying and harassment; and
 (II)the number and percentage of students enrolled in— (aa)preschool programs; and
 (bb)accelerated coursework to earn postsecondary credit while still in high school, such as Advanced Placement and International Baccalaureate courses and examinations, and dual or concurrent enrollment programs.
 (ix)The professional qualifications of teachers in the State, including information (that shall be presented in the aggregate and disaggregated by high-poverty compared to low-poverty schools) on the number and percentage of—
 (I)inexperienced teachers, principals, and other school leaders; (II)teachers teaching with emergency or provisional credentials; and
 (III)teachers who are not teaching in the subject or field for which the teacher is certified or licensed.
 (x)The per-pupil expenditures of Federal, State, and local funds, including actual personnel expenditures and actual nonpersonnel expenditures of Federal, State, and local funds, disaggregated by source of funds, for each local educational agency and each school in the State for the preceding fiscal year.
 (xi)The number and percentages of students with the most significant cognitive disabilities who take an alternate assessment under subsection (b)(2)(D), by grade and subject.
 (xii)Results on the State academic assessments in reading and mathematics in grades 4 and 8 of the National Assessment of Educational Progress carried out under section 303(b)(3) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)(3)), compared to the national average of such results.
 (xiii)Where available, for each high school in the State, and beginning with the report card prepared under this paragraph for 2017, the cohort rate (in the aggregate, and disaggregated for each subgroup of students defined in subsection (c)(2)), at which students who graduate from the high school enroll, for the first academic year that begins after the students’ graduation—
 (I)in programs of public postsecondary education in the State; and (II)if data are available and to the extent practicable, in programs of private postsecondary education in the State or programs of postsecondary education outside the State.
 (xiv)Any additional information that the State believes will best provide parents, students, and other members of the public with information regarding the progress of each of the State’s public elementary schools and secondary schools, which may include the number and percentage of students attaining career and technical proficiencies (as defined by section 113(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2323(b)) and reported by States only in a manner consistent with section 113(c) of such Act (20 U.S.C. 2323(c)).
 (D)Rules of constructionNothing in subparagraph (C)(viii) shall be construed as requiring— (i)reporting of any data that are not collected in accordance with section 203(c)(1) of the Department of Education Organization Act (20 U.S.C. 3413(c)(1); or
 (ii)disaggregation of any data other than as required under subsection (b)(2)(B)(xi). (2)Annual local educational agency report cards (A)Preparation and disseminationA local educational agency that receives assistance under this part shall prepare and disseminate an annual local educational agency report card that includes information on such agency as a whole and each school served by the agency.
 (B)ImplementationEach local educational agency report card shall be— (i)concise;
 (ii)presented in an understandable and uniform format, and to the extent practicable, in a language that parents can understand; and
 (iii)accessible to the public, which shall include— (I)placing such report card on the website of the local educational agency; and
 (II)in any case in which a local educational agency does not operate a website, providing the information to the public in another manner determined by the local educational agency.
 (C)Minimum requirementsThe State educational agency shall ensure that each local educational agency collects appropriate data and includes in the local educational agency’s annual report the information described in paragraph (1)(C), disaggregated in the same manner as required under such paragraph, except for clause (xii) of such paragraph, as applied to the local educational agency and each school served by the local educational agency, including—
 (i)in the case of a local educational agency, information that shows how students served by the local educational agency achieved on the academic assessments described in subsection (b)(2) compared to students in the State as a whole;
 (ii)in the case of a school, information that shows how the school’s students’ achievement on the academic assessments described in subsection (b)(2) compared to students served by the local educational agency and the State as a whole; and
 (iii)any other information that the local educational agency determines is appropriate and will best provide parents, students, and other members of the public with information regarding the progress of each public school served by the local educational agency, whether or not such information is included in the annual State report card.
 (D)Additional informationIn the case of a local educational agency that issues a report card for all students, the local educational agency may include the information under this section as part of such report.
 (3)Preexisting report cardsA State educational agency or local educational agency may use public report cards on the performance of students, schools, local educational agencies, or the State, that were in effect prior to the date of enactment of the Every Student Succeeds Act for the purpose of this subsection, so long as any such report card is modified, as may be needed, to contain the information required by this subsection, and protects the privacy of individual students.
 (4)Cost reductionEach State educational agency and local educational agency receiving assistance under this part shall, wherever possible, take steps to reduce data collection costs and duplication of effort by obtaining the information required under this subsection through existing data collection efforts.
 (5)Annual state report to the secretaryEach State educational agency receiving assistance under this part shall report annually to the Secretary, and make widely available within the State—
 (A)information on the achievement of students on the academic assessments required by subsection (b)(2), including the disaggregated results for the subgroups of students as defined in subsection (c)(2);
 (B)information on the acquisition of English proficiency by English learners; (C)the number and names of each public school in the State—
 (i)identified for comprehensive support and improvement under subsection (c)(4)(D)(i); and (ii)implementing targeted support and improvement plans under subsection (d)(2); and
 (D)information on the professional qualifications of teachers in the State, including information on the number and the percentage of the following teachers:
 (i)Inexperienced teachers. (ii)Teachers teaching with emergency or provisional credentials.
 (iii)Teachers who are not teaching in the subject or field for which the teacher is certified or licensed.
 (6)Report to CongressThe Secretary shall transmit annually to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report that provides national and State-level data on the information collected under paragraph (5). Such report shall be submitted through electronic means only.
								(i)Privacy
 (1)In GeneralInformation collected or disseminated under this section (including any information collected for or included in the reports described in subsection (h)) shall be collected and disseminated in a manner that protects the privacy of individuals consistent with section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974) and this Act.
 (2)SufficiencyThe reports described in subsection (h) shall only include data that are sufficient to yield statistically reliable information.
 (3)DisaggregationDisaggregation under this section shall not be required if such disaggregation will reveal personally identifiable information about any student, teacher, principal, or other school leader, or will provide data that are insufficient to yield statistically reliable information.
 (j)Voluntary partnershipsA State retains the right to enter into a voluntary partnership with another State to develop and implement the challenging State academic standards and assessments required under this section, except that the Secretary shall not attempt to influence, incentivize, or coerce State—
 (1)adoption of the Common Core State Standards developed under the Common Core State Standards Initiative or any other academic standards common to a significant number of States, or assessments tied to such standards; or
 (2)participation in such partnerships. (k)Special rule with respect to bureau-Funded schoolsIn determining the assessments to be used by each school operated or funded by the Bureau of Indian Education receiving funds under this part, the following shall apply until the requirements of section 8204(c) have been met:
 (1)Each such school that is accredited by the State in which it is operating shall use the assessments and other academic indicators the State has developed and implemented to meet the requirements of this section, or such other appropriate assessment and academic indicators as approved by the Secretary of the Interior.
 (2)Each such school that is accredited by a regional accrediting organization (in consultation with and with the approval of the Secretary of the Interior, and consistent with assessments and academic indicators adopted by other schools in the same State or region) shall adopt an appropriate assessment and other academic indicators that meet the requirements of this section.
 (3)Each such school that is accredited by a tribal accrediting agency or tribal division of education shall use an assessment and other academic indicators developed by such agency or division, except that the Secretary of the Interior shall ensure that such assessment and academic indicators meet the requirements of this section.
 (l)ConstructionNothing in this part shall be construed to prescribe the use of the academic assessments described in this part for student promotion or graduation purposes..
 1006.Local educational agency plansSection 1112 (20 U.S.C. 6312) is amended to read as follows:  1112.Local educational agency plans (a)Plans required (1)SubgrantsA local educational agency may receive a subgrant under this part for any fiscal year only if such agency has on file with the State educational agency a plan, approved by the State educational agency, that—
 (A)is developed with timely and meaningful consultation with teachers, principals, other school leaders, paraprofessionals, specialized instructional support personnel, charter school leaders (in a local educational agency that has charter schools), administrators (including administrators of programs described in other parts of this title), other appropriate school personnel, and with parents of children in schools served under this part; and
 (B)as appropriate, is coordinated with other programs under this Act, the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the Rehabilitation Act of 1973 (20 U.S.C. 701 et seq.), the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), the Head Start Act (42 U.S.C. 9831 et seq.), the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.), the Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.), and other Acts as appropriate.
 (2)Consolidated applicationThe plan may be submitted as part of a consolidated application under section 8305. (3)State approval (A)In generalEach local educational agency plan shall be filed according to a schedule established by the State educational agency.
 (B)ApprovalThe State educational agency shall approve a local educational agency’s plan only if the State educational agency determines that the local educational agency’s plan—
 (i)provides that schools served under this part substantially help children served under this part meet the challenging State academic standards; and
 (ii)meets the requirements of this section. (4)DurationEach local educational agency plan shall be submitted for the first year for which this part is in effect following the date of enactment of the Every Student Succeeds Act and shall remain in effect for the duration of the agency’s participation under this part.
 (5)ReviewEach local educational agency shall periodically review and, as necessary, revise its plan. (6)Rule of ConstructionConsultation required under paragraph (1)(A) shall not interfere with the timely submission of the plan required under this section.
 (b)Plan provisionsTo ensure that all children receive a high-quality education, and to close the achievement gap between children meeting the challenging State academic standards and those children who are not meeting such standards, each local educational agency plan shall describe—
 (1)how the local educational agency will monitor students’ progress in meeting the challenging State academic standards by—
 (A)developing and implementing a well-rounded program of instruction to meet the academic needs of all students;
 (B)identifying students who may be at risk for academic failure; (C)providing additional educational assistance to individual students the local educational agency or school determines need help in meeting the challenging State academic standards; and
 (D)identifying and implementing instructional and other strategies intended to strengthen academic programs and improve school conditions for student learning;
 (2)how the local educational agency will identify and address, as required under State plans as described in section 1111(g)(1)(B), any disparities that result in low-income students and minority students being taught at higher rates than other students by ineffective, inexperienced, or out-of-field teachers;
 (3)how the local educational agency will carry out its responsibilities under paragraphs (1) and (2) of section 1111(d);
 (4)the poverty criteria that will be used to select school attendance areas under section 1113; (5)in general, the nature of the programs to be conducted by such agency’s schools under sections 1114 and 1115 and, where appropriate, educational services outside such schools for children living in local institutions for neglected or delinquent children, and for neglected and delinquent children in community day school programs;
 (6)the services the local educational agency will provide homeless children and youths, including services provided with funds reserved under section 1113(c)(3)(A), to support the enrollment, attendance, and success of homeless children and youths, in coordination with the services the local educational agency is providing under the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.);
 (7)the strategy the local educational agency will use to implement effective parent and family engagement under section 1116;
 (8)if applicable, how the local educational agency will support, coordinate, and integrate services provided under this part with early childhood education programs at the local educational agency or individual school level, including plans for the transition of participants in such programs to local elementary school programs;
 (9)how teachers and school leaders, in consultation with parents, administrators, paraprofessionals, and specialized instructional support personnel, in schools operating a targeted assistance school program under section 1115, will identify the eligible children most in need of services under this part;
 (10)how the local educational agency will implement strategies to facilitate effective transitions for students from middle grades to high school and from high school to postsecondary education including, if applicable—
 (A)through coordination with institutions of higher education, employers, and other local partners; and
 (B)through increased student access to early college high school or dual or concurrent enrollment opportunities, or career counseling to identify student interests and skills;
 (11)how the local educational agency will support efforts to reduce the overuse of discipline practices that remove students from the classroom, which may include identifying and supporting schools with high rates of discipline, disaggregated by each of the subgroups of students, as defined in section 1111(c)(2);
 (12)if determined appropriate by the local educational agency, how such agency will support programs that coordinate and integrate—
 (A)academic and career and technical education content through coordinated instructional strategies, that may incorporate experiential learning opportunities and promote skills attainment important to in-demand occupations or industries in the State; and
 (B)work-based learning opportunities that provide students in-depth interaction with industry professionals and, if appropriate, academic credit; and
 (13)any other information on how the local educational agency proposes to use funds to meet the purposes of this part, and that the local educational agency determines appropriate to provide, which may include how the local educational agency will—
 (A)assist schools in identifying and serving gifted and talented students; and (B)assist schools in developing effective school library programs to provide students an opportunity to develop digital literacy skills and improve academic achievement.
 (c)AssurancesEach local educational agency plan shall provide assurances that the local educational agency will— (1)ensure that migratory children and formerly migratory children who are eligible to receive services under this part are selected to receive such services on the same basis as other children who are selected to receive services under this part;
 (2)provide services to eligible children attending private elementary schools and secondary schools in accordance with section 1117, and timely and meaningful consultation with private school officials regarding such services;
 (3)participate, if selected, in the National Assessment of Educational Progress in reading and mathematics in grades 4 and 8 carried out under section 303(b)(3) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)(3));
 (4)coordinate and integrate services provided under this part with other educational services at the local educational agency or individual school level, such as services for English learners, children with disabilities, migratory children, American Indian, Alaska Native, and Native Hawaiian children, and homeless children and youths, in order to increase program effectiveness, eliminate duplication, and reduce fragmentation of the instructional program;
 (5)collaborate with the State or local child welfare agency to— (A)designate a point of contact if the corresponding child welfare agency notifies the local educational agency, in writing, that the agency has designated an employee to serve as a point of contact for the local educational agency; and
 (B)by not later than 1 year after the date of enactment of the Every Student Succeeds Act, develop and implement clear written procedures governing how transportation to maintain children in foster care in their school of origin when in their best interest will be provided, arranged, and funded for the duration of the time in foster care, which procedures shall—
 (i)ensure that children in foster care needing transportation to the school of origin will promptly receive transportation in a cost-effective manner and in accordance with section 475(4)(A) of the Social Security Act (42 U.S.C. 675(4)(A)); and
 (ii)ensure that, if there are additional costs incurred in providing transportation to maintain children in foster care in their schools of origin, the local educational agency will provide transportation to the school of origin if—
 (I)the local child welfare agency agrees to reimburse the local educational agency for the cost of such transportation;
 (II)the local educational agency agrees to pay for the cost of such transportation; or (III)the local educational agency and the local child welfare agency agree to share the cost of such transportation; and
 (6)ensure that all teachers and paraprofessionals working in a program supported with funds under this part meet applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification; and
 (7)in the case of a local educational agency that chooses to use funds under this part to provide early childhood education services to low-income children below the age of compulsory school attendance, ensure that such services comply with the performance standards established under section 641A(a) of the Head Start Act (42 U.S.C. 9836a(a)).
 (d)Special ruleFor local educational agencies using funds under this part for the purposes described in subsection (c)(7), the Secretary shall—
 (1)consult with the Secretary of Health and Human Services and establish procedures (taking into consideration existing State and local laws, and local teacher contracts) to assist local educational agencies to comply with such subsection; and
 (2)disseminate to local educational agencies the education performance standards in effect under section 641A(a) of the Head Start Act (42 U.S.C. 9836a(a)), and such agencies affected by such subsection (c)(7) shall plan to comply with such subsection (taking into consideration existing State and local laws, and local teacher contracts), including by pursuing the availability of other Federal, State, and local funding sources to assist with such compliance.
								(e)Parents right-to-know
								(1)Information for parents
 (A)In generalAt the beginning of each school year, a local educational agency that receives funds under this part shall notify the parents of each student attending any school receiving funds under this part that the parents may request, and the agency will provide the parents on request (and in a timely manner), information regarding the professional qualifications of the student’s classroom teachers, including at a minimum, the following:
 (i)Whether the student’s teacher— (I)has met State qualification and licensing criteria for the grade levels and subject areas in which the teacher provides instruction;
 (II)is teaching under emergency or other provisional status through which State qualification or licensing criteria have been waived; and
 (III)is teaching in the field of discipline of the certification of the teacher. (ii)Whether the child is provided services by paraprofessionals and, if so, their qualifications.
 (B)Additional informationIn addition to the information that parents may request under subparagraph (A), a school that receives funds under this part shall provide to each individual parent of a child who is a student in such school, with respect to such student—
 (i)information on the level of achievement and academic growth of the student, if applicable and available, on each of the State academic assessments required under this part; and
 (ii)timely notice that the student has been assigned, or has been taught for 4 or more consecutive weeks by, a teacher who does not meet applicable State certification or licensure requirements at the grade level and subject area in which the teacher has been assigned.
										(2)Testing transparency
 (A)In generalAt the beginning of each school year, a local educational agency that receives funds under this part shall notify the parents of each student attending any school receiving funds under this part that the parents may request, and the local educational agency will provide the parents on request (and in a timely manner), information regarding any State or local educational agency policy regarding student participation in any assessments mandated by section 1111(b)(2) and by the State or local educational agency, which shall include a policy, procedure, or parental right to opt the child out of such assessment, where applicable.
 (B)Additional informationSubject to subparagraph (C), each local educational agency that receives funds under this part shall make widely available through public means (including by posting in a clear and easily accessible manner on the local educational agency’s website and, where practicable, on the website of each school served by the local educational agency) for each grade served by the local educational agency, information on each assessment required by the State to comply with section 1111, other assessments required by the State, and where such information is available and feasible to report, assessments required districtwide by the local educational agency, including—
 (i)the subject matter assessed; (ii)the purpose for which the assessment is designed and used;
 (iii)the source of the requirement for the assessment; and (iv)where such information is available—
 (I)the amount of time students will spend taking the assessment, and the schedule for the assessment; and
 (II)the time and format for disseminating results. (C)Local educational agency that does not operate a websiteIn the case of a local educational agency that does not operate a website, such local educational agency shall determine how to make the information described in subparagraph (A) widely available, such as through distribution of that information to the media, through public agencies, or directly to parents.
									(3)Language instruction
 (A)NoticeEach local educational agency using funds under this part or title III to provide a language instruction educational program as determined under title III shall, not later than 30 days after the beginning of the school year, inform parents of an English learner identified for participation or participating in such a program, of—
 (i)the reasons for the identification of their child as an English learner and in need of placement in a language instruction educational program;
 (ii)the child’s level of English proficiency, how such level was assessed, and the status of the child’s academic achievement;
 (iii)the methods of instruction used in the program in which their child is, or will be, participating and the methods of instruction used in other available programs, including how such programs differ in content, instructional goals, and the use of English and a native language in instruction;
 (iv)how the program in which their child is, or will be, participating will meet the educational strengths and needs of their child;
 (v)how such program will specifically help their child learn English and meet age-appropriate academic achievement standards for grade promotion and graduation;
 (vi)the specific exit requirements for the program, including the expected rate of transition from such program into classrooms that are not tailored for English learners, and the expected rate of graduation from high school (including four-year adjusted cohort graduation rates and extended-year adjusted cohort graduation rates for such program) if funds under this part are used for children in high schools;
 (vii)in the case of a child with a disability, how such program meets the objectives of the individualized education program of the child, as described in section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)); and
 (viii)information pertaining to parental rights that includes written guidance— (I)detailing the right that parents have to have their child immediately removed from such program upon their request;
 (II)detailing the options that parents have to decline to enroll their child in such program or to choose another program or method of instruction, if available; and
 (III)assisting parents in selecting among various programs and methods of instruction, if more than 1 program or method is offered by the eligible entity.
 (B)Special rule applicable during the school yearFor those children who have not been identified as English learners prior to the beginning of the school year but are identified as English learners during such school year, the local educational agency shall notify the children’s parents during the first 2 weeks of the child being placed in a language instruction educational program consistent with subparagraph (A).
									(C)Parental participation
 (i)In generalEach local educational agency receiving funds under this part shall implement an effective means of outreach to parents of English learners to inform the parents regarding how the parents can—
 (I)be involved in the education of their children; and (II)be active participants in assisting their children to—
 (aa)attain English proficiency; (bb)achieve at high levels within a well-rounded education; and
 (cc)meet the challenging State academic standards expected of all students. (ii)Regular meetingsImplementing an effective means of outreach to parents under clause (i) shall include holding, and sending notice of opportunities for, regular meetings for the purpose of formulating and responding to recommendations from parents of students assisted under this part or title III.
 (D)Basis for admission or exclusionA student shall not be admitted to, or excluded from, any federally assisted education program on the basis of a surname or language-minority status.
 (4)Notice and formatThe notice and information provided to parents under this subsection shall be in an understandable and uniform format and, to the extent practicable, provided in a language that the parents can understand..
 1007.Eligible school attendance areasSection 1113 (20 U.S.C. 6313) is amended— (1)in subsection (a)—
 (A)by striking paragraph (3) and inserting the following:  (3)Ranking order (A)RankingExcept as provided in subparagraph (B), if funds allocated in accordance with subsection (c) are insufficient to serve all eligible school attendance areas, a local educational agency shall—
 (i)annually rank, without regard to grade spans, such agency’s eligible school attendance areas in which the concentration of children from low-income families exceeds 75 percent from highest to lowest according to the percentage of children from low-income families; and
 (ii)serve such eligible school attendance areas in rank order. (B)ExceptionA local educational agency may lower the threshold in subparagraph (A)(i) to 50 percent for high schools served by such agency.; and
 (B)by striking paragraph (5) and inserting the following:  (5)Measures (A)In generalExcept as provided in subparagraph (B), a local educational agency shall use the same measure of poverty, which measure shall be the number of children aged 5 through 17 in poverty counted in the most recent census data approved by the Secretary, the number of children eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the number of children in families receiving assistance under the State program funded under part A of title IV of the Social Security Act, or the number of children eligible to receive medical assistance under the Medicaid Program, or a composite of such indicators, with respect to all school attendance areas in the local educational agency—
 (i)to identify eligible school attendance areas; (ii)to determine the ranking of each area; and
 (iii)to determine allocations under subsection (c). (B)Secondary schoolsFor measuring the number of students in low-income families in secondary schools, the local educational agency shall use the same measure of poverty, which shall be—
 (i)the measure described under subparagraph (A); or (ii)subject to meeting the conditions of subparagraph (C), an accurate estimate of the number of students in low-income families in a secondary school that is calculated by applying the average percentage of students in low-income families of the elementary school attendance areas as calculated under subparagraph (A) that feed into the secondary school to the number of students enrolled in such school.
 (C)Measure of povertyThe local educational agency shall have the option to use the measure of poverty described in subparagraph (B)(ii) after—
 (i)conducting outreach to secondary schools within such agency to inform such schools of the option to use such measure; and
 (ii)a majority of such schools have approved the use of such measure.; (2)in subsection (b)(1)(D)(i), by striking section 1120A(c) and inserting section 1118(c); and 
 (3)in subsection (c)— (A)by striking paragraph (3) and inserting the following:
							
								(3)Reservation of funds
 (A)In generalA local educational agency shall reserve such funds as are necessary under this part, determined in accordance with subparagraphs (B) and (C), to provide services comparable to those provided to children in schools funded under this part to serve—
 (i)homeless children and youths, including providing educationally related support services to children in shelters and other locations where children may live;
 (ii)children in local institutions for neglected children; and (iii)if appropriate, children in local institutions for delinquent children, and neglected or delinquent children in community day programs.
 (B)Method of determinationThe share of funds determined under subparagraph (A) shall be determined— (i)based on the total allocation received by the local educational agency; and
 (ii)prior to any allowable expenditures or transfers by the local educational agency. (C)Homeless children and youthsFunds reserved under subparagraph (A)(i) may be—
 (i)determined based on a needs assessment of homeless children and youths in the local educational agency, taking into consideration the number and needs of homeless children and youths in the local educational agency, and which needs assessment may be the same needs assessment as conducted under section 723(b)(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11433(b)(1)); and
 (ii)used to provide homeless children and youths with services not ordinarily provided to other students under this part, including providing—
 (I)funding for the liaison designated pursuant to section 722(g)(1)(J)(ii) of such Act (42 U.S.C. 11432(g)(1)(J)(ii)); and
 (II)transportation pursuant to section 722(g)(1)(J)(iii) of such Act (42 U.S.C. 11432(g)(1)(J)(iii)).; (B)in paragraph (4), by striking school improvement, corrective action, and restructuring under section 1116(b) and inserting comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d); and
 (C)by adding at the end the following:  (5)Early childhood educationA local educational agency may reserve funds made available to carry out this section to provide early childhood education programs for eligible children..
 1008.Schoolwide programsSection 1114 (20 U.S.C. 6314) is amended— (1)by striking subsection (a) and inserting the following:
						
							(a)In general
								(1)Use of funds for schoolwide programs
 (A)EligibilityA local educational agency may consolidate and use funds under this part, together with other Federal, State, and local funds, in order to upgrade the entire educational program of a school that serves an eligible school attendance area in which not less than 40 percent of the children are from low-income families, or not less than 40 percent of the children enrolled in the school are from such families.
 (B)ExceptionA school that serves an eligible school attendance area in which less than 40 percent of the children are from low-income families, or a school for which less than 40 percent of the children enrolled in the school are from such families, may operate a schoolwide program under this section if the school receives a waiver from the State educational agency to do so, after taking into account how a schoolwide program will best serve the needs of the students in the school served under this part in improving academic achievement and other factors.
									(2)Identification of students not required
 (A)In generalNo school participating in a schoolwide program shall be required to identify— (i)particular children under this part as eligible to participate in a schoolwide program; or
 (ii)individual services as supplementary. (B)Supplemental fundsIn accordance with the method of determination described in section 1118(b)(2), a school participating in a schoolwide program shall use funds available to carry out this section only to supplement the amount of funds that would, in the absence of funds under this part, be made available from non-Federal sources for the school, including funds needed to provide services that are required by law for children with disabilities and English learners.
									(3)Exemption from statutory and regulatory requirements
 (A)ExemptionExcept as provided in paragraph (2), the Secretary may, through publication of a notice in the Federal Register, exempt schoolwide programs under this section from statutory or regulatory provisions of any other noncompetitive formula grant program administered by the Secretary (other than formula or discretionary grant programs under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), except as provided in section 613(a)(2)(D) of such Act (20 U.S.C. 1413(a)(2)(D))), or any discretionary grant program administered by the Secretary, to support schoolwide programs if the intent and purposes of such other programs are met.
 (B)RequirementsA school that chooses to use funds from such other programs shall not be relieved of the requirements relating to health, safety, civil rights, student and parental participation and involvement, services to private school children, comparability of services, maintenance of effort, uses of Federal funds to supplement, not supplant non-Federal funds (in accordance with the method of determination described in section 1118(b)(2)), or the distribution of funds to State educational agencies or local educational agencies that apply to the receipt of funds from such programs.
 (C)RecordsA school that chooses to consolidate and use funds from different Federal programs under this section shall not be required to maintain separate fiscal accounting records, by program, that identify the specific activities supported by those particular funds as long as the school maintains records that demonstrate that the schoolwide program, considered as a whole, addresses the intent and purposes of each of the Federal programs that were consolidated to support the schoolwide program.;
 (2)by striking subsection (b) and inserting the following:  (b)Schoolwide program planAn eligible school operating a schoolwide program shall develop a comprehensive plan (or amend a plan for such a program that was in existence on the day before the date of the enactment of the Every Student Succeeds Act) that—
 (1)is developed during a 1-year period, unless— (A)the local educational agency determines, in consultation with the school, that less time is needed to develop and implement the schoolwide program; or
 (B)the school is operating a schoolwide program on the day before the date of the enactment of the Every Student Succeeds Act, in which case such school may continue to operate such program, but shall develop amendments to its existing plan during the first year of assistance after that date to reflect the provisions of this section;
 (2)is developed with the involvement of parents and other members of the community to be served and individuals who will carry out such plan, including teachers, principals, other school leaders, paraprofessionals present in the school, administrators (including administrators of programs described in other parts of this title), the local educational agency, to the extent feasible, tribes and tribal organizations present in the community, and, if appropriate, specialized instructional support personnel, technical assistance providers, school staff, if the plan relates to a secondary school, students, and other individuals determined by the school;
 (3)remains in effect for the duration of the school's participation under this part, except that the plan and its implementation shall be regularly monitored and revised as necessary based on student needs to ensure that all students are provided opportunities to meet the challenging State academic standards;
 (4)is available to the local educational agency, parents, and the public, and the information contained in such plan shall be in an understandable and uniform format and, to the extent practicable, provided in a language that the parents can understand; and
 (5)if appropriate and applicable, is developed in coordination and integration with other Federal, State, and local services, resources, and programs, such as programs supported under this Act, violence prevention programs, nutrition programs, housing programs, Head Start programs, adult education programs, career and technical education programs, and schools implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d);
 (6)is based on a comprehensive needs assessment of the entire school that takes into account information on the academic achievement of children in relation to the challenging State academic standards, particularly the needs of those children who are failing, or are at-risk of failing, to meet the challenging State academic standards and any other factors as determined by the local educational agency; and
 (7)includes a description of— (A)the strategies that the school will be implementing to address school needs, including a description of how such strategies will—
 (i)provide opportunities for all children, including each of the subgroups of students (as defined in section 1111(c)(2)) to meet the challenging State academic standards;
 (ii)use methods and instructional strategies that strengthen the academic program in the school, increase the amount and quality of learning time, and help provide an enriched and accelerated curriculum, which may include programs, activities, and courses necessary to provide a well-rounded education; and
 (iii)address the needs of all children in the school, but particularly the needs of those at risk of not meeting the challenging State academic standards, through activities which may include—
 (I)counseling, school-based mental health programs, specialized instructional support services, mentoring services, and other strategies to improve students’ skills outside the academic subject areas;
 (II)preparation for and awareness of opportunities for postsecondary education and the workforce, which may include career and technical education programs and broadening secondary school students’ access to coursework to earn postsecondary credit while still in high school (such as Advanced Placement, International Baccalaureate, dual or concurrent enrollment, or early college high schools);
 (III)implementation of a schoolwide tiered model to prevent and address problem behavior, and early intervening services, coordinated with similar activities and services carried out under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
 (IV)professional development and other activities for teachers, paraprofessionals, and other school personnel to improve instruction and use of data from academic assessments, and to recruit and retain effective teachers, particularly in high-need subjects; and
 (V)strategies for assisting preschool children in the transition from early childhood education programs to local elementary school programs; and
 (B)if programs are consolidated, the specific State educational agency and local educational agency programs and other Federal programs that will be consolidated in the schoolwide program.;
 (3)by striking subsection (c) and inserting the following:  (c)Preschool programsA school that operates a schoolwide program under this section may use funds available under this part to establish or enhance preschool programs for children who are under 6 years of age.
 (d)Delivery of servicesThe services of a schoolwide program under this section may be delivered by nonprofit or for-profit external providers with expertise in using evidence-based or other effective strategies to improve student achievement.
							(e)Use of funds for dual or concurrent enrollment programs
 (1)In generalA secondary school operating a schoolwide program under this section may use funds received under this part to operate dual or concurrent enrollment programs that address the needs of low-achieving secondary school students and those at risk of not meeting the challenging State academic standards.
 (2)Flexibility of fundsA secondary school using funds received under this part for a dual or concurrent enrollment program described in paragraph (1) may use such funds for any of the costs associated with such program, including the costs of—
 (A)training for teachers, and joint professional development for teachers in collaboration with career and technical educators and educators from institutions of higher education, where appropriate, for the purpose of integrating rigorous academics in such program;
 (B)tuition and fees, books, required instructional materials for such program, and innovative delivery methods; and
 (C)transportation to and from such program. (3)Rule of constructionNothing in this subsection shall be construed to impose on any State any requirement or rule regarding dual or concurrent enrollment programs that is inconsistent with State law..
 1009.Targeted assistance schoolsSection 1115 (20 U.S.C. 6315) is amended— (1)by striking subsection (a) and inserting the following:
						
 (a)In generalIn all schools selected to receive funds under section 1113(c) that are ineligible for a schoolwide program under section 1114, have not received a waiver under section 1114(a)(1)(B) to operate such a schoolwide program, or choose not to operate such a schoolwide program, a local educational agency serving such school may use funds received under this part only for programs that provide services to eligible children under subsection (c) identified as having the greatest need for special assistance.;
 (2)by redesignating subsections (b) and (c) as subsections (c) and (b), respectively, and moving those redesignated subsections so as to appear in alphabetical order;
 (3)by striking subsection (b), as redesignated by paragraph (2), and inserting the following:  (b)Targeted assistance school programTo assist targeted assistance schools and local educational agencies to meet their responsibility to provide for all their students served under this part the opportunity to meet the challenging State academic standards, each targeted assistance program under this section shall—
 (1)determine which students will be served; (2)serve participating students identified as eligible children under subsection (c), including by—
 (A)using resources under this part to help eligible children meet the challenging State academic standards, which may include programs, activities, and academic courses necessary to provide a well-rounded education;
 (B)using methods and instructional strategies to strengthen the academic program of the school through activities, which may include—
 (i)expanded learning time, before- and after-school programs, and summer programs and opportunities; and
 (ii)a schoolwide tiered model to prevent and address behavior problems, and early intervening services, coordinated with similar activities and services carried out under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
 (C)coordinating with and supporting the regular education program, which may include services to assist preschool children in the transition from early childhood education programs such as Head Start, the literacy program under subpart 2 of part B of title II, or State-run preschool programs to elementary school programs;
 (D)providing professional development with resources provided under this part, and, to the extent practicable, from other sources, to teachers, principals, other school leaders, paraprofessionals, and, if appropriate, specialized instructional support personnel, and other school personnel who work with eligible children in programs under this section or in the regular education program;
 (E)implementing strategies to increase the involvement of parents of eligible children in accordance with section 1116; and
 (F)if appropriate and applicable, coordinating and integrating Federal, State, and local services and programs, such as programs supported under this Act, violence prevention programs, nutrition programs, housing programs, Head Start programs, adult education programs, career and technical education programs, and comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d); and
 (G)provide to the local educational agency assurances that the school will— (i)help provide an accelerated, high-quality curriculum;
 (ii)minimize the removal of children from the regular classroom during regular school hours for instruction provided under this part; and
 (iii)on an ongoing basis, review the progress of eligible children and revise the targeted assistance program under this section, if necessary, to provide additional assistance to enable such children to meet the challenging State academic standards.;
 (4)in subsection (c), as redesignated by paragraph (2)— (A)in paragraph (1)(B)—
 (i)by striking the State's challenging student academic achievement standards and inserting the challenging State academic standards; and (ii)by striking such criteria as teacher judgment, interviews with parents, and developmentally appropriate measures and inserting criteria, including objective criteria, established by the local educational agency and supplemented by the school; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking limited English proficient children and inserting English learners;
 (ii)in subparagraph (B)— (I)by striking the heading and inserting head start and preschool children; and
 (II)by striking Head Start, Even Start, or Early Reading First program, and inserting Head Start program, the literacy program under subpart 2 of part B of title II,; and (iii)in subparagraph (C), by striking the heading and inserting migrant children;
 (5)in subsection (e)— (A)in paragraph (2)(B)—
 (i)by striking and at the end of clause (ii); (ii)by redesignating clause (iii) as clause (v); and
 (iii)by inserting after clause (ii) the following new clauses:  (iii)family support and engagement services;
 (iv)integrated student supports; and; and (iv)in clause (v), as redesignated by clause (iii), by striking pupil services and inserting specialized instructional support; and
 (B)by striking paragraph (3); and (6)by adding at the end the following:
						
 (f)Use of funds for dual or concurrent enrollment programsA secondary school operating a targeted assistance program under this section may use funds received under this part to provide dual or concurrent enrollment program services described under section 1114(e) to eligible children under subsection (c)(1)(B) who are identified as having the greatest need for special assistance.
 (g)ProhibitionNothing in this section shall be construed to authorize the Secretary or any other officer or employee of the Federal Government to require a local educational agency or school to submit the results of a comprehensive needs assessment or plan under section 1114(b), or a program described in subsection (b), for review or approval by the Secretary.
 (h)Delivery of servicesThe services of a targeted assistance program under this section may be delivered by nonprofit or for-profit external providers with expertise in using evidence-based or other effective strategies to improve student achievement..
 1010.Parent and family engagementSection 1116, as redesignated by section 1000(2), is amended— (1)in the section heading, by striking Parental involvement and inserting Parent and family engagement;
 (2)in subsection (a)— (A)in paragraph (1)—
 (i)by inserting conducts outreach to all parents and family members and after only if such agency; and (ii)by inserting and family members after and procedures for the involvement of parents;
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A)—
 (I)by inserting and family members after , and distribute to, parents; (II)by striking written parent involvement policy and inserting written parent and family engagement policy; and
 (III)by striking expectations for parent involvement and inserting expectations and objectives for meaningful parent and family involvement; and (ii)by striking subparagraphs (A) through (F) and inserting the following:
								
 (A)involve parents and family members in jointly developing the local educational agency plan under section 1112, and the development of support and improvement plans under paragraphs (1) and (2) of section 1111(d).
 (B)provide the coordination, technical assistance, and other support necessary to assist and build the capacity of all participating schools within the local educational agency in planning and implementing effective parent and family involvement activities to improve student academic achievement and school performance, which may include meaningful consultation with employers, business leaders, and philanthropic organizations, or individuals with expertise in effectively engaging parents and family members in education;
 (C)coordinate and integrate parent and family engagement strategies under this part with parent and family engagement strategies, to the extent feasible and appropriate, with other relevant Federal, State, and local laws and programs;
 (D)conduct, with the meaningful involvement of parents and family members, an annual evaluation of the content and effectiveness of the parent and family engagement policy in improving the academic quality of all schools served under this part, including identifying—
 (i)barriers to greater participation by parents in activities authorized by this section (with particular attention to parents who are economically disadvantaged, are disabled, have limited English proficiency, have limited literacy, or are of any racial or ethnic minority background);
 (ii)the needs of parents and family members to assist with the learning of their children, including engaging with school personnel and teachers; and
 (iii)strategies to support successful school and family interactions; (E)use the findings of such evaluation in subparagraph (D) to design evidence-based strategies for more effective parental involvement, and to revise, if necessary, the parent and family engagement policies described in this section; and
 (F)involve parents in the activities of the schools served under this part, which may include establishing a parent advisory board comprised of a sufficient number and representative group of parents or family members served by the local educational agency to adequately represent the needs of the population served by such agency for the purposes of developing, revising, and reviewing the parent and family engagement policy.; and
 (C)in paragraph (3)— (i)by striking subparagraph (A) and inserting the following:
								
 (A)In generalEach local educational agency shall reserve at least 1 percent of its allocation under subpart 2 to assist schools to carry out the activities described in this section, except that this subparagraph shall not apply if 1 percent of such agency's allocation under subpart 2 for the fiscal year for which the determination is made is $5,000 or less. Nothing in this subparagraph shall be construed to limit local educational agencies from reserving more than 1 percent of its allocation under subpart 2 to assist schools to carry out activities described in this section.;
 (ii)in subparagraph (B), by striking (B) Parental input.—Parents of children and inserting (B) Parent and family member input.—Parents and family members of children; (iii)in subparagraph (C)—
 (I)by striking 95 percent and inserting 90 percent; and (II)by inserting , with priority given to high-need schools after schools served under this part; and
 (iv)by adding at the end the following:  (D)Use of fundsFunds reserved under subparagraph (A) by a local educational agency shall be used to carry out activities and strategies consistent with the local educational agency’s parent and family engagement policy, including not less than 1 of the following:
 (i)Supporting schools and nonprofit organizations in providing professional development for local educational agency and school personnel regarding parent and family engagement strategies, which may be provided jointly to teachers, principals, other school leaders, specialized instructional support personnel, paraprofessionals, early childhood educators, and parents and family members.
 (ii)Supporting programs that reach parents and family members at home, in the community, and at school. (iii)Disseminating information on best practices focused on parent and family engagement, especially best practices for increasing the engagement of economically disadvantaged parents and family members.
 (iv)Collaborating, or providing subgrants to schools to enable such schools to collaborate, with community-based or other organizations or employers with a record of success in improving and increasing parent and family engagement.
 (v)Engaging in any other activities and strategies that the local educational agency determines are appropriate and consistent with such agency’s parent and family engagement policy.;
 (3)in subsection (b)— (A)in the subsection heading, by striking parental involvement policy and inserting parent and family engagement policy;
 (B)in paragraph (1)— (i)by inserting and family members after distribute to, parents; and
 (ii)by striking written parental involvement policy and inserting written parent and family engagement policy; (C)in paragraph (2)—
 (i)by striking parental involvement policy and inserting parent and family engagement policy; and (ii)by inserting and family members after that applies to all parents; and
 (D)in paragraph (3)— (i)by striking parental involvement policy and inserting parent and family engagement policy; and
 (ii)by inserting and family members in all schools served by the local educational agency after policy that applies to all parents; (4)in subsection (c)—
 (A)in paragraph (3)— (i)by striking parental involvement policy and inserting parent and family engagement policy; and
 (ii)by striking 1114(b)(2) and inserting 1114(b); (B)in paragraph (4)(B), by striking the proficiency levels students are expected to meet and inserting the achievement levels of the challenging State academic standards; and
 (C)in paragraph (5), by striking 1114(b)(2) and inserting 1114(b); (5)in subsection (d)—
 (A)in the matter preceding paragraph (1), by striking parental involvement policy and inserting parent and family engagement policy; (B)in paragraph (1)—
 (i)by striking the State’s student academic achievement standards and inserting the challenging State academic standards; and (ii)by striking , such as monitoring attendance, homework completion, and television watching; and
 (C)in paragraph (2)— (i)in subparagraph (B), by striking and after the semicolon;
 (ii)in subparagraph (C), by striking the period and inserting ; and; and (iii)by adding at the end the following:
								
 (D)ensuring regular two-way, meaningful communication between family members and school staff, and, to the extent practicable, in a language that family members can understand.;
 (6)in subsection (e)— (A)in paragraph (1), by striking the State’s academic content standards and State student academic achievement standards and inserting the challenging State academic standards;
 (B)in paragraph (2), by striking technology and inserting technology (including education about the harms of copyright piracy); (C)in paragraph (3), by striking pupil services personnel, principals and inserting specialized instructional support personnel, principals, and other school leaders; and
 (D)in paragraph (4), by striking Head Start, Reading First, Early Reading First, Even Start, the Home Instruction Programs for Preschool Youngsters, the Parents as Teachers Program, and public preschool and other programs, and inserting other Federal, State, and local programs, including public preschool programs,;
 (7)by striking subsection (f) and inserting the following:  (f)AccessibilityIn carrying out the parent and family engagement requirements of this part, local educational agencies and schools, to the extent practicable, shall provide opportunities for the informed participation of parents and family members (including parents and family members who have limited English proficiency, parents and family members with disabilities, and parents and family members of migratory children), including providing information and school reports required under section 1111 in a format and, to the extent practicable, in a language such parents understand.;
 (8)by striking subsection (g) and inserting the following:  (g)Family engagement in education programsIn a State operating a program under part E of title IV, each local educational agency or school that receives assistance under this part shall inform parents and organizations of the existence of the program.; and
 (9)in subsection (h), by striking parental involvement policies and inserting parent and family engagement policies. 1011.Participation of children enrolled in private schoolsSection 1117, as redesignated by section 1000(3), is amended—
 (1)in subsection (a)— (A)by striking paragraph (1) and inserting the following:
							
 (1)In generalTo the extent consistent with the number of eligible children identified under section 1115(c) in the school district served by a local educational agency who are enrolled in private elementary schools and secondary schools, a local educational agency shall—
 (A)after timely and meaningful consultation with appropriate private school officials, provide such children, on an equitable basis and individually or in combination, as requested by the officials to best meet the needs of such children, special educational services, instructional services (including evaluations to determine the progress being made in meeting such students’ academic needs), counseling, mentoring, one-on-one tutoring, or other benefits under this part (such as dual or concurrent enrollment, educational radio and television, computer equipment and materials, other technology, and mobile educational services and equipment) that address their needs; and
 (B)ensure that teachers and families of the children participate, on an equitable basis, in services and activities developed pursuant to section 1116.;
 (B)by striking paragraph (3) and inserting the following:  (3)Equity (A)In generalEducational services and other benefits for such private school children shall be equitable in comparison to services and other benefits for public school children participating under this part, and shall be provided in a timely manner.
 (B)OmbudsmanTo help ensure such equity for such private school children, teachers, and other educational personnel, the State educational agency involved shall designate an ombudsman to monitor and enforce the requirements of this part.;
 (C)by striking paragraph (4) and inserting the following:  (4)Expenditures (A)Determination (i)In generalExpenditures for educational services and other benefits to eligible private school children shall be equal to the proportion of funds allocated to participating school attendance areas based on the number of children from low-income families who attend private schools.
 (ii)Proportional shareThe proportional share of funds shall be determined based on the total amount of funds received by the local educational agency under this part prior to any allowable expenditures or transfers by the local educational agency.
 (B)Obligation of fundsFunds allocated to a local educational agency for educational services and other benefits to eligible private school children shall be obligated in the fiscal year for which the funds are received by the agency.
 (C)Notice of allocationEach State educational agency shall provide notice in a timely manner to the appropriate private school officials in the State of the allocation of funds for educational services and other benefits under this part that the local educational agencies have determined are available for eligible private school children.
 (D)Term of determinationThe local educational agency may determine the equitable share under subparagraph (A) each year or every 2 years.; and
 (D)in paragraph (5), by striking agency and inserting agency, or, in a case described in subsection (b)(6)(C), the State educational agency involved,; (2)in subsection (b)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking part, and inserting part. Such agency and private school officials shall both have the goal of reaching agreement on how to provide equitable and effective programs for eligible private school children, the results of which agreement shall be transmitted to the ombudsman designated under subsection (a)(3)(B). Such process shall include consultation;
 (ii)in subparagraph (E)— (I)by striking and before the proportion of funds;
 (II)by striking (a)(4) and inserting (a)(4)(A) ; and (III)by inserting , and how that proportion of funds is determined after such services;
 (iii)in subparagraph (G), by striking and after the semicolon; (iv)in subparagraph (H), by striking the period at the end and inserting a semicolon; and
 (v)by adding at the end the following:  (I)whether the agency shall provide services directly or through a separate government agency, consortium, entity, or third-party contractor;
 (J)whether to provide equitable services to eligible private school children— (i)by creating a pool or pools of funds with all of the funds allocated under subsection (a)(4)(A) based on all the children from low-income families in a participating school attendance area who attend private schools; or
 (ii)in the agency’s participating school attendance area who attend private schools with the proportion of funds allocated under subsection (a)(4)(A) based on the number of children from low-income families who attend private schools;
 (K)when, including the approximate time of day, services will be provided; and (L)whether to consolidate and use funds provided under subsection (a)(4) in coordination with eligible funds available for services to private school children under applicable programs, as defined in section 8501(b)(1)to provide services to eligible private school children participating in programs.;
 (B)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; (C)by inserting after paragraph (1) the following:
							
 (2)DisagreementIf a local educational agency disagrees with the views of private school officials with respect to an issue described in paragraph (1), the local educational agency shall provide in writing to such private school officials the reasons why the local educational agency disagrees.; 
 (D)in paragraph (5) (as redesignated by subparagraph (B))— (i)by inserting meaningful before consultation in the first sentence;
 (ii)by inserting The written affirmation shall provide the option for private school officials to indicate such officials’ belief that timely and meaningful consultation has not occurred or that the program design is not equitable with respect to eligible private school children. after occurred.; and
 (iii)by striking has taken place and inserting has, or attempts at such consultation have, taken place; and (E)in paragraph (6) (as redesignated by subparagraph (B))—
 (i)in subparagraph (A)— (I)by striking right to complain to and inserting right to file a complaint with;
 (II)by inserting asserting after State educational agency; (III)by striking or before did not give due consideration; and
 (IV)by inserting , or did not make a decision that treats the private school students equitably as required by this section before the period at the end;
 (ii)in subparagraph (B), by striking to complain, and inserting to file a complaint,; and (iii)by adding at the end the following:
								
 (C)State educational agenciesA State educational agency shall provide services under this section directly or through contracts with public or private agencies, organizations, or institutions, if the appropriate private school officials have—
 (i)requested that the State educational agency provide such services directly; and (ii)demonstrated that the local educational agency involved has not met the requirements of this section in accordance with the procedures for making such a request, as prescribed by the State educational agency.; 
 (3)in subsection (c)(2), by striking section 9505 and inserting section 8503; and (4)in subsection (e)(2), by striking sections 9503 and 9504 and inserting sections 8503 and 8504.
 1012.Supplement, not supplantSection 1118, as redesignated by section 1000(4), is amended— (1)in subsection (a), by striking section 9521 and inserting section 8521; and
 (2)by striking subsection (b) and inserting the following:  (b)Federal funds To supplement, not supplant, non-Federal funds (1)In generalA State educational agency or local educational agency shall use Federal funds received under this part only to supplement the funds that would, in the absence of such Federal funds, be made available from State and local sources for the education of students participating in programs assisted under this part, and not to supplant such funds.
 (2)ComplianceTo demonstrate compliance with paragraph (1), a local educational agency shall demonstrate that the methodology used to allocate State and local funds to each school receiving assistance under this part ensures that such school receives all of the State and local funds it would otherwise receive if it were not receiving assistance under this part.
 (3)Special ruleNo local educational agency shall be required to— (A)identify that an individual cost or service supported under this part is supplemental; or
 (B)provide services under this part through a particular instructional method or in a particular instructional setting in order to demonstrate such agency’s compliance with paragraph (1).
 (4)ProhibitionNothing in this section shall be construed to authorize or permit the Secretary to prescribe the specific methodology a local educational agency uses to allocate State and local funds to each school receiving assistance under this part.
 (5)TimelineA local educational agency— (A)shall meet the compliance requirement under paragraph (2) not later than 2 years after the date of enactment of the Every Student Succeeds Act; and
 (B)may demonstrate compliance with the requirement under paragraph (1) before the end of such 2-year period using the method such local educational agency used on the day before the date of enactment of the Every Student Succeeds Act..
 1013.Coordination requirementsSection 1119, as redesignated by section 1000(5), is amended— (1)in subsection (a)—
 (A)by striking such as the Early Reading First program; and (B)by adding at the end the following new sentence: Each local educational agency shall develop agreements with such Head Start agencies and other entities to carry out such activities.; and
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking early childhood development programs, such as the Early Reading First program, and inserting early childhood education programs;
 (B)in paragraph (1), by striking early childhood development program such as the Early Reading First program and inserting early childhood education program; (C)in paragraph (2), by striking early childhood development programs such as the Early Reading First program and inserting early childhood education programs;
 (D)in paragraph (3), by striking early childhood development programs such as the Early Reading First program and inserting early childhood education programs; (E)in paragraph (4)—
 (i)by striking Early Reading First program staff,; and (ii)by striking early childhood development program and inserting early childhood education program; and
 (F)in paragraph (5), by striking and entities carrying out Early Reading First programs. 1014.Grants for the outlying areas and the Secretary of the InteriorSection 1121 (20 U.S.C. 6331) is amended to read as follows:
					
						1121.Grants for the outlying areas and the Secretary of the Interior
 (a)Reservation of fundsSubject to subsection (e), from the amount appropriated for payments to States for any fiscal year under section 1002(a), the Secretary shall—
 (1)reserve 0.4 percent to provide assistance to the outlying areas in accordance with subsection (b); and
 (2)reserve 0.7 percent to provide assistance to the Secretary of the Interior in accordance with subsection (d).
								(b)Assistance to outlying areas
 (1)Funds reservedFrom the amount made available for any fiscal year under subsection (a)(1), the Secretary shall— (A)first reserve $1,000,000 for the Republic of Palau, until Palau enters into an agreement for extension of United States educational assistance under the Compact of Free Association, and subject to such terms and conditions as the Secretary may establish, except that Public Law 95–134, permitting the consolidation of grants, shall not apply; and
 (B)use the remaining funds to award grants to the outlying areas in accordance with paragraphs (2) through (5).
 (2)Amount of grantsThe Secretary shall allocate the amount available under paragraph (1)(B) to the outlying areas in proportion to their relative numbers of children, aged 5 to 17, inclusive, from families below the poverty level, on the basis of the most recent satisfactory data available from the Department of Commerce.
 (3)Hold-harmless amountsFor each fiscal year, the amount made available to each outlying area under this subsection shall be—
 (A)not less than 95 percent of the amount made available for the preceding fiscal year if the number of children counted under paragraph (2) is not less than 30 percent of the total number of children aged 5 to 17 years, inclusive, in the outlying area;
 (B)not less than 90 percent of the amount made available for the preceding fiscal year if the percentage described in subparagraph (A) is between 15 percent and 30 percent; and
 (C)not less than 85 percent of the amount made available for the preceding fiscal year if the percentage described in subparagraph (A) is below 15 percent.
 (4)Ratable reductionsIf the amount made available under paragraph (1)(B) for any fiscal year is insufficient to pay the full amounts that the outlying areas are eligible to receive under paragraphs (2) and (3) for that fiscal year, the Secretary shall ratably reduce those amounts.
 (5)UsesGrant funds awarded under paragraph (1)(A) may be used only— (A)for programs described in this Act, including teacher training, curriculum development, instructional materials, or general school improvement and reform; and
 (B)to provide direct educational services that assist all students with meeting the challenging State academic standards.
 (c)DefinitionsFor the purpose of this section, the term outlying area means the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
							(d)Allotment to the secretary of the interior
 (1)In generalThe amount allotted for payments to the Secretary of the Interior under subsection (a)(2) for any fiscal year shall be used, in accordance with such criteria as the Secretary may establish, to meet the unique educational needs of—
 (A)Indian children on reservations served by elementary schools and secondary schools for Indian children operated or supported by the Department of the Interior; and
 (B)out-of-State Indian children in elementary schools and secondary schools in local educational agencies under special contracts with the Department of the Interior.
 (2)PaymentsFrom the amount allotted for payments to the Secretary of the Interior under subsection (a)(2), the Secretary of the Interior shall make payments to local educational agencies, on such terms as the Secretary determines will best carry out the purposes of this part, with respect to out-of-State Indian children described in paragraph (1). The amount of such payment may not exceed, for each such child, the greater of—
 (A)40 percent of the average per-pupil expenditure in the State in which the agency is located; or (B)48 percent of such expenditure in the United States.
 (e)Limitation on applicabilityIf, by reason of the application of subsection (a) for any fiscal year, the total amount available for allocation to all States under this part would be less than the amount allocated to all States for fiscal year 2016 under this part, the Secretary shall provide assistance to the outlying areas and the Secretary of the Interior in accordance with this section, as in effect on the day before the date of enactment of the Every Student Succeeds Act..
 1015.Allocations to StatesSection 1122(a) (20 U.S.C. 6332(a)) is amended— (1)in the matter preceding paragraph (1), by striking 2002–2007 and inserting 2017–2020; and
 (2)by striking paragraph (3) and inserting the following:  (3)an amount equal to 100 percent of the amount, if any, by which the total amount made available under this subsection for the current fiscal year for which the determination is made exceeds the total amount available to carry out sections 1124 and 1124A for fiscal year 2001 shall be used to carry out sections 1125 and 1125A and such amount shall be divided equally between sections 1125 and 1125A..
 1016.Adequacy of funding ruleSection 1125AA (20 U.S.C. 6336) is amended by striking the section heading and all that follows through Pursuant and inserting the following: Adequacy of Funding to Local Educational Agencies in Fiscal Years After Fiscal Year 2001.—Pursuant.
 1017.Education finance incentive grant programSection 1125A (20 U.S.C. 6337) is amended— (1)in subsection (a), by striking funds appropriated under subsection (f) and inserting funds made available under section 1122(a);
 (2)in subsection (b)(1)— (A)in subparagraph (A), by striking appropriated pursuant to subsection (f) and inserting made available for any fiscal year to carry out this section; and
 (B)in subparagraph (B)(i), by striking total appropriations and inserting the total amount reserved under section 1122(a) to carry out this section; (3)in subsection (c), by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively;
 (4)in subsection (d)(1)(A)(ii), by striking clause “(i) and inserting clause (i); (5)by striking subsection (e) and inserting the following:
						
							(e)Maintenance of effort
 (1)In generalA State is entitled to receive its full allotment of funds under this section for any fiscal year if the Secretary finds that the State’s fiscal effort per student or the aggregate expenditures of the State with respect to the provision of free public education by the State for the preceding fiscal year was not less than 90 percent of the fiscal effort or aggregate expenditures for the second preceding fiscal year, subject to the requirements of paragraph (2).
								(2)Reduction in case of failure to meet
 (A)In generalThe Secretary shall reduce the amount of the allotment of funds under this section for any fiscal year in the exact proportion by which a State fails to meet the requirement of paragraph (1) by falling below 90 percent of both the fiscal effort per student and aggregate expenditures (using the measure most favorable to the State), if such State has also failed to meet such requirement (as determined using the measure most favorable to the State) for 1 or more of the 5 immediately preceding fiscal years.
 (B)Special ruleNo such lesser amount shall be used for computing the effort required under paragraph (1) for subsequent years.
 (3)WaiverThe Secretary may waive the requirements of this subsection if the Secretary determines that a waiver would be equitable due to—
 (A)exceptional or uncontrollable circumstances, such as a natural disaster or a change in the organizational structure of the State; or
 (B)a precipitous decline in the financial resources of the State.; (6)by striking subsection (f);
 (7)by redesignating subsection (g) as subsection (f); and (8)in subsection (f), as redesignated by paragraph (7)—
 (A)in paragraph (1), by striking under this section and inserting to carry out this section; and (B)in paragraph (3), in the matter preceding subparagraph (A), by striking shall be and inserting shall be—.
						BState assessment grants
 1201.State assessment grantsPart B of title I (20 U.S.C. 6361 et seq.) is amended to read as follows:  BState assessment grants 1201.Grants for State assessments and related activities (a)Grants authorizedFrom amounts made available in accordance with section 1203, the Secretary shall make grants to State educational agencies to enable the States to carry out 1 or more of the following:
 (1)To pay the costs of the development of the State assessments and standards adopted under section 1111(b), which may include the costs of working in voluntary partnerships with other States, at the sole discretion of each such State.
 (2)If a State has developed the assessments adopted under section 1111(b), to administer those assessments or to carry out other assessment activities described in this part, such as the following:
 (A)Ensuring the provision of appropriate accommodations available to English learners and children with disabilities to improve the rates of inclusion in regular assessments of such children, including professional development activities to improve the implementation of such accommodations in instructional practice.
 (B)Developing challenging State academic standards and aligned assessments in academic subjects for which standards and assessments are not required under section 1111(b).
 (C)Developing or improving assessments for English learners, including assessments of English language proficiency as required under section 1111(b)(2)(G) and academic assessments in languages other than English to meet the State’s obligations under section 1111(b)(2)(F).
 (D)Ensuring the continued validity and reliability of State assessments. (E)Refining State assessments to ensure their continued alignment with the challenging State academic standards and to improve the alignment of curricula and instructional materials.
 (F)Developing or improving balanced assessment systems that include summative, interim, and formative assessments, including supporting local educational agencies in developing or improving such assessments.
 (G)At the discretion of the State, refining science assessments required under section 1111(b)(2) in order to integrate engineering design skills and practices into such assessments.
 (H)Developing or improving models to measure and assess student progress or student growth on State assessments under section 1111(b)(2) and other assessments not required under section 1111(b)(2).
 (I)Developing or improving assessments for children with disabilities, including alternate assessments aligned to alternate academic achievement standards for students with the most significant cognitive disabilities described in section 1111(b)(2)(D), and using the principles of universal design for learning.
 (J)Allowing for collaboration with institutions of higher education, other research institutions, or other organizations to improve the quality, validity, and reliability of State academic assessments beyond the requirements for such assessments described in section 1111(b)(2).
 (K)Measuring student academic achievement using multiple measures of student academic achievement from multiple sources.
 (L)Evaluating student academic achievement through the development of comprehensive academic assessment instruments (such as performance and technology-based academic assessments, computer adaptive assessments, projects, or extended performance task assessments) that emphasize the mastery of standards and aligned competencies in a competency-based education model.
 (M)Designing the report cards and reports under section 1111(h) in an easily accessible, user friendly-manner that cross-tabulates student information by any category the State determines appropriate, as long as such cross-tabulation—
 (i)does not reveal personally identifiable information about an individual student; and (ii)is derived from existing State and local reporting requirements.
 (b)Rule of constructionNothing in subsection (a)(2)(M) shall be construed as authorizing, requiring, or allowing any additional reporting requirements, data elements, or information to be reported to the Secretary unless such reporting, data, or information is explicitly authorized under this Act.
 (c)Annual reportEach State educational agency receiving a grant under this section shall submit an annual report to the Secretary describing the State's activities under the grant and the result of such activities.
								1202.State option to conduct assessment system audit
 (a)In generalFrom the amount reserved under section 1203(a)(3) for a fiscal year, the Secretary shall make grants to States to enable the States to—
 (1)in the case of a grant awarded under this section to a State for the first time— (A)audit State assessment systems and ensure that local educational agencies audit local assessments under subsection (e)(1);
 (B)execute the State plan under subsection (e)(3)(D); and (C)award subgrants under subsection (f); and
 (2)in the case of a grant awarded under this section to a State that has previously received a grant under this section—
 (A)execute the State plan under subsection (e)(3)(D); and (B)award subgrants under subsection (f).
 (b)Minimum amountEach State that receives a grant under this section shall receive an annual grant amount of not less than $1,500,000.
 (c)ReallocationIf a State chooses not to apply for a grant under this section, the Secretary shall reallocate such grant amount to other States in accordance with the formula described in section 1203(a)(4)(B).
 (d)ApplicationA State desiring to receive a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary shall require. The application shall include a description of—
 (1)in the case of a State that is receiving a grant under this section for the first time— (A)the audit the State will carry out under subsection (e)(1); and
 (B)the stakeholder feedback the State will seek in designing such audit; (2)in the case of a State that is not receiving a grant under this section for the first time, the plan described in subsection (e)(3)(D); and
 (3)how the State will award subgrants to local educational agencies under subsection (f). (e)Audits of State assessment systems and local assessments (1)Audit requirementsNot later than 1 year after the date a State receives an initial grant under this section, the State shall—
 (A)conduct a State assessment system audit as described in paragraph (3); (B)ensure that each local educational agency receiving funds under this section—
 (i)conducts an audit of local assessments administered by the local educational agency as described in paragraph (4); and
 (ii)submits the results of such audit to the State; and (C)report the results of each State and local educational agency audit conducted under subparagraphs (A) and (B), in a format that is widely accessible and publicly available.
 (2)Resources for local educational agenciesIn carrying out paragraph (1)(B), each State shall provide local educational agencies with resources, such as guidelines and protocols, to assist in conducting and reporting audit results.
 (3)State assessment system descriptionEach State assessment system audit conducted under paragraph (1)(A) shall include— (A)the schedule for the administration of all State assessments;
 (B)for each State assessment— (i)the purpose for which the assessment was designed and the purpose for which the assessment is used; and
 (ii)the legal authority for the administration of the assessment; (C)feedback on such system from stakeholders, which shall include information such as—
 (i)how teachers, principals, other school leaders, and administrators use assessment data to improve and differentiate instruction;
 (ii)the timing of release of assessment data; (iii)the extent to which assessment data is presented in an accessible and understandable format for all stakeholders;
 (iv)the opportunities, resources, and training teachers, principals, other school leaders, and administrators are given to review assessment results and make effective use of assessment data;
 (v)the distribution of technological resources and personnel necessary to administer assessments; (vi)the amount of time teachers spend on assessment preparation and administration;
 (vii)the assessments that administrators, teachers, principals, other school leaders, parents, and students, if appropriate, do and do not find useful; and
 (viii)other information as appropriate; and (D)a plan, based on the information gathered as a result of the activities described in subparagraphs (A), (B), and (C), to improve and streamline the State assessment system, including activities such as—
 (i)eliminating any unnecessary assessments, which may include paying the cost associated with terminating procurement contracts;
 (ii)supporting the dissemination of best practices from local educational agencies or other States that have successfully improved assessment quality and efficiency to improve teaching and learning; and
 (iii)supporting local educational agencies or consortia of local educational agencies to carry out efforts to streamline local assessment systems and implement a regular process of review and evaluation of assessment use in local educational agencies.
 (4)Local assessment descriptionAn audit of local assessments conducted in accordance with paragraph (1)(B)(i) shall include the same information described in paragraph (3) that is required of a State audit, except that such information shall be included as applicable to the local educational agency and the local assessments.
									(f)Subgrants to local educational agencies
 (1)In generalEach State shall reserve not less than 20 percent of the grant funds awarded to the State under this section to make subgrants to local educational agencies in the State or consortia of such local educational agencies, based on demonstrated need in the agency's or consortium's application, to enable such agencies or consortia to improve assessment quality and use, and alignment, including, if applicable, alignment to the challenging State academic standards.
 (2)Local educational agency applicationEach local educational agency, or consortium of local educational agencies, seeking a subgrant under this subsection shall submit an application to the State at such time, in such manner, and containing such other information as determined necessary by the State. The application shall include a description of the agency's or consortium's needs relating to the improvement of assessment quality, use, and alignment.
 (3)Use of fundsA subgrant awarded under this subsection to a local educational agency or consortium of such agencies may be used to—
 (A)conduct an audit of local assessments under subsection (e)(1)(B)(i); (B)carry out the plan described in subsection (e)(3)(D) as it pertains to such agency or consortium;
 (C)improve assessment delivery systems and schedules, including by increasing access to technology and assessment proctors, where appropriate;
 (D)hire instructional coaches, or promote teachers who may receive increased compensation to serve as instructional coaches, to support teachers in the development of classroom-based assessments, interpreting assessment data, and designing instruction;
 (E)provide for appropriate accommodations to maximize inclusion of children with disabilities and English learners participating in assessments; and
 (F)improve the capacity of teachers, principals, and other school leaders to disseminate assessment data in an accessible and understandable format for parents and families, including for children with disabilities and English learners.
 (g)DefinitionsIn this section: (1)Local assessmentThe term local assessment means an academic assessment selected and carried out by a local educational agency that is separate from an assessment required under section 1111(b)(2).
 (2)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 1203.Allotment of appropriated funds (a)Amounts equal to or less than trigger amountFrom amounts made available for each fiscal year under subsection 1002(b) that are equal to or less than the amount described in section 1111(b)(2)(I), the Secretary shall—
 (1)reserve one-half of 1 percent for the Bureau of Indian Education; (2)reserve one-half of 1 percent for the outlying areas;
 (3)reserve not more than 20 percent to carry out section 1202; and (4)from the remainder, carry out section 1201 by allocating to each State an amount equal to—
 (A)$3,000,000, except for a fiscal year for which the amounts available are insufficient to allocate such amount to each State, the Secretary shall ratably reduce such amount for each State; and
 (B)with respect to any amounts remaining after the allocation under subparagraph (A), an amount that bears the same relationship to such total remaining amounts as the number of students aged 5 through 17 in the State (as determined by the Secretary on the basis of the most recent satisfactory data) bears to the total number of such students in all States.
 (b)Amounts above trigger amountFor any fiscal year for which the amount made available for a fiscal year under subsection 1002(b) exceeds the amount described in section 1111(b)(2)(I), the Secretary shall make such excess amount available as follows:
									(1)Competitive grants
 (A)In GeneralThe Secretary shall first use such funds to award grants, on a competitive basis, to State educational agencies or consortia of State educational agencies that have submitted applications described in subparagraph (B) to enable such States to carry out the activities described in subparagraphs (C), (H), (I), (J), (K), and (L) of section 1201(a)(2).
 (B)ApplicationsA State, or a consortium of States, that desires a competitive grant under subparagraph (A) shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require. The application shall demonstrate that the requirements of this section will be met for the uses of funds described under subparagraph (A).
 (C)Amount of competitive grantsIn determining the amount of a grant under subparagraph (A), the Secretary shall ensure that a State or consortium's grant, as the case may be, shall include an amount that bears the same relationship to the total funds available to carry out this subsection for the fiscal year as the number of students aged 5 through 17 in the State, or, in the case of a consortium, in each State that comprises the consortium, (as determined by the Secretary on the basis of the most recent satisfactory data) bears to the total number of such students in all States.
 (2)AllotmentsAny amounts remaining after the Secretary awards funds under paragraph (1) shall be allotted to each State, or consortium of States, that did not receive a grant under such paragraph, in an amount that bears the same relationship to the remaining amounts as the number of students aged 5 through 17 in the State, or, in the case of a consortium, in the States of the consortium, (as determined by the Secretary on the basis of the most recent satisfactory data) bears to the total number of such students in all States.
 (c)State definedIn this part, the term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. (d)ProhibitionIn making funds available to States under this part, the Secretary shall comply with the prohibitions described in section 8529.
								1204.Innovative assessment and accountability demonstration authority
 (a)Innovative assessment system definedThe term innovative assessment system means a system of assessments that may include— (1)competency-based assessments, instructionally embedded assessments, interim assessments, cumulative year-end assessments, or performance-based assessments that combine into an annual summative determination for a student, which may be administered through computer adaptive assessments; and
 (2)assessments that validate when students are ready to demonstrate mastery or proficiency and allow for differentiated student support based on individual learning needs.
									(b)Demonstration authority
 (1)In generalThe Secretary may provide a State educational agency, or a consortium of State educational agencies, in accordance with paragraph (3), with the authority to establish an innovative assessment system (referred to in this section as demonstration authority).
 (2)Demonstration periodIn accordance with the requirements described in subsection (e), each State educational agency, or consortium of State educational agencies, that submits an application under this section shall propose in its application the period of time over which the State educational agency or consortium desires to exercise the demonstration authority, except that such period shall not exceed 5 years.
 (3)Initial demonstration authority and expansionDuring the first 3 years that the Secretary provides State educational agencies and consortia with demonstration authority (referred to in this section as the initial demonstration period) the Secretary shall provide such demonstration authority to—
 (A)a total number of not more than 7 participating State educational agencies, including those participating in consortia, that have applications approved under subsection (e); and
 (B)consortia that include not more than 4 State educational agencies. (c)Progress report (1)In generalNot later than 180 days after the end of the initial demonstration period, and prior to providing additional State educational agencies with demonstration authority, the Director of the Institute of Education Sciences, in consultation with the Secretary, shall publish a report detailing the initial progress of innovative assessment systems carried out through demonstration authority under this section.
 (2)CriteriaThe progress report under paragraph (1) shall be based on the annual information submitted by participating States described in subsection (e)(2)(B)(ix) and examine the extent to which—
 (A)with respect to each innovative assessment system— (i)the State educational agency has solicited feedback from teachers, principals, other school leaders, and parents about their satisfaction with the innovative assessment system;
 (ii)teachers, principals, and other school leaders have demonstrated a commitment and capacity to implement or continue to implement the innovative assessment system; and
 (iii)substantial evidence exists demonstrating that the innovative assessment system has been developed in accordance with the requirements of subsection (e); and
 (B)each State with demonstration authority has demonstrated that— (i)the same innovative assessment system was used to measure the achievement of all students that participated in the innovative assessment system; and
 (ii)of the total number of all students, and the total number of each of the subgroups of students defined in section 1111(c)(2), eligible to participate in the innovative assessment system in a given year, the State assessed in that year an equal or greater percentage of such eligible students, as measured under section 1111(c)(4)(E), as were assessed in the State in such year using the assessment system under section 1111(b)(2).
 (3)Use of reportUpon completion of the progress report, the Secretary shall provide a response to the findings of the progress report, including a description of how the findings of the report will be used—
 (A)to support State educational agencies with demonstration authority through technical assistance; and
 (B)to inform the peer-review process described in subsection (f) for advising the Secretary on the awarding of the demonstration authority to the additional State educational agencies described in subsection (d).
 (4)Publicly availableThe Secretary shall make the progress report under this subsection and the response described in paragraph (3) publicly available on the website of the Department.
 (5)ProhibitionThe Secretary shall not require States that have demonstration authority to submit any information for the purposes of the progress report that is in addition to the information the State is already required to provide under subsection (e)(2)(B)(x).
 (d)Expansion of the demonstration authorityUpon completion and publication of the report described in subsection (c), the Secretary may grant demonstration authority to additional State educational agencies or consortia that submit an application under subsection (e). Such State educational agencies or consortia of State educational agencies shall be subject to all of the same terms, conditions, and requirements of this section.
								(e)Application
 (1)In GeneralA State educational agency, or consortium of State educational agencies, that desires to participate in the program of demonstration authority under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require.
 (2)ContentsSuch application shall include a description of the innovative assessment system, the experience the applicant has in implementing any components of the innovative assessment system, and the timeline over which the State or consortium proposes to exercise the demonstration authority. In addition, the application shall include each of the following:
 (A)A demonstration that the innovative assessment system will— (i)meet all the requirements of section 1111(b)(2)(B), except the requirements of clauses (i) and (v) of such section;
 (ii)be aligned to the challenging State academic standards and address the depth and breadth of such standards;
 (iii)express student results or student competencies in terms consistent with the State's aligned academic achievement standards under section 1111(b)(1);
 (iv)generate results that are valid and reliable, and comparable, for all students and for each subgroup of students described in section 1111(b)(2)(B)(xi), as compared to the results for such students on the State assessments under section 1111(b)(2);
 (v)be developed in collaboration with— (I)stakeholders representing the interests of children with disabilities, English learners, and other vulnerable children;
 (II)teachers, principals, and other school leaders; (III)local educational agencies;
 (IV)parents; and (V)civil rights organizations in the State;
 (vi)be accessible to all students, such as by incorporating the principles of universal design for learning;
 (vii)provide teachers, principals, other school leaders, students, and parents with timely data, disaggregated by each subgroup of students described in section 1111(b)(2)(B)(xi), to inform and improve instructional practice and student supports;
 (viii)identify which students are not making progress toward the challenging State academic standards so that teachers can provide instructional support and targeted interventions to all students;
 (ix)annually measure the progress of not less than the same percentage of all students and students in each of the subgroups of students, as defined in section 1111(c)(2), who are enrolled in schools that are participating in the innovative assessment system and are required to take such assessments, as measured under section 1111(c)(4)(E), as were assessed by schools administering the assessment under section 1111(b)(2);
 (x)generate an annual, summative achievement determination, based on the aligned State academic achievement standards under section 1111(b)(1) and based on annual data, for each individual student; and
 (xi)allow the State educational agency to validly and reliably aggregate data from the innovative assessment system for purposes of—
 (I)accountability, consistent with the requirements of section 1111(c); and (II)reporting, consistent with the requirements of section 1111(h).
 (B)A description of how the State educational agency will— (i)continue use of the statewide academic assessments required under section 1111(b)(2) if such assessments will be used for accountability purposes for the duration of the demonstration authority period;
 (ii)identify the distinct purposes for each assessment that is part of the innovative assessment system;
 (iii)provide support and training to local educational agency and school staff to implement the innovative assessment system described in this subsection;
 (iv)inform parents of students in participating local educational agencies about the innovative assessment system at the beginning of each school year during which the innovative assessment system will be implemented;
 (v)engage and support teachers in developing and scoring assessments that are part of the innovative assessment system, including through the use of high-quality professional development, standardized and calibrated scoring rubrics, and other strategies, consistent with relevant nationally recognized professional and technical standards, to ensure inter-rater reliability and comparability;
 (vi)acclimate students to the innovative assessment system; (vii)ensure that students with the most significant cognitive disabilities may be assessed with alternate assessments consistent with section 1111(b)(2)(D);
 (viii)if the State is proposing to administer the innovative assessment system initially in a subset of local educational agencies, scale up the innovative assessment system to administer such system statewide, or with additional local educational agencies, in the State's proposed demonstration authority period;
 (ix)gather data, solicit regular feedback from teachers, principals, other school leaders, and parents, and assess the results of each year of the program of demonstration authority under this section, and respond by making needed changes to the innovative assessment system; and
 (x)report data from the innovative assessment system annually to the Secretary, including— (I)demographics of participating local educational agencies, if such system is not statewide, and additional local educational agencies if added to the system during the course of the State's demonstration authority period or 2-year extension, except that such data shall not reveal any personally identifiable information, including a description of how the inclusion of additional local educational agencies contributes to progress toward achieving high-quality and consistent implementation across demographically diverse local educational agencies throughout the demonstration authority period;
 (II)the performance of all participating students, and for each subgroup of students defined in section 1111(c)(2), on the innovative assessment, consistent with the requirements in section 1111(h), except that such data shall not reveal any personally identifiable information;
 (III)feedback from teachers, principals, other school leaders, and parents about their satisfaction with the innovative assessment system; and
 (IV)if such system is not statewide, a description of the State's progress in scaling up the innovative assessment system to additional local educational agencies during the State's demonstration authority period, as described in clause (viii).
 (C)A description of the State educational agency's plan to— (i)ensure that all students and each of the subgroups of students defined in section 1111(c)(2) participating in the innovative assessment system receive the instructional support needed to meet State aligned academic achievement standards;
 (ii)ensure that each local educational agency has the technological infrastructure to implement the innovative assessment system; and
 (iii)hold all schools in the local educational agencies participating in the program of demonstration authority accountable for meeting the State's expectations for student achievement.
 (D)If the innovative assessment system will initially be administered in a subset of local educational agencies—
 (i)a description of the local educational agencies within the State educational agency that will participate, including what criteria the State has for approving any additional local educational agencies to participate during the demonstration authority period;
 (ii)assurances from such local educational agencies that such agencies will comply with the requirements of this subsection;
 (iii)a description of how the State will— (I)ensure that the inclusion of additional local educational agencies contributes to progress toward achieving high-quality and consistent implementation across demographically diverse local educational agencies during the demonstration authority period; and
 (II)ensure that the participating local educational agencies, as a group, will be demographically similar to the State as a whole by the end of the State's demonstration authority period; and
 (iv)a description of the State educational agency’s plan to hold all students and each of the subgroups of students, as defined in section 1111(c)(2), to the same high standard as other students in the State.
 (f)Peer reviewThe Secretary shall— (1)implement a peer-review process to inform—
 (A)the awarding of demonstration authority under this section and the approval to operate an innovative assessment system for the purposes of subsections (b)(2) and (c) of section 1111, as described in subsection (h); and
 (B)determinations about whether an innovative assessment system— (i)is comparable to the State assessments under section 1111(b)(2)(B)(v), valid, reliable, of high technical quality, and consistent with relevant, nationally recognized professional and technical standards; and
 (ii)provides an unbiased, rational, and consistent determination of progress toward the goals described under section 1111(c)(4)(A)(i) for all students;
 (2)ensure that the peer-review team consists of practitioners and experts who are knowledgeable about the innovative assessment system being proposed for all participating students, including—
 (A)individuals with past experience developing systems of assessment innovation that support all students, including English learners, children with disabilities, and disadvantaged students; and
 (B)individuals with experience implementing innovative assessment and accountability systems; (3)make publicly available the applications submitted under subsection (c) and the peer-review comments and recommendations regarding such applications;
 (4)make a determination and inform the State regarding approval or disapproval of the application under subsection (c) not later than 90 days after receipt of the complete application;
 (5)if the Secretary disapproves an application under paragraph (4), offer the State an opportunity to— (A)revise and resubmit such application within 60 days of the disapproval determination; and
 (B)submit additional evidence that the State's application meets the requirements of subsection (c); and
 (6)make a determination regarding application approval or disapproval of a resubmitted application under paragraph (5) not later than 45 days after receipt of the resubmitted application.
 (g)ExtensionThe Secretary may extend an authorization of demonstration authority under this section for an additional 2 years if the State educational agency demonstrates with evidence that the State educational agency's innovative assessment system is continuing to meet the requirements of subsection (c), including by demonstrating a plan for, and the capacity to, transition to statewide use of the innovative assessment system by the end of the 2-year extension period.
 (h)Use of innovative assessment systemA State may, during the State's approved demonstration authority period or 2-year extension, include results from the innovative assessment systems developed under this section in accountability determinations for each student in the participating local educational agencies instead of, or in addition to, results from the assessment system under section 1111(b)(2) if the State demonstrates that the State has met the requirements under subsection (c). The State shall continue to meet all other requirements of section 1111(c).
 (i)Withdrawal of authorityThe Secretary shall withdraw the authorization for demonstration authority provided to a State educational agency under this section and such State shall return to use of the statewide assessment system under section 1111(b)(2) for all local educational agencies in the State if, at any time during a State's approved demonstration authority period or 2-year extension, the State educational agency cannot present to the Secretary evidence that the innovative assessment system developed under this section—
 (1)meets the requirements under subsection (c); (2)includes all students attending schools participating in the innovative assessment system in a State that has demonstration authority, including each of the subgroups of students, as defined under section 1111(c)(2);
 (3)provides an unbiased, rational, and consistent determination of progress toward the goals described under section 1111(c)(4)(A)(i) for all students, which are comparable to measures of academic achievement under section 1111(c)(4)(B)(i) across the State in which the local educational agencies are located;
 (4)presents a high-quality plan to transition to full statewide use of the innovative assessment system by the end of the State's approved demonstration authority period or 2-year extension, if the innovative assessment system will initially be administered in a subset of local educational agencies; and
 (5)demonstrates comparability to the statewide assessments under section 1111(b)(2) in content coverage, difficulty, and quality.
									(j)Transition
									(1)In general
 (A)Operation of innovative assessment systemIf, after a State's approved demonstration authority period or 2-year extension, the State educational agency has met all the requirements of this section, including having scaled the innovative assessment system up to statewide use, and demonstrated that such system is of high quality, as described in subparagraph (B), the State shall be permitted to operate the innovative assessment system approved under the program of demonstration authority under this section for the purposes of subsections (b)(2) and (c) of section 1111.
 (B)High qualitySuch system shall be considered of high quality if the Secretary, through the peer-review process described in section 1111(a)(4), determines that—
 (i)the innovative assessment system meets all of the requirements of this section; (ii)the State has examined the effects of the system on other measures of student success, including indicators in the accountability system under section 1111(c)(4)(B);
 (iii)the innovative assessment system provides coherent and timely information about student achievement based on the challenging State academic standards, including objective measurement of academic achievement, knowledge, and skills that are valid, reliable, and consistent with relevant, nationally-recognized professional and technical standards;
 (iv)the State has solicited feedback from teachers, principals, other school leaders, and parents about their satisfaction with the innovative assessment system; and
 (v)the State has demonstrated that the same innovative assessment system was used to measure— (I)the achievement of all students that participated in such innovative assessment system; and
 (II)not less than the percentage of such students overall and in each of the subgroups of students, as defined in section 1111(c)(2), as measured under section 1111(c)(4)(E), as were assessed under the assessment required by section 1111(b)(2).
 (2)BaselineFor the purposes of the evaluation described in paragraph (1), the baseline year shall be considered the first year that each local educational agency in the State used the innovative assessment system.
 (3)Waiver authorityA State may request, and the Secretary shall review such request and may grant, a delay of the withdrawal of authority under subsection (i) for the purpose of providing the State with the time necessary to implement the innovative assessment system statewide, if, at the conclusion of the State's approved demonstration authority period and 2-year extension—
 (A)the State has met all of the requirements of this section, except transition to full statewide use of the innovative assessment system; and
 (B)the State continues to comply with the other requirements of this section, and demonstrates a high-quality plan for transition to statewide use of the innovative assessment system in a reasonable period of time.
 (k)Available fundsA State may use funds available under section 1201 to carry out this section. (l)ConsortiumA consortium of States may apply to participate in the program of demonstration authority under this section, and the Secretary may provide each State member of such consortium with such authority if each such State member meets all of the requirements of this section. Such consortium shall be subject to the limitation described in subsection (b)(3)(B) during the initial 3 years of the demonstration authority.
								(m)Dissemination of best practices
 (1)In generalFollowing the publication of the progress report described in subsection (c), the Director of the Institute of Education Sciences, in consultation with the Secretary, shall collect and disseminate the best practices on the development and implementation of innovative assessment systems that meet the requirements of this section, including best practices regarding the development of—
 (A)summative assessments that— (i)meet the requirements of section 1111(b)(2)(B);
 (ii)are comparable with statewide assessments under section 1111(b)(2); and (iii)include assessment tasks that determine proficiency or mastery of State-approved competencies aligned to challenging State academic standards;
 (B)effective supports for local educational agencies and school staff to implement innovative assessment systems;
 (C)effective engagement and support of teachers in developing and scoring assessments and the use of high-quality professional development;
 (D)effective supports for all students, particularly each of the subgroups of students, as defined in section 1111(c)(2), participating in the innovative assessment system; and
 (E)standardized and calibrated scoring rubrics, and other strategies, to ensure inter-rater reliability and comparability of determinations of mastery or proficiency across local educational agencies and the State.
 (2)PublicationThe Secretary shall make the information described in paragraph (1) available on the website of the Department and shall publish an update to the information not less often than once every 3 years..
				CEducation of migratory children
				1301.Education of migratory children
 (a)Program purposesSection 1301 (20 U.S.C. 6391) is amended to read as follows:  1301.Program purposesThe purposes of this part are as follows:
 (1)To assist States in supporting high-quality and comprehensive educational programs and services during the school year and, as applicable, during summer or intersession periods, that address the unique educational needs of migratory children.
 (2)To ensure that migratory children who move among the States are not penalized in any manner by disparities among the States in curriculum, graduation requirements, and challenging State academic standards.
 (3)To ensure that migratory children receive full and appropriate opportunities to meet the same challenging State academic standards that all children are expected to meet.
 (4)To help migratory children overcome educational disruption, cultural and language barriers, social isolation, various health-related problems, and other factors that inhibit the ability of such children to succeed in school.
 (5)To help migratory children benefit from State and local systemic reforms.. (b)State allocationsSection 1303 (20 U.S.C. 6393) is amended—
 (1)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; (2)by striking subsections (a) and (b) and inserting the following:
							
 (a)State allocationsExcept as provided in subsection (c), each State (other than the Commonwealth of Puerto Rico) is entitled to receive under this part an amount equal to the product of—
 (1)the sum of— (A)the average number of identified eligible migratory children aged 3 through 21 residing in the State, based on data for the preceding 3 years; and
 (B)the number of identified eligible migratory children, aged 3 through 21, who received services under this part in summer or intersession programs provided by the State during the previous year; multiplied by
 (2)40 percent of the average per-pupil expenditure in the State, except that the amount determined under this paragraph shall not be less than 32 percent, nor more than 48 percent, of the average per-pupil expenditure in the United States.
 (b)Hold harmlessNotwithstanding subsection (a), for each of fiscal years 2017 through 2019, no State shall receive less than 90 percent of the State’s allocation under this section for the preceding fiscal year.
								(c)Allocation to Puerto Rico
 (1)In generalFor each fiscal year, the grant that the Commonwealth of Puerto Rico shall be eligible to receive under this part shall be the amount determined by multiplying the number of children who would be counted under subsection (a)(1) if such subsection applied to the Commonwealth of Puerto Rico by the product of—
 (A)the percentage that the average per-pupil expenditure in the Commonwealth of Puerto Rico is of the lowest average per-pupil expenditure of any of the 50 States, subject to paragraphs (2) and (3); and
 (B)32 percent of the average per-pupil expenditure in the United States. (2)Minimum percentageThe percentage described in paragraph (1)(A) shall not be less than 85 percent.
 (3)LimitationIf the application of paragraph (2) for any fiscal year would result in any of the 50 States or the District of Columbia receiving less under this part than it received under this part for the preceding fiscal year, then the percentage described in paragraph (1)(A) that is used for the Commonwealth of Puerto Rico for the fiscal year for which the determination is made shall be the greater of the percentage in paragraph (1)(A) for such fiscal year or the percentage used for the preceding fiscal year.;
 (3)in subsection (d), as redesignated by paragraph (1)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking (A) If, after and inserting the following:  (A)Ratable reductionsIf, after; and
 (ii)in subparagraph (B)— (I)by striking (B) If additional and inserting the following:
										
 (B)Reallocation.—If additional; and (II)by striking purpose and inserting purposes; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking (A) The Secretary and inserting the following:
									
 (A)Further reductionsThe Secretary; and (ii)in subparagraph (B), by striking (B) The Secretary and inserting the following:
									
 (B)ReallocationThe Secretary;  (4)in subsection (e)(3)(B), as redesignated by paragraph (1), by striking welfare or educational attainment of children and inserting academic achievement of children;
 (5)in subsection (f), as redesignated by paragraph (1)— (A)in the matter preceding paragraph (1), by striking estimated and inserting identified;
 (B)by striking paragraph (1) and inserting the following:  (1)use the most recent information that most accurately reflects the actual number of migratory children;;
 (C)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; (D)by inserting after paragraph (1) the following:
								
 (2)develop and implement a procedure for monitoring the accuracy of such information;; (E)in paragraph (4), as redesignated by subparagraph (C)—
 (i)in the matter preceding subparagraph (A), by striking full-time equivalent; and (ii)in subparagraph (A)—
 (I)by striking special needs and inserting unique needs; and (II)by striking special programs provided under this part and inserting effective special programs provided under this part; and
 (F)in paragraph (5), as redesignated by subparagraph (C), by striking the child whose education has been interrupted and inserting migratory children, including the most at-risk migratory children; and (6)by adding at the end the following:
							
 (g)Nonparticipating statesIn the case of a State desiring to receive an allocation under this part for a fiscal year that did not receive an allocation for the previous fiscal year or that has been participating for less than 3 consecutive years, the Secretary shall calculate the State’s number of identified migratory children aged 3 through 21 for purposes of subsection (a)(1)(A) by using the most recent data available that identifies the migratory children residing in the State until data is available to calculate the 3-year average number of such children in accordance with such subsection..
 (c)State applications; servicesSection 1304 (20 U.S.C. 6394) is amended— (1)in subsection (b)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A)—
 (I)by striking special educational needs and inserting unique educational needs; and (II)by inserting and migratory children who have dropped out of school after preschool migratory children;
 (ii)in subparagraph (B)— (I)by striking migrant children and inserting migratory children; and
 (II)by striking part A or B of title III and inserting part A of title III; and (iii)by striking subparagraph (D) and inserting the following:
									
 (D)measurable program objectives and outcomes;; (B)in paragraph (2), by striking challenging State academic content standards and challenging State student academic achievement standards and inserting challenging State academic standards;
 (C)in paragraph (3), by striking , consistent with procedures the Secretary may require,; (D)in paragraph (5), by inserting and after the semicolon;
 (E)by striking paragraph (6); (F)by redesignating paragraph (7) as paragraph (6); and
 (G)in paragraph (6), as redesignated by subparagraph (F), by striking who have parents who do not have a high school diploma and inserting whose parents do not have a high school diploma; (2)in subsection (c)—
 (A)in the matter preceding paragraph (1), by striking , satisfactory to the Secretary,; (B)in paragraph (2), by striking subsections (b) and (c) of section 1120A, and part I and inserting subsections (b) and (c) of section 1118, and part F;
 (C)in paragraph (3)— (i)in the matter preceding subparagraph (A)—
 (I)by striking parent advisory councils and inserting parents of migratory children, including parent advisory councils,; and (II)by striking of 1 school year in duration and inserting not less than 1 school year in duration; and
 (ii)in subparagraph (A), by striking section 1118 and inserting section 1116; (D)in paragraph (4), by inserting and migratory children who have dropped out of school after preschool migratory children;
 (E)by redesignating paragraph (7) as paragraph (8); (F)by striking paragraph (6) and inserting the following:
								
 (6)such programs and projects will provide for outreach activities for migratory children and their families to inform such children and families of other education, health, nutrition, and social services to help connect them to such services;
 (7)to the extent feasible, such programs and projects will provide for— (A)advocacy and other outreach activities for migratory children and their families, including helping such children and families gain access to other education, health, nutrition, and social services;
 (B)professional development programs, including mentoring, for teachers and other program personnel; (C)family literacy programs;
 (D)the integration of information technology into educational and related programs; and (E)programs to facilitate the transition of secondary school students to postsecondary education or employment; and; and
 (G)in paragraph (8), as redesignated by subparagraph (E), by striking paragraphs (1)(A) and (2)(B)(i) of section 1303(a), through such procedures as the Secretary may require and inserting section 1303(a)(1);
 (3)by striking subsection (d) and inserting the following:  (d)Priority for servicesIn providing services with funds received under this part, each recipient of such funds shall give priority to migratory children who have made a qualifying move within the previous 1-year period and who—
 (1)are failing, or most at risk of failing, to meet the challenging State academic standards; or (2)have dropped out of school.; and
 (4)in subsection (e)(3), by striking secondary school students and inserting students. (d)Secretarial approval; peer reviewSection 1305 (20 U.S.C. 6395) is amended to read as follows:
						
 1305.Secretarial approval; peer reviewThe Secretary shall approve each State application that meets the requirements of this part, and may review any such application with the assistance and advice of State officials and other officials with relevant expertise..
 (e)Comprehensive needs assessment and service-delivery plan; authorized activitiesSection 1306 (20 U.S.C. 6396) is amended— (1)in subsection (a)(1)—
 (A)in the matter preceding subparagraph (A), by striking special and inserting unique; (B)in subparagraph (B)—
 (i)in the matter preceding clause (i), by striking section 9302 and inserting section 8302; and (ii)in clause (i), by striking special and inserting unique;
 (C)in subparagraph (C), by striking challenging State academic content standards and challenging State student academic achievement standards and inserting challenging State academic standards; and
 (D)in subparagraph (F), by striking part A or B of title III and inserting part A of title III; and (2)in subsection (b)—
 (A)in paragraph (1), by striking shall have the flexibility to and inserting retains the flexibility to; and (B)in paragraph (4), by striking special educational and inserting unique educational.
 (f)BypassSection 1307 (20 U.S.C. 6397) is amended— (1)in the matter preceding paragraph (1), by striking nonprofit; and
 (2)in paragraph (3), by striking welfare or educational attainment and inserting educational achievement. (g)Coordination of migrant education activitiesSection 1308 (20 U.S.C. 6398) is amended—
 (1)in subsection (a)(1)— (A)by striking nonprofit;
 (B)by inserting through after including; and (C)by striking students and inserting children; and
 (2)in subsection (b)— (A)in paragraph (1), by striking developing effective methods for;
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)in the matter preceding clause (i), by striking The Secretary, in consultation and all that follows through include— and inserting the following: The Secretary, in consultation with the States, shall ensure the linkage of migrant student record systems for the purpose of electronically exchanging, among the States, health and educational information regarding all migratory students eligible under this part. The Secretary shall ensure that such linkage occurs in a cost-effective manner, utilizing systems used by the States prior to, or developed after, the date of the enactment of the Every Student Succeeds Act. Such information may include—;
 (II)in clause (ii), by striking required under section 1111(b) and inserting under section 1111(b)(2); and (III)in clause (iii), by striking high standards and inserting the challenging State academic standards;
 (ii)by redesignating subparagraph (B) as subparagraph (C); (iii)by inserting after subparagraph (A) the following:
									
 (B)ConsultationThe Secretary shall maintain ongoing consultation with the States, local educational agencies, and other migratory student service providers on—
 (i)the effectiveness of the system described in subparagraph (A); and (ii)the ongoing improvement of such system.; and
 (iv)in subparagraph (C), as redesignated by clause (ii)— (I)by striking the proposed data elements and inserting any new proposed data elements; and
 (II)by striking Such publication shall occur not later than 120 days after the date of enactment of the No Child Left Behind Act of 2001.; and
 (C)by striking paragraph (4). (h)DefinitionsSection 1309 (20 U.S.C. 6399) is amended—
 (1)in paragraph (1)(B), by striking nonprofit; and (2)by striking paragraph (2) and inserting the following:
							
 (2)Migratory agricultural workerThe term migratory agricultural worker means an individual who made a qualifying move in the preceding 36 months and, after doing so, engaged in new temporary or seasonal employment or personal subsistence in agriculture, which may be dairy work or the initial processing of raw agricultural products. If an individual did not engage in such new employment soon after a qualifying move, such individual may be considered a migratory agricultural worker if the individual actively sought such new employment and has a recent history of moves for temporary or seasonal agricultural employment.
 (3)Migratory childThe term migratory child means a child or youth who made a qualifying move in the preceding 36 months— (A)as a migratory agricultural worker or a migratory fisher; or
 (B)with, or to join, a parent or spouse who is a migratory agricultural worker or a migratory fisher. (4)Migratory fisherThe term migratory fisher means an individual who made a qualifying move in the preceding 36 months and, after doing so, engaged in new temporary or seasonal employment or personal subsistence in fishing. If the individual did not engage in such new employment soon after the move, the individual may be considered a migratory fisher if the individual actively sought such new employment and has a recent history of moves for temporary or seasonal fishing employment.
 (5)Qualifying moveThe term qualifying move means a move due to economic necessity— (A)from one residence to another residence; and
 (B)from one school district to another school district, except— (i)in the case of a State that is comprised of a single school district, wherein a qualifying move is from one administrative area to another within such district; or
 (ii)in the case of a school district of more than 15,000 square miles, wherein a qualifying move is a distance of 20 miles or more to a temporary residence..
						DPrevention and intervention programs for children and youth who are neglected, delinquent, or
			 at-risk
				1401.Prevention and intervention programs for children and youth who are neglected, delinquent, or
 at-riskPart D of title I (20 U.S.C. 6421 et seq.) is amended— (1)in section 1401(a)—
 (A)in paragraph (1)— (i)by inserting , tribal, after youth in local; and
 (ii)by striking challenging State academic content standards and challenging State student academic achievement standards and inserting challenging State academic standards; and
 (B)in paragraph (3), by inserting and the involvement of their families and communities after to ensure their continued education; (2)in section 1412(b), by striking paragraph (2) and inserting the following:
						
 (2)Minimum percentageThe percentage in paragraph (1)(A) shall not be less than 85 percent.; (3)in section 1414—
 (A)in subsection (a)— (i)in paragraph (1)(B), by striking from correctional facilities to locally operated programs and inserting between correctional facilities and locally operated programs; and
 (ii)in paragraph (2)— (I)in subparagraph (A)—
 (aa)by striking the program goals, objectives, and performance measures established by the State and inserting the program objectives and outcomes established by the State; and (bb)by striking vocational and inserting career;
 (II)in subparagraph (B), by striking and after the semicolon; (III)by redesignating subparagraph (C) as subparagraph (D);
 (IV)by inserting after subparagraph (B) the following:  (C)describe how the State will place a priority for such children to attain a regular high school diploma, to the extent feasible;; 
 (V)in subparagraph (D), as redesignated by subclause (III)— (aa)in clause (i), by inserting and after the semicolon;
 (bb)by striking clause (ii) and redesignating clause (iii) as clause (ii); and (cc)by striking clause (iv); and
 (VI)by adding at the end the following:  (E)provide assurances that the State educational agency has established—
 (i)procedures to ensure the timely re-enrollment of each student who has been placed in the juvenile justice system in secondary school or in a re-entry program that best meets the needs of the student, including the transfer of credits that such student earns during placement; and
 (ii)opportunities for such students to participate in credit-bearing coursework while in secondary school, postsecondary education, or career and technical education programming.; and
 (B)in subsection (c)— (i)in paragraph (1), by inserting and, to the extent practicable, provide for such assessment upon entry into a correctional facility after to be served under this subpart;
 (ii)in paragraph (6)— (I)by striking carry out the evaluation requirements of section 9601 and how and inserting use;
 (II)by inserting under section 8601 after recent evaluation; and (III)by striking will be used;
 (iii)in paragraph (7), by striking “section 9521” and inserting “section 8521”; (iv)paragraph (8)—
 (I)by striking Public Law 105–220 and inserting the Workforce Innovation and Opportunity Act; and (II)by striking vocational and inserting career;
 (v)in paragraph (9)— (I)by inserting and after after prior to; and
 (II)by inserting in order to facilitate the transition of such children and youth between the correctional facility and the local educational agency or alternative education program after the local educational agency or alternative education program;
 (vi)in paragraph (11), by striking transition of children and youth from such facility or institution to and inserting transition of such children and youth between such facility or institution and; (vii)in paragraph (16)—
 (I)by inserting and attain a regular high school diploma after to encourage the children and youth to reenter school; and (II)by striking achieve a secondary school diploma and inserting attain a regular high school diploma;
 (viii)in paragraph (17), by inserting certified or licensed after provides an assurance that; (ix)in paragraph (18), by striking and after the semicolon;
 (x)in paragraph (19), by striking the period at the end and inserting ; and; and (xi)by adding at the end the following:
								
 (20)describes how the State agency will, to the extent feasible— (A)note when a youth has come into contact with both the child welfare and juvenile justice systems; and
 (B)deliver services and interventions designed to keep such youth in school that are evidence-based (to the extent a State determines that such evidence is reasonably available).;
 (4)in section 1415— (A)in subsection (a)—
 (i)in paragraph (1)(B), by striking vocational or technical training and inserting career and technical education; and (ii)in paragraph (2)—
 (I)by striking subparagraph (A) and inserting the following:  (A)may include—
 (i)the acquisition of equipment; (ii)pay-for-success initiatives; or
 (iii)providing targeted services for youth who have come in contact with both the child welfare system and juvenile justice system;; 
 (II)in subparagraph (B)— (aa)in clause (i), by striking the State's challenging academic content standards and student academic achievement standards and inserting the challenging State academic standards;
 (bb)in clause (ii), by striking supplement and improve and inserting respond to the educational needs of such children and youth, including by supplementing and improving; and
 (cc)in clause (iii)— (AA)by striking challenging State academic achievement standards and inserting challenging State academic standards; and
 (BB)by inserting and after the semicolon; (III)in subparagraph (C)—
 (aa)by striking section 1120A and part I and inserting section 1118 and part F; and (bb)by striking ; and and inserting a period; and
 (IV)by striking subparagraph (D); and (B)in subsection (b), by striking section 1120A and inserting section 1118;
 (5)in section 1416— (A)in paragraph (3)—
 (i)by striking challenging State academic content standards and student academic achievement standards and inserting challenging State academic standards; and (ii)by striking complete secondary school, attain a secondary diploma and inserting attain a regular high school diploma;
 (B)in paragraph (4)— (i)by striking pupil and inserting specialized instructional support; and
 (ii)by inserting , and how relevant and appropriate academic records and plans regarding the continuation of educational services for such children or youth are shared jointly between the State agency operating the institution or program and local educational agency in order to facilitate the transition of such children and youth between the local educational agency and the State agency after children and youth described in paragraph (1); and
 (C)in paragraph (6), by striking student progress and inserting and improve student achievement; (6)in section 1418(a)—
 (A)by striking paragraph (1) and inserting the following:  (1)projects that facilitate the transition of children and youth between State-operated institutions, or institutions in the State operated by the Secretary of the Interior, and schools served by local educational agencies or schools operated or funded by the Bureau of Indian Education; or; and
 (B)in paragraph (2)— (i)by striking vocational each place the term appears and inserting career; and
 (ii)in the matter preceding subparagraph (A), by striking secondary and inserting regular high; (7)in section 1419—
 (A)by striking the section heading and inserting Technical Assistance; and (B)by striking for a fiscal year and all that follows through to provide and inserting for a fiscal year to provide;
 (8)in section 1421(3), by inserting , including schools operated or funded by the Bureau of Indian Education, after local schools; (9)in section 1422(d), by striking impact on meeting the transitional and inserting impact on meeting such transitional;
 (10)in section 1423— (A)in paragraph (2)(B), by inserting , including such facilities operated by the Secretary of the Interior and Indian tribes after the juvenile justice system;
 (B)by striking paragraph (4) and inserting the following:  (4)a description of the program operated by participating schools to facilitate the successful transition of children and youth returning from correctional facilities and, as appropriate, the types of services that such schools will provide such children and youth and other at-risk children and youth;;
 (C)in paragraph (7)— (i)by inserting institutions of higher education or after partnerships with; and
 (ii)by striking develop training, curriculum-based youth entrepreneurship education and inserting facilitate postsecondary and workforce success for children and youth returning from correctional facilities, such as through participation in credit-bearing coursework while in secondary school, enrollment in postsecondary education, participation in career and technical education programming;
 (D)in paragraph (8), by inserting and family members after will involve parents; (E)in paragraph (9), by striking vocational and inserting career; and
 (F)in paragraph (13), by striking regular and inserting traditional; (11)in section 1424—
 (A)in the matter before paragraph (1), by striking Funds provided and inserting the following:  (a)In GeneralFunds provided;
 (B)in paragraph (2), by striking , including and all that follows through gang members; (C)in paragraph (4)—
 (i)by striking vocational and inserting career; and (ii)by striking and after the semicolon; and
 (D)in paragraph (5), by striking the period at the end and inserting a semicolon; (E)by inserting the following after paragraph (5):
							
 (6)programs for at-risk Indian children and youth, including such children and youth in correctional facilities in the area served by the local educational agency that are operated by the Secretary of the Interior or Indian tribes; and
 (7)pay for success initiatives.; and (F)by inserting after paragraph (7) the following:
							
 (b)Contracts and grantsA local educational agency may use a subgrant received under this subpart to carry out the activities described under paragraphs (1) through (7) of subsection (a) directly or through subgrants, contracts, or cooperative agreements.;
 (12)in section 1425— (A)in paragraph (4)—
 (i)by inserting and attain a regular high school diploma after reenter school; and (ii)by striking a secondary school diploma and inserting a regular high school diploma;
 (B)in paragraph (6), by striking high academic achievement standards and inserting the challenging State academic standards; (C)in paragraph (9), by striking vocational and inserting career;
 (D)in paragraph (10), by striking and after the semicolon; (E)in paragraph (11), by striking the period at the end and inserting a semicolon; and
 (F)by adding at the end the following:  (12)upon the child’s or youth’s entry into the correctional facility, work with the child’s or youth’s family members and the local educational agency that most recently provided services to the child or youth (if applicable) to ensure that the relevant and appropriate academic records and plans regarding the continuation of educational services for such child or youth are shared jointly between the correctional facility and local educational agency in order to facilitate the transition of such children and youth between the local educational agency and the correctional facility; and
 (13)consult with the local educational agency for a period jointly determined necessary by the correctional facility and local educational agency upon discharge from that facility, to coordinate educational services so as to minimize disruption to the child’s or youth’s achievement.;
 (13)in section 1426— (A)in paragraph (1), by striking reducing dropout rates for male students and for female students over a 3-year period and inserting the number of children and youth attaining a regular high school diploma or its recognized equivalent; and
 (B)in paragraph (2)— (i)by striking obtaining a secondary school diploma and inserting attaining a regular high school diploma; and
 (ii)by striking obtaining employment and inserting attaining employment; (14)in section 1431(a)—
 (A)in the matter preceding paragraph (1), by inserting while protecting individual student privacy, after age; (B)striking secondary each place the term appears and inserting high;
 (C)in paragraph (1), by inserting and to graduate from high school in the number of years established by the State under either the four-year adjusted cohort graduation rate or the extended-year adjusted cohort graduation rate, if applicable after educational achievement; and
 (D)in paragraph (3), by inserting or school operated or funded by the Bureau of Indian Education after local educational agency; and (15)in section 1432(2)—
 (A)by inserting dependency adjudication, or delinquency adjudication, after failure,; (B)by striking has limited English proficiency and inserting is an English learner; and
 (C)by inserting or child welfare system after juvenile justice system. EFlexibility for equitable per-pupil funding 1501.Flexibility for equitable per-pupil funding (a)ReorganizationTitle I (20 U.S.C. 6571 et seq.), as amended by this title, is further amended—
 (1)by striking parts E through H; (2)by redesignating part I as part F;
 (3)by striking sections 1907 and 1908; (4)by redesignating sections 1901 through 1903 as sections 1601 through 1603, respectively; and
 (5)by redesignating sections 1905 and 1906 as sections 1604 and 1605, respectively. (b)In generalTitle I (20 U.S.C. 6571 et seq.), as amended by this title, is further amended by inserting after section 1432 the following:
						
							EFlexibility for equitable per-pupil funding
								1501.Flexibility for equitable per-pupil funding
 (a)PurposeThe purpose of the program under this section is to provide local educational agencies with flexibility to consolidate eligible Federal funds and State and local education funding in order to create a single school funding system based on weighted per-pupil allocations for low-income and otherwise disadvantaged students.
									(b)Authority
 (1)In generalThe Secretary is authorized to enter into local flexibility demonstration agreements— (A)for not more than 3 years with local educational agencies that are selected under subsection (c) and submit proposed agreements that meet the requirements of subsection (d); and
 (B)under which such agencies may consolidate and use funds in accordance with subsection (d) in order to develop and implement a school funding system based on weighted per-pupil allocations for low-income and otherwise disadvantaged students.
 (2)FlexibilityExcept as described in subsection (d)(1)(I), the Secretary is authorized to waive, for local educational agencies entering into agreements under this section, any provision of this Act that would otherwise prevent such agency from using eligible Federal funds as part of such agreement.
										(c)Selection of local educational agencies
 (1)In generalThe Secretary may enter into local flexibility demonstration agreements with not more than 50 local educational agencies with an approved application under subsection (d).
 (2)SelectionEach local educational agency shall be selected based on such agency— (A)submitting a proposed local flexibility demonstration agreement under subsection (d);
 (B)demonstrating that the agreement meets the requirements of such subsection; and (C)agreeing to meet the continued demonstration requirements under subsection (e).
 (3)ExpansionBeginning with the 2019–2020 academic year, the Secretary may extend funding flexibility authorized under this section to any local educational agency that submits and has approved an application under subsection (d), as long as a significant majority of the demonstration agreements with local educational agencies described in paragraph (1) meet the requirements of subsection (d)(2) and subsection (e)(1) as of the end of the 2018–2019 academic year.
										(d)Required terms of local flexibility demonstration agreement
 (1)ApplicationEach local educational agency that desires to participate in the program under this section shall submit, at such time and in such form as the Secretary may prescribe, an application to enter into a local flexibility demonstration agreement with the Secretary in order to develop and implement a school funding system based on weighted per-pupil allocations that meets the requirements of this section. The application shall include—
 (A)a description of the school funding system based on weighted per-pupil allocations, including— (i)the weights used to allocate funds within such system;
 (ii)the local educational agency’s legal authority to use State and local education funds consistent with this section;
 (iii)how such system will meet the requirements of paragraph (2); and (iv)how such system will support the academic achievement of students, including low-income students, the lowest-achieving students, English learners, and children with disabilities;
 (B)a list of funding sources, including eligible Federal funds, the local educational agency will include in such system;
 (C)a description of the amount and percentage of total local educational agency funding, including State and local education funds and eligible Federal funds, that will be allocated through such system;
 (D)the per-pupil expenditures (which shall include actual personnel expenditures, including staff salary differentials for years of employment, and actual nonpersonnel expenditures) of State and local education funds for each school served by the agency for the preceding fiscal year;
 (E)the per-pupil amount of eligible Federal funds each school served by the agency received in the preceding fiscal year, disaggregated by the programs supported by the eligible Federal funds;
 (F)a description of how such system will ensure that any eligible Federal funds allocated through the system will meet the purposes of each Federal program supported by such funds, including serving students from low-income families, English learners, migratory children, and children who are neglected, delinquent, or at risk, as applicable;
 (G)an assurance that the local educational agency developed and will implement the local flexibility demonstration agreement in consultation with teachers, principals, other school leaders (including charter school leaders in a local educational agency that has charter schools), administrators of Federal programs impacted by the agreement, parents, community leaders, and other relevant stakeholders;
 (H)an assurance that the local educational agency will use fiscal control and sound accounting procedures that ensure proper disbursement of, and accounting for, eligible Federal funds consolidated and used under such system;
 (I)an assurance that the local educational agency will continue to meet the requirements of sections 1117, 1118, and 8501; and
 (J)an assurance that the local educational agency will meet the requirements of all applicable Federal civil rights laws in carrying out the agreement and in consolidating and using funds under the agreement.
											(2)Requirements of the system
 (A)In generalA local educational agency’s school funding system based on weighted per-pupil allocations shall— (i)except as allowed under clause (iv), allocate a significant portion of funds, including State and local education funds and eligible Federal funds, to the school level based on the number of students in a school and a formula developed by the agency under this section that determines per-pupil weighted amounts;
 (ii)use weights or allocation amounts that allocate substantially more funding to English learners, students from low-income families, and students with any other characteristics associated with educational disadvantage chosen by the local educational agency, than to other students;
 (iii)ensure that each high-poverty school receives, in the first year of the demonstration agreement— (I)more per-pupil funding, including from Federal, State, and local sources, for low-income students than such funding received for low-income students in the year prior to entering into a demonstration agreement under this section; and
 (II)at least as much per-pupil funding, including from Federal, State, and local sources, for English learners as such funding received for English learners in the year prior to entering into a demonstration agreement under this section;
 (iv)be used to allocate to schools a significant percentage, which shall be a percentage agreed upon during the application process, of all the local educational agency’s State and local education funds and eligible Federal funds; and
 (v)include all school-level actual personnel expenditures for instructional staff (including staff salary differentials for years of employment) and actual nonpersonnel expenditures in the calculation of the local educational agency's State and local education funds and eligible Federal funds to be allocated under clause (i).
 (B)PercentageIn establishing the percentage described in subparagraph (A)(iv) for the system, the local educational agency shall demonstrate that the percentage—
 (i)under such subparagraph is sufficient to carry out the purposes of the demonstration agreement under this section and to meet each of the requirements of this subsection; and
 (ii)of State and local education funds and eligible Federal funds that are not allocated through the local educational agency’s school funding system based on weighted per-pupil allocations, does not undermine or conflict with the requirements of the demonstration agreement under this section.
 (C)ExpendituresAfter allocating funds through the system, the local educational agency shall charge schools for the per-pupil expenditures of State and local education funds and eligible Federal funds, including actual personnel expenditures (including staff salary differentials for years of employment) for instructional staff and actual nonpersonnel expenditures.
 (e)Continued demonstrationEach local educational agency with an approved application under subsection (d) shall annually— (1)demonstrate to the Secretary that, as compared to the previous year, no high-poverty school served by the agency received—
 (A)less per-pupil funding, including from Federal, State, and local sources, for low-income students; or
 (B)less per-pupil funding, including from Federal, State, and local sources, for English learners; (2)make public and report to the Secretary the per-pupil expenditures (including actual personnel expenditures that include staff salary differentials for years of employment, and actual non-personnel expenditures) of State and local education funds and eligible Federal funds for each school served by the agency, disaggregated by each quartile of students attending the school based on student level of poverty and by each major racial or ethnic group in the school, for the preceding fiscal year;
 (3)make public the total number of students enrolled in each school served by the agency and the number of students enrolled in each such school disaggregated by each of the subgroups of students, as defined in section 1111(c)(2); and
 (4)notwithstanding paragraph (1), (2), or (3), ensure that any information to be reported or made public under this subsection is only reported or made public if such information does not reveal personally identifiable information.
 (f)Limitations on administrative expendituresEach local educational agency that has entered into a local flexibility demonstration agreement with the Secretary under this section may use, for administrative purposes, an amount of eligible Federal funds that is not more than the percentage of funds allowed for such purposes under any of the following:
 (1)This title. (2)Title II.
 (3)Title III. (4)Part A of title IV.
 (5)Part B of title V. (g)Peer reviewThe Secretary may establish a peer-review process to assist in the review of a proposed local flexibility demonstration agreement.
 (h)NoncomplianceThe Secretary may, after providing notice and an opportunity for a hearing (including the opportunity to provide supporting evidence as provided for in subsection (i)), terminate a local flexibility demonstration agreement under this section if there is evidence that the local educational agency has failed to comply with the terms of the agreement and the requirements under subsections (d) and (e).
 (i)EvidenceIf a local educational agency believes that the Secretary’s determination under subsection (h) is in error for statistical or other substantive reasons, the local educational agency may provide supporting evidence to the Secretary, and the Secretary shall consider that evidence before making a final determination.
 (j)Program evaluationFrom the amount reserved for evaluation activities under section 8601, the Secretary, acting through the Director of the Institute of Education Sciences, shall, in consultation with the relevant program office at the Department, evaluate—
 (1)the implementation of the local flexibility demonstration agreements under this section; and (2)the impact of such agreements on improving the equitable distribution of State and local funding and increasing student achievement.
 (k)Renewal of local flexibility demonstration agreementThe Secretary may renew for additional 3-year terms a local flexibility demonstration agreement under this section if—
 (1)the local educational agency has met the requirements under subsections (d)(2) and (e) and agrees to, and has a high likelihood of, continuing to meet such requirements; and
 (2)the Secretary determines that renewing the local flexibility demonstration agreement is in the interest of students served under this title and title III.
 (l)DefinitionsIn this section: (1)Eligible federal fundsThe term eligible Federal funds means funds received by a local educational agency under—
 (A)this title; (B)title II;
 (C)title III; (D)part A of title IV; and
 (E)part B of title V. (2)High-poverty schoolThe term high-poverty school means a school that is in the highest 2 quartiles of schools served by a local educational agency, based on the percentage of enrolled students from low-income families..
					FGeneral provisions
				1601.General provisions
 (a)Federal RegulationsSection 1601 (20 U.S.C. 6571), as redesignated by section 1501(a)(4) of this Act, is amended— (1)in subsection (a), by inserting , in accordance with subsections (b) through (d) and subject to section 1111(e), after may issue;
 (2)in subsection (b)— (A)in paragraph (1), by inserting principals, other school leaders (including charter school leaders), after teachers,;
 (B)in paragraph (2), by adding at the end the following: Such regional meetings and electronic exchanges of information shall be public and notice of such meetings and exchanges shall be provided to interested stakeholders.;
 (C)in paragraph (3)(A), by striking standards and assessments and inserting standards, assessments under section 1111(b)(2), and the requirement under section 1118 that funds under part A be used to supplement, and not supplant, State and local funds;
 (D)by striking paragraph (4) and inserting the following:  (4)ProcessSuch process—
 (A)shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.); and (B)shall, unless otherwise provided as described in subsection (c), follow the provisions of subchapter III of chapter 5 of title V, United States Code (commonly known as the Negotiated Rulemaking Act of 1990).; and
 (E)by striking paragraph (5); (3)by redesignating subsection (c) as subsection (d);
 (4)by inserting after subsection (b) the following:  (c)Alternative process for certain exceptionsIf consensus, as defined in section 562 of title 5, United States Code, on any proposed regulation is not reached by the individuals selected under subsection (b)(3)(B) for the negotiated rulemaking process, or if the Secretary determines that a negotiated rulemaking process is unnecessary, the Secretary may propose a regulation in the following manner:
 (1)Notice to congressNot less than 15 business days prior to issuing a notice of proposed rulemaking in the Federal Register, the Secretary shall provide to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Education and the Workforce of the House of Representatives, and other relevant congressional committees, notice of the Secretary’s intent to issue a notice of proposed rulemaking that shall include—
 (A)a copy of the proposed regulation; (B)the need to issue the regulation;
 (C)the anticipated burden, including the time, cost, and paperwork burden, the regulation will impose on State educational agencies, local educational agencies, schools, and other entities that may be impacted by the regulation;
 (D)the anticipated benefits to State educational agencies, local educational agencies, schools, and other entities that may be impacted by the regulation; and
 (E)any regulations that will be repealed when the new regulation is issued. (2)Comment period for congressThe Secretary shall—
 (A)before issuing any notice of proposed rulemaking under this subsection, provide Congress with a comment period of 15 business days to make comments on the proposed regulation, beginning on the date that the Secretary provides the notice of intent to the appropriate committees of Congress under paragraph (1); and
 (B)include and seek to address all comments submitted by Congress in the public rulemaking record for the regulation published in the Federal Register.
 (3)Comment and review period; emergency situationsThe comment and review period for any proposed regulation shall be not less than 60 days unless an emergency requires a shorter period, in which case the Secretary shall—
 (A)designate the proposed regulation as an emergency with an explanation of the emergency in the notice to Congress under paragraph (1);
 (B)publish the length of the comment and review period in such notice and in the Federal Register; and (C)conduct immediately thereafter regional meetings to review such proposed regulation before issuing any final regulation.;
 (5)in subsection (d), as redesignated by paragraph (3), by striking Regulations to carry out this part and inserting Regulations to carry out this title; and (6)by inserting after subsection (d), as redesignated by paragraph (3), the following:
							
 (e)Rule of constructionNothing in this section affects the applicability of subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act) or chapter 8 of title 5, United States Code (commonly known as the Congressional Review Act)..
 (b)Agreements and recordsSubsection (a) of section 1602 (20 U.S.C. 6572(a)), as redesignated by section 1501(a)(4) of this Act, is amended to read as follows:
						
 (a)AgreementsIn any case in which a negotiated rulemaking process is established under section 1601(b), all published proposed regulations shall conform to agreements that result from the rulemaking described in section 1601 unless the Secretary reopens the negotiated rulemaking process..
 (c)State administrationSection 1603 (20 U.S.C. 6573), as redesignated by section 1501(a)(4) of this Act, is further amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in subparagraph (C), by striking and after the semicolon; (ii)in subparagraph (D), by striking the period and inserting ; and; and
 (iii)by adding at the end the following:  (E)(i)identify any duplicative or contrasting requirements between the State and Federal rules or regulations; and
 (ii)eliminate the State rules and regulations that are duplicative of Federal requirements.; and (B)in paragraph (2), by striking the challenging State student academic achievement standards and inserting the challenging State academic standards; and
 (2)in subsection (b)(2), by striking subparagraphs (C) through (G) and inserting the following:  (C)teachers from traditional public schools and charter schools (if there are charter schools in the State) and career and technical educators;
 (D)principals and other school leaders; (E)parents;
 (F)members of local school boards; (G)representatives of private school children;
 (H)specialized instructional support personnel and paraprofessionals; (I)representatives of authorized public chartering agencies (if there are charter schools in the State); and
 (J)charter school leaders (if there are charter schools in the State)..  IIPreparing, training, and recruiting high-quality teachers, principals, or other school leaders 2001.General provisions (a)Title II transfers and related amendments (1)Section 2366(b) (20 U.S.C. 6736(b)) is amended by striking the matter following paragraph (2) and inserting the following:
						
 (3)A State law that makes a limitation of liability inapplicable if the civil action was brought by an officer of a State or local government pursuant to State or local law..
 (2)Subpart 4 of part D of title II (20 U.S.C. 6777) is amended, by striking the subpart designation and heading and inserting the following:
						
							4Internet safety.
 (3)Subpart 5 of part C of title II (20 U.S.C. 6731 et seq.) (as amended by paragraph (1) of this subsection) is—
 (A)transferred to title IX; (B)inserted so as to appear after subpart 2 of part E of such title;
 (C)redesignated as subpart 3 of such part; and (D)further amended by redesignating sections 2361 through 2368 as sections 9541 through 9548, respectively.
 (4)Subpart 4 of part D of title II (20 U.S.C. 6777 et seq) (as amended by paragraph (2) of this subsection) is—
 (A)transferred to title IV; (B)inserted so as to appear after subpart 4 of part A of such title;
 (C)redesignated as subpart 5 of such part; and (D)further amended by redesignating section 2441 as section 4161.
 2002.Preparing, training, and recruiting high-quality teachers, principals, or other school leadersThe Act (20 U.S.C. 6301 et seq.) is amended by striking title II and inserting the following:  IIPreparing, training, and recruiting high-quality teachers, principals, or other school leaders 2001.PurposeThe purpose of this title is to provide grants to State educational agencies and subgrants to local educational agencies to—
 (1)increase student achievement consistent with the challenging State academic standards; (2)improve the quality and effectiveness of teachers, principals, and other school leaders;
 (3)increase the number of teachers, principals, and other school leaders who are effective in improving student academic achievement in schools; and
 (4)provide low-income and minority students greater access to effective teachers, principals, and other school leaders.
 2002.DefinitionsIn this title: (1)School leader residency programThe term school leader residency program means a school-based principal or other school leader preparation program in which a prospective principal or other school leader—
 (A)for 1 academic year, engages in sustained and rigorous clinical learning with substantial leadership responsibilities and an opportunity to practice and be evaluated in an authentic school setting; and
 (B)during that academic year— (i)participates in evidence-based coursework, to the extent the State (in consultation with local educational agencies in the State) determines that such evidence is reasonably available, that is integrated with the clinical residency experience; and
 (ii)receives ongoing support from a mentor principal or other school leader, who is effective. (2)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.
 (3)State authorizerThe term State authorizer means an entity designated by the Governor of a State to recognize teacher, principal, or other school leader preparation academies within the State that—
 (A)enters into an agreement with a teacher, principal, or other school leader preparation academy that specifies the goals expected of the academy, as described in paragraph (4)(A)(i);
 (B)may be a nonprofit organization, State educational agency, or other public entity, or consortium of such entities (including a consortium of States); and
 (C)does not reauthorize a teacher, principal, or other school leader preparation academy if the academy fails to produce the minimum number or percentage of effective teachers or principals or other school leaders, respectively (as determined by the State), identified in the academy's authorizing agreement.
 (4)Teacher, principal, or other school leader preparation academyThe term teacher, principal, or other school leader preparation academy means a public or other nonprofit entity, which may be an institution of higher education or an organization affiliated with an institution of higher education, that establishes an academy that will prepare teachers, principals, or other school leaders to serve in high-needs schools, and that—
 (A)enters into an agreement with a State authorizer that specifies the goals expected of the academy, including—
 (i)a requirement that prospective teachers, principals, or other school leaders who are enrolled in the academy receive a significant part of their training through clinical preparation that partners the prospective candidate with an effective teacher, principal, or other school leader, as determined by the State, respectively, with a demonstrated record of increasing student academic achievement, including for the subgroups of students defined in section 1111(c)(2), while also receiving concurrent instruction from the academy in the content area (or areas) in which the prospective teacher, principal, or other school leader will become certified or licensed that links to the clinical preparation experience;
 (ii)the number of effective teachers, principals, or other school leaders, respectively, who will demonstrate success in increasing student academic achievement that the academy will prepare; and
 (iii)a requirement that the academy will award a certificate of completion (or degree, if the academy is, or is affiliated with, an institution of higher education) to a teacher only after the teacher demonstrates that the teacher is an effective teacher, as determined by the State, with a demonstrated record of increasing student academic achievement either as a student teacher or teacher-of-record on an alternative certificate, license, or credential;
 (iv)a requirement that the academy will award a certificate of completion (or degree, if the academy is, or is affiliated with, an institution of higher education) to a principal or other school leader only after the principal or other school leader demonstrates a record of success in improving student performance; and
 (v)timelines for producing cohorts of graduates and conferring certificates of completion (or degrees, if the academy is, or is affiliated with, an institution of higher education) from the academy;
 (B)does not have unnecessary restrictions on the methods the academy will use to train prospective teacher, principal, or other school leader candidates, including—
 (i)obligating (or prohibiting) the academy's faculty to hold advanced degrees or conduct academic research;
 (ii)restrictions related to the academy's physical infrastructure; (iii)restrictions related to the number of course credits required as part of the program of study;
 (iv)restrictions related to the undergraduate coursework completed by teachers teaching or working on alternative certificates, licenses, or credentials, as long as such teachers have successfully passed all relevant State-approved content area examinations; or
 (v)restrictions related to obtaining accreditation from an accrediting body for purposes of becoming an academy;
 (C)limits admission to its program to prospective teacher, principal, or other school leader candidates who demonstrate strong potential to improve student academic achievement, based on a rigorous selection process that reviews a candidate's prior academic achievement or record of professional accomplishment; and
 (D)results in a certificate of completion or degree that the State may, after reviewing the academy’s results in producing effective teachers, or principals, or other school leaders, respectively (as determined by the State) recognize as at least the equivalent of a master's degree in education for the purposes of hiring, retention, compensation, and promotion in the State.
 (5)Teacher residency programThe term teacher residency program means a school-based teacher preparation program in which a prospective teacher— (A)for not less than 1 academic year, teaches alongside an effective teacher, as determined by the State or local educational agency, who is the teacher of record for the classroom;
 (B)receives concurrent instruction during the year described in subparagraph (A)— (i)through courses that may be taught by local educational agency personnel or by faculty of the teacher preparation program; and
 (ii)in the teaching of the content area in which the teacher will become certified or licensed; and (C)acquires effective teaching skills, as demonstrated through completion of a residency program, or other measure determined by the State, which may include a teacher performance assessment.
								2003.Authorization of appropriations
 (a)Grants to States and local educational agenciesFor the purpose of carrying out part A, there are authorized to be appropriated $2,295,830,000 for each of fiscal years 2017 through 2020.
 (b)National activitiesFor the purpose of carrying out part B, there are authorized to be appropriated— (1)$468,880,575 for each of fiscal years 2017 and 2018;
 (2)$469,168,000 for fiscal year 2019; and (3)$489,168,000 for fiscal year 2020.
								ASupporting effective instruction
							2101.Formula grants to states
 (a)Reservation of fundsFrom the total amount appropriated under section 2003(a) for a fiscal year, the Secretary shall reserve—
 (1)one-half of 1 percent for allotments for the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed among those outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purpose of this title; and
 (2)one-half of 1 percent for the Secretary of the Interior for programs under this part in schools operated or funded by the Bureau of Indian Education.
									(b)State allotments
									(1)Hold harmless
 (A)Fiscal years 2017 through 2022For each of fiscal years 2017 through 2022, subject to paragraph (2) and subparagraph (C), from the funds appropriated under section 2003(a) for a fiscal year that remain after the Secretary makes the reservations under subsection (a), the Secretary shall allot to each State an amount equal to the total amount that such State received for fiscal year 2001 under—
 (i)section 2202(b) of this Act (as in effect on the day before the date of enactment of the No Child Left Behind Act of 2001); and
 (ii)section 306 of the Department of Education Appropriations Act, 2001 (as enacted into law by section 1(a)(1) of Public Law 106–554).
 (B)Ratable reductionIf the funds described in subparagraph (A) are insufficient to pay the full amounts that all States are eligible to receive under subparagraph (A) for any fiscal year, the Secretary shall ratably reduce those amounts for the fiscal year.
 (C)Percentage reductionFor each of fiscal years 2017 through 2022, the amount in subparagraph (A) shall be reduced by a percentage equal to the product of 14.29 percent and the number of years between the fiscal year for which the determination is being made and fiscal year 2016.
										(2)Allotment of additional funds
 (A)In GeneralSubject to subparagraph (B), for any fiscal year for which the funds appropriated under section 2003(a) and not reserved under subsection (a) exceed the total amount required to make allotments under paragraph (1), the Secretary shall allot to each State the sum of—
 (i)for fiscal year 2017— (I)an amount that bears the same relationship to 35 percent of the excess amount as the number of individuals aged 5 through 17 in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined; and
 (II)an amount that bears the same relationship to 65 percent of the excess amount as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined;
 (ii)for fiscal year 2018— (I)an amount that bears the same relationship to 30 percent of the excess amount as the number of individuals aged 5 through 17 in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined; and
 (II)an amount that bears the same relationship to 70 percent of the excess amount as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined;
 (iii)for fiscal year 2019— (I)an amount that bears the same relationship to 25 percent of the excess amount as the number of individuals aged 5 through 17 in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined; and
 (II)an amount that bears the same relationship to 75 percent of the excess amount as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined; and
 (iv)for fiscal year 2020— (I)an amount that bears the same relationship to 20 percent of the excess amount as the number of individuals aged 5 through 17 in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined; and
 (II)an amount that bears the same relationship to 80 percent of the excess amount as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined.
 (B)ExceptionNo State receiving an allotment under subparagraph (A) may receive less than one-half of 1 percent of the total excess amount allotted under such subparagraph for a fiscal year.
 (3)Fiscal year 2021 and succeeding fiscal yearsFor fiscal year 2021 and each of the succeeding fiscal years— (A)the Secretary shall allot funds appropriated under section 2003(a) and not reserved under subsection (a) to each State in accordance with paragraph (2)(A)(iv); and
 (B)the amount appropriated but not reserved shall be treated as the excess amount. (4)ReallotmentIf any State does not apply for an allotment under this subsection for any fiscal year, the Secretary shall reallot the amount of the allotment to the remaining States in accordance with this subsection.
									(c)State uses of funds
 (1)In generalExcept as provided under paragraph (3), each State that receives an allotment under subsection (b) for a fiscal year shall reserve not less than 95 percent of such allotment to make subgrants to local educational agencies for such fiscal year, as described in section 2102.
 (2)State administrationA State educational agency may use not more than 1 percent of the amount allotted to such State under subsection (b) for the administrative costs of carrying out such State educational agency’s responsibilities under this part.
 (3)Principals or other school leadersNotwithstanding paragraph (1) and in addition to funds otherwise available for activities under paragraph (4), a State educational agency may reserve not more than 3 percent of the amount reserved for subgrants to local educational agencies under paragraph (1) for one or more of the activities for principals or other school leaders that are described in paragraph (4).
									(4)State activities
 (A)In generalThe State educational agency for a State that receives an allotment under subsection (b) may use funds not reserved under paragraph (1) to carry out 1 or more of the activities described in subparagraph (B), which may be implemented in conjunction with a State agency of higher education (if such agencies are separate) and carried out through a grant or contract with a for-profit or nonprofit entity, including an institution of higher education.
 (B)Types of State activitiesThe activities described in this subparagraph are the following: (i)Reforming teacher, principal, or other school leader certification, recertification, licensing, or tenure systems or preparation program standards and approval processes to ensure that—
 (I)teachers have the necessary subject-matter knowledge and teaching skills, as demonstrated through measures determined by the State, which may include teacher performance assessments, in the academic subjects that the teachers teach to help students meet challenging State academic standards;
 (II)principals or other school leaders have the instructional leadership skills to help teachers teach and to help students meet such challenging State academic standards; and
 (III)teacher certification or licensing requirements are aligned with such challenging State academic standards.
 (ii)Developing, improving, or providing assistance to local educational agencies to support the design and implementation of teacher, principal, or other school leader evaluation and support systems that are based in part on evidence of student academic achievement, which may include student growth, and shall include multiple measures of educator performance and provide clear, timely, and useful feedback to teachers, principals, or other school leaders, such as by—
 (I)developing and disseminating high-quality evaluation tools, such as classroom observation rubrics, and methods, including training and auditing, for ensuring inter-rater reliability of evaluation results;
 (II)developing and providing training to principals, other school leaders, coaches, mentors, and evaluators on how to accurately differentiate performance, provide useful and timely feedback, and use evaluation results to inform decisionmaking about professional development, improvement strategies, and personnel decisions; and
 (III)developing a system for auditing the quality of evaluation and support systems. (iii)Improving equitable access to effective teachers.
 (iv)Carrying out programs that establish, expand, or improve alternative routes for State certification of teachers (especially for teachers of children with disabilities, English learners, science, technology, engineering, mathematics, or other areas where the State experiences a shortage of educators), principals, or other school leaders, for—
 (I)individuals with a baccalaureate or master's degree, or other advanced degree; (II)mid-career professionals from other occupations;
 (III)paraprofessionals; (IV)former military personnel; and
 (V)recent graduates of institutions of higher education with records of academic distinction who demonstrate the potential to become effective teachers, principals, or other school leaders.
 (v)Developing, improving, and implementing mechanisms to assist local educational agencies and schools in effectively recruiting and retaining teachers, principals, or other school leaders who are effective in improving student academic achievement, including effective teachers from underrepresented minority groups and teachers with disabilities, such as through—
 (I)opportunities for effective teachers to lead evidence-based (to the extent the State determines that such evidence is reasonably available) professional development for the peers of such effective teachers; and
 (II)providing training and support for teacher leaders and principals or other school leaders who are recruited as part of instructional leadership teams.
 (vi)Fulfilling the State educational agency's responsibilities concerning proper and efficient administration and monitoring of the programs carried out under this part, including provision of technical assistance to local educational agencies.
 (vii)Developing, or assisting local educational agencies in developing— (I)career opportunities and advancement initiatives that promote professional growth and emphasize multiple career paths, such as instructional coaching and mentoring (including hybrid roles that allow instructional coaching and mentoring while remaining in the classroom), school leadership, and involvement with school improvement and support;
 (II)strategies that provide differential pay, or other incentives, to recruit and retain teachers in high-need academic subjects and teachers, principals, or other school leaders, in low-income schools and school districts, which may include performance-based pay systems; and
 (III)new teacher, principal, or other school leader induction and mentoring programs that are, to the extent the State determines that such evidence is reasonably available, evidence-based, and designed to—
 (aa)improve classroom instruction and student learning and achievement, including through improving school leadership programs; and
 (bb)increase the retention of effective teachers, principals, or other school leaders. (viii)Providing assistance to local educational agencies for the development and implementation of high-quality professional development programs for principals that enable the principals to be effective and prepare all students to meet the challenging State academic standards.
 (ix)Supporting efforts to train teachers, principals, or other school leaders to effectively integrate technology into curricula and instruction, which may include training to assist teachers in implementing blended learning (as defined in section 4102(1)) projects.
 (x)Providing training, technical assistance, and capacity-building to local educational agencies that receive a subgrant under this part.
 (xi)Reforming or improving teacher, principal, or other school leader preparation programs, such as through establishing teacher residency programs and school leader residency programs.
 (xii)Establishing or expanding teacher, principal, or other school leader preparation academies, with an amount of the funds described in subparagraph (A) that is not more than 2 percent of the State's allotment, if—
 (I)allowable under State law; (II)the State enables candidates attending a teacher, principal, or other school leader preparation academy to be eligible for State financial aid to the same extent as participants in other State-approved teacher or principal preparation programs, including alternative certification, licensure, or credential programs; and
 (III)the State enables teachers, principals, or other school leaders who are teaching or working while on alternative certificates, licenses, or credentials to teach or work in the State while enrolled in a teacher, principal, or other school leader preparation academy.
 (xiii)Supporting the instructional services provided by effective school library programs. (xiv)Developing, or assisting local educational agencies in developing, strategies that provide teachers, principals, or other school leaders with the skills, credentials, or certifications needed to educate all students in postsecondary education coursework through early college high school or dual or concurrent enrollment programs.
 (xv)Providing training for all school personnel, including teachers, principals, other school leaders, specialized instructional support personnel, and paraprofessionals, regarding how to prevent and recognize child sexual abuse.
 (xvi)Supporting opportunities for principals, other school leaders, teachers, paraprofessionals, early childhood education program directors, and other early childhood education program providers to participate in joint efforts to address the transition to elementary school, including issues related to school readiness.
 (xvii)Developing and providing professional development and other comprehensive systems of support for teachers, principals, or other school leaders to promote high-quality instruction and instructional leadership in science, technology, engineering, and mathematics subjects, including computer science.
 (xviii)Supporting the professional development and improving the instructional strategies of teachers, principals, or other school leaders to integrate career and technical education content into academic instructional practices, which may include training on best practices to understand State and regional workforce needs and transitions to postsecondary education and the workforce.
 (xix)Enabling States, as a consortium, to voluntarily develop a process that allows teachers who are licensed or certified in a participating State to teach in other participating States without completing additional licensure or certification requirements, except that nothing in this clause shall be construed to allow the Secretary to exercise any direction, supervision, or control over State teacher licensing or certification requirements.
 (xx)Supporting and developing efforts to train teachers on the appropriate use of student data to ensure that individual student privacy is protected as required by section 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g) and in accordance with State student privacy laws and local educational agency student privacy and technology use policies.
 (xxi)Supporting other activities identified by the State that are, to the extent the State determines that such evidence is reasonably available, evidence-based and that meet the purpose of this title.
											(d)State application
 (1)In generalIn order to receive an allotment under this section for any fiscal year, a State shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require.
 (2)ContentsEach application described under paragraph (1) shall include the following: (A)A description of how the State educational agency will use funds received under this title for State-level activities described in subsection (c).
 (B)A description of the State’s system of certification and licensing of teachers, principals, or other school leaders.
 (C)A description of how activities under this part are aligned with challenging State academic standards.
 (D)A description of how the activities carried out with funds under this part are expected to improve student achievement.
 (E)If a State educational agency plans to use funds under this part to improve equitable access to effective teachers, consistent with section 1111(g)(1)(B), a description of how such funds will be used for such purpose.
 (F)If applicable, a description of how the State educational agency will work with local educational agencies in the State to develop or implement State or local teacher, principal, or other school leader evaluation and support systems that meet the requirements of subsection (c)(4)(B)(ii).
 (G)An assurance that the State educational agency will monitor the implementation of activities under this part and provide technical assistance to local educational agencies in carrying out such activities.
 (H)An assurance that the State educational agency will work in consultation with the entity responsible for teacher, principal, or other school leader professional standards, certification, and licensing for the State, and encourage collaboration between educator preparation programs, the State, and local educational agencies to promote the readiness of new educators entering the profession.
 (I)An assurance that the State educational agency will comply with section 8501 (regarding participation by private school children and teachers).
 (J)A description of how the State educational agency will improve the skills of teachers, principals, or other school leaders in order to enable them to identify students with specific learning needs, particularly children with disabilities, English learners, students who are gifted and talented, and students with low literacy levels, and provide instruction based on the needs of such students.
 (K)A description of how the State will use data and ongoing consultation as described in paragraph (3) to continually update and improve the activities supported under this part.
 (L)A description of how the State educational agency will encourage opportunities for increased autonomy and flexibility for teachers, principals, or other school leaders, such as by establishing innovation schools that have a high degree of autonomy over budget and operations, are transparent and accountable to the public, and lead to improved academic outcomes for students.
 (M)A description of actions the State may take to improve preparation programs and strengthen support for teachers, principals, or other school leaders based on the needs of the State, as identified by the State educational agency.
 (3)ConsultationIn developing the State application under this subsection, a State shall— (A)meaningfully consult with teachers, principals, other school leaders, paraprofessionals (including organizations representing such individuals), specialized instructional support personnel, charter school leaders (in a State that has charter schools), parents, community partners, and other organizations or partners with relevant and demonstrated expertise in programs and activities designed to meet the purpose of this title;
 (B)seek advice from the individuals, organizations, or partners described in subparagraph (A) regarding how best to improve the State's activities to meet the purpose of this title; and
 (C)coordinate the State's activities under this part with other related strategies, programs, and activities being conducted in the State.
 (4)LimitationConsultation required under paragraph (3) shall not interfere with the timely submission of the application required under this section.
 (e)ProhibitionNothing in this section shall be construed to authorize the Secretary or any other officer or employee of the Federal Government to mandate, direct, or control any of the following:
 (1)The development, improvement, or implementation of elements of any teacher, principal, or other school leader evaluation system.
 (2)Any State or local educational agency’s definition of teacher, principal, or other school leader effectiveness.
 (3)Any teacher, principal, or other school leader professional standards, certification, or licensing. 2102.Subgrants to local educational agencies (a)Allocation of funds to local educational agencies (1)In generalFrom funds reserved by a State under section 2101(c)(1) for a fiscal year, the State, acting through the State educational agency, shall award subgrants to eligible local educational agencies from allocations described in paragraph (2).
 (2)Allocation formulaFrom the funds described in paragraph (1), the State educational agency shall allocate to each of the eligible local educational agencies in the State for a fiscal year the sum of—
 (A)an amount that bears the same relationship to 20 percent of such funds for such fiscal year as the number of individuals aged 5 through 17 in the geographic area served by the agency, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in the geographic areas served by all eligible local educational agencies in the State, as so determined; and
 (B)an amount that bears the same relationship to 80 percent of the funds for such fiscal year as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the geographic area served by the agency, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in the geographic areas served by all the eligible local educational agencies in the State, as so determined.
 (3)Rule of constructionNothing in this section shall be construed to prohibit a consortium of local educational agencies that are designated with a locale code of 41, 42, or 43, or such local educational agencies designated with a locale code of 41, 42, or 43 that work in cooperation with an educational service agency, from voluntarily combining allocations received under this part for the collective use of funding by the consortium for activities under this section.
									(b)Local applications
 (1)In generalTo be eligible to receive a subgrant under this section, a local educational agency shall submit an application to the State educational agency at such time, in such manner, and containing such information as the State educational agency may reasonably require.
 (2)Contents of applicationEach application submitted under paragraph (1) shall include the following: (A)A description of the activities to be carried out by the local educational agency under this section and how these activities will be aligned with challenging State academic standards.
 (B)A description of the local educational agency's systems of professional growth and improvement, such as induction for teachers, principals, or other school leaders and opportunities for building the capacity of teachers and opportunities to develop meaningful teacher leadership.
 (C)A description of how the local educational agency will prioritize funds to schools served by the agency that are implementing comprehensive support and improvement activities and targeted support and improvement activities under section 1111(d) and have the highest percentage of children counted under section 1124(c).
 (D)A description of how the local educational agency will use data and ongoing consultation described in paragraph (3) to continually update and improve activities supported under this part.
 (E)An assurance that the local educational agency will comply with section 8501 (regarding participation by private school children and teachers).
 (F)An assurance that the local educational agency will coordinate professional development activities authorized under this part with professional development activities provided through other Federal, State, and local programs.
 (3)ConsultationIn developing the application described in paragraph (2), a local educational agency shall— (A)meaningfully consult with teachers, principals, other school leaders, paraprofessionals (including organizations representing such individuals), specialized instructional support personnel, charter school leaders (in a local educational agency that has charter schools), parents, community partners, and other organizations or partners with relevant and demonstrated expertise in programs and activities designed to meet the purpose of this title;
 (B)seek advice from the individuals and organizations described in subparagraph (A) regarding how best to improve the local educational agency's activities to meet the purpose of this title; and
 (C)coordinate the local educational agency's activities under this part with other related strategies, programs, and activities being conducted in the community.
 (4)LimitationConsultation required under paragraph (3) shall not interfere with the timely submission of the application required under this section.
									2103.Local uses of funds
 (a)In generalA local educational agency that receives a subgrant under section 2102 shall use the funds made available through the subgrant to develop, implement, and evaluate comprehensive programs and activities described in subsection (b), which may be carried out—
 (1)through a grant or contract with a for-profit or nonprofit entity; or (2)in partnership with an institution of higher education or an Indian tribe or tribal organization (as such terms are defined under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)).
 (b)Types of activitiesThe programs and activities described in this subsection— (1)shall be in accordance with the purpose of this title;
 (2)shall address the learning needs of all students, including children with disabilities, English learners, and gifted and talented students; and
 (3)may include, among other programs and activities— (A)developing or improving a rigorous, transparent, and fair evaluation and support system for teachers, principals, or other school leaders that—
 (i)is based in part on evidence of student achievement, which may include student growth; and (ii)shall include multiple measures of educator performance and provide clear, timely, and useful feedback to teachers, principals, or other school leaders;
 (B)developing and implementing initiatives to assist in recruiting, hiring, and retaining effective teachers, particularly in low-income schools with high percentages of ineffective teachers and high percentages of students who do not meet the challenging State academic standards, to improve within-district equity in the distribution of teachers, consistent with section 1111(g)(1)(B), such as initiatives that provide—
 (i)expert help in screening candidates and enabling early hiring; (ii)differential and incentive pay for teachers, principals, or other school leaders in high-need academic subject areas and specialty areas, which may include performance-based pay systems;
 (iii)teacher, paraprofessional, principal, or other school leader advancement and professional growth, and an emphasis on leadership opportunities, multiple career paths, and pay differentiation;
 (iv)new teacher, principal, or other school leader induction and mentoring programs that are designed to—
 (I)improve classroom instruction and student learning and achievement; and (II)increase the retention of effective teachers, principals, or other school leaders;
 (v)the development and provision of training for school leaders, coaches, mentors, and evaluators on how accurately to differentiate performance, provide useful feedback, and use evaluation results to inform decisionmaking about professional development, improvement strategies, and personnel decisions; and
 (vi)a system for auditing the quality of evaluation and support systems; (C)recruiting qualified individuals from other fields to become teachers, principals, or other school leaders, including mid-career professionals from other occupations, former military personnel, and recent graduates of institutions of higher education with records of academic distinction who demonstrate potential to become effective teachers, principals, or other school leaders;
 (D)reducing class size to a level that is evidence-based, to the extent the State (in consultation with local educational agencies in the State) determines that such evidence is reasonably available, to improve student achievement through the recruiting and hiring of additional effective teachers;
 (E)providing high-quality, personalized professional development that is evidence-based, to the extent the State (in consultation with local educational agencies in the State) determines that such evidence is reasonably available, for teachers, instructional leadership teams, principals, or other school leaders, that is focused on improving teaching and student learning and achievement, including supporting efforts to train teachers, principals, or other school leaders to—
 (i)effectively integrate technology into curricula and instruction (including education about the harms of copyright piracy);
 (ii)use data to improve student achievement and understand how to ensure individual student privacy is protected, as required under section 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g) and State and local policies and laws in the use of such data;
 (iii)effectively engage parents, families, and community partners, and coordinate services between school and community;
 (iv)help all students develop the skills essential for learning readiness and academic success; (v)develop policy with school, local educational agency, community, or State leaders; and
 (vi)participate in opportunities for experiential learning through observation; (F)developing programs and activities that increase the ability of teachers to effectively teach children with disabilities, including children with significant cognitive disabilities, and English learners, which may include the use of multi-tier systems of support and positive behavioral intervention and supports, so that such children with disabilities and English learners can meet the challenging State academic standards;
 (G)providing programs and activities to increase— (i)the knowledge base of teachers, principals, or other school leaders on instruction in the early grades and on strategies to measure whether young children are progressing; and
 (ii)the ability of principals or other school leaders to support teachers, teacher leaders, early childhood educators, and other professionals to meet the needs of students through age 8, which may include providing joint professional learning and planning activities for school staff and educators in preschool programs that address the transition to elementary school;
 (H)providing training, technical assistance, and capacity-building in local educational agencies to assist teachers, principals, or other school leaders with selecting and implementing formative assessments, designing classroom-based assessments, and using data from such assessments to improve instruction and student academic achievement, which may include providing additional time for teachers to review student data and respond, as appropriate;
 (I)carrying out in-service training for school personnel in— (i)the techniques and supports needed to help educators understand when and how to refer students affected by trauma, and children with, or at risk of, mental illness;
 (ii)the use of referral mechanisms that effectively link such children to appropriate treatment and intervention services in the school and in the community, where appropriate;
 (iii)forming partnerships between school-based mental health programs and public or private mental health organizations; and
 (iv)addressing issues related to school conditions for student learning, such as safety, peer interaction, drug and alcohol abuse, and chronic absenteeism;
 (J)providing training to support the identification of students who are gifted and talented, including high-ability students who have not been formally identified for gifted education services, and implementing instructional practices that support the education of such students, such as—
 (i)early entrance to kindergarten; (ii)enrichment, acceleration, and curriculum compacting activities; and
 (iii)dual or concurrent enrollment programs in secondary school and postsecondary education; (K)supporting the instructional services provided by effective school library programs;
 (L)providing training for all school personnel, including teachers, principals, other school leaders, specialized instructional support personnel, and paraprofessionals, regarding how to prevent and recognize child sexual abuse;
 (M)developing and providing professional development and other comprehensive systems of support for teachers, principals, or other school leaders to promote high-quality instruction and instructional leadership in science, technology, engineering, and mathematics subjects, including computer science;
 (N)developing feedback mechanisms to improve school working conditions, including through periodically and publicly reporting results of educator support and working conditions feedback;
 (O)providing high-quality professional development for teachers, principals, or other school leaders on effective strategies to integrate rigorous academic content, career and technical education, and work-based learning (if appropriate), which may include providing common planning time, to help prepare students for postsecondary education and the workforce; and
 (P)carrying out other activities that are evidence-based, to the extent the State (in consultation with local educational agencies in the State) determines that such evidence is reasonably available, and identified by the local educational agency that meet the purpose of this title.
										2104.Reporting
 (a)State reportEach State educational agency receiving funds under this part shall annually submit to the Secretary a report that provides—
 (1)a description of how the State is using grant funds received under this part to meet the purpose of this title, and how such chosen activities improved teacher, principal, or other school leader effectiveness, as determined by the State or local educational agency;
 (2)if funds are used under this part to improve equitable access to teachers for low-income and minority students, consistent with section 1111(g)(1)(B), a description of how funds have been used to improve such access;
 (3)for a State that implements a teacher, principal, or other school leader evaluation and support system, consistent with section 2101(c)(4)(B)(ii), using funds under this part, the evaluation results of teachers, principals, or other school leaders, except that such information shall not provide personally identifiable information on individual teachers, principals, or other school leaders; and
 (4)where available, the annual retention rates of effective and ineffective teachers, principals, or other school leaders, using any methods or criteria the State has or develops under section 1111(g)(2)(A), except that nothing in this paragraph shall be construed to require any State educational agency or local educational agency to collect and report any data the State educational agency or local educational agency is not collecting or reporting as of the day before the date of enactment of the Every Student Succeeds Act.
 (b)Local educational agency reportEach local educational agency receiving funds under this part shall submit to the State educational agency such information as the State requires, which shall include the information described in subsection (a) for the local educational agency.
 (c)AvailabilityThe reports and information provided under subsections (a) and (b) shall be made readily available to the public.
 (d)LimitationThe reports and information provided under subsections (a) and (b) shall not reveal personally identifiable information about any individual.
								BNational activities
 2201.ReservationsFrom the amounts appropriated under section 2003(b) for a fiscal year, the Secretary shall reserve— (1)to carry out activities authorized under subpart 1—
 (A)49.1 percent for each of fiscal years 2017 through 2019; and (B)47 percent for fiscal year 2020;
 (2)to carry out activities authorized under subpart 2— (A)34.1 percent for each of fiscal years 2017 through 2019; and
 (B)36.8 percent for fiscal year 2020; (3)to carry out activities authorized under subpart 3, 1.4 percent for each of fiscal years 2017 through 2020; and
 (4)to carry out activities authorized under subpart 4— (A)15.4 percent for each of fiscal years 2017 through 2019; and
 (B)14.8 percent for fiscal year 2020. 1Teacher and School Leader Incentive Program 2211.Purposes; definitions (a)PurposesThe purposes of this subpart are—
 (1)to assist States, local educational agencies, and nonprofit organizations to develop, implement, improve, or expand comprehensive performance-based compensation systems or human capital management systems for teachers, principals, or other school leaders (especially for teachers, principals, or other school leaders in high-need schools) who raise student academic achievement and close the achievement gap between high- and low-performing students; and
 (2)to study and review performance-based compensation systems or human capital management systems for teachers, principals, or other school leaders to evaluate the effectiveness, fairness, quality, consistency, and reliability of the systems.
 (b)DefinitionsIn this subpart: (1)Eligible entityThe term eligible entity means—
 (A)a local educational agency, including a charter school that is a local educational agency, or a consortium of local educational agencies;
 (B)a State educational agency or other State agency designated by the chief executive of a State to participate under this subpart;
 (C)the Bureau of Indian Education; or (D)a partnership consisting of—
 (i)1 or more agencies described in subparagraph (A), (B), or (C); and (ii)at least 1 nonprofit or for-profit entity.
 (2)High-need schoolThe term high-need school means a public elementary school or secondary school that is located in an area in which the percentage of students from families with incomes below the poverty line is 30 percent or more.
 (3)Human capital management systemThe term human capital management system means a system— (A)by which a local educational agency makes and implements human capital decisions, such as decisions on preparation, recruitment, hiring, placement, retention, dismissal, compensation, professional development, tenure, and promotion; and
 (B)that includes a performance-based compensation system. (4)Performance-based compensation systemThe term performance-based compensation system means a system of compensation for teachers, principals, or other school leaders—
 (A)that differentiates levels of compensation based in part on measurable increases in student academic achievement; and
 (B)which may include— (i)differentiated levels of compensation, which may include bonus pay, on the basis of the employment responsibilities and success of effective teachers, principals, or other school leaders in hard-to-staff schools or high-need subject areas; and
 (ii)recognition of the skills and knowledge of teachers, principals, or other school leaders as demonstrated through—
 (I)successful fulfillment of additional responsibilities or job functions, such as teacher leadership roles; and
 (II)evidence of professional achievement and mastery of content knowledge and superior teaching and leadership skills.
													2212.Teacher and school leader incentive fund grants
 (a)Grants authorizedFrom the amounts reserved by the Secretary under section 2201(1), the Secretary shall award grants, on a competitive basis, to eligible entities to enable the eligible entities to develop, implement, improve, or expand performance-based compensation systems or human capital management systems, in schools served by the eligible entity.
									(b)Duration of grants
 (1)In generalA grant awarded under this subpart shall be for a period of not more than 3 years. (2)RenewalThe Secretary may renew a grant awarded under this subpart for a period of not more than 2 years if the grantee demonstrates to the Secretary that the grantee is effectively using funds. Such renewal may include allowing the grantee to scale up or replicate the successful program.
 (3)LimitationA local educational agency may receive (whether individually or as part of a consortium or partnership) a grant under this subpart, as amended by the Every Student Succeeds Act, only twice.
 (c)ApplicationsAn eligible entity desiring a grant under this subpart shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require. The application shall include—
 (1)a description of the performance-based compensation system or human capital management system that the eligible entity proposes to develop, implement, improve, or expand through the grant;
 (2)a description of the most significant gaps or insufficiencies in student access to effective teachers, principals, or other school leaders in high-need schools, including gaps or inequities in how effective teachers, principals, or other school leaders are distributed across the local educational agency, as identified using factors such as data on school resources, staffing patterns, school environment, educator support systems, and other school-level factors;
 (3)a description and evidence of the support and commitment from teachers, principals, or other school leaders, which may include charter school leaders, in the school (including organizations representing teachers, principals, or other school leaders), the community, and the local educational agency to the activities proposed under the grant;
 (4)a description of how the eligible entity will develop and implement a fair, rigorous, valid, reliable, and objective process to evaluate teacher, principal, or other school leader performance under the system that is based in part on measures of student academic achievement, including the baseline performance against which evaluations of improved performance will be made;
 (5)a description of the local educational agencies or schools to be served under the grant, including such student academic achievement, demographic, and socioeconomic information as the Secretary may request;
 (6)a description of the effectiveness of teachers, principals, or other school leaders in the local educational agency and the schools to be served under the grant and the extent to which the system will increase the effectiveness of teachers, principals, or other school leaders in such schools;
 (7)a description of how the eligible entity will use grant funds under this subpart in each year of the grant, including a timeline for implementation of such activities;
 (8)a description of how the eligible entity will continue the activities assisted under the grant after the grant period ends;
 (9)a description of the State, local, or other public or private funds that will be used to supplement the grant, including funds under part A, and sustain the activities assisted under the grant after the end of the grant period;
 (10)a description of— (A)the rationale for the project;
 (B)how the proposed activities are evidence-based; and (C)if applicable, the prior experience of the eligible entity in developing and implementing such activities; and
 (11)a description of how activities funded under this subpart will be evaluated, monitored, and publically reported.
										(d)Award basis
 (1)PriorityIn awarding a grant under this subpart, the Secretary shall give priority to an eligible entity that concentrates the activities proposed to be assisted under the grant on teachers, principals, or other school leaders serving in high-need schools.
 (2)Equitable distributionTo the extent practicable, the Secretary shall ensure an equitable geographic distribution of grants under this subpart, including the distribution of such grants between rural and urban areas.
										(e)Use of funds
 (1)In generalAn eligible entity that receives a grant under this subpart shall use the grant funds to develop, implement, improve, or expand, in collaboration with teachers, principals, other school leaders, and members of the public, a performance-based compensation system or human capital management system consistent with this subpart.
 (2)Authorized activitiesGrant funds under this subpart may be used for one or more of the following: (A)Developing or improving an evaluation and support system, including as part of a human capital management system as applicable, that—
 (i)reflects clear and fair measures of teacher, principal, or other school leader performance, based in part on demonstrated improvement in student academic achievement; and
 (ii)provides teachers, principals, or other school leaders with ongoing, differentiated, targeted, and personalized support and feedback for improvement, including professional development opportunities designed to increase effectiveness.
 (B)Conducting outreach within a local educational agency or a State to gain input on how to construct an evaluation and support system described in subparagraph (A) and to develop support for the evaluation and support system, including by training appropriate personnel in how to observe and evaluate teachers, principals, or other school leaders.
 (C)Providing principals or other school leaders with— (i)balanced autonomy to make budgeting, scheduling, and other school-level decisions in a manner that meets the needs of the school without compromising the intent or essential components of the policies of the local educational agency or State; and
 (ii)authority to make staffing decisions that meet the needs of the school, such as building an instructional leadership team that includes teacher leaders or offering opportunities for teams or pairs of effective teachers or candidates to teach or start teaching in high-need schools together.
 (D)Implementing, as part of a comprehensive performance-based compensation system, a differentiated salary structure, which may include bonuses and stipends, to—
 (i)teachers who— (I)teach in—
 (aa)high-need schools; or (bb)high-need subjects;
 (II)raise student academic achievement; or (III)take on additional leadership responsibilities; or
 (ii)principals or other school leaders who serve in high-need schools and raise student academic achievement in the schools.
 (E)Improving the local educational agency’s system and process for the recruitment, selection, placement, and retention of effective teachers, principals, or other school leaders in high-need schools, such as by improving local educational agency policies and procedures to ensure that high-need schools are competitive and timely in—
 (i)attracting, hiring, and retaining effective educators; (ii)offering bonuses or higher salaries to effective educators; or
 (iii)establishing or strengthening school leader residency programs and teacher residency programs. (F)Instituting career advancement opportunities characterized by increased responsibility and pay that reward and recognize effective teachers, principals, or other school leaders in high-need schools and enable them to expand their leadership and results, such as through teacher-led professional development, mentoring, coaching, hybrid roles, administrative duties, and career ladders.
 (f)Matching requirementEach eligible entity that receives a grant under this subpart shall provide, from non-Federal sources, an amount equal to 50 percent of the amount of the grant (which may be provided in cash or in kind) to carry out the activities supported by the grant.
 (g)Supplement, not supplantGrant funds provided under this subpart shall be used to supplement, not supplant, other Federal or State funds available to carry out activities described in this subpart.
									2213.Reports
 (a)Activities summaryEach eligible entity receiving a grant under this subpart shall provide to the Secretary a summary of the activities assisted under the grant.
 (b)ReportThe Secretary shall provide to Congress an annual report on the implementation of the program carried out under this subpart, including—
 (1)information on eligible entities that received grant funds under this subpart, including— (A)information provided by eligible entities to the Secretary in the applications submitted under section 2212(c);
 (B)the summaries received under subsection (a); and (C)grant award amounts; and
 (2)student academic achievement and, as applicable, growth data from the schools participating in the programs supported under the grant.
										(c)Evaluation and technical assistance
 (1)Reservation of fundsOf the total amount reserved for this subpart for a fiscal year, the Secretary may reserve for such fiscal year not more than 1 percent for the cost of the evaluation under paragraph (2) and for technical assistance in carrying out this subpart.
 (2)EvaluationFrom amounts reserved under paragraph (1), the Secretary, acting through the Director of the Institute of Education Sciences, shall carry out an independent evaluation to measure the effectiveness of the program assisted under this subpart.
 (3)ContentsThe evaluation under paragraph (2) shall measure— (A)the effectiveness of the program in improving student academic achievement;
 (B)the satisfaction of the participating teachers, principals, or other school leaders; and (C)the extent to which the program assisted the eligible entities in recruiting and retaining high-quality teachers, principals, or other school leaders, especially in high-need subject areas.
											2Literacy education for all, results for the Nation
								2221.Purposes; definitions
 (a)PurposesThe purposes of this subpart are— (1)to improve student academic achievement in reading and writing by providing Federal support to States to develop, revise, or update comprehensive literacy instruction plans that, when implemented, ensure high-quality instruction and effective strategies in reading and writing from early education through grade 12; and
 (2)for States to provide targeted subgrants to early childhood education programs and local educational agencies and their public or private partners to implement evidence-based programs that ensure high-quality comprehensive literacy instruction for students most in need.
 (b)DefinitionsIn this subpart: (1)Comprehensive literacy instructionThe term comprehensive literacy instruction means instruction that—
 (A)includes developmentally appropriate, contextually explicit, and systematic instruction, and frequent practice, in reading and writing across content areas;
 (B)includes age-appropriate, explicit, systematic, and intentional instruction in phonological awareness, phonic decoding, vocabulary, language structure, reading fluency, and reading comprehension;
 (C)includes age-appropriate, explicit instruction in writing, including opportunities for children to write with clear purposes, with critical reasoning appropriate to the topic and purpose, and with specific instruction and feedback from instructional staff;
 (D)makes available and uses diverse, high-quality print materials that reflect the reading and development levels, and interests, of children;
 (E)uses differentiated instructional approaches, including individual and small group instruction and discussion;
 (F)provides opportunities for children to use language with peers and adults in order to develop language skills, including developing vocabulary;
 (G)includes frequent practice of reading and writing strategies; (H)uses age-appropriate, valid, and reliable screening assessments, diagnostic assessments, formative assessment processes, and summative assessments to identify a child’s learning needs, to inform instruction, and to monitor the child’s progress and the effects of instruction;
 (I)uses strategies to enhance children’s motivation to read and write and children’s engagement in self-directed learning;
 (J)incorporates the principles of universal design for learning; (K)depends on teachers’ collaboration in planning, instruction, and assessing a child’s progress and on continuous professional learning; and
 (L)links literacy instruction to the challenging State academic standards, including the ability to navigate, understand, and write about, complex print and digital subject matter.
 (2)Eligible entityThe term eligible entity means an entity that consists of— (A)one or more local educational agencies that serve a high percentage of high-need schools and—
 (i)have the highest number or proportion of children who are counted under section 1124(c), in comparison to other local educational agencies in the State;
 (ii)are among the local educational agencies in the State with the highest number or percentages of children reading or writing below grade level, based on the most currently available State academic assessment data under section 1111(b)(2); or
 (iii)serve a significant number or percentage of schools that are implementing comprehensive support and improvement activities and targeted support and improvement activities under section 1111(d);
 (B)one or more early childhood education programs serving low-income or otherwise disadvantaged children, which may include home-based literacy programs for preschool-aged children, that have a demonstrated record of providing comprehensive literacy instruction for the age group such program proposes to serve; or
 (C)a local educational agency, described in subparagraph (A), or consortium of such local educational agencies, or an early childhood education program, which may include home-based literacy programs for preschool-aged children, acting in partnership with 1 or more public or private nonprofit organizations or agencies (which may include early childhood education programs) that have a demonstrated record of effectiveness in—
 (i)improving literacy achievement of children, consistent with the purposes of participation under this subpart, from birth through grade 12; and
 (ii)providing professional development in comprehensive literacy instruction. (3)High-need school (A)In generalThe term high-need school means—
 (i)an elementary school or middle school in which not less than 50 percent of the enrolled students are children from low-income families; or
 (ii)a high school in which not less than 40 percent of the enrolled students are children from low-income families, which may be calculated using comparable data from the schools that feed into the high school.
 (B)Low-income familyFor purposes of subparagraph (A), the term low-income family means a family— (i)in which the children are eligible for a free or reduced-price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (ii)receiving assistance under the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); or
 (iii)in which the children are eligible to receive medical assistance under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
												2222.Comprehensive literacy State development grants
 (a)Grants authorizedFrom the amounts reserved by the Secretary under section 2201(2) and not reserved under subsection (b), the Secretary shall award grants, on a competitive basis, to State educational agencies to enable the State educational agencies to—
 (1)provide subgrants to eligible entities serving a diversity of geographic areas, giving priority to entities serving greater numbers or percentages of children from low-income families; and
 (2)develop or enhance comprehensive literacy instruction plans that ensure high-quality instruction and effective strategies in reading and writing for children from early childhood education through grade 12, including English learners and children with disabilities.
 (b)ReservationFrom the amounts reserved to carry out this subpart for a fiscal year, the Secretary shall reserve— (1)not more than a total of 5 percent for national activities, including a national evaluation, technical assistance and training, data collection, and reporting;
 (2)one half of 1 percent for the Secretary of the Interior to carry out a program described in this subpart at schools operated or funded by the Bureau of Indian Education; and
 (3)one half of 1 percent for the outlying areas to carry out a program under this subpart. (c)Duration of grantsA grant awarded under this subpart shall be for a period of not more than 5 years total. Such grant may be renewed for an additional 2-year period upon the termination of the initial period of the grant if the grant recipient demonstrates to the satisfaction of the Secretary that—
 (1)the State has made adequate progress; and (2)renewing the grant for an additional 2-year period is necessary to carry out the objectives of the grant described in subsection (d).
										(d)State applications
 (1)In generalA State educational agency desiring a grant under this subpart shall submit an application to the Secretary, at such time and in such manner as the Secretary may require. The State educational agency shall collaborate with the State agency responsible for administering early childhood education programs and the State agency responsible for administering child care programs in the State in writing and implementing the early childhood education portion of the grant application under this subsection.
 (2)ContentsAn application described in paragraph (1) shall include, at a minimum, the following: (A)A needs assessment that analyzes literacy needs across the State and in high-need schools and local educational agencies that serve high-need schools, including identifying the most significant gaps in literacy proficiency and inequities in student access to effective teachers of literacy, considering each of the subgroups of students, as defined in section 1111(c)(2).
 (B)A description of how the State educational agency, in collaboration with the State literacy team, if applicable, will develop a State comprehensive literacy instruction plan or will revise and update an already existing State comprehensive literacy instruction plan.
 (C)An implementation plan that includes a description of how the State educational agency will carry out the State activities described in subsection (f).
 (D)An assurance that the State educational agency will use implementation grant funds described in subsection (f)(1) for comprehensive literacy instruction programs as follows:
 (i)Not less than 15 percent of such grant funds shall be used for State and local programs and activities pertaining to children from birth through kindergarten entry.
 (ii)Not less than 40 percent of such grant funds shall be used for State and local programs and activities, allocated equitably among the grades of kindergarten through grade 5.
 (iii)Not less than 40 percent of such grant funds shall be used for State and local programs and activities, allocated equitably among grades 6 through 12.
 (E)An assurance that the State educational agency will give priority in awarding a subgrant under section 2223 to an eligible entity that—
 (i)serves children from birth through age 5 who are from families with income levels at or below 200 percent of the Federal poverty line; or
 (ii)is a local educational agency serving a high number or percentage of high-need schools. (e)PriorityIn awarding grants under this section, the Secretary shall give priority to State educational agencies that will use the grant funds for evidence-based activities, defined for the purpose of this subsection as activities meeting the requirements of section 8101(21)(A)(i).
									(f)State activities
 (1)In generalA State educational agency receiving a grant under this section shall use not less than 95 percent of such grant funds to award subgrants to eligible entities, based on their needs assessment and a competitive application process.
 (2)ReservationA State educational agency receiving a grant under this section may reserve not more than 5 percent for activities identified through the needs assessment and comprehensive literacy plan described in subparagraphs (A) and (B) of subsection (d)(2), including the following activities:
 (A)Providing technical assistance, or engaging qualified providers to provide technical assistance, to eligible entities to enable the eligible entities to design and implement literacy programs.
 (B)Coordinating with institutions of higher education in the State to provide recommendations to strengthen and enhance pre-service courses for students preparing to teach children from birth through grade 12 in explicit, systematic, and intensive instruction in evidence-based literacy methods.
 (C)Reviewing and updating, in collaboration with teachers and institutions of higher education, State licensure or certification standards in the area of literacy instruction in early education through grade 12.
 (D)Making publicly available, including on the State educational agency’s website, information on promising instructional practices to improve child literacy achievement.
 (E)Administering and monitoring the implementation of subgrants by eligible entities. (3)Additional usesAfter carrying out the activities described in paragraphs (1) and (2), a State educational agency may use any remaining amount to carry out 1 or more of the following activities:
 (A)Developing literacy coach training programs and training literacy coaches. (B)Administration and evaluation of activities carried out under this subpart.
											2223.Subgrants to eligible entities in support of birth through kindergarten entry literacy
									(a)Subgrants
 (1)In generalA State educational agency receiving a grant under this subpart shall, in consultation with the State agencies responsible for administering early childhood education programs and services, including the State agency responsible for administering child care programs, and, if applicable, the State Advisory Council on Early Childhood Education and Care designated or established pursuant to section 642B(b)(1)(A)(i) of the Head Start Act (42 U.S.C. 9837b(b)(1)(A)(i)), use a portion of the grant funds, in accordance with section 2222(d)(2)(D)(i), to award subgrants, on a competitive basis, to eligible entities to enable the eligible entities to support high-quality early literacy initiatives for children from birth through kindergarten entry.
 (2)DurationThe term of a subgrant under this section shall be determined by the State educational agency awarding the subgrant and shall in no case exceed 5 years.
 (3)Sufficient size and scopeEach subgrant awarded under this section shall be of sufficient size and scope to allow the eligible entity to carry out high-quality early literacy initiatives for children from birth through kindergarten entry.
 (b)Local applicationsAn eligible entity desiring to receive a subgrant under this section shall submit an application to the State educational agency, at such time, in such manner, and containing such information as the State educational agency may require. Such application shall include a description of—
 (1)how the subgrant funds will be used to enhance the language and literacy development and school readiness of children, from birth through kindergarten entry, in early childhood education programs, which shall include an analysis of data that support the proposed use of subgrant funds;
 (2)how the subgrant funds will be used to prepare and provide ongoing assistance to staff in the programs, including through high-quality professional development;
 (3)how the activities assisted under the subgrant will be coordinated with comprehensive literacy instruction at the kindergarten through grade 12 levels; and
 (4)how the subgrant funds will be used to evaluate the success of the activities assisted under the subgrant in enhancing the early language and literacy development of children from birth through kindergarten entry.
 (c)PriorityIn awarding grants under this section, the State educational agency shall give priority to an eligible entity that will use the grant funds to implement evidence-based activities, defined for the purpose of this subsection as activities meeting the requirements of section 8101(21)(A)(i).
 (d)Local uses of fundsAn eligible entity that receives a subgrant under this section shall use the subgrant funds, consistent with the entity’s approved application under subsection (b), to—
 (1)carry out high-quality professional development opportunities for early childhood educators, teachers, principals, other school leaders, paraprofessionals, specialized instructional support personnel, and instructional leaders;
 (2)train providers and personnel to develop and administer evidence-based early childhood education literacy initiatives; and
 (3)coordinate the involvement of families, early childhood education program staff, principals, other school leaders, specialized instructional support personnel (as appropriate), and teachers in literacy development of children served under the subgrant.
										2224.Subgrants to eligible entities in support of kindergarten through grade 12 literacy
									(a)Subgrants to eligible entities
 (1)SubgrantsA State educational agency receiving a grant under this subpart shall use a portion of the grant funds, in accordance with clauses (ii) and (iii) of section 2222(d)(2)(D), to award subgrants, on a competitive basis, to eligible entities to enable the eligible entities to carry out the authorized activities described in subsections (c) and (d).
 (2)DurationThe term of a subgrant under this section shall be determined by the State educational agency awarding the subgrant and shall in no case exceed 5 years.
 (3)Sufficient size and scopeA State educational agency shall award subgrants under this section of sufficient size and scope to allow the eligible entities to carry out high-quality comprehensive literacy instruction in each grade level for which the subgrant funds are provided.
 (4)Local applicationsAn eligible entity desiring to receive a subgrant under this section shall submit an application to the State educational agency at such time, in such manner, and containing such information as the State educational agency may require. Such application shall include, for each school that the eligible entity identifies as participating in a subgrant program under this section, the following information:
 (A)A description of the eligible entity’s needs assessment conducted to identify how subgrant funds will be used to inform and improve comprehensive literacy instruction at the school.
 (B)How the school, the local educational agency, or a provider of high-quality professional development will provide ongoing high-quality professional development to all teachers, principals, other school leaders, specialized instructional support personnel (as appropriate), and other instructional leaders served by the school.
 (C)How the school will identify children in need of literacy interventions or other support services. (D)An explanation of how the school will integrate comprehensive literacy instruction into a well-rounded education.
 (E)A description of how the school will coordinate comprehensive literacy instruction with early childhood education programs and activities and after-school programs and activities in the area served by the local educational agency.
 (b)PriorityIn awarding grants under this section, the State educational agency shall give priority to an eligible entity that will use funds under subsection (c) or (d) to implement evidence-based activities, defined for the purpose of this subsection as activities meeting the requirements of section 8101(21)(A)(i).
 (c)Local uses of funds for kindergarten through grade 5An eligible entity that receives a subgrant under this section shall use the subgrant funds to carry out the following activities pertaining to children in kindergarten through grade 5:
 (1)Developing and implementing a comprehensive literacy instruction plan across content areas for such children that—
 (A)serves the needs of all children, including children with disabilities and English learners, especially children who are reading or writing below grade level;
 (B)provides intensive, supplemental, accelerated, and explicit intervention and support in reading and writing for children whose literacy skills are below grade level; and
 (C)supports activities that are provided primarily during the regular school day but that may be augmented by after-school and out-of-school time instruction.
 (2)Providing high-quality professional development opportunities for teachers, literacy coaches, literacy specialists, English as a second language specialists (as appropriate), principals, other school leaders, specialized instructional support personnel, school librarians, paraprofessionals, and other program staff.
 (3)Training principals, specialized instructional support personnel, and other local educational agency personnel to support, develop, administer, and evaluate high-quality kindergarten through grade 5 literacy initiatives.
 (4)Coordinating the involvement of early childhood education program staff, principals, other instructional leaders, teachers, teacher literacy teams, English as a second language specialists (as appropriate), special educators, school personnel, and specialized instructional support personnel (as appropriate) in the literacy development of children served under this subsection.
 (5)Engaging families and encouraging family literacy experiences and practices to support literacy development.
 (d)Local uses of funds for grades 6 through 12An eligible entity that receives a subgrant under this section shall use subgrant funds to carry out the following activities pertaining to children in grades 6 through 12:
 (1)Developing and implementing a comprehensive literacy instruction plan described in subsection (c)(1) for children in grades 6 through 12.
 (2)Training principals, specialized instructional support personnel, school librarians, and other local educational agency personnel to support, develop, administer, and evaluate high-quality comprehensive literacy instruction initiatives for grades 6 through 12.
 (3)Assessing the quality of adolescent comprehensive literacy instruction as part of a well-rounded education.
 (4)Providing time for teachers to meet to plan evidence-based adolescent comprehensive literacy instruction to be delivered as part of a well-rounded education.
 (5)Coordinating the involvement of principals, other instructional leaders, teachers, teacher literacy teams, English as a second language specialists (as appropriate), paraprofessionals, special educators, specialized instructional support personnel (as appropriate), and school personnel in the literacy development of children served under this subsection.
 (e)Allowable usesAn eligible entity that receives a subgrant under this section may, in addition to carrying out the activities described in subsections (c) and (d), use subgrant funds to carry out the following activities pertaining to children in kindergarten through grade 12:
 (1)Recruiting, placing, training, and compensating literacy coaches. (2)Connecting out-of-school learning opportunities to in-school learning in order to improve children's literacy achievement.
 (3)Training families and caregivers to support the improvement of adolescent literacy. (4)Providing for a multi-tier system of supports for literacy services.
 (5)Forming a school literacy leadership team to help implement, assess, and identify necessary changes to the literacy initiatives in 1 or more schools to ensure success.
 (6)Providing time for teachers (and other literacy staff, as appropriate, such as school librarians or specialized instructional support personnel) to meet to plan comprehensive literacy instruction.
										2225.National evaluation and information dissemination
 (a)National evaluationFrom funds reserved under section 2222(b)(1), the Director of the Institute of Education Sciences shall conduct a national evaluation of the grant and subgrant programs assisted under this subpart. Such evaluation shall include high-quality research that applies rigorous and systematic procedures to obtain valid knowledge relevant to the implementation and effect of the programs and shall directly coordinate with individual State evaluations of the programs’ implementation and impact.
 (b)Program improvementThe Secretary shall— (1)provide the findings of the evaluation conducted under this section to State educational agencies and subgrant recipients for use in program improvement;
 (2)make such findings publicly available, including on the websites of the Department and the Institute of Education Sciences;
 (3)submit such findings to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives; and
 (4)make publicly available, in a manner consistent with paragraph (2), best practices for implementing evidence-based activities under this subpart, including evidence-based activities, defined for the purpose of this paragraph as activities meeting the requirements of section 8101(21)(A)(i).
										2226.Innovative approaches to literacy
 (a)In generalFrom amounts reserved under section 2201(2), the Secretary may award grants, contracts, or cooperative agreements, on a competitive basis, to eligible entities for the purposes of promoting literacy programs that support the development of literacy skills in low-income communities, including—
 (1)developing and enhancing effective school library programs, which may include providing professional development for school librarians, books, and up-to-date materials to high-need schools;
 (2)early literacy services, including pediatric literacy programs through which, during well-child visits, medical providers trained in research-based methods of early language and literacy promotion provide developmentally appropriate books and recommendations to parents to encourage them to read aloud to their children starting in infancy; and
 (3)programs that provide high-quality books on a regular basis to children and adolescents from low-income communities to increase reading motivation, performance, and frequency.
 (b)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a local educational agency in which 20 percent or more of the students served by the local educational agency are from families with an income below the poverty line;
 (B)a consortium of such local educational agencies; (C)the Bureau of Indian Education; or
 (D)an eligible national nonprofit organization. (2)Eligible national nonprofit organizationThe term eligible national nonprofit organization means an organization of national scope that—
 (A)is supported by staff, which may include volunteers, or affiliates at the State and local levels; and
 (B)demonstrates effectiveness or high-quality plans for addressing childhood literacy activities for the population targeted by the grant.
											3American history and civics education
								2231.Program authorized
 (a)In generalFrom the amount reserved by the Secretary under section 2201(3), the Secretary is authorized to carry out an American history and civics education program to improve—
 (1)the quality of American history, civics, and government education by educating students about the history and principles of the Constitution of the United States, including the Bill of Rights; and
 (2)the quality of the teaching of American history, civics, and government in elementary schools and secondary schools, including the teaching of traditional American history.
 (b)Funding allotmentOf the amount available under subsection (a) for a fiscal year, the Secretary— (1)shall reserve not less than 26 percent for activities under section 2232; and
 (2)may reserve not more than 74 percent for activities under section 2233. 2232.Presidential and congressional academies for american history and civics (a)In generalFrom the amounts reserved under section 2231(b)(1) for a fiscal year, the Secretary shall award not more than 12 grants, on a competitive basis, to—
 (1)eligible entities to establish Presidential Academies for the Teaching of American History and Civics (in this section referred to as the Presidential Academies) in accordance with subsection (e); and
 (2)eligible entities to establish Congressional Academies for Students of American History and Civics (in this section referred to as the Congressional Academies) in accordance with subsection (f).
 (b)ApplicationAn eligible entity that desires to receive a grant under subsection (a) shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require.
 (c)Eligible entityThe term eligible entity under this section means— (1)an institution of higher education or nonprofit educational organization, museum, library, or research center with demonstrated expertise in historical methodology or the teaching of American history and civics; or
 (2)a consortium of entities described in paragraph (1). (d)Grant termsGrants awarded to eligible entities under subsection (a) shall be for a term of not more than 5 years.
									(e)Presidential academies
 (1)Use of fundsEach eligible entity that receives a grant under subsection (a)(1) shall use the grant funds to establish a Presidential Academy that offers a seminar or institute for teachers of American history and civics, which—
 (A)provides intensive professional development opportunities for teachers of American history and civics to strengthen such teachers’ knowledge of the subjects of American history and civics;
 (B)is led by a team of primary scholars and core teachers who are accomplished in the field of American history and civics;
 (C)is conducted during the summer or other appropriate time; and (D)is of not less than 2 weeks and not more than 6 weeks in duration.
 (2)Selection of teachersEach year, each Presidential Academy shall select between 50 and 300 teachers of American history and civics from public or private elementary schools and secondary schools to attend the seminar or institute under paragraph (1).
 (3)Teacher stipendsEach teacher selected to participate in a seminar or institute under this subsection shall be awarded a fixed stipend based on the length of the seminar or institute to ensure that such teacher does not incur personal costs associated with the teacher’s participation in the seminar or institute.
 (4)PriorityIn awarding grants under subsection (a)(1), the Secretary shall give priority to eligible entities that coordinate or align their activities with the National Park Service National Centennial Parks initiative to develop innovative and comprehensive programs using the resources of the National Parks.
										(f)Congressional academies
 (1)Use of fundsEach eligible entity that receives a grant under subsection (a)(2) shall use the grant funds to establish a Congressional Academy that offers a seminar or institute for outstanding students of American history and civics, which—
 (A)broadens and deepens such students’ understanding of American history and civics; (B)is led by a team of primary scholars and core teachers who are accomplished in the field of American history and civics;
 (C)is conducted during the summer or other appropriate time; and (D)is of not less than 2 weeks and not more than 6 weeks in duration.
											(2)Selection of students
 (A)In generalEach year, each Congressional Academy shall select between 100 and 300 eligible students to attend the seminar or institute under paragraph (1).
 (B)Eligible studentsA student shall be eligible to attend a seminar or institute offered by a Congressional Academy under this subsection if the student—
 (i)is recommended by the student’s secondary school principal or other school leader to attend the seminar or institute; and
 (ii)will be a secondary school junior or senior in the academic year following attendance at the seminar or institute.
 (3)Student stipendsEach student selected to participate in a seminar or institute under this subsection shall be awarded a fixed stipend based on the length of the seminar or institute to ensure that such student does not incur personal costs associated with the student’s participation in the seminar or institute.
										(g)Matching funds
 (1)In generalAn eligible entity that receives funds under subsection (a) shall provide, toward the cost of the activities assisted under the grant, from non-Federal sources, an amount equal to 100 percent of the amount of the grant.
 (2)WaiverThe Secretary may waive all or part of the matching requirement described in paragraph (1) for any fiscal year for an eligible entity if the Secretary determines that applying the matching requirement would result in serious hardship or an inability to carry out the activities described in subsection (e) or (f).
										2233.National activities
 (a)PurposeThe purpose of this section is to promote new and existing evidence-based strategies to encourage innovative American history, civics and government, and geography instruction, learning strategies, and professional development activities and programs for teachers, principals, or other school leaders, particularly such instruction, strategies, activities, and programs that benefit low-income students and underserved populations.
 (b)In generalFrom the amounts reserved by the Secretary under section 2231(b)(2), the Secretary shall award grants, on a competitive basis, to eligible entities for the purposes of expanding, developing, implementing, evaluating, and disseminating for voluntary use, innovative, evidence-based approaches or professional development programs in American history, civics and government, and geography, which—
 (1)shall— (A)show potential to improve the quality of student achievement in, and teaching of, American history, civics and government, or geography, in elementary schools and secondary schools; and
 (B)demonstrate innovation, scalability, accountability, and a focus on underserved populations; and (2)may include—
 (A)hands-on civic engagement activities for teachers and students; and (B)programs that educate students about the history and principles of the Constitution of the United States, including the Bill of Rights.
											(c)Program periods and diversity of projects
 (1)In generalA grant awarded by the Secretary to an eligible entity under this section shall be for a period of not more than 3 years.
 (2)RenewalThe Secretary may renew a grant awarded under this section for 1 additional 2-year period. (3)Diversity of projectsIn awarding grants under this section, the Secretary shall ensure that, to the extent practicable, grants are distributed among eligible entities that will serve geographically diverse areas, including urban, suburban, and rural areas.
 (d)ApplicationsIn order to receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require.
 (e)Eligible entityIn this section, the term eligible entity means an institution of higher education or other nonprofit or for-profit organization with demonstrated expertise in the development of evidence-based approaches with the potential to improve the quality of American history, civics and government, or geography learning and teaching.
									4Programs of national significance
 2241.Funding allotmentFrom the funds reserved under section 2201(4), the Secretary— (1)shall use not less than 74 percent to carry out activities under section 2242;
 (2)shall use not less than 22 percent to carry out activities under section 2243; (3)shall use not less than 2 percent to carry out activities under section 2244; and
 (4)may reserve not more than 2 percent to carry out activities under section 2245. 2242.Supporting effective educator development (a)In generalFrom the funds reserved by the Secretary under section 2241(1) for a fiscal year, the Secretary shall award grants, on a competitive basis, to eligible entities for the purposes of—
 (1)providing teachers, principals, or other school leaders from nontraditional preparation and certification routes or pathways to serve in traditionally underserved local educational agencies;
 (2)providing evidence-based professional development activities that address literacy, numeracy, remedial, or other needs of local educational agencies and the students the agencies serve;
 (3)providing teachers, principals, or other school leaders with professional development activities that enhance or enable the provision of postsecondary coursework through dual or concurrent enrollment programs and early college high school settings across a local educational agency;
 (4)making freely available services and learning opportunities to local educational agencies, through partnerships and cooperative agreements or by making the services or opportunities publicly accessible through electronic means; or
 (5)providing teachers, principals, or other school leaders with evidence-based professional enhancement activities, which may include activities that lead to an advanced credential.
										(b)Program periods and diversity of projects
 (1)In generalA grant awarded by the Secretary to an eligible entity under this section shall be for a period of not more than 3 years.
 (2)RenewalThe Secretary may renew a grant awarded under this section for 1 additional 2-year period. (3)Diversity of projectsIn awarding grants under this section, the Secretary shall ensure that, to the extent practicable, grants are distributed among eligible entities that will serve geographically diverse areas, including urban, suburban, and rural areas.
 (4)LimitationThe Secretary shall not award more than 1 grant under this section to an eligible entity during a grant competition.
										(c)Cost-sharing
 (1)In generalAn eligible entity that receives a grant under this section shall provide, from non-Federal sources, not less than 25 percent of the funds for the total cost for each year of activities carried out under this section.
 (2)Acceptable contributionsAn eligible entity that receives a grant under this section may meet the requirement of paragraph (1) by providing contributions in cash or in kind, fairly evaluated, including plant, equipment, and services.
 (3)WaiversThe Secretary may waive or modify the requirement of paragraph (1) in cases of demonstrated financial hardship.
 (d)ApplicationsIn order to receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require. Such application shall include, at a minimum, a certification that the services provided by an eligible entity under the grant to a local educational agency or to a school served by the local educational agency will not result in direct fees for participating students or parents.
 (e)PriorityIn awarding grants under this section, the Secretary shall give priority to an eligible entity that will implement evidence-based activities, defined for the purpose of this subsection as activities meeting the requirements of section 8101(21)(A)(i).
 (f)Definition of eligible entityIn this section, the term eligible entity means— (1)an institution of higher education that provides course materials or resources that are evidence-based in increasing academic achievement, graduation rates, or rates of postsecondary education matriculation;
 (2)a national nonprofit entity with a demonstrated record of raising student academic achievement, graduation rates, and rates of higher education attendance, matriculation, or completion, or of effectiveness in providing preparation and professional development activities and programs for teachers, principals, or other school leaders;
 (3)the Bureau of Indian Education; or (4)a partnership consisting of—
 (A)1 or more entities described in paragraph (1) or (2); and (B)a for-profit entity.
											2243.School leader recruitment and support
 (a)In generalFrom the funds reserved under section 2241(2) for a fiscal year, the Secretary shall award grants, on a competitive basis, to eligible entities to enable such entities to improve the recruitment, preparation, placement, support, and retention of effective principals or other school leaders in high-need schools, which may include—
 (1)developing or implementing leadership training programs designed to prepare and support principals or other school leaders in high-need schools, including through new or alternative pathways or school leader residency programs;
 (2)developing or implementing programs or activities for recruiting, selecting, and developing aspiring or current principals or other school leaders to serve in high-need schools;
 (3)developing or implementing programs for recruiting, developing, and placing school leaders to improve schools implementing comprehensive support and improvement activities and targeted support and improvement activities under section 1111(d), including through cohort-based activities that build effective instructional and school leadership teams and develop a school culture, design, instructional program, and professional development program focused on improving student learning;
 (4)providing continuous professional development for principals or other school leaders in high-need schools;
 (5)developing and disseminating information on best practices and strategies for effective school leadership in high-need schools, such as training and supporting principals to identify, develop, and maintain school leadership teams using various leadership models; and
 (6)other evidence-based programs or activities described in section 2101(c)(4) or section 2103(b)(3) focused on principals or other school leaders in high-need schools.
										(b)Program periods and diversity of projects
 (1)In generalA grant awarded by the Secretary to an eligible entity under this section shall be for a period of not more than 5 years.
 (2)RenewalThe Secretary may renew a grant awarded under this section for 1 additional 2-year period. (3)Diversity of projectsIn awarding grants under this section, the Secretary shall ensure that, to the extent practicable, grants are distributed among eligible entities that will serve geographically diverse areas, including urban, suburban, and rural areas.
 (4)LimitationThe Secretary shall not award more than 1 grant under this section to an eligible entity during a grant competition.
										(c)Cost-sharing
 (1)In generalAn eligible entity that receives a grant under this section shall provide, from non-Federal sources, not less than 25 percent of the funds for the total cost for each year of activities carried out under this section.
 (2)Acceptable contributionsAn eligible entity that receives a grant under this section may meet the requirement of paragraph (1) by providing contributions in cash or in kind, fairly evaluated, including plant, equipment, and services.
 (3)WaiversThe Secretary may waive or modify the requirement of paragraph (1) in cases of demonstrated financial hardship.
 (d)ApplicationsAn eligible entity that desires a grant under this section shall submit to the Secretary an application at such time, and in such manner, as the Secretary may require.
 (e)PriorityIn awarding grants under this section, the Secretary shall give priority to an eligible entity— (1)with a record of preparing or developing principals who—
 (A)have improved school-level student outcomes; (B)have become principals in high-need schools; and
 (C)remain principals in high-need schools for multiple years; and (2)who will implement evidence-based activities, defined for the purpose of this paragraph as activities meeting the requirements of section 8101(21)(A)(i).
 (f)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a local educational agency, including an educational service agency, that serves a high-need school or a consortium of such agencies;
 (B)a State educational agency or a consortium of such agencies; (C)a State educational agency in partnership with 1 or more local educational agencies, or educational service agencies, that serve a high-need school;
 (D)the Bureau of Indian Education; or (E)an entity described in subparagraph (A), (B), (C), or (D) in partnership with 1 or more nonprofit organizations or institutions of higher education.
 (2)High-need schoolThe term high-need school means— (A)an elementary school in which not less than 50 percent of the enrolled students are from families with incomes below the poverty line; or
 (B)a secondary school in which not less than 40 percent of the enrolled students are from families with incomes below the poverty line.
											2244.Technical assistance and national evaluation
 (a)In generalFrom the funds reserved under section 2241(3) for a fiscal year, the Secretary— (1)shall establish, in a manner consistent with section 203 of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9602), a comprehensive center on students at risk of not attaining full literacy skills due to a disability that meets the purposes of subsection (b); and
 (2)may— (A)provide technical assistance, which may be carried out directly or through grants or contracts, to States and local educational agencies carrying out activities under this part; and
 (B)carry out evaluations of activities by States and local educational agencies under this part, which shall be conducted by a third party or by the Institute of Education Sciences.
 (b)PurposesThe comprehensive center established by the Secretary under subsection (a)(1) shall— (1)identify or develop free or low-cost evidence-based assessment tools for identifying students at risk of not attaining full literacy skills due to a disability, including dyslexia impacting reading or writing, or developmental delay impacting reading, writing, language processing, comprehension, or executive functioning;
 (2)identify evidence-based literacy instruction, strategies, and accommodations, including assistive technology, designed to meet the specific needs of such students;
 (3)provide families of such students with information to assist such students; (4)identify or develop evidence-based professional development for teachers, paraprofessionals, principals, other school leaders, and specialized instructional support personnel to—
 (A)understand early indicators of students at risk of not attaining full literacy skills due to a disability, including dyslexia impacting reading or writing, or developmental delay impacting reading, writing, language processing, comprehension, or executive functioning;
 (B)use evidence-based screening assessments for early identification of such students beginning not later than kindergarten; and
 (C)implement evidence-based instruction designed to meet the specific needs of such students; and (5)disseminate the products of the comprehensive center to regionally diverse State educational agencies, local educational agencies, regional educational agencies, and schools, including, as appropriate, through partnerships with other comprehensive centers established under section 203 of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9602), and regional educational laboratories established under section 174 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9564).
										2245.STEM master teacher corps
 (a)In generalFrom the funds reserved under section 2241(4) for a fiscal year, the Secretary may award grants to— (1)State educational agencies to enable such agencies to support the development of a State-wide STEM master teacher corps; or
 (2)State educational agencies, or nonprofit organizations in partnership with State educational agencies, to support the implementation, replication, or expansion of effective science, technology, engineering, and mathematics professional development programs in schools across the State through collaboration with school administrators, principals, and STEM educators.
 (b)STEM master teacher corpsIn this section, the term STEM master teacher corps means a State-led effort to elevate the status of the science, technology, engineering, and mathematics teaching profession by recognizing, rewarding, attracting, and retaining outstanding science, technology, engineering, and mathematics teachers, particularly in high-need and rural schools, by—
 (1)selecting candidates to be master teachers in the corps on the basis of— (A)content knowledge based on a screening examination; and
 (B)pedagogical knowledge of and success in teaching; (2)offering such teachers opportunities to—
 (A)work with one another in scholarly communities; and (B)participate in and lead high-quality professional development; and
 (3)providing such teachers with additional appropriate and substantial compensation for the work described in paragraph (2) and in the master teacher community.
										CGeneral provisions
 2301.Supplement, not supplantFunds made available under this title shall be used to supplement, and not supplant, non-Federal funds that would otherwise be used for activities authorized under this title.
							2302.Rules of construction
 (a)Prohibition against Federal mandates, direction, or controlNothing in this title shall be construed to authorize the Secretary or any other officer or employee of the Federal Government to mandate, direct, or control a State, local educational agency, or school’s—
 (1)instructional content or materials, curriculum, program of instruction, academic standards, or academic assessments;
 (2)teacher, principal, or other school leader evaluation system; (3)specific definition of teacher, principal, or other school leader effectiveness; or
 (4)teacher, principal, or other school leader professional standards, certification, or licensing. (b)School or district employeesNothing in this title shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded school or school district employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers..
			IIILanguage instruction for English learners and immigrant students
 3001.Redesignation of certain provisionsTitle III (20 U.S.C. 6801 et seq.) is amended— (1)by striking the title heading and inserting Language instruction for English learners and immigrant students;
 (2)in part A— (A)by striking section 3122;
 (B)by redesignating sections 3123 through 3129 as sections 3122 through 3128, respectively; and (C)by striking subpart 4;
 (3)by striking part B; (4)by redesignating part C as part B; and
 (5)in part B, as redesignated by paragraph (4)— (A)by redesignating section 3301 as section 3201;
 (B)by striking section 3302; and (C)by redesignating sections 3303 and 3304 as sections 3202 and 3203, respectively.
 3002.Authorization of appropriationsSection 3001 (20 U.S.C. 6801) is amended to read as follows:  3001.Authorization of appropriationsThere are authorized to be appropriated to carry out this title—
 (1)$756,332,450 for fiscal year 2017; (2)$769,568,267 for fiscal year 2018;
 (3)$784,959,633 for fiscal year 2019; and (4)$884,959,633 for fiscal year 2020..
			3003.English language acquisition, language enhancement, and academic achievement
 (a)PurposesSection 3102 (20 U.S.C. 6812) is amended to read as follows:  3102.PurposesThe purposes of this part are—
 (1)to help ensure that English learners, including immigrant children and youth, attain English proficiency and develop high levels of academic achievement in English;
 (2)to assist all English learners, including immigrant children and youth, to achieve at high levels in academic subjects so that all English learners can meet the same challenging State academic standards that all children are expected to meet;
 (3)to assist teachers (including preschool teachers), principals and other school leaders, State educational agencies, local educational agencies, and schools in establishing, implementing, and sustaining effective language instruction educational programs designed to assist in teaching English learners, including immigrant children and youth;
 (4)to assist teachers (including preschool teachers), principals and other school leaders, State educational agencies, and local educational agencies to develop and enhance their capacity to provide effective instructional programs designed to prepare English learners, including immigrant children and youth, to enter all-English instructional settings; and
 (5)to promote parental, family, and community participation in language instruction educational programs for the parents, families, and communities of English learners..
 (b)Formula grants to StatesSection 3111 (20 U.S.C. 6821) is amended— (1)in subsection (b)—
 (A)in paragraph (2), by striking subparagraphs (A) through (D) and inserting the following:  (A)Establishing and implementing, with timely and meaningful consultation with local educational agencies representing the geographic diversity of the State, standardized statewide entrance and exit procedures, including a requirement that all students who may be English learners are assessed for such status within 30 days of enrollment in a school in the State.
 (B)Providing effective teacher and principal preparation, effective professional development activities, and other effective activities related to the education of English learners, which may include assisting teachers, principals, and other educators in—
 (i)meeting State and local certification and licensing requirements for teaching English learners; and (ii)improving teaching skills in meeting the diverse needs of English learners, including how to implement effective programs and curricula on teaching English learners.
 (C)Planning, evaluation, administration, and interagency coordination related to the subgrants referred to in paragraph (1).
 (D)Providing technical assistance and other forms of assistance to eligible entities that are receiving subgrants from a State educational agency under this subpart, including assistance in—
 (i)identifying and implementing effective language instruction educational programs and curricula for teaching English learners;
 (ii)helping English learners meet the same challenging State academic standards that all children are expected to meet;
 (iii)identifying or developing, and implementing, measures of English proficiency; and (iv)strengthening and increasing parent, family, and community engagement in programs that serve English learners.
 (E)Providing recognition, which may include providing financial awards, to recipients of subgrants under section 3115 that have significantly improved the achievement and progress of English learners in meeting—
 (i)the State-designed long-term goals established under section 1111(c)(4)(A)(ii), including measurements of interim progress towards meeting such goals, based on the State's English language proficiency assessment under section 1111(b)(2)(G); and
 (ii)the challenging State academic standards.; (B)in paragraph (3)—
 (i)in the paragraph heading, by striking Administrative and inserting Direct administrative; (ii)by striking 60 percent and inserting 50 percent; and
 (iii)by inserting direct before administrative costs; and (2)in subsection (c)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking section 3001(a) and inserting section 3001;
 (ii)in subparagraph (B), by inserting and after the semicolon; (iii)by striking subparagraph (C) and inserting the following:
								
 (C)6.5 percent of such amount for national activities under sections 3131 and 3202, except that not more than $2,000,000 of such amount may be reserved for the National Clearinghouse for English Language Acquisition and Language Instruction Educational Programs described in section 3202.; and
 (iv)by striking subparagraph (D); (B)by striking paragraphs (2) and (4);
 (C)by redesignating paragraph (3) as paragraph (2); (D)in paragraph (2)(A), as redesignated by subparagraph (C)—
 (i)in the matter preceding clause (i), by striking section 3001(a) and inserting section 3001; (ii)in clause (i), by striking limited English proficient and all that follows through States; and and inserting English learners in the State bears to the number of English learners in all States, as determined in accordance with paragraph (3)(A); and; and
 (iii)in clause (ii), by inserting , as determined in accordance with paragraph (3)(B) before the period at the end; and (E)by adding at the end the following:
							
 (3)Use of data for determinationsIn making State allotments under paragraph (2) for each fiscal year, the Secretary shall— (A)determine the number of English learners in a State and in all States, using the most accurate, up-to-date data, which shall be—
 (i)data available from the American Community Survey conducted by the Department of Commerce, which may be multiyear estimates;
 (ii)the number of students being assessed for English language proficiency, based on the State's English language proficiency assessment under section 1111(b)(2)(G), which may be multiyear estimates; or
 (iii)a combination of data available under clauses (i) and (ii); and (B)determine the number of immigrant children and youth in the State and in all States based only on data available from the American Community Survey conducted by the Department of Commerce, which may be multiyear estimates..
 (c)Native American and Alaska Native children in schoolSection 3112(a) (20 U.S.C. 6822(a)) is amended by striking Bureau of Indian Affairs each place the term appears and inserting Bureau of Indian Education. (d)State and specially qualified agency plansSection 3113 (20 U.S.C. 6823) is amended—
 (1)in subsection (a), by striking , in such manner, and containing such information and inserting and in such manner; (2)in subsection (b)—
 (A)in paragraph (1), by striking making and inserting awarding; and (B)by striking paragraphs (2) through (6) and inserting the following:
							
 (2)describe how the agency will establish and implement, with timely and meaningful consultation with local educational agencies representing the geographic diversity of the State, standardized, statewide entrance and exit procedures, including an assurance that all students who may be English learners are assessed for such status within 30 days of enrollment in a school in the State;
 (3)provide an assurance that— (A)the agency will ensure that eligible entities receiving a subgrant under this subpart comply with the requirement in section 1111(b)(2)(B)(ix) regarding assessment of English learners in English;
 (B)the agency will ensure that eligible entities receiving a subgrant under this subpart annually assess the English proficiency of all English learners participating in a program funded under this subpart, consistent with section 1111(b)(2)(G);
 (C)in awarding subgrants under section 3114, the agency will address the needs of school systems of all sizes and in all geographic areas, including school systems with rural and urban schools;
 (D)subgrants to eligible entities under section 3114(d)(1) will be of sufficient size and scope to allow such entities to carry out effective language instruction educational programs for English learners;
 (E)the agency will require an eligible entity receiving a subgrant under this subpart to use the subgrant in ways that will build such recipient’s capacity to continue to offer effective language instruction educational programs that assist English learners in meeting challenging State academic standards;
 (F)the agency will monitor each eligible entity receiving a subgrant under this subpart for compliance with applicable Federal fiscal requirements; and
 (G)the plan has been developed in consultation with local educational agencies, teachers, administrators of programs implemented under this subpart, parents of English learners, and other relevant stakeholders;
 (4)describe how the agency will coordinate its programs and activities under this subpart with other programs and activities under this Act and other Acts, as appropriate;
 (5)describe how each eligible entity will be given the flexibility to teach English learners— (A)using a high-quality, effective language instruction curriculum for teaching English learners; and
 (B)in the manner the eligible entity determines to be the most effective; (6)describe how the agency will assist eligible entities in meeting—
 (A)the State-designed long-term goals established under section 1111(c)(4)(A)(ii), including measurements of interim progress towards meeting such goals, based on the State's English language proficiency assessment under section 1111(b)(2)(G); and
 (B)the challenging State academic standards; (7)describe how the agency will meet the unique needs of children and youth in the State being served through the reservation of funds under section 3114(d); and
 (8)describe— (A)how the agency will monitor the progress of each eligible entity receiving a subgrant under this subpart in helping English learners achieve English proficiency; and
 (B)the steps the agency will take to further assist eligible entities if the strategies funded under this subpart are not effective, such as providing technical assistance and modifying such strategies.; 
 (3)in subsection (d)— (A)in paragraph (1), by striking this part each place the term appears and inserting this subpart; and
 (B)in paragraph (2)(B), by striking this part and inserting this subpart; (4)in subsection (e), by striking section 9302 and inserting section 8302; and
 (5)in subsection (f)— (A)by inserting by the State after if requested; and
 (B)by striking , objectives,. (e)Within-State AllocationsSection 3114 (20 U.S.C. 6824) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)In generalAfter making the reservation required under subsection (d)(1), each State educational agency receiving a grant under section 3111(c)(2) shall award subgrants for a fiscal year by allocating in a timely manner to each eligible entity in the State having a plan approved under section 3116 an amount that bears the same relationship to the amount received under the grant and remaining after making such reservation as the population of English learners in schools served by the eligible entity bears to the population of English learners in schools served by all eligible entities in the State.; and
 (2)in subsection (d)(1)— (A)by striking section 3111(c)(3) and inserting section 3111(c)(2); and
 (B)by striking preceding the fiscal year. (f)Subgrants to eligible entitiesSection 3115 (20 U.S.C. 6825) is amended to read as follows:
					
						3115.Subgrants to eligible entities
 (a)Purposes of subgrantsA State educational agency may make a subgrant to an eligible entity from funds received by the agency under this subpart only if the entity agrees to expend the funds to improve the education of English learners by assisting the children to learn English and meet the challenging State academic standards. In carrying out activities with such funds, the eligible entity shall use effective approaches and methodologies for teaching English learners and immigrant children and youth for the following purposes:
 (1)Developing and implementing new language instruction educational programs and academic content instructional programs for English learners and immigrant children and youth, including early childhood education programs, elementary school programs, and secondary school programs.
 (2)Carrying out highly focused, innovative, locally designed activities to expand or enhance existing language instruction educational programs and academic content instructional programs for English learners and immigrant children and youth.
 (3)Implementing, within an individual school, schoolwide programs for restructuring, reforming, and upgrading all relevant programs, activities, and operations relating to language instruction educational programs and academic content instruction for English learners and immigrant children and youth.
 (4)Implementing, within the entire jurisdiction of a local educational agency, agencywide programs for restructuring, reforming, and upgrading all relevant programs, activities, and operations relating to language instruction educational programs and academic content instruction for English learners and immigrant children and youth.
 (b)Direct administrative expensesEach eligible entity receiving funds under section 3114(a) for a fiscal year may use not more than 2 percent of such funds for the cost of administering this subpart.
 (c)Required subgrantee activitiesAn eligible entity receiving funds under section 3114(a) shall use the funds— (1)to increase the English language proficiency of English learners by providing effective language instruction educational programs that meet the needs of English learners and demonstrate success in increasing—
 (A)English language proficiency; and (B)student academic achievement;
 (2)to provide effective professional development to classroom teachers (including teachers in classroom settings that are not the settings of language instruction educational programs), principals and other school leaders, administrators, and other school or community-based organizational personnel, that is—
 (A)designed to improve the instruction and assessment of English learners; (B)designed to enhance the ability of such teachers, principals, and other school leaders to understand and implement curricula, assessment practices and measures, and instructional strategies for English learners;
 (C)effective in increasing children’s English language proficiency or substantially increasing the subject matter knowledge, teaching knowledge, and teaching skills of such teachers; and
 (D)of sufficient intensity and duration (which shall not include activities such as 1-day or short-term workshops and conferences) to have a positive and lasting impact on the teachers’ performance in the classroom, except that this subparagraph shall not apply to an activity that is one component of a long-term, comprehensive professional development plan established by a teacher and the teacher’s supervisor based on an assessment of the needs of the teacher, the supervisor, the students of the teacher, and any local educational agency employing the teacher, as appropriate; and
 (3)to provide and implement other effective activities and strategies that enhance or supplement language instruction educational programs for English learners, which—
 (A)shall include parent, family, and community engagement activities; and (B)may include strategies that serve to coordinate and align related programs.
 (d)Authorized subgrantee activitiesSubject to subsection (c), an eligible entity receiving funds under section 3114(a) may use the funds to achieve any of the purposes described in subsection (a) by undertaking 1 or more of the following activities:
 (1)Upgrading program objectives and effective instructional strategies. (2)Improving the instructional program for English learners by identifying, acquiring, and upgrading curricula, instructional materials, educational software, and assessment procedures.
 (3)Providing to English learners— (A)tutorials and academic or career and technical education; and
 (B)intensified instruction, which may include materials in a language that the student can understand, interpreters, and translators.
 (4)Developing and implementing effective preschool, elementary school, or secondary school language instruction educational programs that are coordinated with other relevant programs and services.
 (5)Improving the English language proficiency and academic achievement of English learners. (6)Providing community participation programs, family literacy services, and parent and family outreach and training activities to English learners and their families—
 (A)to improve the English language skills of English learners; and (B)to assist parents and families in helping their children to improve their academic achievement and becoming active participants in the education of their children.
 (7)Improving the instruction of English learners, which may include English learners with a disability, by providing for—
 (A)the acquisition or development of educational technology or instructional materials; (B)access to, and participation in, electronic networks for materials, training, and communication; and
 (C)incorporation of the resources described in subparagraphs (A) and (B) into curricula and programs, such as those funded under this subpart.
 (8)Offering early college high school or dual or concurrent enrollment programs or courses designed to help English learners achieve success in postsecondary education.
 (9)Carrying out other activities that are consistent with the purposes of this section. (e)Activities by agencies experiencing substantial increases in immigrant children and youth (1)In generalAn eligible entity receiving funds under section 3114(d)(1) shall use the funds to pay for activities that provide enhanced instructional opportunities for immigrant children and youth, which may include—
 (A)family literacy, parent and family outreach, and training activities designed to assist parents and families to become active participants in the education of their children;
 (B)recruitment of, and support for, personnel, including teachers and paraprofessionals who have been specifically trained, or are being trained, to provide services to immigrant children and youth;
 (C)provision of tutorials, mentoring, and academic or career counseling for immigrant children and youth;
 (D)identification, development, and acquisition of curricular materials, educational software, and technologies to be used in the program carried out with awarded funds;
 (E)basic instructional services that are directly attributable to the presence of immigrant children and youth in the local educational agency involved, including the payment of costs of providing additional classroom supplies, costs of transportation, or such other costs as are directly attributable to such additional basic instructional services;
 (F)other instructional services that are designed to assist immigrant children and youth to achieve in elementary schools and secondary schools in the United States, such as programs of introduction to the educational system and civics education; and
 (G)activities, coordinated with community-based organizations, institutions of higher education, private sector entities, or other entities with expertise in working with immigrants, to assist parents and families of immigrant children and youth by offering comprehensive community services.
 (2)Duration of subgrantsThe duration of a subgrant made by a State educational agency under section 3114(d)(1) shall be determined by the agency in its discretion.
								(f)Selection of method of instruction
 (1)In generalTo receive a subgrant from a State educational agency under this subpart, an eligible entity shall select one or more methods or forms of effective instruction to be used in the programs and activities undertaken by the entity to assist English learners to attain English language proficiency and meet challenging State academic standards.
 (2)ConsistencyThe selection described in paragraph (1) shall be consistent with sections 3124 through 3126. (g)Supplement, not supplantFederal funds made available under this subpart shall be used so as to supplement the level of Federal, State, and local public funds that, in the absence of such availability, would have been expended for programs for English learners and immigrant children and youth and in no case to supplant such Federal, State, and local public funds..
 (g)Local plansSection 3116 (20 U.S.C. 6826) is amended— (1)in subsection (b), by striking paragraphs (1) through (6) and inserting the following:
						
 (1)describe the effective programs and activities, including language instruction educational programs, proposed to be developed, implemented, and administered under the subgrant that will help English learners increase their English language proficiency and meet the challenging State academic standards;
 (2)describe how the eligible entity will ensure that elementary schools and secondary schools receiving funds under this subpart assist English learners in—
 (A)achieving English proficiency based on the State's English language proficiency assessment under section 1111(b)(2)(G), consistent with the State’s long-term goals, as described in section 1111(c)(4)(A)(ii); and
 (B)meeting the challenging State academic standards; (3)describe how the eligible entity will promote parent, family, and community engagement in the education of English learners;
 (4)contain assurances that— (A)each local educational agency that is included in the eligible entity is complying with section 1112(e) prior to, and throughout, each school year as of the date of application;
 (B)the eligible entity is not in violation of any State law, including State constitutional law, regarding the education of English learners, consistent with sections 3125 and 3126;
 (C)the eligible entity consulted with teachers, researchers, school administrators, parents and family members, community members, public or private entities, and institutions of higher education, in developing and implementing such plan; and
 (D)the eligible entity will, if applicable, coordinate activities and share relevant data under the plan with local Head Start and Early Head Start agencies, including migrant and seasonal Head Start agencies, and other early childhood education providers.; 
 (2)in subsection (c), by striking limited English proficient children and inserting English learners; and (3)by striking subsection (d).
 (h)ReportingSection 3121 (20 U.S.C. 6841) is amended to read as follows:  3121.Reporting (a)In generalEach eligible entity that receives a subgrant from a State educational agency under subpart 1 shall provide such agency, at the conclusion of every second fiscal year during which the subgrant is received, with a report, in a form prescribed by the agency, on the activities conducted and children served under such subpart that includes—
 (1)a description of the programs and activities conducted by the entity with funds received under subpart 1 during the 2 immediately preceding fiscal years, which shall include a description of how such programs and activities supplemented programs funded primarily with State or local funds;
 (2)the number and percentage of English learners in the programs and activities who are making progress toward achieving English language proficiency, as described in section 1111(c)(4)(A)(ii), in the aggregate and disaggregated, at a minimum, by English learners with a disability;
 (3)the number and percentage of English learners in the programs and activities attaining English language proficiency based on State English language proficiency standards established under section 1111(b)(1)(G) by the end of each school year, as determined by the State’s English language proficiency assessment under section 1111(b)(2)(G);
 (4)the number and percentage of English learners who exit the language instruction educational programs based on their attainment of English language proficiency;
 (5)the number and percentage of English learners meeting challenging State academic standards for each of the 4 years after such children are no longer receiving services under this part, in the aggregate and disaggregated, at a minimum, by English learners with a disability;
 (6)the number and percentage of English learners who have not attained English language proficiency within 5 years of initial classification as an English learner and first enrollment in the local educational agency; and
 (7)any other information that the State educational agency may require. (b)Use of ReportA report provided by an eligible entity under subsection (a) shall be used by the entity and the State educational agency for improvement of programs and activities under this part.
 (c)Special rule for specially qualified agenciesEach specially qualified agency receiving a grant under subpart 1 shall provide the reports described in subsection (a) to the Secretary subject to the same requirements as apply to eligible entities providing such evaluations to State educational agencies under such subsection..
 (i)Biennial ReportsSection 3122 (20 U.S.C. 6843), as redesignated by section 3001(2)(B), is amended— (1)in the section heading, by striking Reporting requirements and inserting Biennial Reports;
 (2)in subsection (a)— (A)by striking evaluations and inserting reports; and
 (B)by striking children who are limited English proficient and inserting English learners; and (3)in subsection (b)—
 (A)in paragraph (1)— (i)by striking limited English proficient children and inserting English learners; and
 (ii)by striking children who are limited English proficient and inserting English learners; (B)in paragraph (2), by striking limited English proficient children and inserting English learners;
 (C)in paragraph (4), by striking section 3111(b)(2)(C) and inserting section 3111(b)(2)(D); (D)in paragraph (5), by striking limited English proficient children and inserting English learners;
 (E)in paragraph (6), by striking major findings of scientifically based research carried out under this part and inserting findings of the most recent evaluation related to English learners carried out under section 8601; (F)in paragraph (8)—
 (i)by striking of limited English proficient children and inserting of English learners; and (ii)by striking into classrooms where instruction is not tailored for limited English proficient children; and
 (G)in paragraph (9), by striking title and inserting part. (j)Coordination with related programsSection 3123 (20 U.S.C. 6844), as redesignated by section 3001(2)(B), is amended—
 (1)by striking children of limited English proficiency and inserting English learners; (2)by striking limited English proficient children and inserting English learners; and
 (3)by inserting after the period at the end the following: The Secretary shall report to the Congress on parallel Federal programs in other agencies and departments..
 (k)Rules of constructionSection 3124 (20 U.S.C. 6845), as redesignated by section 3001(2)(B), is amended— (1)in paragraph (1), by striking limited English proficient children and inserting English learners; and
 (2)in paragraph (2), by striking limited English proficient children and inserting English learners. (l)ProhibitionSection 3128 (20 U.S.C. 6849), as redesignated by section 3001(2)(B), is amended by striking limited English proficient children and inserting English learners.
 (m)National professional development projectSection 3131 (20 U.S.C. 6861) is amended to read as follows:  3131.National professional development projectThe Secretary shall use funds made available under section 3111(c)(1)(C) to award grants on a competitive basis, for a period of not more than 5 years, to institutions of higher education or public or private entities with relevant experience and capacity (in consortia with State educational agencies or local educational agencies) to provide for professional development activities that will improve classroom instruction for English learners and assist educational personnel working with English learners to meet high professional standards, including standards for certification and licensure as teachers who work in language instruction educational programs or serve English learners. Grants awarded under this section may be used—
 (1)for effective preservice or inservice professional development programs that will improve the qualifications and skills of educational personnel involved in the education of English learners, including personnel who are not certified or licensed and educational paraprofessionals, and for other activities to increase teacher and school leader effectiveness in meeting the needs of English learners;
 (2)for the development of curricula or other instructional strategies appropriate to the needs of the consortia participants involved;
 (3)to support strategies that strengthen and increase parent, family, and community member engagement in the education of English learners;
 (4)to develop, share, and disseminate effective practices in the instruction of English learners and in increasing the student academic achievement of English learners, such as through the use of technology-based programs;
 (5)in conjunction with other Federal need-based student financial assistance programs, for financial assistance, and costs related to tuition, fees, and books for enrolling in courses required to complete the degree involved, to meet certification or licensing requirements for teachers who work in language instruction educational programs or serve English learners; and
 (6)as appropriate, to support strategies that promote school readiness of English learners and their transition from early childhood education programs, such as Head Start or State-run preschool programs, to elementary school programs..
				3004.General provisions
 (a)DefinitionsSection 3201 (20 U.S.C. 7011), as redesignated by section 3001(5)(A), is amended— (1)by striking paragraphs (3), (4), and (5);
 (2)by inserting after paragraph (2) the following:  (3)Eligible entityThe term eligible entity means—
 (A)one or more local educational agencies; or (B)one or more local educational agencies, in consortia or collaboration with an institution of higher education, educational service agency, community-based organization, or State educational agency.
 (4)English learner with a disabilityThe term English learner with a disability means an English learner who is also a child with a disability, as that term is defined in section 602 of the Individuals with Disabilities Education Act.;
 (3)by redesignating paragraphs (6) through (15) as paragraphs (5) through (14), respectively; (4)in paragraph (7)(A), as redesignated by paragraph (3)—
 (A)by striking a limited English proficient child and inserting an English learner; and (B)by striking challenging State academic content and student academic achievement standards, as required by section 1111(b)(1) and inserting challenging State academic standards; and
 (5)in paragraph (12), as redesignated by paragraph (3), by striking , as defined in section 3141,. (b)National clearinghouseSection 3202 (20 U.S.C. 7013), as redesignated by section 3001(5)(C), is amended—
 (1)in the matter preceding paragraph (1)— (A)by striking The Secretary shall and inserting the following:
							
 (a)In GeneralThe Secretary shall; and (B)by striking limited English proficient children and inserting English learners;
 (2)in paragraph (4)— (A)in subparagraph (A), by striking limited English proficient children and inserting English learners, including English learners with a disability, that includes information on best practices on instructing and serving English learners; and
 (B)in subparagraph (B), by striking limited English proficient children and inserting English learners; and (3)by adding at the end the following:
						
 (b)ConstructionNothing in this section shall authorize the Secretary to hire additional personnel to execute subsection (a)..
 (c)RegulationsSection 3203 (20 U.S.C. 7014), as redesignated by section 3001(5)(C), is amended— (1)by striking limited English proficient individuals and inserting English learners; and
 (2)by striking limited English proficient children and inserting English learners. IV21st century schools 4001.Redesignations and transfers (a)Title IV transfers and related amendments (1)Section 4303 (20 U.S.C. 7183) is amended—
 (A)in subsection (b)(1), by striking early childhood development (Head Start) services and inserting early childhood education programs; (B)in subsection (c)(2)—
 (i)in the paragraph heading, by striking development services and inserting education programs; and (ii)by striking development (Head Start) services and inserting education programs; and
 (C)in subsection (e)(3), by striking subparagraph (C) and inserting the following:  (C)such other matters as justice may require..
 (2)Subpart 3 of part A of title IV (20 U.S.C. 7151) is— (A)transferred to title IX (as amended by section 2001 of this Act);
 (B)inserted so as to appear after subpart 3 of part E of such title (as so transferred and redesignated);
 (C)redesignated as subpart 4 of such part; and (D)amended by redesignating section 4141 as section 9551.
 (3)Section 4155 (20 U.S.C. 7165) is— (A)transferred to title IX (as amended by section 2001 of this Act and paragraph (2) of this subsection);
 (B)inserted so as to appear after section 9536; and (C)redesignated as section 9537.
 (4)Part C of title IV (20 U.S.C. 7181 et seq.) (as amended by paragraph (1) of this subsection) is— (A)transferred to title IX (as amended by section 2001 of this Act and paragraphs (2) and (3) of this subsection);
 (B)inserted so as to appear after subpart 4 of part E of such title IX (as so transferred and redesignated); and
 (C)amended— (i)by striking the part designation and heading and inserting Subpart 5—Environmental tobacco smoke; and
 (ii)by redesignating sections 4301 through 4304 as sections 9561 through 9564, respectively. (5)Title IV (as amended by section 2001 of this Act and paragraphs (1) through (4) of this subsection) is further amended—
 (A)in the part heading of part A, by striking SAFE AND DRUG-FREE SCHOOLS AND COMMUNITIES and inserting STUDENT SUPPORT AND ACADEMIC ENRICHMENT GRANTS; (B)by striking subparts 2 and 4 of part A;
 (C)by redesignating subpart 5 of part A (as so transferred and redesignated by section 2001(4) of this Act) as subpart 2 of part A; and
 (D)by redesignating section 4161 (as so redesignated) as section 4121. (b)Title V Transfers and related amendments (1)In generalTitle V (20 U.S.C. 7201 et seq.) is amended—
 (A)by striking part A; (B)by striking subparts 2 and 3 of part B; and
 (C)by striking part D. (2)Charter schoolsPart B of title V (20 U.S.C. 7221 et seq.) (as amended by paragraph (1) of this subsection) is—
 (A)transferred to title IV (as amended by section 2001 of this Act and subsection (a) of this section);
 (B)inserted so as to appear after part B of such title; (C)redesignated as part C of such title; and
 (D)further amended— (i)in the part heading, by striking PUBLIC CHARTER SCHOOLS and inserting Expanding opportunity through quality charter schools;
 (ii)by striking the subpart heading for subpart 1; and (iii)by redesignating sections 5201 through 5211 as sections 4301 through 4311, respectively.
 (3)Magnet schoolsPart C of title V (20 U.S.C. 7231 et seq.) is— (A)transferred to title IV (as amended by section 2001 of this Act, subsection (a) of this section, and paragraph (2) of this subsection)
 (B)inserted so as to appear after part C of such title (as so transferred and redesignated); (C)redesignated as part D of such title; and
 (D)amended— (i)by redesignating sections 5301 through 5307 as sections 4401 through 4407, respectively;
 (ii)by striking sections 5308 and 5310; and (iii)by redesignating sections 5309 and 5311 as sections 4408 and 4409, respectively.
 (4)Title VTitle V, as amended by this section, is repealed. 4002.General provisionsTitle IV (20 U.S.C. 7101 et seq.), as redesignated and amended by section 4001, is further amended by striking sections 4001 through 4003 and inserting the following:
				
					4001.General provisions
						(a)Parental consent
							(1)In general
 (A)Informed written consentA State, local educational agency, or other entity receiving funds under this title shall obtain prior written, informed consent from the parent of each child who is under 18 years of age to participate in any mental-health assessment or service that is funded under this title and conducted in connection with an elementary school or secondary school under this title.
 (B)ContentsBefore obtaining the consent described in subparagraph (A), the entity shall provide the parent written notice describing in detail such mental health assessment or service, including the purpose for such assessment or service, the provider of such assessment or service, when such assessment or service will begin, and how long such assessment or service may last.
 (C)LimitationThe informed written consent required under this paragraph shall not be a waiver of any rights or protections under section 444 of the General Education Provisions Act (20 U.S.C. 1232g).
 (2)ExceptionNotwithstanding paragraph (1)(A), the written, informed consent described in such paragraph shall not be required in—
 (A)an emergency, where it is necessary to protect the immediate health and safety of the child, other children, or entity personnel; or
 (B)other instances in which an entity actively seeks parental consent but such consent cannot be reasonably obtained, as determined by the State or local educational agency, including in the case of—
 (i)a child whose parent has not responded to the notice described in paragraph (1)(B); or (ii)a child who has attained 14 years of age and is an unaccompanied youth, as defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
 (b)Prohibited use of fundsNo funds under this title may be used for medical services or drug treatment or rehabilitation, except for integrated student supports, specialized instructional support services, or referral to treatment for impacted students, which may include students who are victims of, or witnesses to, crime or who illegally use drugs.
 (c)Prohibition on mandatory medicationNo child shall be required to obtain a prescription for a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802) as a condition of—
 (1)receiving an evaluation or other service described under this title; or (2)attending a school receiving assistance under this title..
			AStudent support and academic enrichment grants
 4101.Student support and academic enrichment grantsSubpart 1 of part A of title IV (20 U.S.C. 7101 et seq.) is amended to read as follows:  1Student support and academic enrichment grants 4101.PurposeThe purpose of this subpart is to improve students’ academic achievement by increasing the capacity of States, local educational agencies, schools, and local communities to—
 (1)provide all students with access to a well-rounded education; (2)improve school conditions for student learning; and
 (3)improve the use of technology in order to improve the academic achievement and digital literacy of all students.
 4102.DefinitionsIn this subpart: (1)Blended learningThe term blended learning means a formal education program that leverages both technology-based and face-to-face instructional approaches—
 (A)that include an element of online or digital learning, combined with supervised learning time, and student-led learning, in which the elements are connected to provide an integrated learning experience; and
 (B)in which students are provided some control over time, path, or pace. (2)Controlled substanceThe term controlled substance means a drug or other substance identified under Schedule I, II, III, IV, or V in section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).
 (3)Digital learningThe term digital learning means any instructional practice that effectively uses technology to strengthen a student’s learning experience and encompasses a wide spectrum of tools and practices, including—
 (A)interactive learning resources, digital learning content (which may include openly licensed content), software, or simulations, that engage students in academic content;
 (B)access to online databases and other primary source documents; (C)the use of data and information to personalize learning and provide targeted supplementary instruction;
 (D)online and computer-based assessments; (E)learning environments that allow for rich collaboration and communication, which may include student collaboration with content experts and peers;
 (F)hybrid or blended learning, which occurs under direct instructor supervision at a school or other location away from home and, at least in part, through online delivery of instruction with some element of student control over time, place, path, or pace; and
 (G)access to online course opportunities for students in rural or remote areas. (4)DrugThe term drug includes—
 (A)controlled substances; (B)the illegal use of alcohol or tobacco, including smokeless tobacco products and electronic cigarettes; and
 (C)the harmful, abusive, or addictive use of substances, including inhalants and anabolic steroids. (5)Drug and violence preventionThe term drug and violence prevention means—
 (A)with respect to drugs, prevention, early intervention, rehabilitation referral, recovery support services, or education related to the illegal use of drugs, such as raising awareness about the consequences of drug use that are evidence-based (to the extent a State, in consultation with local educational agencies in the State, determines that such evidence is reasonably available); and
 (B)with respect to violence, the promotion of school safety, such that students and school personnel are free from violent and disruptive acts, including sexual harassment and abuse, and victimization associated with prejudice and intolerance, on school premises, going to and from school, and at school-sponsored activities, through the creation and maintenance of a school environment that is free of weapons and fosters individual responsibility and respect for the rights of others.
 (6)School-based mental health services providerThe term school-based mental health services provider includes a State-licensed or State-certified school counselor, school psychologist, school social worker, or other State licensed or certified mental health professional qualified under State law to provide mental health services to children and adolescents.
 (7)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. (8)Stem-focused specialty schoolThe term STEM-focused specialty school means a school, or dedicated program within a school, that engages students in rigorous, relevant, and integrated learning experiences focused on science, technology, engineering, and mathematics, including computer science, which include authentic schoolwide research.
								4103.Formula grants to States
 (a)ReservationsFrom the total amount appropriated under section 4112 for a fiscal year, the Secretary shall reserve—
 (1)one-half of 1 percent for allotments for payments to the outlying areas, to be distributed among those outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purpose of this subpart;
 (2)one-half of 1 percent for the Secretary of the Interior for programs under this subpart in schools operated or funded by the Bureau of Indian Education; and
 (3)2 percent for technical assistance and capacity building. (b)State allotments (1)Allotment (A)In generalSubject to subparagraphs (B) and (C), from the amount appropriated to carry out this subpart that remains after the Secretary makes the reservations under subsection (a), the Secretary shall allot to each State having a plan approved under subsection (c), an amount that bears the same relationship to the remainder as the amount the State received under subpart 2 of part A of title I for the preceding fiscal year bears to the amount all States received under that subpart for the preceding fiscal year.
 (B)Small State minimumNo State receiving an allotment under this paragraph shall receive less than one-half of 1 percent of the total amount allotted under this paragraph.
 (C)Puerto ricoThe amount allotted under this paragraph to the Commonwealth of Puerto Rico for a fiscal year may not exceed one-half of 1 percent of the total amount allotted under this paragraph.
 (2)ReallotmentIf a State does not receive an allotment under this subpart for a fiscal year, the Secretary shall reallot the amount of the State’s allotment to the remaining States in accordance with this subsection.
									(c)State plan
 (1)In generalIn order to receive an allotment under this section for any fiscal year, a State shall submit a plan to the Secretary, at such time and in such manner as the Secretary may reasonably require.
 (2)ContentsEach plan submitted by a State under this section shall include the following: (A)A description of how the State educational agency will use funds received under this subpart for State-level activities.
 (B)A description of how the State educational agency will ensure that awards made to local educational agencies under this subpart are in amounts that are consistent with section 4105(a)(2).
 (C)Assurances that the State educational agency will— (i)review existing resources and programs across the State and will coordinate any new plans and resources under this subpart with such existing resources and programs;
 (ii)monitor the implementation of activities under this subpart and provide technical assistance to local educational agencies in carrying out such activities; and
 (iii)provide for equitable access for all students to the activities supported under this subpart, including aligning those activities with the requirements of other Federal laws.
											4104.State use of funds
 (a)In generalEach State that receives an allotment under section 4103 for a fiscal year shall— (1)reserve not less than 95 percent of the allotment to make allocations to local educational agencies under section 4105;
 (2)reserve not more than 1 percent of the allotment for the administrative costs of carrying out its responsibilities under this subpart, including public reporting on how funds made available under this subpart are being expended by local educational agencies, including the degree to which the local educational agencies have made progress toward meeting the objectives and outcomes described in section 4106(e)(1)(E); and
 (3)use the amount made available to the State and not reserved under paragraphs (1) and (2) for activities described in subsection (b).
 (b)State activitiesEach State that receives an allotment under section 4103 shall use the funds available under subsection (a)(3) for activities and programs designed to meet the purposes of this subpart, which may include—
 (1)providing monitoring of, and training, technical assistance, and capacity building to, local educational agencies that receive an allotment under section 4105;
 (2)identifying and eliminating State barriers to the coordination and integration of programs, initiatives, and funding streams that meet the purposes of this subpart, so that local educational agencies can better coordinate with other agencies, schools, and community-based services and programs; or
 (3)supporting local educational agencies in providing programs and activities that— (A)offer well-rounded educational experiences to all students, as described in section 4107, including female students, minority students, English learners, children with disabilities, and low-income students who are often underrepresented in critical and enriching subjects, which may include—
 (i)increasing student access to and improving student engagement and achievement in— (I)high-quality courses in science, technology, engineering, and mathematics, including computer science;
 (II)activities and programs in music and the arts; (III)foreign languages;
 (IV)accelerated learning programs that provide— (aa)postsecondary level courses accepted for credit at institutions of higher education, including dual or concurrent enrollment programs, and early college high schools; or
 (bb)postsecondary level instruction and examinations that are accepted for credit at institutions of higher education, including Advanced Placement and International Baccalaureate programs;
 (V)American history, civics, economics, geography, social studies, or government education; (VI)environmental education; or
 (VII)other courses, activities, and programs or other experiences that contribute to a well-rounded education; or
 (ii)reimbursing low-income students to cover part or all of the costs of accelerated learning examination fees, as described in clause (i)(IV);
 (B)foster safe, healthy, supportive, and drug-free environments that support student academic achievement, as described in section 4108, which may include—
 (i)coordinating with any local educational agencies or consortia of such agencies implementing a youth PROMISE plan to reduce exclusionary discipline, as described in section 4108(5)(F);
 (ii)supporting local educational agencies to— (I)implement mental health awareness training programs that are evidence-based (to the extent the State determines that such evidence is reasonably available) to provide education to school personnel regarding resources available in the community for students with mental illnesses and other relevant resources relating to mental health or the safe de-escalation of crisis situations involving a student with a mental illness; or
 (II)expand access to or coordinate resources for school-based counseling and mental health programs, such as through school-based mental health services partnership programs;
 (iii)providing local educational agencies with resources that are evidence-based (to the extent the State determines that such evidence is reasonably available) addressing ways to integrate health and safety practices into school or athletic programs; and
 (iv)disseminating best practices and evaluating program outcomes relating to any local educational agency activities to promote student safety and violence prevention through effective communication as described in section 4108(5)(C)(iv); and
 (C)increase access to personalized, rigorous learning experiences supported by technology by— (i)providing technical assistance to local educational agencies to improve the ability of local educational agencies to—
 (I)identify and address technology readiness needs, including the types of technology infrastructure and access available to the students served by the local educational agency, including computer devices, access to school libraries, Internet connectivity, operating systems, software, related network infrastructure, and data security;
 (II)use technology, consistent with the principles of universal design for learning, to support the learning needs of all students, including children with disabilities and English learners; and
 (III)build capacity for principals, other school leaders, and local educational agency administrators to support teachers in using data and technology to improve instruction and personalize learning;
 (ii)supporting schools in rural and remote areas to expand access to high-quality digital learning opportunities;
 (iii)developing or using strategies that are innovative or evidence-based (to the extent the State determines that such evidence is reasonably available) for the delivery of specialized or rigorous academic courses and curricula through the use of technology, including digital learning technologies and assistive technology, which may include increased access to online dual or concurrent enrollment opportunities, career and technical courses, and programs leading to a recognized postsecondary credential (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102));
 (iv)disseminating promising practices related to technology instruction, data security, and the acquisition and implementation of technology tools and applications, including through making such promising practices publicly available on the website of the State educational agency;
 (v)providing teachers, paraprofessionals, school librarians and media personnel, specialized instructional support personnel, and administrators with the knowledge and skills to use technology effectively, including effective integration of technology, to improve instruction and student achievement, which may include coordination with teacher, principal, and other school leader preparation programs; and
 (vi)making instructional content widely available through open educational resources, which may include providing tools and processes to support local educational agencies in making such resources widely available.
 (c)Special RuleA State that receives a grant under this subpart for fiscal year 2017 may use the amount made available to the State and not reserved under paragraphs (1) and (2) of subsection (a) for such fiscal year to cover part or all of the fees for accelerated learning examinations taken by low-income students during the 2016-2017 school year, in accordance with subsection (b)(3)(A)(ii).
								4105.Allocations to local educational agencies
								(a)Allocations to local educational agencies
 (1)In GeneralFrom the funds reserved by a State under section 4104(a)(1), the State shall allocate to each local educational agency in the State that has an application approved by the State educational agency under section 4106 an amount that bears the same relationship to the total amount of such reservation as the amount the local educational agency received under subpart 2 of part A of title I for the preceding fiscal year bears to the total amount received by all local educational agencies in the State under such subpart for the preceding fiscal year.
 (2)Minimum local educational agency allocationNo allocation to a local educational agency under this subsection may be made in an amount that is less than $10,000, subject to subsection (b).
 (3)ConsortiaLocal educational agencies in a State may form a consortium with other surrounding local educational agencies and combine the funds each such agency in the consortium receives under this section to jointly carry out the local activities described in this subpart.
 (b)Ratable reductionIf the amount reserved by the State under section 4104(a)(1) is insufficient to make allocations to local educational agencies in an amount equal to the minimum allocation described in subsection (a)(2), such allocations shall be ratably reduced.
 (c)Administrative costsOf the amount received under subsection (a)(2), a local educational agency may reserve not more than 2 percent for the direct administrative costs of carrying out the local educational agency's responsibilities under this subpart.
								4106.Local educational agency applications
 (a)EligibilityTo be eligible to receive an allocation under section 4105(a), a local educational agency shall— (1)submit an application, which shall contain, at a minimum, the information described in subsection (e), to the State educational agency at such time, in such manner, and containing such information as the State educational agency may reasonably require; and
 (2)complete a needs assessment in accordance with subsection (d). (b)ConsortiumIf a local educational agency desires to carry out the activities described in this subpart in consortium with one or more surrounding local educational agencies as described in section 4105(a)(3), such local educational agencies shall submit a single application as required under subsection (a).
								(c)Consultation
 (1)In generalA local educational agency, or consortium of such agencies, shall develop its application through consultation with parents, teachers, principals, other school leaders, specialized instructional support personnel, students, community-based organizations, local government representatives (which may include a local law enforcement agency, local juvenile court, local child welfare agency, or local public housing agency), Indian tribes or tribal organizations that may be located in the region served by the local educational agency (where applicable), charter school teachers, principals, and other school leaders (if such agency or consortium of such agencies supports charter schools), and others with relevant and demonstrated expertise in programs and activities designed to meet the purpose of this subpart.
 (2)Continued consultationThe local educational agency, or consortium of such agencies, shall engage in continued consultation with the entities described in paragraph (1) in order to improve the local activities in order to meet the purpose of this subpart and to coordinate such implementation with other related strategies, programs, and activities being conducted in the community.
									(d)Needs assessment
 (1)In generalExcept as provided in paragraph (2) and prior to receiving an allocation under this subpart, a local educational agency or consortium of such agencies shall conduct a comprehensive needs assessment of the local educational agency or agencies proposed to be served under this subpart in order to examine needs for improvement of—
 (A)access to, and opportunities for, a well-rounded education for all students; (B)school conditions for student learning in order to create a healthy and safe school environment; and
 (C)access to personalized learning experiences supported by technology and professional development for the effective use of data and technology.
 (2)ExceptionA local educational agency receiving an allocation under section 4105(a) in an amount that is less than $30,000 shall not be required to conduct a comprehensive needs assessment under paragraph (1).
 (3)Frequency of needs assessmentEach local educational agency, or consortium of local educational agencies, shall conduct the needs assessment described in paragraph (1) once every 3 years.
 (e)Contents of local applicationEach application submitted under this section by a local educational agency, or a consortium of such agencies, shall include the following:
 (1)DescriptionsA description of the activities and programming that the local educational agency, or consortium of such agencies, will carry out under this subpart, including a description of—
 (A)any partnership with an institution of higher education, business, nonprofit organization, community-based organization, or other public or private entity with a demonstrated record of success in implementing activities under this subpart;
 (B)if applicable, how funds will be used for activities related to supporting well-rounded education under section 4107;
 (C)if applicable, how funds will be used for activities related to supporting safe and healthy students under section 4108;
 (D)if applicable, how funds will be used for activities related to supporting the effective use of technology in schools under section 4109; and
 (E)the program objectives and intended outcomes for activities under this subpart, and how the local educational agency, or consortium of such agencies, will periodically evaluate the effectiveness of the activities carried out under this section based on such objectives and outcomes.
 (2)AssurancesEach application shall include assurances that the local educational agency, or consortium of such agencies, will—
 (A)prioritize the distribution of funds to schools served by the local educational agency, or consortium of such agencies, that—
 (i)are among the schools with the greatest needs, as determined by such local educational agency, or consortium;
 (ii)have the highest percentages or numbers of children counted under section 1124(c); (iii)are identified for comprehensive support and improvement under section 1111(c)(4)(D)(i);
 (iv)are implementing targeted support and improvement plans as described in section 1111(d)(2); or (v)are identified as a persistently dangerous public elementary school or secondary school under section 8532;
 (B)comply with section 8501 (regarding equitable participation by private school children and teachers);
 (C)use not less than 20 percent of funds received under this subpart to support one or more of the activities authorized under section 4107;
 (D)use not less than 20 percent of funds received under this subpart to support one or more activities authorized under section 4108;
 (E)use a portion of funds received under this subpart to support one or more activities authorized under section 4109(a), including an assurance that the local educational agency, or consortium of local educational agencies, will comply with section 4109(b); and
 (F)annually report to the State for inclusion in the report described in section 4104(a)(2) how funds are being used under this subpart to meet the requirements of subparagraphs (C) through (E).
 (f)Special ruleAny local educational agency receiving an allocation under section 4105(a)(1) in an amount less than $30,000 shall be required to provide only one of the assurances described in subparagraphs (C), (D), and (E) of subsection (e)(2).
								4107.Activities to support well-rounded educational opportunities
 (a)In GeneralSubject to section 4106(f), each local educational agency, or consortium of such agencies, that receives an allocation under section 4105(a) shall use a portion of such funds to develop and implement programs and activities that support access to a well-rounded education and that—
 (1)are coordinated with other schools and community-based services and programs; (2)may be conducted in partnership with an institution of higher education, business, nonprofit organization, community-based organization, or other public or private entity with a demonstrated record of success in implementing activities under this section; and
 (3)may include programs and activities, such as— (A)college and career guidance and counseling programs, such as—
 (i)postsecondary education and career awareness and exploration activities; (ii)training counselors to effectively use labor market information in assisting students with postsecondary education and career planning; and
 (iii)financial literacy and Federal financial aid awareness activities; (B)programs and activities that use music and the arts as tools to support student success through the promotion of constructive student engagement, problem solving, and conflict resolution;
 (C)programming and activities to improve instruction and student engagement in science, technology, engineering, and mathematics, including computer science, (referred to in this section as STEM subjects) such as—
 (i)increasing access for students through grade 12 who are members of groups underrepresented in such subject fields, such as female students, minority students, English learners, children with disabilities, and economically disadvantaged students, to high-quality courses;
 (ii)supporting the participation of low-income students in nonprofit competitions related to STEM subjects (such as robotics, science research, invention, mathematics, computer science, and technology competitions);
 (iii)providing hands-on learning and exposure to science, technology, engineering, and mathematics and supporting the use of field-based or service learning to enhance the students’ understanding of the STEM subjects;
 (iv)supporting the creation and enhancement of STEM-focused specialty schools; (v)facilitating collaboration among school, after-school program, and informal program personnel to improve the integration of programming and instruction in the identified subjects; and
 (vi)integrating other academic subjects, including the arts, into STEM subject programs to increase participation in STEM subjects, improve attainment of skills related to STEM subjects, and promote well-rounded education;
 (D)efforts to raise student academic achievement through accelerated learning programs described in section 4104(b)(3)(A)(i)(IV), such as—
 (i)reimbursing low-income students to cover part or all of the costs of accelerated learning examination fees, if the low-income students are enrolled in accelerated learning courses and plan to take accelerated learning examinations; or
 (ii)increasing the availability of, and enrollment in, accelerated learning courses, accelerated learning examinations, dual or concurrent enrollment programs, and early college high school courses;
 (E)activities to promote the development, implementation, and strengthening of programs to teach traditional American history, civics, economics, geography, or government education;
 (F)foreign language instruction; (G)environmental education;
 (H)programs and activities that promote volunteerism and community involvement; (I)programs and activities that support educational programs that integrate multiple disciplines, such as programs that combine arts and mathematics; or
 (J)other activities and programs to support student access to, and success in, a variety of well-rounded education experiences.
 (b)Special RuleA local educational agency, or consortium of such agencies, that receives a subgrant under this subpart for fiscal year 2017 may use such funds to cover part or all of the fees for accelerated learning examinations taken by low-income students during the 2016-2017 school year, in accordance with subsection (a)(3)(D).
 4108.Activities to support safe and healthy studentsSubject to section 4106(f), each local educational agency, or consortium of such agencies, that receives an allocation under section 4105(a) shall use a portion of such funds to develop, implement, and evaluate comprehensive programs and activities that—
 (1)are coordinated with other schools and community-based services and programs; (2)foster safe, healthy, supportive, and drug-free environments that support student academic achievement;
 (3)promote the involvement of parents in the activity or program; (4)may be conducted in partnership with an institution of higher education, business, nonprofit organization, community-based organization, or other public or private entity with a demonstrated record of success in implementing activities described in this section; and
 (5)may include, among other programs and activities— (A)drug and violence prevention activities and programs that are evidence-based (to the extent the State, in consultation with local educational agencies in the State, determines that such evidence is reasonably available) including—
 (i)programs to educate students against the use of alcohol, tobacco, marijuana, smokeless tobacco products, and electronic cigarettes; and
 (ii)professional development and training for school and specialized instructional support personnel and interested community members in prevention, education, early identification, intervention mentoring, recovery support services and, where appropriate, rehabilitation referral, as related to drug and violence prevention;
 (B)in accordance with sections 4001 and 4111— (i)school-based mental health services, including early identification of mental health symptoms, drug use, and violence, and appropriate referrals to direct individual or group counseling services, which may be provided by school-based mental health services providers; and
 (ii)school-based mental health services partnership programs that— (I)are conducted in partnership with a public or private mental health entity or health care entity; and
 (II)provide comprehensive school-based mental health services and supports and staff development for school and community personnel working in the school that are—
 (aa)based on trauma-informed practices that are evidence-based (to the extent the State, in consultation with local educational agencies in the State, determines that such evidence is reasonably available);
 (bb)coordinated (where appropriate) with early intervening services provided under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); and
 (cc)provided by qualified mental and behavioral health professionals who are certified or licensed by the State involved and practicing within their area of expertise;
 (C)programs or activities that— (i)integrate health and safety practices into school or athletic programs;
 (ii)support a healthy, active lifestyle, including nutritional education and regular, structured physical education activities and programs, that may address chronic disease management with instruction led by school nurses, nurse practitioners, or other appropriate specialists or professionals to help maintain the well-being of students;
 (iii)help prevent bullying and harassment; (iv)improve instructional practices for developing relationship-building skills, such as effective communication, and improve safety through the recognition and prevention of coercion, violence, or abuse, including teen and dating violence, stalking, domestic abuse, and sexual violence and harassment;
 (v)provide mentoring and school counseling to all students, including children who are at risk of academic failure, dropping out of school, involvement in criminal or delinquent activities, or drug use and abuse;
 (vi)establish or improve school dropout and re-entry programs; or (vii)establish learning environments and enhance students’ effective learning skills that are essential for school readiness and academic success, such as by providing integrated systems of student and family supports;
 (D)high-quality training for school personnel, including specialized instructional support personnel, related to—
 (i)suicide prevention; (ii)effective and trauma-informed practices in classroom management;
 (iii)crisis management and conflict resolution techniques; (iv)human trafficking (defined, for purposes of this subparagraph, as an act or practice described in paragraph (9) or (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102));
 (v)school-based violence prevention strategies; (vi)drug abuse prevention, including educating children facing substance abuse at home; and
 (vii)bullying and harassment prevention; (E)in accordance with sections 4001 and 4111, child sexual abuse awareness and prevention programs or activities, such as programs or activities designed to provide—
 (i)age-appropriate and developmentally-appropriate instruction for students in child sexual abuse awareness and prevention, including how to recognize child sexual abuse and how to safely report child sexual abuse; and
 (ii)information to parents and guardians of students about child sexual abuse awareness and prevention, including how to recognize child sexual abuse and how to discuss child sexual abuse with a child;
 (F)designing and implementing a locally-tailored plan to reduce exclusionary discipline practices in elementary and secondary schools that—
 (i)is consistent with best practices; (ii)includes strategies that are evidence-based (to the extent the State, in consultation with local educational agencies in the State, determines that such evidence is reasonably available); and
 (iii)is aligned with the long-term goal of prison reduction through opportunities, mentoring, intervention, support, and other education services, referred to as a youth PROMISE plan; or
 (G)implementation of schoolwide positive behavioral interventions and supports, including through coordination with similar activities carried out under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), in order to improve academic outcomes and school conditions for student learning;
 (H)designating a site resource coordinator at a school or local educational agency to provide a variety of services, such as—
 (i)establishing partnerships within the community to provide resources and support for schools; (ii)ensuring that all service and community partners are aligned with the academic expectations of a community school in order to improve student success; and
 (iii)strengthening relationships between schools and communities; or (I)pay for success initiatives aligned with the purposes of this section.
									4109.Activities to support the effective use of technology
 (a)Uses of fundsSubject to section 4106(f), each local educational agency, or consortium of such agencies, that receives an allocation under section 4015(a) shall use a portion of such funds to improve the use of technology to improve the academic achievement, academic growth, and digital literacy of all students, including by meeting the needs of such agency or consortium that are identified in the needs assessment conducted under section 4106(d) (if applicable), which may include—
 (1)providing educators, school leaders, and administrators with the professional learning tools, devices, content, and resources to—
 (A)personalize learning to improve student academic achievement; (B)discover, adapt, and share relevant high-quality educational resources;
 (C)use technology effectively in the classroom, including by administering computer-based assessments and blended learning strategies; and
 (D)implement and support school- and district-wide approaches for using technology to inform instruction, support teacher collaboration, and personalize learning;
 (2)building technological capacity and infrastructure, which may include— (A)procuring content and ensuring content quality; and
 (B)purchasing devices, equipment, and software applications in order to address readiness shortfalls; (3)developing or using effective or innovative strategies for the delivery of specialized or rigorous academic courses and curricula through the use of technology, including digital learning technologies and assistive technology;
 (4)carrying out blended learning projects, which shall include— (A)planning activities, which may include development of new instructional models (including blended learning technology software and platforms), the purchase of digital instructional resources, initial professional development activities, and one-time information technology purchases, except that such expenditures may not include expenditures related to significant construction or renovation of facilities; or
 (B)ongoing professional development for teachers, principals, other school leaders, or other personnel involved in the project that is designed to support the implementation and academic success of the project;
 (5)providing professional development in the use of technology (which may be provided through partnerships with outside organizations) to enable teachers and instructional leaders to increase student achievement in the areas of science, technology, engineering, and mathematics, including computer science; and
 (6)providing students in rural, remote, and underserved areas with the resources to take advantage of high-quality digital learning experiences, digital resources, and access to online courses taught by effective educators.
 (b)Special ruleA local educational agency, or consortium of such agencies, shall not use more than 15 percent of funds for purchasing technology infrastructure as described in subsection (a)(2)(B), which shall include technology infrastructure purchased for the activities under subsection (a)(4)(A).
 4110.Supplement, not supplantFunds made available under this subpart shall be used to supplement, and not supplant, non-Federal funds that would otherwise be used for activities authorized under this subpart.
 4111.Rule of constructionNothing in this subpart may be construed to— (1)authorize activities or programming that encourages teenage sexual activity; or
 (2)prohibit effective activities or programming that meet the requirements of section 8526. 4112.Authorization of appropriations (a)In GeneralThere are authorized to be appropriated to carry out this subpart $1,650,000,000 for fiscal year 2017 and $1,600,000,000 for each of fiscal years 2018 through 2020.
 (b)Forward fundingSection 420 of the General Education Provisions Act (20 U.S.C. 1223) shall apply to this subpart.. B21st century community learning centers 4201.21st century community learning centers (a)Program authorizedPart B of title IV (20 U.S.C. 7171 et seq.) is amended to read as follows:
						
							B21st century community learning centers
								4201.Purpose; definitions
 (a)PurposeThe purpose of this part is to provide opportunities for communities to establish or expand activities in community learning centers that—
 (1)provide opportunities for academic enrichment, including providing tutorial services to help students, particularly students who attend low-performing schools, to meet the challenging State academic standards;
 (2)offer students a broad array of additional services, programs, and activities, such as youth development activities, service learning, nutrition and health education, drug and violence prevention programs, counseling programs, arts, music, physical fitness and wellness programs, technology education programs, financial literacy programs, environmental literacy programs, mathematics, science, career and technical programs, internship or apprenticeship programs, and other ties to an in-demand industry sector or occupation for high school students that are designed to reinforce and complement the regular academic program of participating students; and
 (3)offer families of students served by community learning centers opportunities for active and meaningful engagement in their children’s education, including opportunities for literacy and related educational development.
 (b)DefinitionsIn this part: (1)Community learning centerThe term community learning center means an entity that—
 (A)assists students to meet the challenging State academic standards by providing the students with academic enrichment activities and a broad array of other activities (such as programs and activities described in subsection (a)(2)) during nonschool hours or periods when school is not in session (such as before and after school or during summer recess) that—
 (i)reinforce and complement the regular academic programs of the schools attended by the students served; and
 (ii)are targeted to the students’ academic needs and aligned with the instruction students receive during the school day; and
 (B)offers families of students served by such center opportunities for active and meaningful engagement in their children’s education, including opportunities for literacy and related educational development.
 (2)Covered programThe term covered program means a program for which— (A)the Secretary made a grant under this part (as this part was in effect on the day before the effective date of this part under the Every Student Succeeds Act); and
 (B)the grant period had not ended on that effective date. (3)Eligible entityThe term eligible entity means a local educational agency, community-based organization, Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Act (25 U.S.C. 450b)), another public or private entity, or a consortium of 2 or more such agencies, organizations, or entities.
 (4)External organizationThe term external organization means— (A)a nonprofit organization with a record of success in running or working with before and after school (or summer recess) programs and activities; or
 (B)in the case of a community where there is no such organization, a nonprofit organization in the community that enters into a written agreement or partnership with an organization described in subparagraph (A) to receive mentoring and guidance in running or working with before and after school (or summer recess) programs and activities.
 (5)Rigorous peer-review processThe term rigorous peer-review process means a process by which— (A)employees of a State educational agency who are familiar with the programs and activities assisted under this part review all applications that the State receives for awards under this part for completeness and applicant eligibility;
 (B)the State educational agency selects peer reviewers for such applications, who shall— (i)be selected for their expertise in providing effective academic, enrichment, youth development, and related services to children; and
 (ii)not include any applicant, or representative of an applicant, that has submitted an application under this part for the current application period; and
 (C)the peer reviewers described in subparagraph (B) review and rate the applications to determine the extent to which the applications meet the requirements under sections 4204(b) and 4205.
 (6)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 4202.Allotments to states (a)ReservationFrom the funds appropriated under section 4206 for any fiscal year, the Secretary shall reserve—
 (1)such amounts as may be necessary to make continuation awards to subgrant recipients under covered programs (under the terms of those grants);
 (2)not more than 1 percent for national activities, which the Secretary may carry out directly or through grants and contracts, such as providing technical assistance to eligible entities carrying out programs under this part or conducting a national evaluation; and
 (3)not more than 1 percent for payments to the outlying areas and the Bureau of Indian Education, to be allotted in accordance with their respective needs for assistance under this part, as determined by the Secretary, to enable the outlying areas and the Bureau to carry out the purpose of this part.
										(b)State allotments
 (1)DeterminationFrom the funds appropriated under section 4206 for any fiscal year and remaining after the Secretary makes reservations under subsection (a), the Secretary shall allot to each State for the fiscal year an amount that bears the same relationship to the remainder as the amount the State received under subpart 2 of part A of title I for the preceding fiscal year bears to the amount all States received under that subpart for the preceding fiscal year, except that no State shall receive less than an amount equal to one-half of 1 percent of the total amount made available to all States under this subsection.
 (2)Reallotment of unused fundsIf a State does not receive an allotment under this part for a fiscal year, the Secretary shall reallot the amount of the State’s allotment to the remaining States in accordance with this part.
										(c)State use of funds
 (1)In generalEach State that receives an allotment under this part shall reserve not less than 93 percent of the amount allotted to such State under subsection (b), for each fiscal year for awards to eligible entities under section 4204.
 (2)State administrationA State educational agency may use not more than 2 percent of the amount made available to the State under subsection (b) for—
 (A)the administrative costs of carrying out its responsibilities under this part; (B)establishing and implementing a rigorous peer-review process for subgrant applications described in section 4204(b) (including consultation with the Governor and other State agencies responsible for administering youth development programs and adult learning activities); and
 (C)awarding of funds to eligible entities (in consultation with the Governor and other State agencies responsible for administering youth development programs and adult learning activities).
 (3)State activitiesA State educational agency may use not more than 5 percent of the amount made available to the State under subsection (b) for the following activities:
 (A)Monitoring and evaluating programs and activities assisted under this part. (B)Providing capacity building, training, and technical assistance under this part.
 (C)Conducting a comprehensive evaluation (directly, or through a grant or contract) of the effectiveness of programs and activities assisted under this part.
 (D)Providing training and technical assistance to eligible entities that are applicants for or recipients of awards under this part.
 (E)Ensuring that any eligible entity that receives an award under this part from the State aligns the activities provided by the program with the challenging State academic standards.
 (F)Ensuring that any such eligible entity identifies and partners with external organizations, if available, in the community.
 (G)Working with teachers, principals, parents, the local workforce, the local community, and other stakeholders to review and improve State policies and practices to support the implementation of effective programs under this part.
 (H)Coordinating funds received under this part with other Federal and State funds to implement high-quality programs.
 (I)Providing a list of prescreened external organizations, as described under section 4203(a)(11). 4203.State application (a)In generalIn order to receive an allotment under section 4202 for any fiscal year, a State shall submit to the Secretary, at such time as the Secretary may require, an application that—
 (1)designates the State educational agency as the agency responsible for the administration and supervision of programs assisted under this part;
 (2)describes how the State educational agency will use funds received under this part, including funds reserved for State-level activities;
 (3)contains an assurance that the State educational agency— (A)will make awards under this part to eligible entities that serve—
 (i)students who primarily attend— (I)schools implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d); and
 (II)other schools determined by the local educational agency to be in need of intervention and support; and
 (ii)the families of such students; and (B)will further give priority to eligible entities that propose in the application to serve students described in subclauses (I) and (II) of section 4204(i)(1)(A)(i);
 (4)describes the procedures and criteria the State educational agency will use for reviewing applications and awarding funds to eligible entities on a competitive basis, which shall include procedures and criteria that take into consideration the likelihood that a proposed community learning center will help participating students meet the challenging State academic standards and any local academic standards;
 (5)describes how the State educational agency will ensure that awards made under this part are— (A)of sufficient size and scope to support high-quality, effective programs that are consistent with the purpose of this part; and
 (B)in amounts that are consistent with section 4204(h); (6)describes the steps the State educational agency will take to ensure that programs implement effective strategies, including providing ongoing technical assistance and training, evaluation, dissemination of promising practices, and coordination of professional development for staff in specific content areas and youth development;
 (7)describes how programs under this part will be coordinated with programs under this Act, and other programs as appropriate;
 (8)contains an assurance that the State educational agency— (A)will make awards for programs for a period of not less than 3 years and not more than 5 years; and
 (B)will require each eligible entity seeking such an award to submit a plan describing how the activities to be funded through the award will continue after funding under this part ends;
 (9)contains an assurance that funds appropriated to carry out this part will be used to supplement, and not supplant, other Federal, State, and local public funds expended to provide programs and activities authorized under this part and other similar programs;
 (10)contains an assurance that the State educational agency will require eligible entities to describe in their applications under section 4204(b) how the transportation needs of participating students will be addressed;
 (11)describes how the State will— (A)prescreen external organizations that could provide assistance in carrying out the activities under this part; and
 (B)develop and make available to eligible entities a list of external organizations that successfully completed the prescreening process;
 (12)provides— (A)an assurance that the application was developed in consultation and coordination with appropriate State officials, including the chief State school officer, and other State agencies administering before and after school (or summer recess) programs and activities, the heads of the State health and mental health agencies or their designees, statewide after-school networks (where applicable) and representatives of teachers, local educational agencies, and community-based organizations; and
 (B)a description of any other representatives of teachers, parents, students, or the business community that the State has selected to assist in the development of the application, if applicable;
 (13)describes the results of the State’s needs and resources assessment for before and after school (or summer recess) programs and activities, which shall be based on the results of on-going State evaluation activities;
 (14)describes how the State educational agency will evaluate the effectiveness of programs and activities carried out under this part, which shall include, at a minimum—
 (A)a description of the performance indicators and performance measures that will be used to evaluate programs and activities with emphasis on alignment with the regular academic program of the school and the academic needs of participating students, including performance indicators and measures that—
 (i)are able to track student success and improvement over time; (ii)include State assessment results and other indicators of student success and improvement, such as improved attendance during the school day, better classroom grades, regular (or consistent) program attendance, and on-time advancement to the next grade level; and
 (iii)for high school students, may include indicators such as career competencies, successful completion of internships or apprenticeships, or work-based learning opportunities;
 (B)a description of how data collected for the purposes of subparagraph (A) will be collected; and (C)public dissemination of the evaluations of programs and activities carried out under this part; and
 (15)provides for timely public notice of intent to file an application and an assurance that the application will be available for public review after submission.
 (b)Deemed approvalAn application submitted by a State educational agency pursuant to subsection (a) shall be deemed to be approved by the Secretary unless the Secretary makes a written determination, prior to the expiration of the 120-day period beginning on the date on which the Secretary received the application, that the application is not in compliance with this part.
 (c)DisapprovalThe Secretary shall not finally disapprove the application, except after giving the State educational agency notice and an opportunity for a hearing.
 (d)NotificationIf the Secretary finds that the application is not in compliance, in whole or in part, with this part, the Secretary shall—
 (1)give the State educational agency notice and an opportunity for a hearing; and (2)notify the State educational agency of the finding of noncompliance and, in such notification—
 (A)cite the specific provisions in the application that are not in compliance; and (B)request additional information, only as to the noncompliant provisions, needed to make the application compliant.
 (e)ResponseIf the State educational agency responds to the Secretary’s notification described in subsection (d)(2) during the 45-day period beginning on the date on which the agency received the notification, and resubmits the application with the requested information described in subsection (d)(2)(B), the Secretary shall approve or disapprove such application prior to the later of—
 (1)the expiration of the 45-day period beginning on the date on which the application is resubmitted; or
 (2)the expiration of the 120-day period described in subsection (b). (f)Failure to respondIf the State educational agency does not respond to the Secretary’s notification described in subsection (d)(2) during the 45-day period beginning on the date on which the agency received the notification, such application shall be deemed to be disapproved.
 (g)LimitationThe Secretary may not give a priority or a preference for States or eligible entities that seek to use funds made available under this part to extend the regular school day.
									4204.Local competitive subgrant program
									(a)In general
 (1)Community learning centersA State that receives funds under this part for a fiscal year shall provide the amount made available under section 4202(c)(1) to award subgrants to eligible entities for community learning centers in accordance with this part.
 (2)Expanded learning program activitiesA State that receives funds under this part for a fiscal year may use funds under section 4202(c)(1) to support those enrichment and engaging academic activities described in section 4205(a) that—
 (A)are included as part of an expanded learning program that provides students at least 300 additional program hours before, during, or after the traditional school day;
 (B)supplement but do not supplant regular school day requirements; and (C)are carried out by entities that meet the requirements of subsection (i).
											(b)Application
 (1)In generalTo be eligible to receive a subgrant under this part, an eligible entity shall submit an application to the State educational agency at such time, in such manner, and including such information as the State educational agency may reasonably require.
 (2)ContentsEach application submitted under paragraph (1) shall include— (A)a description of the activities to be funded, including—
 (i)an assurance that the program will take place in a safe and easily accessible facility; (ii)a description of how students participating in the program carried out by the community learning center will travel safely to and from the center and home, if applicable; and
 (iii)a description of how the eligible entity will disseminate information about the community learning center (including its location) to the community in a manner that is understandable and accessible;
 (B)a description of how such activities are expected to improve student academic achievement as well as overall student success;
 (C)a demonstration of how the proposed program will coordinate Federal, State, and local programs and make the most effective use of public resources;
 (D)an assurance that the proposed program was developed and will be carried out— (i)in active collaboration with the schools that participating students attend (including through the sharing of relevant data among the schools), all participants of the eligible entity, and any partnership entities described in subparagraph (H), in compliance with applicable laws relating to privacy and confidentiality; and
 (ii)in alignment with the challenging State academic standards and any local academic standards; (E)a description of how the activities will meet the measures of effectiveness described in section 4205(b);
 (F)an assurance that the program will target students who primarily attend schools eligible for schoolwide programs under section 1114 and the families of such students;
 (G)an assurance that subgrant funds under this part will be used to increase the level of State, local, and other non-Federal funds that would, in the absence of funds under this part, be made available for programs and activities authorized under this part, and in no case supplant Federal, State, local, or non-Federal funds;
 (H)a description of the partnership between a local educational agency, a community-based organization, and another public entity or private entity, if appropriate;
 (I)an evaluation of the community needs and available resources for the community learning center, and a description of how the program proposed to be carried out in the center will address those needs (including the needs of working families);
 (J)a demonstration that the eligible entity will use best practices, including research or evidence-based practices, to provide educational and related activities that will complement and enhance academic performance, achievement, postsecondary and workforce preparation, and positive youth development of the students;
 (K)a description of a preliminary plan for how the community learning center will continue after funding under this part ends;
 (L)an assurance that the community will be given notice of an intent to submit an application and that the application and any waiver request will be available for public review after submission of the application;
 (M)if the eligible entity plans to use volunteers in activities carried out through the community learning center, a description of how the eligible entity will encourage and use appropriately qualified persons to serve as the volunteers; and
 (N)such other information and assurances as the State educational agency may reasonably require. (c)Approval of certain applicationsThe State educational agency may approve an application under this part for a program to be located in a facility other than an elementary school or secondary school only if the program will be at least as available and accessible to the students to be served as if the program were located in an elementary school or secondary school.
									(d)Permissive local match
 (1)In generalA State educational agency may require an eligible entity to match subgrant funds awarded under this part, except that such match may not exceed the amount of the subgrant and may not be derived from other Federal or State funds.
 (2)Sliding scaleThe amount of a match under paragraph (1) shall be established based on a sliding scale that takes into account—
 (A)the relative poverty of the population to be targeted by the eligible entity; and (B)the ability of the eligible entity to obtain such matching funds.
 (3)In-kind contributionsEach State educational agency that requires an eligible entity to match funds under this subsection shall permit the eligible entity to provide all or any portion of such match in the form of in-kind contributions.
 (4)ConsiderationNotwithstanding this subsection, a State educational agency shall not consider an eligible entity’s ability to match funds when determining which eligible entities will receive subgrants under this part.
 (e)Peer reviewIn reviewing local applications under this part, a State educational agency shall use a rigorous peer-review process or other methods to ensure the quality of funded projects.
 (f)Geographic diversityTo the extent practicable, a State educational agency shall distribute subgrant funds under this part equitably among geographic areas within the State, including urban and rural communities.
 (g)Duration of awardsA subgrant awarded under this part shall be awarded for a period of not less than 3 years and not more than 5 years.
 (h)Amount of awardsA subgrant awarded under this part may not be made in an amount that is less than $50,000. (i)Priority (1)In generalIn awarding subgrants under this part, a State educational agency shall give priority to applications—
 (A)proposing to target services to— (i)students who primarily attend schools that—
 (I)are implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d) or other schools determined by the local educational agency to be in need of intervention and support to improve student academic achievement and other outcomes; and
 (II)enroll students who may be at risk for academic failure, dropping out of school, involvement in criminal or delinquent activities, or who lack strong positive role models; and
 (ii)the families of students described in clause (i); (B)submitted jointly by eligible entities consisting of not less than 1—
 (i)local educational agency receiving funds under part A of title I; and (ii)another eligible entity; and
 (C)demonstrating that the activities proposed in the application— (i)are, as of the date of the submission of the application, not accessible to students who would be served; or
 (ii)would expand accessibility to high-quality services that may be available in the community. (2)Special ruleThe State educational agency shall provide the same priority under paragraph (1) to an application submitted by a local educational agency if the local educational agency demonstrates that it is unable to partner with a community-based organization in reasonable geographic proximity and of sufficient quality to meet the requirements of this part.
 (3)LimitationA State educational agency may not give a priority or a preference to eligible entities that seek to use funds made available under this part to extend the regular school day.
 (j)Renewability of awardsA State educational agency may renew a subgrant provided under this part to an eligible entity, based on the eligible entity’s performance during the preceding subgrant period.
									4205.Local activities
 (a)Authorized activitiesEach eligible entity that receives an award under section 4204 may use the award funds to carry out a broad array of activities that advance student academic achievement and support student success, including—
 (1)academic enrichment learning programs, mentoring programs, remedial education activities, and tutoring services, that are aligned with—
 (A)the challenging State academic standards and any local academic standards; and (B)local curricula that are designed to improve student academic achievement;
 (2)well-rounded education activities, including such activities that enable students to be eligible for credit recovery or attainment;
 (3)literacy education programs, including financial literacy programs and environmental literacy programs;
 (4)programs that support a healthy and active lifestyle, including nutritional education and regular, structured physical activity programs;
 (5)services for individuals with disabilities; (6)programs that provide after-school activities for students who are English learners that emphasize language skills and academic achievement;
 (7)cultural programs; (8)telecommunications and technology education programs;
 (9)expanded library service hours; (10)parenting skills programs that promote parental involvement and family literacy;
 (11)programs that provide assistance to students who have been truant, suspended, or expelled to allow the students to improve their academic achievement;
 (12)drug and violence prevention programs and counseling programs; (13)programs that build skills in science, technology, engineering, and mathematics (referred to in this paragraph as STEM), including computer science, and that foster innovation in learning by supporting nontraditional STEM education teaching methods; and
 (14)programs that partner with in-demand fields of the local workforce or build career competencies and career readiness and ensure that local workforce and career readiness skills are aligned with the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
										(b)Measures of effectiveness
 (1)In generalFor a program or activity developed pursuant to this part to meet the measures of effectiveness, monitored by the State educational agency as described in section 4203(a)(14), such program or activity shall—
 (A)be based upon an assessment of objective data regarding the need for before and after school (or summer recess) programs and activities in the schools and communities;
 (B)be based upon an established set of performance measures aimed at ensuring the availability of high-quality academic enrichment opportunities;
 (C)if appropriate, be based upon evidence-based research that the program or activity will help students meet the challenging State academic standards and any local academic standards;
 (D)ensure that measures of student success align with the regular academic program of the school and the academic needs of participating students and include performance indicators and measures described in section 4203(a)(14)(A); and
 (E)collect the data necessary for the measures of student success described in subparagraph (D). (2)Periodic evaluation (A)In generalThe program or activity shall undergo a periodic evaluation in conjunction with the State educational agency’s overall evaluation plan as described in section 4203(a)(14), to assess the program’s progress toward achieving the goal of providing high-quality opportunities for academic enrichment and overall student success.
 (B)Use of resultsThe results of evaluations under subparagraph (A) shall be— (i)used to refine, improve, and strengthen the program or activity, and to refine the performance measures;
 (ii)made available to the public upon request, with public notice of such availability provided; and (iii)used by the State to determine whether a subgrant is eligible to be renewed under section 4204(j).
 4206.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $1,000,000,000 for fiscal year 2017 and $1,100,000,000 for each of fiscal years 2018 through 2020..
					CExpanding Opportunity through Quality Charter Schools
 4301.Charter schoolsPart C of title IV (20 U.S.C. 7221 et seq.), as redesignated by section 4001, is amended— (1)by striking sections 4301 through 4305, as redesignated by section 4001, and inserting the following:
						
 4301.PurposeIt is the purpose of this part to— (1)improve the United States education system and education opportunities for all people in the United States by supporting innovation in public education in public school settings that prepare students to compete and contribute to the global economy and a stronger Nation;
 (2)provide financial assistance for the planning, program design, and initial implementation of charter schools;
 (3)increase the number of high-quality charter schools available to students across the United States; (4)evaluate the impact of charter schools on student achievement, families, and communities, and share best practices between charter schools and other public schools;
 (5)encourage States to provide support to charter schools for facilities financing in an amount more nearly commensurate to the amount States typically provide for traditional public schools;
 (6)expand opportunities for children with disabilities, English learners, and other traditionally underserved students to attend charter schools and meet the challenging State academic standards;
 (7)support efforts to strengthen the charter school authorizing process to improve performance management, including transparency, oversight and monitoring (including financial audits), and evaluation of such schools; and
 (8)support quality, accountability, and transparency in the operational performance of all authorized public chartering agencies, including State educational agencies, local educational agencies, and other authorizing entities.
								4302.Program authorized
 (a)In generalThe Secretary may carry out a charter school program that supports charter schools that serve early childhood, elementary school, or secondary school students by—
 (1)supporting the startup of new charter schools, the replication of high-quality charter schools, and the expansion of high-quality charter schools;
 (2)assisting charter schools in accessing credit to acquire and renovate facilities for school use; and
 (3)carrying out national activities to support— (A)the activities described in paragraph (1);
 (B)the dissemination of best practices of charter schools for all schools; (C)the evaluation of the impact of the charter school program under this part on schools participating in such program; and
 (D)stronger charter school authorizing practices. (b)Funding allotmentFrom the amount made available under section 4311 for a fiscal year, the Secretary shall—
 (1)reserve 12.5 percent to support charter school facilities assistance under section 4304; (2)reserve 22.5 percent to carry out national activities under section 4305; and
 (3)use the remaining amount after the reservations under paragraphs (1) and (2) to carry out section 4303.
 (c)Prior grants and subgrantsThe recipient of a grant or subgrant under part B of title V (as such part was in effect on the day before the date of enactment of the Every Student Succeeds Act) shall continue to receive funds in accordance with the terms and conditions of such grant or subgrant.
								4303.Grants to support high-quality charter schools
 (a)State entity definedFor purposes of this section, the term State entity means— (1)a State educational agency;
 (2)a State charter school board; (3)a Governor of a State; or
 (4)a charter school support organization. (b)Program authorizedFrom the amount available under section 4302(b)(3), the Secretary shall award, on a competitive basis, grants to State entities having applications approved under subsection (f) to enable such entities to—
 (1)award subgrants to eligible applicants to enable eligible applicants to— (A)open and prepare for the operation of new charter schools;
 (B)open and prepare for the operation of replicated high-quality charter schools; or (C)expand high-quality charter schools; and
 (2)provide technical assistance to eligible applicants and authorized public chartering agencies in carrying out the activities described in paragraph (1), and work with authorized public chartering agencies in the State to improve authorizing quality, including developing capacity for, and conducting, fiscal oversight and auditing of charter schools.
									(c)State entity uses of funds
 (1)In generalA State entity receiving a grant under this section shall— (A)use not less than 90 percent of the grant funds to award subgrants to eligible applicants, in accordance with the quality charter school program described in the State entity’s application pursuant to subsection (f), for the purposes described in subsection (b)(1);
 (B)reserve not less than 7 percent of such funds to carry out the activities described in subsection (b)(2); and
 (C)reserve not more than 3 percent of such funds for administrative costs, which may include technical assistance.
 (2)Contracts and grantsA State entity may use a grant received under this section to carry out the activities described in subsection (b)(2) directly or through grants, contracts, or cooperative agreements.
									(3)Rule of construction
 (A)Use of lotteryNothing in this Act shall prohibit the Secretary from awarding grants to State entities, or prohibit State entities from awarding subgrants to eligible applicants, that use a weighted lottery to give slightly better chances for admission to all, or a subset of, educationally disadvantaged students if—
 (i)the use of weighted lotteries in favor of such students is not prohibited by State law, and such State law is consistent with laws described in section 4310(2)(G); and
 (ii)such weighted lotteries are not used for the purpose of creating schools exclusively to serve a particular subset of students.
 (B)Students with special needsNothing in this paragraph shall be construed to prohibit schools from specializing in providing specific services for students with a demonstrated need for such services, such as students who need specialized instruction in reading, spelling, or writing.
										(d)Program periods; peer review; distribution of subgrants; waivers
									(1)Program periods
 (A)GrantsA grant awarded by the Secretary to a State entity under this section shall be for a period of not more than 5 years.
 (B)SubgrantsA subgrant awarded by a State entity under this section shall be for a period of not more than 5 years, of which an eligible applicant may use not more than 18 months for planning and program design.
 (2)Peer reviewThe Secretary, and each State entity awarding subgrants under this section, shall use a peer-review process to review applications for assistance under this section.
									(3)Grant awards
 (A)In GeneralThe Secretary— (i)shall for each fiscal year for which funds are appropriated under section 4311—
 (I)award not less than 3 grants under this section; and (II)fully obligate the first 2 years of funds appropriated for the purpose of awarding grants under this section in the first fiscal year for which such grants are awarded; and
 (ii)prior to the start of the third year of the grant period and each succeeding year of each grant awarded under this section to a State entity—
 (I)shall review— (aa)whether the State entity is using the grant funds for the agreed upon uses of funds; and
 (bb)whether the full amount of the grant will be needed for the remainder of the grant period; and (II)may, as determined necessary based on that review, terminate or reduce the amount of the grant and reallocate the remaining grant funds to other State entities—
 (aa)by using such funds to award grants under this section to other State entities; or (bb)in a fiscal year in which the amount of such remaining funds is insufficient to award grants under item (aa), in accordance with subparagraph (B).
 (B)Remaining fundingFor a fiscal year for which there are remaining grant funds under this paragraph, but the amount of such funds is insufficient to award a grant to a State entity under this section, the Secretary shall use such remaining grants funds—
 (i)to supplement funding for grants under section 4305(a)(2), but not to supplant— (I)the funds reserved under section 4305(a)(2); and
 (II)funds otherwise reserved under section 4302(b)(2) to carry out national activities under section 4305;
 (ii)to award grants to State entities to carry out the activities described in subsection (b)(1) for the next fiscal year; or
 (iii)to award one year of a grant under subsection (b)(1) to a high-scoring State entity, in an amount at or above the minimum amount the State entity needs to be successful for such year.
 (4)Diversity of projectsEach State entity awarding subgrants under this section shall award subgrants in a manner that, to the extent practicable and applicable, ensures that such subgrants—
 (A)are distributed throughout different areas, including urban, suburban, and rural areas; and (B)will assist charter schools representing a variety of educational approaches.
 (5)WaiversThe Secretary may waive any statutory or regulatory requirement over which the Secretary exercises administrative authority, except any such requirement relating to the elements of a charter school described in section 4310(2), if—
 (A)the waiver is requested in an approved application under this section; and (B)the Secretary determines that granting such waiver will promote the purpose of this part.
										(e)Limitations
 (1)GrantsNo State entity may receive a grant under this section for use in a State in which a State entity is currently using a grant received under this section.
 (2)SubgrantsAn eligible applicant may not receive more than 1 subgrant under this section for each individual charter school for a 5-year period, unless the eligible applicant demonstrates to the State entity that such individual charter school has at least 3 years of improved educational results for students enrolled in such charter school with respect to the elements described in subparagraphs (A) and (D) of section 4310(8).
 (f)ApplicationsA State entity desiring to receive a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. The application shall include the following:
 (1)Description of programA description of the State entity’s objectives in running a quality charter school program under this section and how the objectives of the program will be carried out, including—
 (A)a description of how the State entity will— (i)support the opening of charter schools through the startup of new charter schools and, if applicable, the replication of high-quality charter schools, and the expansion of high-quality charter schools (including the proposed number of new charter schools to be opened, high-quality charter schools to be opened as a result of the replication of a high-quality charter school, or high-quality charter schools to be expanded under the State entity’s program);
 (ii)inform eligible charter schools, developers, and authorized public chartering agencies of the availability of funds under the program;
 (iii)work with eligible applicants to ensure that the eligible applicants access all Federal funds that such applicants are eligible to receive, and help the charter schools supported by the applicants and the students attending those charter schools—
 (I)participate in the Federal programs in which the schools and students are eligible to participate; (II)receive the commensurate share of Federal funds the schools and students are eligible to receive under such programs; and
 (III)meet the needs of students served under such programs, including students with disabilities and English learners;
 (iv)ensure that authorized public chartering agencies, in collaboration with surrounding local educational agencies where applicable, establish clear plans and procedures to assist students enrolled in a charter school that closes or loses its charter to attend other high-quality schools;
 (v)in the case of a State entity that is not a State educational agency— (I)work with the State educational agency and charter schools in the State to maximize charter school participation in Federal and State programs for which charter schools are eligible; and
 (II)work with the State educational agency to operate the State entity’s program under this section, if applicable;
 (vi)ensure that each eligible applicant that receives a subgrant under the State entity’s program— (I)is using funds provided under this section for one of the activities described in subsection (b)(1); and
 (II)is prepared to continue to operate charter schools funded under this section in a manner consistent with the eligible applicant's application for such subgrant once the subgrant funds under this section are no longer available;
 (vii)support— (I)charter schools in local educational agencies with a significant number of schools identified by the State for comprehensive support and improvement under section 1111(c)(4)(D)(i); and
 (II)the use of charter schools to improve struggling schools, or to turn around struggling schools; (viii)work with charter schools on—
 (I)recruitment and enrollment practices to promote inclusion of all students, including by eliminating any barriers to enrollment for educationally disadvantaged students (who include foster youth and unaccompanied homeless youth); and
 (II)supporting all students once they are enrolled to promote retention, including by reducing the overuse of discipline practices that remove students from the classroom;
 (ix)share best and promising practices between charter schools and other public schools; (x)ensure that charter schools receiving funds under the State entity’s program meet the educational needs of their students, including children with disabilities and English learners;
 (xi)support efforts to increase charter school quality initiatives, including meeting the quality authorizing elements described in paragraph (2)(D);
 (xii)(I)in the case of a State entity not described in subclause (II), a description of how the State entity will provide oversight of authorizing activity, including how the State will help ensure better authorizing, such as by establishing authorizing standards that may include approving, monitoring, and re-approving or revoking the authority of an authorized public chartering agency based on the performance of the charter schools authorized by such agency in the areas of student achievement, student safety, financial and operational management, and compliance with all applicable statutes and regulations; and
 (II)in the case of a State entity described in subsection (a)(4), a description of how the State entity will work with the State to support the State's system of technical assistance and oversight, as described in subclause (I), of the authorizing activity of authorized public chartering agencies; and
 (xiii)work with eligible applicants receiving a subgrant under the State entity's program to support the opening of new charter schools or charter school models described in clause (i) that are high schools;
 (B)a description of the extent to which the State entity— (i)is able to meet and carry out the priorities described in subsection (g)(2);
 (ii)is working to develop or strengthen a cohesive statewide system to support the opening of new charter schools and, if applicable, the replication of high-quality charter schools, and the expansion of high-quality charter schools; and
 (iii)is working to develop or strengthen a cohesive strategy to encourage collaboration between charter schools and local educational agencies on the sharing of best practices;
 (C)a description of how the State entity will award subgrants, on a competitive basis, including— (i)a description of the application each eligible applicant desiring to receive a subgrant will be required to submit, which application shall include—
 (I)a description of the roles and responsibilities of eligible applicants, partner organizations, and charter management organizations, including the administrative and contractual roles and responsibilities of such partners;
 (II)a description of the quality controls agreed to between the eligible applicant and the authorized public chartering agency involved, such as a contract or performance agreement, how a school's performance in the State's accountability system and impact on student achievement (which may include student academic growth) will be one of the most important factors for renewal or revocation of the school's charter, and how the State entity and the authorized public chartering agency involved will reserve the right to revoke or not renew a school's charter based on financial, structural, or operational factors involving the management of the school;
 (III)a description of how the autonomy and flexibility granted to a charter school is consistent with the definition of a charter school in section 4310;
 (IV)a description of how the eligible applicant will solicit and consider input from parents and other members of the community on the implementation and operation of each charter school that will receive funds under the State entity's program;
 (V)a description of the eligible applicant’s planned activities and expenditures of subgrant funds to support the activities described in subsection (b)(1), and how the eligible applicant will maintain financial sustainability after the end of the subgrant period; and
 (VI)a description of how the eligible applicant will support the use of effective parent, family, and community engagement strategies to operate each charter school that will receive funds under the State entity’s program; and
 (ii)a description of how the State entity will review applications from eligible applicants; (D)in the case of a State entity that partners with an outside organization to carry out the State entity’s quality charter school program, in whole or in part, a description of the roles and responsibilities of the partner;
 (E)a description of how the State entity will ensure that each charter school receiving funds under the State entity’s program has considered and planned for the transportation needs of the school's students;
 (F)a description of how the State in which the State entity is located addresses charter schools in the State’s open meetings and open records laws; and
 (G)a description of how the State entity will support diverse charter school models, including models that serve rural communities.
 (2)AssurancesAssurances that— (A)each charter school receiving funds through the State entity’s program will have a high degree of autonomy over budget and operations, including autonomy over personnel decisions;
 (B)the State entity will support charter schools in meeting the educational needs of their students, as described in paragraph (1)(A)(x);
 (C)the State entity will ensure that the authorized public chartering agency of any charter school that receives funds under the State entity’s program adequately monitors each charter school under the authority of such agency in recruiting, enrolling, retaining, and meeting the needs of all students, including children with disabilities and English learners;
 (D)the State entity will provide adequate technical assistance to eligible applicants to meet the objectives described in clause (viii) of paragraph (1)(A) and subparagraph (B) of this paragraph;
 (E)the State entity will promote quality authorizing, consistent with State law, such as through providing technical assistance to support each authorized public chartering agency in the State to improve such agency’s ability to monitor the charter schools authorized by the agency, including by—
 (i)assessing annual performance data of the schools, including, as appropriate, graduation rates, student academic growth, and rates of student attrition;
 (ii)reviewing the schools’ independent, annual audits of financial statements prepared in accordance with generally accepted accounting principles, and ensuring that any such audits are publically reported; and
 (iii)holding charter schools accountable to the academic, financial, and operational quality controls agreed to between the charter school and the authorized public chartering agency involved, such as through renewal, non-renewal, or revocation of the school’s charter;
 (F)the State entity will work to ensure that charter schools are included with the traditional public schools in decisionmaking about the public school system in the State; and
 (G)the State entity will ensure that each charter school receiving funds under the State entity's program makes publicly available, consistent with the dissemination requirements of the annual State report card under section 1111(h), including on the website of the school, information to help parents make informed decisions about the education options available to their children, including—
 (i)information on the educational program; (ii)student support services;
 (iii)parent contract requirements (as applicable), including any financial obligations or fees; (iv)enrollment criteria (as applicable); and
 (v)annual performance and enrollment data for each of the subgroups of students, as defined in section 1111(c)(2), except that such disaggregation of performance and enrollment data shall not be required in a case in which the number of students in a group is insufficient to yield statically reliable information or the results would reveal personally identifiable information about an individual student.
 (3)Requests for waiversInformation about waivers, including— (A)a request and justification for waivers of any Federal statutory or regulatory provisions that the State entity believes are necessary for the successful operation of the charter schools that will receive funds under the State entity’s program under this section or, in the case of a State entity defined in subsection (a)(4), a description of how the State entity will work with the State to request such necessary waivers, where applicable; and
 (B)a description of any State or local rules, generally applicable to public schools, that will be waived, or otherwise not apply to such schools.
										(g)Selection criteria; priority
 (1)Selection criteriaThe Secretary shall award grants to State entities under this section on the basis of the quality of the applications submitted under subsection (f), after taking into consideration—
 (A)the degree of flexibility afforded by the State’s charter school law and how the State entity will work to maximize the flexibility provided to charter schools under such law;
 (B)the ambitiousness of the State entity's objectives for the quality charter school program carried out under this section;
 (C)the likelihood that the eligible applicants receiving subgrants under the program will meet those objectives and improve educational results for students;
 (D)the State entity's plan to— (i)adequately monitor the eligible applicants receiving subgrants under the State entity's program;
 (ii)work with the authorized public chartering agencies involved to avoid duplication of work for the charter schools and authorized public chartering agencies; and
 (iii)provide technical assistance and support for— (I)the eligible applicants receiving subgrants under the State entity’s program; and
 (II)quality authorizing efforts in the State; and (E)the State entity’s plan to solicit and consider input from parents and other members of the community on the implementation and operation of charter schools in the State.
 (2)PriorityIn awarding grants under this section, the Secretary shall give priority to a State entity to the extent that the entity meets the following criteria:
 (A)The State entity is located in a State that— (i)allows at least one entity that is not a local educational agency to be an authorized public chartering agency for developers seeking to open a charter school in the State; or
 (ii)in the case of a State in which local educational agencies are the only authorized public chartering agencies, the State has an appeals process for the denial of an application for a charter school.
 (B)The State entity is located in a State that ensures equitable financing, as compared to traditional public schools, for charter schools and students in a prompt manner.
 (C)The State entity is located in a State that provides charter schools one or more of the following: (i)Funding for facilities.
 (ii)Assistance with facilities acquisition. (iii)Access to public facilities.
 (iv)The ability to share in bonds or mill levies. (v)The right of first refusal to purchase public school buildings.
 (vi)Low- or no-cost leasing privileges. (D)The State entity is located in a State that uses best practices from charter schools to help improve struggling schools and local educational agencies.
 (E)The State entity supports charter schools that serve at-risk students through activities such as dropout prevention, dropout recovery, or comprehensive career counseling services.
 (F)The State entity has taken steps to ensure that all authorizing public chartering agencies implement best practices for charter school authorizing.
 (h)Local uses of fundsAn eligible applicant receiving a subgrant under this section shall use such funds to support the activities described in subsection (b)(1), which shall include one or more of the following activities:
 (1)Preparing teachers, school leaders, and specialized instructional support personnel, including through paying the costs associated with—
 (A)providing professional development; and (B)hiring and compensating, during the eligible applicant's planning period specified in the application for subgrant funds that is required under this section, one or more of the following:
 (i)Teachers. (ii)School leaders.
 (iii)Specialized instructional support personnel. (2)Acquiring supplies, training, equipment (including technology), and educational materials (including developing and acquiring instructional materials).
 (3)Carrying out necessary renovations to ensure that a new school building complies with applicable statutes and regulations, and minor facilities repairs (excluding construction).
 (4)Providing one-time, startup costs associated with providing transportation to students to and from the charter school.
 (5)Carrying out community engagement activities, which may include paying the cost of student and staff recruitment.
 (6)Providing for other appropriate, non-sustained costs related to the activities described in subsection (b)(1) when such costs cannot be met from other sources.
 (i)Reporting requirementsEach State entity receiving a grant under this section shall submit to the Secretary, at the end of the third year of the 5-year grant period (or at the end of the second year of the grant period if the grant is less than 5 years), and at the end of such grant period, a report that includes the following:
 (1)The number of students served by each subgrant awarded under this section and, if applicable, the number of new students served during each year of the period of the subgrant.
 (2)A description of how the State entity met the objectives of the quality charter school program described in the State entity's application under subsection (f), including—
 (A)how the State entity met the objective of sharing best and promising practices described in subsection (f)(1)(A)(ix) in areas such as instruction, professional development, curricula development, and operations between charter schools and other public schools; and
 (B)if known, the extent to which such practices were adopted and implemented by such other public schools.
 (3)The number and amount of subgrants awarded under this section to carry out activities described in each of subparagraphs (A) through (C) of subsection (b)(1).
 (4)A description of— (A)how the State entity complied with, and ensured that eligible applicants complied with, the assurances included in the State entity’s application; and
 (B)how the State entity worked with authorized public chartering agencies, and how the agencies worked with the management company or leadership of the schools that received subgrant funds under this section, if applicable.
										4304.Facilities financing assistance
								(a)Grants to eligible entities
 (1)In generalFrom the amount reserved under section 4302(b)(1), the Secretary shall use not less than 50 percent to award, on a competitive basis, not less than 3 grants to eligible entities that have the highest-quality applications approved under subsection (d), after considering the diversity of such applications, to demonstrate innovative methods of helping charter schools to address the cost of acquiring, constructing, and renovating facilities by enhancing the availability of loans or bond financing.
 (2)Eligible entity definedFor the purposes of this section, the term eligible entity means— (A)a public entity, such as a State or local governmental entity;
 (B)a private nonprofit entity; or (C)a consortium of entities described in subparagraphs (A) and (B).
 (b)Grantee selectionThe Secretary shall evaluate each application submitted under subsection (d), and shall determine whether the application is sufficient to merit approval.
 (c)Grant characteristicsGrants under subsection (a) shall be of sufficient size, scope, and quality so as to ensure an effective demonstration of an innovative means of enhancing credit for the financing of charter school acquisition, construction, or renovation.
								(d)Applications
 (1)In generalAn eligible entity desiring to receive a grant under this section shall submit an application to the Secretary in such form as the Secretary may reasonably require.
 (2)ContentsAn application submitted under paragraph (1) shall contain— (A)a statement identifying the activities that the eligible entity proposes to carry out with funds received under subsection (a), including how the eligible entity will determine which charter schools will receive assistance, and how much and what types of assistance charter schools will receive;
 (B)a description of the involvement of charter schools in the application’s development and the design of the proposed activities;
 (C)a description of the eligible entity’s expertise in capital market financing; (D)a description of how the proposed activities will leverage the maximum amount of private-sector financing capital relative to the amount of government funding used and otherwise enhance credit available to charter schools, including how the eligible entity will offer a combination of rates and terms more favorable than the rates and terms that a charter school could receive without assistance from the eligible entity under this section;
 (E)a description of how the eligible entity possesses sufficient expertise in education to evaluate the likelihood of success of a charter school program for which facilities financing is sought; and
 (F)in the case of an application submitted by a State governmental entity, a description of the actions that the eligible entity has taken, or will take, to ensure that charter schools within the State receive the funding that charter schools need to have adequate facilities.
 (e)Charter school objectivesAn eligible entity receiving a grant under subsection (a) shall use the funds deposited in the reserve account established under subsection (f) to assist one or more charter schools to access private-sector capital to accomplish one or more of the following objectives:
 (1)The acquisition (by purchase, lease, donation, or otherwise) of an interest (including an interest held by a third party for the benefit of a charter school) in improved or unimproved real property that is necessary to commence or continue the operation of a charter school.
 (2)The construction of new facilities, or the renovation, repair, or alteration of existing facilities, necessary to commence or continue the operation of a charter school.
 (3)The predevelopment costs required to assess sites for purposes of paragraph (1) or (2) and that are necessary to commence or continue the operation of a charter school.
									(f)Reserve account
 (1)Use of fundsTo assist charter schools in accomplishing the objectives described in subsection (e), an eligible entity receiving a grant under subsection (a) shall, in accordance with State and local law, directly or indirectly, alone or in collaboration with others, deposit the funds received under subsection (a) (other than funds used for administrative costs in accordance with subsection (g)) in a reserve account established and maintained by the eligible entity for this purpose. Amounts deposited in such account shall be used by the eligible entity for one or more of the following purposes:
 (A)Guaranteeing, insuring, and reinsuring bonds, notes, evidences of debt, loans, and interests therein, the proceeds of which are used for an objective described in subsection (e).
 (B)Guaranteeing and insuring leases of personal and real property for an objective described in subsection (e).
 (C)Facilitating financing by identifying potential lending sources, encouraging private lending, and other similar activities that directly promote lending to, or for the benefit of, charter schools.
 (D)Facilitating the issuance of bonds by charter schools, or by other public entities for the benefit of charter schools, by providing technical, administrative, and other appropriate assistance (including the recruitment of bond counsel, underwriters, and potential investors and the consolidation of multiple charter school projects within a single bond issue).
 (2)InvestmentFunds received under subsection (a) and deposited in the reserve account established under paragraph (1) shall be invested in obligations issued or guaranteed by the United States or a State, or in other similarly low-risk securities.
 (3)Reinvestment of earningsAny earnings on funds received under subsection (a) shall be deposited in the reserve account established under paragraph (1) and used in accordance with this subsection.
 (g)Limitation on administrative costsAn eligible entity may use not more than 2.5 percent of the funds received under subsection (a) for the administrative costs of carrying out its responsibilities under this section (excluding subsection (k)).
								(h)Audits and reports
 (1)Financial record maintenance and auditThe financial records of each eligible entity receiving a grant under subsection (a) shall be maintained in accordance with generally accepted accounting principles and shall be subject to an annual audit by an independent public accountant.
									(2)Reports
 (A)Grantee annual reportsEach eligible entity receiving a grant under subsection (a) shall submit to the Secretary an annual report of the entity’s operations and activities under this section (excluding subsection (k)).
 (B)ContentsEach annual report submitted under subparagraph (A) shall include— (i)a copy of the most recent financial statements, and any accompanying opinion on such statements, prepared by the independent public accountant reviewing the financial records of the eligible entity;
 (ii)a copy of any report made on an audit of the financial records of the eligible entity that was conducted under paragraph (1) during the reporting period;
 (iii)an evaluation by the eligible entity of the effectiveness of its use of the Federal funds provided under subsection (a) in leveraging private funds;
 (iv)a listing and description of the charter schools served during the reporting period, including the amount of funds used by each school, the type of project facilitated by the grant, and the type of assistance provided to the charter schools;
 (v)a description of the activities carried out by the eligible entity to assist charter schools in meeting the objectives set forth in subsection (e); and
 (vi)a description of the characteristics of lenders and other financial institutions participating in the activities carried out by the eligible entity under this section (excluding subsection (k)) during the reporting period.
 (C)Secretarial reportThe Secretary shall review the reports submitted under subparagraph (A) and shall provide a comprehensive annual report to Congress on the activities conducted under this section (excluding subsection (k)).
 (i)No full faith and credit for grantee obligationNo financial obligation of an eligible entity entered into pursuant to this section (such as an obligation under a guarantee, bond, note, evidence of debt, or loan) shall be an obligation of, or guaranteed in any respect by, the United States. The full faith and credit of the United States is not pledged to the payment of funds that may be required to be paid under any obligation made by an eligible entity pursuant to any provision of this section.
								(j)Recovery of funds
 (1)In generalThe Secretary, in accordance with chapter 37 of title 31, United States Code, shall collect— (A)all of the funds in a reserve account established by an eligible entity under subsection (f)(1) if the Secretary determines, not earlier than 2 years after the date on which the eligible entity first received funds under subsection (a), that the eligible entity has failed to make substantial progress in carrying out the purposes described in subsection (f)(1); or
 (B)all or a portion of the funds in a reserve account established by an eligible entity under subsection (f)(1) if the Secretary determines that the eligible entity has permanently ceased to use all or a portion of the funds in such account to accomplish any purpose described in subsection (f)(1).
 (2)Exercise of authorityThe Secretary shall not exercise the authority provided in paragraph (1) to collect from any eligible entity any funds that are being properly used to achieve one or more of the purposes described in subsection (f)(1).
 (3)ProceduresThe provisions of sections 451, 452, and 458 of the General Education Provisions Act shall apply to the recovery of funds under paragraph (1).
 (4)ConstructionThis subsection shall not be construed to impair or affect the authority of the Secretary to recover funds under part D of the General Education Provisions Act (20 U.S.C. 1234 et seq.).
									(k)Per-Pupil facilities aid program
 (1)Definition of per-pupil facilities aid programIn this subsection, the term per-pupil facilities aid program means a program in which a State makes payments, on a per-pupil basis, to charter schools to provide the schools with financing—
 (A)that is dedicated solely to funding charter school facilities; or (B)a portion of which is dedicated for funding charter school facilities.
										(2)Grants
 (A)In generalFrom the amount reserved under section 4302(b)(1) and remaining after the Secretary makes grants under subsection (a), the Secretary shall make grants, on a competitive basis, to States to pay for the Federal share of the cost of establishing or enhancing, and administering, per-pupil facilities aid programs.
 (B)PeriodThe Secretary shall award grants under this subsection for periods of not more than 5 years. (C)Federal shareThe Federal share of the cost described in subparagraph (A) for a per-pupil facilities aid program shall be not more than—
 (i)90 percent of the cost, for the first fiscal year for which the program receives assistance under this subsection;
 (ii)80 percent for the second such year; (iii)60 percent for the third such year;
 (iv)40 percent for the fourth such year; and (v)20 percent for the fifth such year.
 (D)State shareA State receiving a grant under this subsection may partner with 1 or more organizations, and such organizations may provide not more than 50 percent of the State share of the cost of establishing or enhancing, and administering, the per-pupil facilities aid program.
 (E)Multiple grantsA State may receive more than 1 grant under this subsection, so long as the amount of total funds provided to charter schools increases with each successive grant.
										(3)Use of funds
 (A)In generalA State that receives a grant under this subsection shall use the funds made available through the grant to establish or enhance, and administer, a per-pupil facilities aid program for charter schools in the State of the applicant.
 (B)Evaluations; technical assistance; disseminationFrom the amount made available to a State through a grant under this subsection for a fiscal year, the State may reserve not more than 5 percent to carry out evaluations, to provide technical assistance, and to disseminate information.
 (C)Supplement, not supplantFunds made available under this subsection shall be used to supplement, and not supplant, State and local public funds expended to provide per-pupil facilities aid programs, operations financing programs, or other programs, for charter schools.
										(4)Requirements
 (A)Voluntary participationNo State may be required to participate in a program carried out under this subsection. (B)State law (i)In generalTo be eligible to receive a grant under this subsection, a State shall establish or enhance, and administer, a per-pupil facilities aid program for charter schools in the State, that—
 (I)is specified in State law; and (II)provides annual financing, on a per-pupil basis, for charter school facilities.
 (ii)Special ruleA State that is required under State law to provide its charter schools with access to adequate facility space, but that does not have a per-pupil facilities aid program for charter schools specified in State law, is eligible to receive a grant under this subsection if the State agrees to use the funds to develop a per-pupil facilities aid program consistent with the requirements of this subsection.
 (5)ApplicationsTo be eligible to receive a grant under this subsection, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
									4305.National activities
 (a)In generalFrom the amount reserved under section 4302(b)(2), the Secretary shall— (1)use not more than 80 percent of such funds to award grants in accordance with subsection (b);
 (2)use not more than 9 percent of such funds to award grants, on a competitive basis, to eligible applicants for the purpose of carrying out the activities described in section 4303(h) in a State that did not receive a grant under section 4303; and
 (3)after the uses described in paragraphs (1) and (2), use the remainder of such funds to— (A)disseminate technical assistance to—
 (i)State entities in awarding subgrants under section 4303(b)(1); and (ii)eligible entities and States receiving grants under section 4304;
 (B)disseminate best practices regarding charter schools; and (C)evaluate the impact of the charter school program carried out under this part, including the impact on student achievement.
										(b)Grants for the replication and expansion of high-quality charter schools
 (1)In GeneralThe Secretary shall make grants, on a competitive basis, to eligible entities having applications approved under paragraph (3) to enable such entities to open and prepare for the operation of one or more replicated high-quality charter schools or to expand one or more high-quality charter schools.
 (2)Definition of eligible entityFor purposes of this subsection, the term eligible entity means a charter management organization. (3)Application requirementsAn eligible entity desiring to receive a grant under this subsection shall submit an application to the Secretary at such time and in such manner as the Secretary may require. The application shall include the following:
 (A)Existing charter school dataFor each charter school currently operated or managed by the eligible entity— (i)student assessment results for all students and for each subgroup of students described in section 1111(c)(2);
 (ii)attendance and student retention rates for the most recently completed school year and, if applicable, the most recent available 4-year adjusted cohort graduation rates and extended-year adjusted cohort graduation rates; and
 (iii)information on any significant compliance and management issues encountered within the last 3 school years by any school operated or managed by the eligible entity, including in the areas of student safety and finance.
 (B)DescriptionsA description of— (i)the eligible entity's objectives for implementing a high-quality charter school program with funding under this subsection, including a description of the proposed number of high-quality charter schools the eligible entity proposes to open as a result of the replication of a high-quality charter school or to expand with funding under this subsection;
 (ii)the educational program that the eligible entity will implement in such charter schools, including— (I)information on how the program will enable all students to meet the challenging State academic standards;
 (II)the grade levels or ages of students who will be served; and (III)the instructional practices that will be used;
 (iii)how the operation of such charter schools will be sustained after the grant under this subsection has ended, which shall include a multi-year financial and operating model for the eligible entity;
 (iv)how the eligible entity will ensure that such charter schools will recruit and enroll students, including children with disabilities, English learners, and other educationally disadvantaged students; and
 (v)any request and justification for any waivers of Federal statutory or regulatory requirements that the eligible entity believes are necessary for the successful operation of such charter schools.
 (C)AssuranceAn assurance that the eligible entity has sufficient procedures in effect to ensure timely closure of low-performing or financially mismanaged charter schools and clear plans and procedures in effect for the students in such schools to attend other high-quality schools.
 (4)Selection criteriaThe Secretary shall select eligible entities to receive grants under this subsection, on the basis of the quality of the applications submitted under paragraph (3), after taking into consideration such factors as—
 (A)the degree to which the eligible entity has demonstrated success in increasing academic achievement for all students and for each of the subgroups of students described in section 1111(c)(2) attending the charter schools the eligible entity operates or manages;
 (B)a determination that the eligible entity has not operated or managed a significant proportion of charter schools that—
 (i)have been closed; (ii)have had the school's charter revoked due to problems with statutory or regulatory compliance; or
 (iii)have had the school's affiliation with the eligible entity revoked or terminated, including through voluntary disaffiliation; and
 (C)a determination that the eligible entity has not experienced significant problems with statutory or regulatory compliance that could lead to the revocation of a school's charter.
 (5)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that— (A)plan to operate or manage high-quality charter schools with racially and socioeconomically diverse student bodies;
 (B)demonstrate success in working with schools identified by the State for comprehensive support and improvement under section 1111(c)(4)(D)(i);
 (C)propose to use funds— (i)to expand high-quality charter schools to serve high school students; or
 (ii)to replicate high-quality charter schools to serve high school students; or (D)propose to operate or manage high-quality charter schools that focus on dropout recovery and academic reentry.
 (c)Terms and conditionsExcept as otherwise provided, grants awarded under paragraphs (1) and (2) of subsection (a) shall have the same terms and conditions as grants awarded to State entities under section 4303.; 
 (2)in section 4306 (20 U.S.C. 7221e), as redesignated by section 4001, by adding at the end the following:
						
 (c)New or significantly expanding charter schoolsFor purposes of implementing the hold harmless protections in sections 1122(c) and 1125A(g)(3) for a newly opened or significantly expanded charter school under this part, a State educational agency shall calculate a hold-harmless base for the prior year that, as applicable, reflects the new or significantly expanded enrollment of the charter school.;
 (3)in section 4308 (20 U.S.C. 7221g), as redesignated by section 4001, by inserting as quickly as possible and before to the extent practicable; (4)in section 4310 (20 U.S.C. 7221i), as redesignated by section 4001—
 (A)in the matter preceding paragraph (1), by striking subpart and inserting part; (B)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (5), and (6), respectively;
 (C)by redesignating paragraph (4) as paragraph (1), and moving such paragraph so as to precede paragraph (2), as redesignated by subparagraph (B);
 (D)in paragraph (2), as redesignated by subparagraph (B)— (i)in subparagraph (G), by striking , and part B and inserting , the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly referred to as the Family Educational Rights and Privacy Act of 1974), and part B;
 (ii)by striking subparagraph (H) and inserting the following:  (H)is a school to which parents choose to send their children, and that—
 (i)admits students on the basis of a lottery, consistent with section 4303(c)(3)(A), if more students apply for admission than can be accommodated; or
 (ii)in the case of a school that has an affiliated charter school (such as a school that is part of the same network of schools), automatically enrolls students who are enrolled in the immediate prior grade level of the affiliated charter school and, for any additional student openings or student openings created through regular attrition in student enrollment in the affiliated charter school and the enrolling school, admits students on the basis of a lottery as described in clause (i);;
 (iii)by striking subparagraph (I) and inserting the following:  (I)agrees to comply with the same Federal and State audit requirements as do other elementary schools and secondary schools in the State, unless such State audit requirements are waived by the State;;
 (iv)in subparagraph (K), by striking and at the end; (v)in subparagraph (L), by striking the period at the end and inserting ; and; and
 (vi)by adding at the end the following:  (M)may serve students in early childhood education programs or postsecondary students.;
 (E)by inserting after paragraph (2), as redesignated by subparagraph (B), the following:  (3)Charter management organizationThe term charter management organization means a nonprofit organization that operates or manages a network of charter schools linked by centralized support, operations, and oversight.
 (4)Charter school support organizationThe term charter school support organization means a nonprofit, nongovernmental entity that is not an authorized public chartering agency and provides, on a statewide basis—
 (A)assistance to developers during the planning, program design, and initial implementation of a charter school; and
 (B)technical assistance to operating charter schools.; (F)in paragraph (6)(B), as redesignated by subparagraph (B), by striking under section 5203(d)(3); and
 (G)by adding at the end the following:  (7)ExpandThe term expand, when used with respect to a high-quality charter school, means to significantly increase enrollment or add one or more grades to the high-quality charter school.
 (8)High-quality charter schoolThe term high-quality charter school means a charter school that— (A)shows evidence of strong academic results, which may include strong student academic growth, as determined by a State;
 (B)has no significant issues in the areas of student safety, financial and operational management, or statutory or regulatory compliance;
 (C)has demonstrated success in significantly increasing student academic achievement, including graduation rates where applicable, for all students served by the charter school; and
 (D)has demonstrated success in increasing student academic achievement, including graduation rates where applicable, for each of the subgroups of students, as defined in section 1111(c)(2), except that such demonstration is not required in a case in which the number of students in a group is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student.
 (9)ReplicateThe term replicate, when used with respect to a high-quality charter school, means to open a new charter school, or a new campus of a high-quality charter school, based on the educational model of an existing high-quality charter school, under an existing charter or an additional charter, if permitted or required by State law.; and 
 (5)by striking section 4311 (20 U.S.C. 7221j), as redesignated by section 4001, and inserting the following:
						
 4311.Authorization of appropriationsThere are authorized to be appropriated to carry out this part— (1)$270,000,000 for fiscal year 2017;
 (2)$270,000,000 for fiscal year 2018; (3)$300,000,000 for fiscal year 2019; and
 (4)$300,000,000 for fiscal year 2020.. DMagnet schools assistance 4401.Magnet schools assistancePart D of title IV (20 U.S.C. 7201 et seq.), as amended by section 4001(b)(3), is further amended—
 (1)in section 4401— (A)in subsection (a)(2)—
 (i)by striking 2,000,000 and inserting 2,500,000; and (ii)by striking 65 and inserting 69; and
 (B)in subsection (b)— (i)in paragraph (2)—
 (I)by striking and implementation and inserting , implementation, and expansion; and (II)by striking content standards and student academic achievement standards and inserting standards;
 (ii)in paragraph (3), by striking and design and inserting , design, and expansion; (iii)in paragraph (4), by striking vocational and inserting career; and
 (iv)in paragraph (6), by striking productive; (2)in section 4405(b)—
 (A)in paragraph (1)— (i)in subparagraph (A), by inserting any available evidence on, or if such evidence is not available, a rationale, based on current research, for before how the proposed magnet school programs;
 (ii)in subparagraph (B), by inserting , including any evidence, or if such evidence is not available, a rationale based on current research findings, to support such description before the semicolon;
 (iii)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and (iv)by inserting after subparagraph (C) the following:
								
 (D)how the applicant will assess, monitor, and evaluate the impact of the activities funded under this part on student achievement and integration;; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking section 5301(b) and inserting section 4401(b); and
 (ii)in subparagraph (B), by striking highly qualified and inserting effective; (3)in section 4406, by striking paragraphs (2) and (3) and inserting the following:
						
 (2)propose to— (A)carry out a new, evidence-based magnet school program;
 (B)significantly revise an existing magnet school program, using evidence-based methods and practices, as available; or
 (C)replicate an existing magnet school program that has a demonstrated record of success in increasing student academic achievement and reducing isolation of minority groups;
 (3)propose to select students to attend magnet school programs by methods such as lottery, rather than through academic examination; and
 (4)propose to increase racial integration by taking into account socioeconomic diversity in designing and implementing magnet school programs.;
 (4)in section 4407— (A)in subsection (a)—
 (i)in paragraph (3), by striking highly qualified and inserting effective; (ii)in paragraph (6), by striking and at the end;
 (iii)in paragraph (7), by striking the period at the end and inserting a semicolon; and (iv)by adding at the end the following:
								
 (8)to enable the local educational agency, or consortium of such agencies, or other organizations partnered with such agency or consortium, to establish, expand, or strengthen inter-district and regional magnet programs; and
 (9)notwithstanding section 426 of the General Education Provisions Act (20 U.S.C. 1228), to provide transportation to and from the magnet school, provided that—
 (A)such transportation is sustainable beyond the grant period; and (B)the costs of providing transportation do not represent a significant portion of the grant funds received by the eligible local educational agency under this part .; and
 (B)by striking subsection (b) and inserting the following:  (b)Special ruleGrant funds under this part may be used for activities described in paragraphs (2) and (3) of subsection (a) only if the activities are directly related to improving student academic achievement based on the challenging State academic standards or directly related to improving student reading skills or knowledge of mathematics, science, history, geography, English, foreign languages, art, or music, or to improving career, technical, and professional skills.;
 (5)in section 4408— (A)in subsection (a), by striking 3 and inserting 5;
 (B)by striking subsection (c) and inserting the following:  (c)AmountNo grant awarded under this part to a local educational agency, or a consortium of such agencies, shall be for more than $15,000,000 for the grant period described in subsection (a).; and
 (C)in subsection (d), by striking July and inserting June; (6)in section 4409—
 (A)by striking subsection (a) and inserting the following:  (a)AuthorizationThere are authorized to be appropriated to carry out this part the following amounts:
 (1)$94,000,000 for fiscal year 2017. (2)$96,820,000 for fiscal year 2018.
 (3)$102,387,150 for fiscal year 2019. (4)$108,530,379 for fiscal year 2020..
 (B)by redesignating subsection (b) as subsection (c); and (C)by inserting after subsection (a) the following:
							
 (b)Reservation for technical assistanceThe Secretary may reserve not more than 1 percent of the funds appropriated under subsection (a) for any fiscal year to provide technical assistance and share best practices with respect to magnet school programs assisted under this part..
						EFamily engagement in education programs
 4501.Family Engagement in Education ProgramsTitle IV (20 U.S.C. 7101 et seq.), as amended by section 4001, is further amended by adding at the end the following:
					
						EFamily Engagement in Education Programs
 4501.PurposesThe purposes of this part are the following: (1)To provide financial support to organizations to provide technical assistance and training to State educational agencies and local educational agencies in the implementation and enhancement of systemic and effective family engagement policies, programs, and activities that lead to improvements in student development and academic achievement.
 (2)To assist State educational agencies, local educational agencies, community-based organizations, schools, and educators in strengthening partnerships among parents, teachers, school leaders, administrators, and other school personnel in meeting the educational needs of children and fostering greater parental engagement.
 (3)To support State educational agencies, local educational agencies, schools, educators, and parents in developing and strengthening the relationship between parents and their children’s school in order to further the developmental progress of children.
 (4)To coordinate activities funded under this part with parent involvement initiatives funded under section 1116 and other provisions of this Act.
 (5)To assist the Secretary, State educational agencies, and local educational agencies in the coordination and integration of Federal, State, and local services and programs to engage families in education.
								4502.Grants authorized
 (a)Statewide family engagement centersFrom the amount appropriated under section 4506 and not reserved under subsection (d), the Secretary is authorized to award grants for each fiscal year to statewide organizations (or consortia of such organizations), to establish statewide family engagement centers that—
 (1)carry out parent education, and family engagement in education, programs; or (2)provide comprehensive training and technical assistance to State educational agencies, local educational agencies, schools identified by State educational agencies and local educational agencies, organizations that support family-school partnerships, and other organizations that carry out such programs.
 (b)Minimum awardIn awarding grants under this section, the Secretary shall, to the extent practicable, ensure that a grant is awarded for a statewide family engagement center in an amount not less than $500,000.
 (c)Matching funds for grant renewalEach organization or consortium receiving assistance under this part shall demonstrate that, for each fiscal year after the first fiscal year for which the organization or consortium is receiving such assistance, a portion of the services provided by the organization or consortium is supported through non-Federal contributions, which may be in cash or in-kind.
 (d)Technical assistanceThe Secretary shall reserve not more than 2 percent of the funds appropriated under section 4506 to carry out this part to provide technical assistance, by competitive grant or contract, for the establishment, development, and coordination of statewide family engagement centers.
								4503.Applications
 (a)SubmissionsEach statewide organization, or a consortium of such organizations, that desires a grant under this part shall submit an application to the Secretary at such time and in such manner as the Secretary may require, which shall include the information described in subsection (b).
 (b)ContentsEach application submitted under subsection (a) shall include, at a minimum, the following: (1)A description of the applicant’s approach to family engagement in education.
 (2)A description of how the State educational agency and any partner organization will support the statewide family engagement center that will be operated by the applicant including a description of the State educational agency and any partner organization’s commitment of such support.
 (3)A description of the applicant’s plan for building a statewide infrastructure for family engagement in education, that includes—
 (A)management and governance; (B)statewide leadership; or
 (C)systemic services for family engagement in education. (4)A description of the applicant’s demonstrated experience in providing training, information, and support to State educational agencies, local educational agencies, schools, educators, parents, and organizations on family engagement in education policies and practices that are effective for parents (including low-income parents) and families, parents of English learners, minorities, students with disabilities, homeless children and youth, children and youth in foster care, and migrant students, including evaluation results, reporting, or other data exhibiting such demonstrated experience.
 (5)A description of the steps the applicant will take to target services to low-income students and parents.
 (6)An assurance that the applicant will— (A)establish a special advisory committee, the membership of which includes—
 (i)parents, who shall constitute a majority of the members of the special advisory committee; (ii)representatives of education professionals with expertise in improving services for disadvantaged children;
 (iii)representatives of local elementary schools and secondary schools, including students; (iv)representatives of the business community; and
 (v)representatives of State educational agencies and local educational agencies; (B)use not less than 65 percent of the funds received under this part in each fiscal year to serve local educational agencies, schools, and community-based organizations that serve high concentrations of disadvantaged students, including students who are English learners, minorities, students with disabilities, homeless children and youth, children and youth in foster care, and migrant students;
 (C)operate a statewide family engagement center of sufficient size, scope, and quality to ensure that the center is adequate to serve the State educational agency, local educational agencies, and community-based organizations;
 (D)ensure that the statewide family engagement center will retain staff with the requisite training and experience to serve parents in the State;
 (E)serve urban, suburban, and rural local educational agencies and schools; (F)work with—
 (i)other statewide family engagement centers assisted under this part; and (ii)parent training and information centers and community parent resource centers assisted under sections 671 and 672 of the Individuals with Disabilities Education Act (20 U.S.C. 1471; 1472);
 (G)use not less than 30 percent of the funds received under this part for each fiscal year to establish or expand technical assistance for evidence-based parent education programs;
 (H)provide assistance to State educational agencies, local educational agencies, and community-based organizations that support family members in supporting student academic achievement;
 (I)work with State educational agencies, local educational agencies, schools, educators, and parents to determine parental needs and the best means for delivery of services to address such needs;
 (J)conduct sufficient outreach to assist parents, including parents who the applicant may have a difficult time engaging with a school or local educational agency; and
 (K)conduct outreach to low-income students and parents, including low-income students and parents who are not proficient in English.
 (7)An assurance that the applicant will conduct training programs in the community to improve adult literacy, including financial literacy.
 (c)PriorityIn awarding grants for activities described in this part, the Secretary shall give priority to statewide family engagement centers that will use funds under section 4504 for evidence-based activities, which, for the purposes of this part is defined as activities meeting the requirements of section 8101(21)(A)(i).
								4504.Uses of funds
 (a)In generalEach statewide organization or consortium receiving a grant under this part shall use the grant funds, based on the needs determined under section 4503(b)(6)(I), to provide training and technical assistance to State educational agencies, local educational agencies, and organizations that support family-school partnerships, and activities, services, and training for local educational agencies, school leaders, educators, and parents—
 (1)to assist parents in participating effectively in their children’s education and to help their children meet challenging State academic standards, such as by assisting parents—
 (A)to engage in activities that will improve student academic achievement, including understanding how parents can support learning in the classroom with activities at home and in after school and extracurricular programs;
 (B)to communicate effectively with their children, teachers, school leaders, counselors, administrators, and other school personnel;
 (C)to become active participants in the development, implementation, and review of school-parent compacts, family engagement in education policies, and school planning and improvement;
 (D)to participate in the design and provision of assistance to students who are not making academic progress;
 (E)to participate in State and local decisionmaking; (F)to train other parents; and
 (G)in learning and using technology applied in their children's education; (2)to develop and implement, in partnership with the State educational agency, statewide family engagement in education policy and systemic initiatives that will provide for a continuum of services to remove barriers for family engagement in education and support school reform efforts; and
 (3)to develop and implement parental involvement policies under this Act. (b)Rule of constructionNothing in this section shall be construed to prohibit a statewide family engagement center from—
 (1)having its employees or agents meet with a parent at a site that is not on school grounds; or (2)working with another agency that serves children.
 (c)Parental rightsNotwithstanding any other provision of this section— (1)no person (including a parent who educates a child at home, a public school parent, or a private school parent) shall be required to participate in any program of parent education or developmental screening under this section; and
 (2)no program or center assisted under this section shall take any action that infringes in any manner on the right of parents to direct the education of their children.
 4505.Family engagement in Indian schoolsThe Secretary of the Interior, in consultation with the Secretary of Education, shall establish, or enter into contracts and cooperative agreements with, local tribes, tribal organizations, or Indian nonprofit parent organizations to establish and operate family engagement centers.
 4506.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $10,000,000 for each of fiscal years 2017 through 2020.’’..
				FNational activities
 4601.National activitiesTitle IV (20 U.S.C. 7101 et seq.), as amended by the previous provisions of this title, is further amended by adding at the end the following:
					
						FNational activities
							4601.Authorization of appropriations; reservations
 (a)Authorization of appropriationsThere are authorized to be appropriated to carry out this part— (1)$200,741,000 for each of fiscal years 2017 and 2018; and
 (2)$220,741,000 for each of fiscal years 2019 and 2020. (b)ReservationsFrom the amounts appropriated under subsection (a) for a fiscal year, the Secretary shall—
 (1)reserve $5,000,000 to carry out activities authorized under subpart 3; and (2)from the amounts remaining after the reservation under paragraph (1)—
 (A)carry out activities authorized under subpart 1 using— (i)36 percent of such remainder for each of fiscal years 2017 and 2018; and
 (ii)42 percent of such remainder for each of fiscal years 2019 and 2020; (B)carry out activities authorized under subpart 2 using—
 (i)36 percent of such remainder for each of fiscal years 2017 and 2018; and (ii)32 percent of such remainder for each of fiscal years 2019 and 2020; and
 (C)to carry out activities authorized under subpart 4— (i)28 percent of such remainder for each of fiscal years 2017 and 2018; and
 (ii)26 percent of such remainder for each of fiscal years 2019 and 2020. 1Education innovation and research 4611.Grants for education innovation and research (a)Program authorized (1)In generalFrom funds reserved under section 4601(b)(2)(A), the Secretary shall make grants to eligible entities to enable the eligible entities to—
 (A)create, develop, implement, replicate, or take to scale entrepreneurial, evidence-based, field-initiated innovations to improve student achievement and attainment for high-need students; and
 (B)rigorously evaluate such innovations, in accordance with subsection (e). (2)Description of grantsThe grants described in paragraph (1) shall include—
 (A)early-phase grants to fund the development, implementation, and feasibility testing of a program, which prior research suggests has promise, for the purpose of determining whether the program can successfully improve student achievement or attainment for high-need students;
 (B)mid-phase grants to fund implementation and a rigorous evaluation of a program that has been successfully implemented under an early-phase grant described in subparagraph (A) or other effort meeting similar criteria, for the purpose of measuring the program’s impact and cost effectiveness, if possible using existing administrative data; and
 (C)expansion grants to fund implementation and a rigorous replication evaluation of a program that has been found to produce sizable, important impacts under a mid-phase grant described in subparagraph (B) or other effort meeting similar criteria, for the purposes of—
 (i)determining whether such impacts can be successfully reproduced and sustained over time; and (ii)identifying the conditions in which the program is most effective.
 (b)Eligible entityIn this subpart, the term eligible entity means any of the following: (1)A local educational agency.
 (2)A State educational agency. (3)The Bureau of Indian Education.
 (4)A consortium of State educational agencies or local educational agencies. (5)A nonprofit organization.
 (6)A State educational agency, a local educational agency, a consortium described in paragraph (4), or the Bureau of Indian Education, in partnership with—
 (A)a nonprofit organization; (B)a business;
 (C)an educational service agency; or (D)an institution of higher education.
											(c)Rural areas
 (1)In generalIn awarding grants under subsection (a), the Secretary shall ensure that not less than 25 percent of the funds made available for any fiscal year are awarded for programs that meet both of the following requirements:
 (A)The grantee is— (i)a local educational agency with an urban-centric district locale code of 32, 33, 41, 42, or 43, as determined by the Secretary;
 (ii)a consortium of such local educational agencies; (iii)an educational service agency or a nonprofit organization in partnership with such a local educational agency; or
 (iv)a grantee described in clause (i) or (ii) in partnership with a State educational agency. (B)A majority of the schools to be served by the program are designated with a locale code of 32, 33, 41, 42, or 43, or a combination of such codes, as determined by the Secretary.
 (2)ExceptionNotwithstanding paragraph (1), the Secretary shall reduce the amount of funds made available under such paragraph if the Secretary does not receive a sufficient number of applications of sufficient quality.
 (d)Matching fundsIn order to receive a grant under subsection (a), an eligible entity shall demonstrate that the eligible entity will provide matching funds, in cash or through in-kind contributions, from Federal, State, local, or private sources in an amount equal to 10 percent of the funds provided under such grant, except that the Secretary may waive the matching funds requirement, on a case-by-case basis, upon a showing of exceptional circumstances, such as—
 (1)the difficulty of raising matching funds for a program to serve a rural area; (2)the difficulty of raising matching funds in areas with a concentration of local educational agencies or schools with a high percentage of students aged 5 through 17—
 (A)who are in poverty, as counted in the most recent census data approved by the Secretary; (B)who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (C)whose families receive assistance under the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); or
 (D)who are eligible to receive medical assistance under the Medicaid program; and (3)the difficulty of raising funds on tribal land.
 (e)EvaluationEach recipient of a grant under this section shall conduct an independent evaluation of the effectiveness of the program carried out under such grant.
 (f)Technical assistanceThe Secretary may reserve not more than 5 percent of the funds appropriated under section 4601(b)(2)(A) for each fiscal year to—
 (1)provide technical assistance for eligibility entities, which may include pre-application workshops, web-based seminars, and evaluation support; and
 (2)to disseminate best practices. 2Community support for school success 4621.PurposesThe purposes of this subpart are to—
 (1)significantly improve the academic and developmental outcomes of children living in the most distressed communities of the United States, including ensuring school readiness, high school graduation, and access to a community-based continuum of high-quality services; and
 (2)provide support for the planning, implementation, and operation of full-service community schools that improve the coordination and integration, accessibility, and effectiveness of services for children and families, particularly for children attending high-poverty schools, including high-poverty rural schools.
 4622.DefinitionsIn this subpart: (1)Eligible entityThe term eligible entity means the following:
 (A)With respect to a grant for activities described in section 4623(a)(1)(A)— (i)an institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
 (ii)an Indian tribe or tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b); or
 (iii)one or more nonprofit entities working in formal partnership with not less than 1 of the following entities:
 (I)A high-need local educational agency. (II)An institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (III)The office of a chief elected official of a unit of local government. (IV)An Indian tribe or tribal organization, as defined under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (B)With respect to a grant for activities described in section 4623(a)(1)(B), a consortium of— (i)(I)1 or more local educational agencies; or
 (II)the Bureau of Indian Education; and (ii)1 or more community-based organizations, nonprofit organizations, or other public or private entities.
 (2)Full-service community schoolThe term full-service community school means a public elementary school or secondary school that— (A)participates in a community-based effort to coordinate and integrate educational, developmental, family, health, and other comprehensive services through community-based organizations and public and private partnerships; and
 (B)provides access to such services in school to students, families, and the community, such as access during the school year (including before- and after-school hours and weekends), as well as during the summer.
 (3)Pipeline servicesThe term pipeline services means a continuum of coordinated supports, services, and opportunities for children from birth through entry into and success in postsecondary education, and career attainment. Such services shall include, at a minimum, strategies to address through services or programs (including integrated student supports) the following:
 (A)High-quality early childhood education programs. (B)High-quality school and out-of-school-time programs and strategies.
 (C)Support for a child’s transition to elementary school, from elementary school to middle school, from middle school to high school, and from high school into and through postsecondary education and into the workforce, including any comprehensive readiness assessment determined necessary.
 (D)Family and community engagement and supports, which may include engaging or supporting families at school or at home.
 (E)Activities that support postsecondary and workforce readiness, which may include job training, internship opportunities, and career counseling.
 (F)Community-based support for students who have attended the schools in the area served by the pipeline, or students who are members of the community, facilitating their continued connection to the community and success in postsecondary education and the workforce.
 (G)Social, health, nutrition, and mental health services and supports. (H)Juvenile crime prevention and rehabilitation programs.
										4623.Program authorized
									(a)Program authorized
 (1)In generalThe Secretary shall use not less than 95 percent of the amounts made available under section 4601(b)(2)(B) to award grants, on a competitive basis and subject to subsection (e), to eligible entities for the following activities:
 (A)Promise neighborhoodsThe implementation of a comprehensive, effective continuum of coordinated services that meets the purpose described in section 4621(1) by carrying out activities in neighborhoods with—
 (i)high concentrations of low-income individuals; (ii)multiple signs of distress, which may include high rates of poverty, childhood obesity, academic failure, and juvenile delinquency, adjudication, or incarceration; and
 (iii)schools implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d).
 (B)Full-service community schoolsThe provision of assistance to public elementary schools or secondary schools to function as full-service community schools.
 (2)Sufficient size and scopeEach grant awarded under this subpart shall be of sufficient size and scope to allow the eligible entity to carry out the applicable purposes of this subpart.
 (b)DurationA grant awarded under this subpart shall be for a period of not more than 5 years, and may be extended for an additional period of not more than 2 years.
 (c)Continued fundingContinued funding of a grant under this subpart, including a grant extended under subsection (b), after the third year of the initial grant period shall be contingent on the eligible entity’s progress toward meeting—
 (1)with respect to a grant for activities described in section 4624, the performance metrics described in section 4624(h); and
 (2)with respect to a grant for activities described in section 4625, annual performance objectives and outcomes under section 4625(a)(4)(C).
										(d)Matching requirements
										(1)Promise Neighborhood activities
 (A)Matching fundsEach eligible entity receiving a grant under this subpart for activities described in section 4624 shall contribute matching funds in an amount equal to not less than 100 percent of the amount of the grant. Such matching funds shall come from Federal, State, local, and private sources.
 (B)Private sourcesThe Secretary shall require that a portion of the matching funds come from private sources, which may include in-kind contributions.
 (C)AdjustmentThe Secretary may adjust the matching funds requirement under this paragraph for applicants that demonstrate high need, including applicants from rural areas and applicants that wish to provide services on tribal lands.
 (D)Financial hardship waiverThe Secretary may waive or reduce, on a case-by-case basis, the matching requirement under this paragraph, including the requirement for funds from private sources, for a period of 1 year at a time, if the eligible entity demonstrates significant financial hardship.
											(2)Full-service community schools activities
 (A)In generalEach eligible entity receiving a grant under this subpart for activities described in section 4625 shall provide matching funds from non-Federal sources, which may be provided in part with in-kind contributions.
 (B)Special ruleThe Bureau of Indian Education may meet the requirement of subparagraph (A) using funds from other Federal sources.
											(3)Special rules
 (A)In generalThe Secretary may not require any eligible entity receiving a grant under this subpart to provide matching funds in an amount that exceeds the amount of the grant award.
 (B)ConsiderationNotwithstanding this subsection, the Secretary shall not consider the ability of an eligible entity to match funds when determining which applicants will receive grants under this subpart.
											(e)Reservation for rural areas
 (1)In generalFrom the amounts allocated under subsection (a) for grants to eligible entities, the Secretary shall use not less than 15 percent of such amounts to award grants to eligible entities that propose to carry out the activities described in such subsection in rural areas.
 (2)ExceptionThe Secretary shall reduce the amount described in paragraph (1) if the Secretary does not receive a sufficient number of applications of sufficient quality.
 (f)Minimum number of grantsFor each fiscal year, the Secretary shall award under this subpart not fewer than 3 grants for activities described in section 4624 and not fewer than 10 grants for activities described in section 4625, subject to the availability of appropriations, the requirements of subsection (a)(2), and the number and quality of applications.
									4624.Promise neighborhoods
 (a)Application requirementsAn eligible entity desiring a grant under this subpart for activities described in this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require, including, at a minimum, all of the following:
 (1)A plan to significantly improve the academic outcomes of children living in a neighborhood that is served by the eligible entity—
 (A)by providing pipeline services that address the needs of children in the neighborhood, as identified by the needs analysis described in paragraph (4); and
 (B)that is supported by effective practices. (2)A description of the neighborhood that the eligible entity will serve.
 (3)Measurable annual objectives and outcomes for the grant, in accordance with the metrics described in subsection (h), for each year of the grant.
 (4)An analysis of the needs and assets of the neighborhood identified in paragraph (1), including— (A)the size and scope of the population affected;
 (B)a description of the process through which the needs analysis was produced, including a description of how parents, families, and community members were engaged in such analysis;
 (C)an analysis of community assets and collaborative efforts (including programs already provided from Federal and non-Federal sources) within, or accessible to, the neighborhood, including, at a minimum, early learning opportunities, family and student supports, local businesses, local educational agencies, and institutions of higher education;
 (D)the steps that the eligible entity is taking, at the time of the application, to address the needs identified in the needs analysis; and
 (E)any barriers the eligible entity, public agencies, and other community-based organizations have faced in meeting such needs.
 (5)A description of— (A)all information that the entity used to identify the pipeline services to be provided, which shall not include information that is more than 3 years old; and
 (B)how the eligible entity will— (i)collect data on children served by each pipeline service; and
 (ii)increase the percentage of children served over time. (6)A description of the process used to develop the application, including the involvement of family and community members.
 (7)A description of how the pipeline services will facilitate the coordination of the following activities:
 (A)Providing early learning opportunities for children, including by— (i)providing opportunities for families to acquire the skills to promote early learning and child development; and
 (ii)ensuring appropriate diagnostic assessments and referrals for children with disabilities and children aged 3 through 9 experiencing developmental delays, consistent with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), where applicable.
 (B)Supporting, enhancing, operating, or expanding rigorous, comprehensive, effective educational improvements, which may include high-quality academic programs, expanded learning time, and programs and activities to prepare students for postsecondary education admissions and success.
 (C)Supporting partnerships between schools and other community resources with an integrated focus on academics and other social, health, and familial supports.
 (D)Providing social, health, nutrition, and mental health services and supports, for children, family members, and community members, which may include services provided within the school building.
 (E)Supporting evidence-based programs that assist students through school transitions, which may include expanding access to postsecondary education courses and postsecondary education enrollment aid or guidance, and other supports for at-risk youth.
 (8)A description of the strategies that will be used to provide pipeline services (including a description of which programs and services will be provided to children, family members, community members, and children within the neighborhood) to support the purpose described in section 4621(1).
 (9)An explanation of the process the eligible entity will use to establish and maintain family and community engagement, including—
 (A)involving representative participation by the members of such neighborhood in the planning and implementation of the activities of each grant awarded under this subpart for activities described in this section;
 (B)the provision of strategies and practices to assist family and community members in actively supporting student achievement and child development;
 (C)providing services for students, families, and communities within the school building; and (D)collaboration with institutions of higher education, workforce development centers, and employers to align expectations and programming with postsecondary education and workforce readiness,
 (10)An explanation of how the eligible entity will continuously evaluate and improve the continuum of high-quality pipeline services to provide for continuous program improvement and potential expansion.
 (b)PriorityIn awarding grants for activities described in this section, the Secretary shall give priority to eligible entities that will use funds under subsection (d) for evidence-based activities, which, for purposes of this subsection, is defined as activities meeting the requirements of section 8101(21)(A)(i).
 (c)Memorandum of understandingAs eligible entity shall, as part of the application described in subsection (a), submit a preliminary memorandum of understanding, signed by each partner entity or agency described in section 4622(1)(A)(3) (if applicable) and detailing each partner’s financial, programmatic, and long-term commitment with respect to the strategies described in the application.
 (d)Uses of fundsEach eligible entity that receives a grant under this subpart to carry out a program of activities described in this section shall use the grant funds to—
 (1)support planning activities to develop and implement pipeline services; (2)implement the pipeline services; and
 (3)continuously evaluate the success of the program and improve the program based on data and outcomes.
										(e)Special rules
 (1)Funds for pipeline servicesEach eligible entity that receives a grant under this subpart for activities described in this section shall, for the first year of the grant, use not less than 50 percent of the grant funds, and, for the second year of the grant, use not less than 25 percent of the grant funds, to carry out the activities described in subsection (d)(1).
 (2)Operational flexibilityEach eligible entity that operates a school in a neighborhood served by a grant program under this subpart for activities described in this section shall provide such school with the operational flexibility, including autonomy over staff, time, and budget, needed to effectively carry out the activities described in the application under subsection (a).
 (3)Limitation on use of funds for early childhood education programsFunds provided under this subpart for activities described in this section that are used to improve early childhood education programs shall not be used to carry out any of the following activities:
 (A)Assessments that provide rewards or sanctions for individual children or teachers. (B)A single assessment that is used as the primary or sole method for assessing program effectiveness.
 (C)Evaluating children, other than for the purposes of improving instruction, classroom environment, professional development, or parent and family engagement, or program improvement.
 (f)ReportEach eligible entity that receives a grant under this subpart for activities described in this section shall prepare and submit an annual report to the Secretary, which shall include—
 (1)information about the number and percentage of children in the neighborhood who are served by the grant program, including a description of the number and percentage of children accessing each support or service offered as part of the pipeline services; and
 (2)information relating to the performance metrics described in subsection (h). (g)Publicly available dataEach eligible entity that receives a grant under this subpart for activities described in this section shall make publicly available, including through electronic means, the information described in subsection (f). To the extent practicable, such information shall be provided in a form and language accessible to parents and families in the neighborhood served under the grant, and such information shall be a part of statewide longitudinal data systems.
									(h)Performance indicators
 (1)In generalThe Secretary shall establish performance indicators under paragraph (2) and corresponding metrics to be used for the purpose of reporting under paragraph (3) and program evaluation under subsection (i).
 (2)IndicatorsThe performance indicators established by the Secretary under paragraph (1) shall be indicators of improved academic and developmental outcomes for children, including indicators of school readiness, high school graduation, postsecondary education and career readiness, and other academic and developmental outcomes, to promote—
 (A)data-driven decision-making by eligible entities receiving funds under this subpart; and (B)access to a community-based continuum of high-quality services for children living in the most distressed communities of the United States, beginning at birth.
 (3)ReportingEach eligible entity that receives a grant under this subpart for activities described in this section shall annually collect and report to the Secretary data on the performance indicators described in paragraph (2) for use by the Secretary in making a determination concerning continuation funding and grant extension under section 4623(b) for each eligible entity.
 (i)EvaluationThe Secretary shall reserve not more than 5 percent of the funds made available under section 4601(b)(2)(A) to provide technical assistance and evaluate the implementation and impact of the activities funded under this section, in accordance with section 8601.
									4625.Full-service community schools
 (a)ApplicationAn eligible entity that desires a grant under this subpart for activities described in this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. The Secretary shall require that each such application include the following:
 (1)A description of the eligible entity. (2)A memorandum of understanding among all partner entities in the eligible entity that will assist the eligible entity to coordinate and provide pipeline services and that describes the roles the partner entities will assume.
 (3)A description of the capacity of the eligible entity to coordinate and provide pipeline services at 2 or more full-service community schools.
 (4)A comprehensive plan that includes descriptions of the following: (A)The student, family, and school community to be served, including demographic information.
 (B)A needs assessment that identifies the academic, physical, nonacademic, health, mental health, and other needs of students, families, and community residents.
 (C)Annual measurable performance objectives and outcomes, including an increase in the number and percentage of families and students targeted for services each year of the program, in order to ensure that children are—
 (i)prepared for kindergarten; (ii)achieving academically; and
 (iii)safe, healthy, and supported by engaged parents. (D)Pipeline services, including existing and additional pipeline services, to be coordinated and provided by the eligible entity and its partner entities, including an explanation of—
 (i)why such services have been selected; (ii)how such services will improve student academic achievement; and
 (iii)how such services will address the annual measurable performance objectives and outcomes established under subparagraph (C).
 (E)Plans to ensure that each full-service community school site has a full-time coordinator of pipeline services at such school, including a description of the applicable funding sources, plans for professional development for the personnel managing, coordinating, or delivering pipeline services, and plans for joint utilization and management of school facilities.
 (F)Plans for annual evaluation based upon attainment of the performance objectives and outcomes described in subparagraph (C).
 (G)Plans for sustaining the programs and services described in this subsection after the grant period. (5)An assurance that the eligible entity and its partner entities will focus services on schools eligible for a schoolwide program under section 1114(b).
 (b)PriorityIn awarding grants under this subpart for activities described in this section, the Secretary shall give priority to eligible entities that—
 (1)(A)will serve a minimum of 2 or more full-service community schools eligible for a schoolwide program under section 1114(b), as part of a community- or district-wide strategy; or
 (B)include a local educational agency that satisfies the requirements of— (i)subparagraph (A), (B), or (C) of section 5211(b)(1); or
 (ii)subparagraphs (A) and (B) of section 5221(b)(1); (2)are consortiums comprised of a broad representation of stakeholders or consortiums demonstrating a history of effectiveness; and
 (3)will use funds for evidence-based activities described in subsection (e), defined for purposes of this paragraph as activities meeting the requirements of section 8101(21)(A)(i).
 (c)PlanningThe Secretary may authorize an eligible entity receiving a grant under this subpart for activities described in this section to use not more than 10 percent of the total amount of grant funds for planning purposes during the first year of the grant.
 (d)Minimum amountThe Secretary may not award a grant under this subpart for activities described in this section to an eligible entity in an amount that is less than $75,000 for each year of the grant period, subject to the availability of appropriations.
 (e)Use of fundsGrants awarded under this subpart for activities described in this section shall be used to— (1)coordinate not less than 3 existing pipeline services, as of the date of the grant award, and provide not less than 2 additional pipeline services, at 2 or more public elementary schools or secondary schools;
 (2)to the extent practicable, integrate multiple pipeline services into a comprehensive, coordinated continuum to achieve the annual measurable performance objectives and outcomes under subsection (a)(4)(C) to meet the holistic needs of children; and
 (3)if applicable, coordinate and integrate services provided by community-based organizations and government agencies with services provided by specialized instructional support personnel.
 (f)Evaluations by the institute of education sciencesThe Secretary, acting through the Director of the Institute of Education Sciences, shall conduct evaluations of the effectiveness of grants under this subpart for activities described in this section in achieving the purpose described in section 4621(2).
 (g)Evaluations by granteesThe Secretary shall require each eligible entity receiving a grant under this subpart for activities described in this section to—
 (1)conduct annual evaluations of the progress achieved with the grant toward the purpose described in section 4621(2);
 (2)use such evaluations to refine and improve activities carried out through the grant and the annual measurable performance objectives and outcomes under subsection (a)(4)(C); and
 (3)make the results of such evaluations publicly available, including by providing public notice of such availability.
 (h)Construction clauseNothing in this section shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded school or local educational agency employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.
 (i)Supplement, not supplantFunds made available to an eligible entity through a grant under this subpart for activities described in this section may be used only to supplement, and not supplant, any other Federal, State, or local funds that would otherwise be available to carry out the activities assisted under this section.
									3National activities for school safety
								4631.National activities for school safety
									(a)Program authorized
 (1)In generalFrom the funds reserved under section 4601(b)(1), the Secretary— (A)shall use a portion of such funds for the Project School Emergency Response to Violence program (in this section referred to as Project SERV), in order to provide education-related services to eligible entities; and
 (B)may use a portion of such funds to carry out other activities to improve students’ safety and well-being, during and after the school day, under this section directly or through grants, contracts, or cooperative agreements with public or private entities or individuals, or other Federal agencies, such as providing technical assistance to States and local educational agencies carrying out activities under this section or conducting a national evaluation.
 (2)AvailabilityAmounts reserved under section 4601(b)(1) for Project SERV are authorized to remain available until expended for Project SERV.
										(b)Project SERV
 (1)Additional use of fundsFunds made available under subsection (a) for extended services grants under Project SERV may be used by an eligible entity to initiate or strengthen violence prevention activities as part of the activities designed to restore the learning environment that was disrupted by the violent or traumatic crisis in response to which the grant was awarded.
										(2)Application process
 (A)In generalAn eligible entity desiring to use a portion of extended services grant funds under Project SERV to initiate or strengthen a violence prevention activity shall—
 (i)submit, in an application that meets all requirements of the Secretary for Project SERV, the information described in subparagraph (B); or
 (ii)in the case of an eligible entity that has already received an extended services grant under Project SERV, submit an addition to the original application that includes the information described in subparagraph (B).
 (B)Application requirementsAn application, or addition to an application, for an extended services grant pursuant to subparagraph (A) shall include the following:
 (i)A demonstration of the need for funds due to a continued disruption or a substantial risk of disruption to the learning environment.
 (ii)An explanation of the proposed activities that are designed to restore and preserve the learning environment.
 (iii)A budget and budget narrative for the proposed activities. (3)Award basisAny award of funds under Project SERV for violence prevention activities under this section shall be subject to the discretion of the Secretary and the availability of funds.
 (4)Prohibited useNo funds provided to an eligible entity for violence prevention activities may be used for construction, renovation, or repair of a facility or for the permanent infrastructure of the eligible entity.
 (c)Definition of eligible entityIn this section, the term eligible entity means— (1)a local educational agency, as defined in subparagraph (A), (B), or (C) of section 8101(30), or institution of higher education in which the learning environment has been disrupted due to a violent or traumatic crisis; or
 (2)the Bureau of Indian Education in a case where the learning environment of a school operated or funded by the Bureau, including a school meeting the definition of a local educational agency under section 8101(30)(C), has been disrupted due to a violent or traumatic crisis.
										4Academic enrichment
								4641.Awards for academic enrichment
 (a)Program authorizedFrom funds reserved under section 4601(b)(2)(C), the Secretary shall award grants, contracts, or cooperative agreements, on a competitive basis, to eligible entities for the purposes of enriching the academic experience of students by promoting—
 (1)arts education for disadvantaged students and students who are children with disabilities, as described in section 4642;
 (2)school readiness through the development and dissemination of accessible instructional programming for preschool and elementary school children and their families, as described in section 4643; and
 (3)support for high-ability learners and high-ability learning, as described in section 4644. (b)Annual awardsThe Secretary shall annually make awards to fulfill each of the purposes described in paragraphs (1) through (3) of subsection (a).
									4642.Assistance for arts education
									(a)Awards to provide assistance for arts education
 (1)In generalAwards made to eligible entities to fulfill the purpose described in section 4641(a)(1), shall be used for a program (to be known as the Assistance for Arts Education program) to promote arts education for students, including disadvantaged students and students who are children with disabilities, through activities such as—
 (A)professional development for arts educators, teachers, and principals; (B)development and dissemination of accessible instructional materials and arts-based educational programming, including online resources, in multiple arts disciplines; and
 (C)community and national outreach activities that strengthen and expand partnerships among schools, local educational agencies, communities, or centers for the arts, including national centers for the arts.
 (b)ConditionsAs conditions of receiving assistance made available under this section, the Secretary shall require each eligible entity receiving such assistance—
 (1)to coordinate, to the extent practicable, each project or program carried out with such assistance with appropriate activities of public or private cultural agencies, institutions, and organizations, including museums, arts education associations, libraries, and theaters; and
 (2)to use such assistance only to supplement, and not to supplant, any other assistance or funds made available from non-Federal sources for the activities assisted under this subpart.
 (c)ConsultationIn carrying out this section, the Secretary shall consult with Federal agencies or institutions, arts educators (including professional arts education associations), and organizations representing the arts (including State and local arts agencies involved in arts education).
 (d)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that are eligible national nonprofit organizations.
 (e)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a local educational agency in which 20 percent or more of the students served by the local educational agency are from families with an income below the poverty line;
 (B)a consortium of such local educational agencies; (C)a State educational agency;
 (D)an institution of higher education; (E)a museum or cultural institution;
 (F)the Bureau of Indian Education; (G)an eligible national nonprofit organization; or
 (H)another private agency, institution, or organization. (2)Eligible national nonprofit organizationThe term eligible national nonprofit organization means an organization of national scope that—
 (A)is supported by staff, which may include volunteers, or affiliates at the State and local levels; and
 (B)demonstrates effectiveness or high-quality plans for addressing arts education activities for disadvantaged students or students who are children with disabilities.
											4643.Ready To Learn Programming
									(a)Awards to promote school readiness through Ready to Learn programming
 (1)In generalAwards made to eligible entities described in paragraph (3) to fulfill the purpose described in section 4641(a)(2) shall—
 (A)be known as Ready to Learn Programming awards; and (B)be used to—
 (i)develop, produce, and distribute accessible educational and instructional video programming for preschool and elementary school children and their parents in order to facilitate student academic achievement;
 (ii)facilitate the development, directly or through contracts with producers of children’s and family educational television programming, of educational programming for preschool and elementary school children, and the accompanying support materials and services that promote the effective use of such programming;
 (iii)facilitate the development of programming and digital content containing Ready-to-Learn programming and resources for parents and caregivers that is specially designed for nationwide distribution over public television stations’ digital broadcasting channels and the Internet;
 (iv)contract with entities (such as public telecommunications entities) so that programming developed under this section is disseminated and distributed to the widest possible audience appropriate to be served by the programming, and through the use of the most appropriate distribution technologies; and
 (v)develop and disseminate education and training materials, including interactive programs and programs adaptable to distance learning technologies, that are designed—
 (I)to promote school readiness; and (II)to promote the effective use of materials developed under clauses (ii) and (iii) among parents, family members, teachers, principals and other school leaders, Head Start providers, providers of family literacy services, child care providers, early childhood educators, elementary school teachers, public libraries, and after-school program personnel caring for preschool and elementary school children.
 (2)AvailabilityIn awarding or entering into grants, contracts, or cooperative agreements under this section, the Secretary shall ensure that eligible entities described in paragraph (3) make programming widely available, with support materials as appropriate, to young children, parents, child care workers, Head Start providers, and providers of family literacy services to increase the effective use of such programming.
 (3)Eligible entitiesTo be eligible to receive a grant, contract, or cooperative agreement under this section, an entity shall be a public telecommunications entity that is able to demonstrate each of the following:
 (A)A capacity for the development and national distribution of educational and instructional television programming of high quality that is accessible by a large majority of disadvantaged preschool and elementary school children.
 (B)A capacity to contract with the producers of children’s television programming for the purpose of developing educational television programming of high quality.
 (C)A capacity, consistent with the entity’s mission and nonprofit nature, to negotiate such contracts in a manner that returns to the entity an appropriate share of any ancillary income from sales of any program-related products.
 (D)A capacity to localize programming and materials to meet specific State and local needs and to provide educational outreach at the local level.
 (4)Coordination of activitiesAn entity receiving a grant, contract, or cooperative agreement under this section shall consult with the Secretary and the Secretary of Health and Human Services—
 (A)to maximize the use of high-quality educational programming by preschool and elementary school children, and make such programming widely available to Federally funded programs serving such populations; and
 (B)to coordinate activities with Federal programs that have major training components for early childhood development, including programs under the Head Start Act (42 U.S.C. 9831 et seq.) and State training activities funded under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), regarding the availability and utilization of materials developed under paragraph (1)(B)(v) to enhance parent and child care provider skills in early childhood development and education.
 (b)ApplicationsTo be eligible to receive a grant, contract, or cooperative agreement under subsection (a), an entity shall submit to the Secretary an application at such time and in such manner as the Secretary may reasonably require. The application shall include—
 (1)a description of the activities to be carried out under this section; (2)a list of the types of entities with which such entity will enter into contracts under subsection (a)(1)(B)(iv);
 (3)a description of the activities the entity will undertake widely to disseminate the content developed under this section; and
 (4)a description of how the entity will comply with subsection (a)(2). (c)Reports and evaluations (1)Annual report to SecretaryAn entity receiving a grant, contract, or cooperative agreement under this section shall prepare and submit to the Secretary an annual report. The report shall describe the program activities undertaken with funds received under the grant, contract, or cooperative agreement, including each of the following:
 (A)The programming that has been developed, directly or indirectly, by the eligible entity, and the target population of the programming.
 (B)The support and training materials that have been developed to accompany the programming, and the method by which the materials are distributed to consumers and users of the programming.
 (C)The means by which programming developed under this section has been distributed, including the distance learning technologies that have been utilized to make programming available, and the geographic distribution achieved through such technologies.
 (D)The initiatives undertaken by the entity to develop public-private partnerships to secure non-Federal support for the development, distribution, and broadcast of educational and instructional programming.
 (2)Report to CongressThe Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives a biannual report that includes the following:
 (A)A summary of the activities assisted under subsection (a). (B)A description of the education and training materials made available under subsection (a)(1)(B)(v), the manner in which outreach has been conducted to inform parents and child care providers of the availability of such materials, and the manner in which such materials have been distributed in accordance with such subsection.
 (d)Administrative costsAn entity that receives a grant, contract, or cooperative agreement under this section may use up to 5 percent of the amount received under the grant, contract, or agreement for the normal and customary expenses of administering the grant, contract, or agreement.
 (e)Funding ruleNot less than 60 percent of the amount used by the Secretary to carry out this section for each fiscal year shall be used to carry out activities under clauses (ii) through (iv) of subsection (a)(1)(B).
									4644.Supporting high-ability learners and learning
 (a)PurposeThe purpose of this section is to promote and initiate a coordinated program, to be known as the Jacob K. Javits Gifted and Talented Students Education Program, of evidence-based research, demonstration projects, innovative strategies, and similar activities designed to build and enhance the ability of elementary schools and secondary schools nationwide to identify gifted and talented students and meet their special educational needs.
									(b)Program authorized
 (1)In generalThe Secretary (after consultation with experts in the field of the education of gifted and talented students) shall make awards to, or enter into contracts with, State educational agencies, local educational agencies, the Bureau of Indian Education, institutions of higher education, other public agencies, and other private agencies and organizations to assist such agencies, institutions, or organizations, or the Bureau, in carrying out programs or projects to fulfill the purpose described in section 4641(a)(3), including the training of personnel in the identification and education of gifted and talented students and in the use, where appropriate, of gifted and talented services, materials, and methods for all students.
 (2)ApplicationEach entity seeking assistance under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require. Each application shall describe how—
 (A)the proposed identification methods, as well as gifted and talented services, materials, and methods, can be adapted, if appropriate, for use by all students; and
 (B)the proposed programs can be evaluated. (c)Uses of fundsPrograms and projects assisted under this section may include any of the following:
 (1)Conducting evidence-based research on methods and techniques for identifying and teaching gifted and talented students and for using gifted and talented programs and methods to identify and provide the opportunity for all students to be served, particularly low-income and at-risk students.
 (2)Establishing and operating programs and projects for identifying and serving gifted and talented students, including innovative methods and strategies (such as summer programs, mentoring programs, peer tutoring programs, service learning programs, and cooperative learning programs involving business, industry and education) for identifying and educating students who may not be served by traditional gifted and talented programs.
 (3)Providing technical assistance and disseminating information, which may include how gifted and talented programs and methods may be adapted for use by all students, particularly low-income and at-risk students.
										(d)Center for research and development
 (1)In generalThe Secretary (after consultation with experts in the field of the education of gifted and talented students) shall establish a National Research Center for the Education of Gifted and Talented Children and Youth through grants to, or contracts with, one or more institutions of higher education or State educational agencies, or a combination or consortium of such institutions and agencies and other public or private agencies and organizations, for the purpose of carrying out activities described in subsection (c).
 (2)DirectorThe National Center shall be headed by a Director. The Secretary may authorize the Director to carry out such functions of the National Center as may be agreed upon through arrangements with institutions of higher education, State educational agencies, local educational agencies, or other public or private agencies and organizations.
 (e)CoordinationEvidence-based activities supported under this section— (1)shall be carried out in consultation with the Institute of Education Sciences to ensure that such activities are coordinated with and enhance the research and development activities supported by the Institute; and
 (2)may include collaborative evidence-based activities that are jointly funded and carried out with such Institute.
 (f)General priorityIn carrying out this section, the Secretary shall give highest priority to programs and projects designed to—
 (1)develop new information that— (A)improves the capability of schools to plan, conduct, and improve programs to identify and serve gifted and talented students; or
 (B)assists schools in the identification of, and provision of services to, gifted and talented students (including economically disadvantaged individuals, individuals who are English learners, and children with disabilities) who may not be identified and served through traditional assessment methods; or
 (2)implement evidence-based activities, defined in this paragraph as activities meeting the requirements of section 8101(21)(A)(i).
 (g)Participation of private school children and teachersIn making grants and entering into contracts under this section, the Secretary shall ensure, where appropriate, that provision is made for the equitable participation of students and teachers in private nonprofit elementary schools and secondary schools, including the participation of teachers and other personnel in professional development programs serving such students.
 (h)Review, dissemination, and evaluationThe Secretary shall— (1)use a peer-review process in reviewing applications under this section;
 (2)ensure that information on the activities and results of programs and projects funded under this section is disseminated to appropriate State educational agencies, local educational agencies, and other appropriate organizations, including private nonprofit organizations; and
 (3)evaluate the effectiveness of programs under this section in accordance with section 8601, in terms of the impact on students traditionally served in separate gifted and talented programs and on other students, and submit the results of such evaluation to Congress not later than 2 years after the date of enactment of the Every Student Succeeds Act.
 (i)Program operationsThe Secretary shall ensure that the programs under this section are administered within the Department by a person who has recognized professional qualifications and experience in the field of the education of gifted and talented students and who shall—
 (1)administer and coordinate the programs authorized under this section; (2)serve as a focal point of national leadership and information on the educational needs of gifted and talented students and the availability of educational services and programs designed to meet such needs;
 (3)assist the Director of the Institute of Education Sciences in identifying research priorities that reflect the needs of gifted and talented students; and
 (4)disseminate, and consult on, the information developed under this section with other offices within the Department..
				VState innovation and local flexibility
			5001.General provisions
 (a)Title VI redesignationsTitle VI (20 U.S.C. 7301 et seq.) is redesignated as title V and further amended— (1)by redesignating sections 6121 through 6123 as sections 5101 through 5103, respectively;
 (2)by redesignating sections 6201 and 6202 as sections 5201 and 5202, respectively; (3)by redesignating sections 6211 through 6213 as sections 5211 through 5213, respectively;
 (4)by redesignating sections 6221 through 6224 as sections 5221 through 5224, respectively; and (5)by redesignating sections 6231 through 6234 as sections 5231 through 5234, respectively.
 (b)Structural and conforming amendmentsTitle V (as redesignated by subsection (a) of this section) is further amended— (1)in part A, by striking subparts 1, 3, and 4;
 (2)by striking section 6212 each place it appears and inserting section 5212; (3)by striking section 6223 each place it appears and inserting section 5223; and
 (4)by striking section 6234 each place it appears and inserting section 5234. 5002.Funding Transferability for State and Local Educational AgenciesPart A of title V, as redesignated and amended by section 5001 of this Act, is further amended—
 (1)in the part heading, by striking Improving academic achievement and inserting Funding Transferability for State and Local Educational Agencies; (2)by striking Subpart 2—Funding Transferability for State and Local Educational Agencies;
 (3)by striking subpart each place it appears and inserting part; (4)by amending section 5102 to read as follows:
					
 5102.PurposeThe purpose of this part is to allow States and local educational agencies the flexibility to target Federal funds to the programs and activities that most effectively address the unique needs of States and localities.;
 (5)in section 5103— (A)in subsection (a)—
 (i)in paragraph (1)— (I)in the matter preceding subparagraph (A), by striking not more than 50 percent of the nonadministrative State funds and inserting all, or any lesser amount, of State funds; and
 (II)by striking subparagraphs (A) through (D) and inserting the following:  (A)Part A of title II.
 (B)Part A of title IV. (C)Section 4202(c)(3).; and
 (ii)by striking paragraph (2) and inserting the following;  (2)Additional fundsIn accordance with this part, a State may transfer any funds allotted to the State under a provision listed in paragraph (1) for a fiscal year to its allotment under any other of the following provisions:
 (A)Part A of title I. (B)Part C of title I.
 (C)Part D of title I. (D)Part A of title III.
 (E)Part B.. (B)in subsection (b)—
 (i)in paragraph (1)— (I)in subparagraph (A), by striking (except and all that follows through subparagraph (C)) and inserting may transfer all, or any lesser amount, of the funds allocated to it;
 (II)by striking subparagraphs (B) and (C) and inserting:  (B)Additional fundsIn accordance with this part, a local educational agency may transfer any funds allotted to such agency under a provision listed in paragraph (2) for a fiscal year to its allotment under any other of the following provisions:
 (i)Part A of title I. (ii)Part C of title I.
 (iii)Part D of title I. (iv)Part A of title III.
 (v)Part B.; (ii)in paragraph (2)—
 (I)in the matter preceding subparagraph (A), by striking subparagraph (A), (B), or (C) and inserting subparagraph (A) or (B); and (II)by striking subparagraphs (A) through (D) and inserting the following:
								
 (A)Part A of title II. (B)Part A of title IV.;
 (C)by striking subsection (c) and inserting the following:  (c)No transfer of certain fundingA State or local educational agency may not transfer under this part to any other program any funds allotted or allocated to it for the following provisions:
 (1)Part A of title I. (2)Part C of title I.
 (3)Part D of title I. (4)Part A of title III.
 (5)Part B.; and (D)in subsection (e)(2), by striking section 9501 and inserting section 8501.
 5003.Rural education initiativePart B of title V, as redesignated and amended by section 5001 of this Act, is further amended— (1)in section 5211—
 (A)in subsection (a)(1), by striking subparagraphs (A) through (E) and inserting the following:  (A)Part A of title I.
 (B)Part A of title II. (C)Title III.
 (D)Part A or B of title IV.; (B)in subsection (b)(1)—
 (i)in subparagraph (A)(ii)— (I)by striking school before locale code; and
 (II)by striking 7 or 8, as determined by the Secretary; or and inserting 41, 42, or 43, as determined by the Secretary;; (ii)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (C)the local educational agency is a member of an educational service agency that does not receive funds under this subpart and the local educational agency meets the requirements of this part.; and
 (C)in subsection (c), by striking paragraphs (1) through (3) and inserting the following:  (1)Part A of title II.
 (2)Part A of title IV.; (2)in section 5212—
 (A)in subsection (a), by striking paragraphs (1) through (5) and inserting the following:  (1)Part A of title I.
 (2)Part A of title II. (3)Title III.
 (4)Part A or B of title IV.; (B)in subsection (b)—
 (i)by striking paragraph (1) and inserting the following:  (1)Allocation (A)In generalExcept as provided in paragraphs (3) and (4), the Secretary shall award a grant under subsection (a) to a local educational agency eligible under section 5211(b) for a fiscal year in an amount equal to the initial amount determined under paragraph (2) for the fiscal year minus the total amount received by the agency under the provisions of law described in section 5211(c) for the preceding fiscal year.
 (B)Special determinationFor a local educational agency that is eligible under section 5211(b)(1)(C) and is a member of an educational service agency, the Secretary may determine the award amount by subtracting from the initial amount determined under paragraph (2), an amount that is equal to that local educational agency’s per-pupil share of the total amount received by the educational service agency under the provisions described in section 5211(c), as long as a determination under this subparagraph would not disproportionately affect any State.;
 (ii)by striking paragraph (2) and inserting the following:  (2)Determination of initial amount (A)In generalThe initial amount referred to in paragraph (1) is equal to $100 multiplied by the total number of students in excess of 50 students, in average daily attendance at the schools served by the local educational agency, plus $20,000, except that the initial amount may not exceed $60,000.
 (B)Special ruleFor any fiscal year for which the amount made available to carry out this part is $265,000,000 or more, subparagraph (A) shall be applied—
 (i)by substituting $25,000 for $20,000; and (ii)by substituting $80,000 for $60,000.; and
 (iii)by adding at the end the following:  (4)Hold harmlessFor a local educational agency that is not eligible under this subpart due to amendments made by the Every Student Succeeds Act to section 5211(b)(1)(A)(ii) but met the eligibility requirements under section 6211(b) as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act, the agency shall receive—
 (A)for fiscal year 2017, 75 percent of the amount such agency received for fiscal year 2015; (B)for fiscal year 2018, 50 percent of the amount such agency received for fiscal year 2015; and
 (C)for fiscal year 2019, 25 percent of the amount such agency received for fiscal year 2015.; and (C)by striking subsection (d);
 (3)by striking section 5213; (4)in section 5221—
 (A)in subsection (a), by striking section 6222(a) and inserting section 5222(a); (B)in subsection (b)—
 (i)in paragraph (1)— (I)by striking (A) 20 percent and inserting (A)(i) 20 percent;
 (II)by redesignating subparagraph (B) as clause (ii); (III)in clause (ii) (as redesignated by subclause (II))—
 (aa)by striking school before locale code; (bb)by striking 6, 7, or 8 and inserting 32, 33, 41, 42, or 43; and
 (cc)by striking the period at the end and inserting ; or; and (IV)by adding at the end the following:
								
 (B)the agency meets the criteria established in clause (i) of subparagraph (A) and the Secretary, in accordance with paragraph (2), grants the local educational agency’s request to waive the criteria described in clause (ii) of such subparagraph.;
 (ii)by redesignating paragraph (2) as paragraph (3); and (iii)by inserting after paragraph (1) the following:
							
 (2)CertificationThe Secretary shall determine whether to waive the criteria described in paragraph (1)(A)(ii) based on a demonstration by the local educational agency, and concurrence by the State educational agency, that the local educational agency is located in an area defined as rural by a governmental agency of the State.;
 (C)in subsection (c)(1) by striking Bureau of Indian Affairs and inserting Bureau of Indian Education; (5)in section 5222(a), by striking paragraphs (1) through (7) and inserting the following:
					
 (1)Activities authorized under part A of title I. (2)Activities authorized under part A of title II.
 (3)Activities authorized under title III. (4)Activities authorized under part A of title IV.
 (5)Parental involvement activities.; (6)in section 5223—
 (A)in subsection (a), by striking at such time, in such manner, and accompanied by such information and inserting at such time and in such manner; and (B)by striking subsection (b) and inserting the following:
						
 (b)ContentsEach application submitted under subsection (a) shall include information on— (1)program objectives and outcomes for activities under this subpart, including how the State educational agency or specially qualified agency will use funds to help all students meet the challenging State academic standards;
 (2)if the State educational agency will competitively award grants to eligible local educational agencies, as described in section 5221(b)(3)(A), the application under the section shall include—
 (A)the methods and criteria the State educational agency will use to review applications and award funds to local educational agencies on a competitive basis; and
 (B)how the State educational agency will notify eligible local educational agencies of the grant competition; and
 (3)a description of how the State educational agency will provide technical assistance to eligible local educational agencies to help such agencies implement the activities described in section 5222.;
 (7)in section 5224— (A)by striking the section heading and all that follows through Each and inserting the following: Report.—Each;
 (B)by striking subsections (b) through (e); (C)in the matter preceding paragraph (1), by inserting or specially qualified agency after Each State educational agency;
 (D)by striking paragraph (1) and inserting the following:  (1)if the report is submitted by a State educational agency, the method the State educational agency used to award grants to eligible local educational agencies, and to provide assistance to schools, under this subpart;; and
 (E)by striking paragraph (3) and inserting the following:  (3)the degree to which progress has been made toward meeting the objectives and outcomes described in the application submitted under section 5223, including having all students in the State or the area served by the specially qualified agency, as applicable, meet the challenging State academic standards.; 
 (8)by inserting after section 5224 the following:  5225.Choice of participation (a)In generalIf a local educational agency is eligible for funding under both this subpart and subpart 1, such local educational agency may receive funds under either this subpart or subpart 1 for a fiscal year, but may not receive funds under both subparts for such fiscal year.
 (b)NotificationA local educational agency eligible for funding under both this subpart and subpart 1 shall notify the Secretary and the State educational agency under which of such subparts the local educational agency intends to receive funds for a fiscal year by a date that is established by the Secretary for the notification.; and
 (9)in section 5234, by striking $300,000,000 for fiscal year 2002 and such sums as may be necessary for each of the 5 succeeding fiscal years, and inserting $169,840,000 for each of the fiscal years 2017 through 2020,.
 5004.General provisionsPart C of title V, as redesignated by section 5001 of this Act, is amended to read as follows:  CGeneral provisions 5301.Prohibition against federal mandates, direction, or controlNothing in this title shall be construed to authorize an officer or employee of the Federal Government to mandate, direct, or control a State, local educational agency, or school’s specific instructional content, academic standards and assessments, curriculum, or program of instruction, as a condition of eligibility to receive funds under this Act.
 5302.Rule of construction on equalized spendingNothing in this title shall be construed to mandate equalized spending per pupil for a State, local educational agency, or school..
			5005.Review relating to rural local educational agencies
 (a)Review and reportNot later than 18 months after the date of enactment of this Act, the Secretary of Education shall— (1)review the organization, structure, and process and procedures of the Department of Education for administering its programs and developing policy and regulations, in order to—
 (A)assess the methods and manner through which, and the extent to which, the Department of Education takes into account, considers input from, and addresses the unique needs and characteristics of rural schools and rural local educational agencies; and
 (B)determine actions that the Department of Education can take to meaningfully increase the consideration and participation of rural schools and rural local educational agencies in the development and execution of the processes, procedures, policies, and regulations of the Department of Education;
 (2)make public a preliminary report containing the information described in paragraph (1) and provide Congress and the public with 60 days to comment on the proposed actions described in paragraph (1)(B); and
 (3)issue a final report to the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and the Workforce of the House of Representatives, which shall describe the final actions developed pursuant to paragraph (1)(B) after taking into account the comments submitted under paragraph (2).
 (b)ImplementationNot later than 2 years after the date of enactment of this Act, the Secretary of Education shall— (1)carry out each action described in the report under subsection (a)(3); or
 (2)in a case in which an action is not carried out, provide a written explanation to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives of why the action was not carried out.
					VIIndian, Native Hawaiian, and Alaska Native education
			6001.Conforming amendments
 (a)Redesignation of titleTitle VII (20 U.S.C. 7401 et seq.) is redesignated as title VI. (b)Redesignations and conforming amendmentsThe Act (20 U.S.C. 6301 et seq.) is amended—
 (1)by redesignating sections 7101, 7102, 7111, 7112, 7113, 7114, 7115, 7116, 7117, 7118, 7119, 7121, 7122, 7131, 7132, 7133, 7134, 7135, 7136, 7141, 7142, 7143, 7144, 7151, 7152, 7201, 7202, 7203, 7204, 7205, 7206, 7207, 7301, 7302, 7303, 7304, 7305, and 7306, as sections 6101, 6102, 6111, 6112, 6113, 6114, 6115, 6116, 6117, 6118, 6119, 6121, 6122, 6131, 6132, 6133, 6134, 6135, 6136, 6141, 6142, 6143, 6144, 6151, 6152, 6201, 6202, 6203, 6204, 6205, 6206, 6207, 6301, 6302, 6303, 6304, 6305, and 6306, respectively;
 (2)in section 6112 (as so redesignated), in subsection (b)(1), by striking section 7117 and inserting section 6117; (3)in section 6113 (as so redesignated)—
 (A)in subsection (a)(1)(A), is amended by striking section 7117 and inserting section 6117; (B)in subsection (b)(1), by striking section 7112 and inserting section 6112;
 (C)in subsection (d)(2)— (i)by striking section 7114 the first place it appears and inserting section 6114; and
 (ii)by striking section 7114(c)(4), section 7118(c), or section 7119 and inserting section 6114(c)(4), section 6118(c), or section 6119; and (D)in subsection (e), by striking section 7152(a) and inserting 6152(a);
 (4)in section 6114 (as so redesignated)— (A)in subsection (b)(4), by striking section 7115 and inserting section 6115; and
 (B)in subsection (c)(4)(D), by striking section 7115(c) and inserting section 6115(c); (5)in section 6115 (as so redesignated)—
 (A)in subsection (a)— (i)in the matter preceding paragraph (1), by striking section 7111 and inserting section 6111; and
 (ii)in paragraph (1), by striking section 7114(a) and inserting section 6114(a); and (B)in subsection (c)—
 (i)in paragraph (1), by striking section 7114(c)(4) and inserting section 6114(c)(4); and (ii)in paragraph (2), by striking section 7111 and inserting section 6111;
 (6)in section 6116 (as so redesignated), in subsection (d)(9), by striking section 7114(c)(4) and inserting section 6114(c)(4); (7)in section 6117 (as so redesignated)—
 (A)in subsection (b)(1)(A)(i), by striking section 7151 and inserting section 6151; (B)in subsection (c), by striking section 7151 and inserting section 6151;
 (C)in subsection (f)(3), by striking section 7113 and inserting section 6113; and (D)in subsection (h)(1), by striking section 7114 and inserting section 6114;
 (8)in section 6118 (as so redesignated), in subsection (a), by striking section 7113 and inserting section 6113; (9)in section 6119 (as so redesignated), by striking section 7114 and inserting section 6114; and
 (10)in section 6205 (as so redesignated), in subsection (c)— (A)in paragraph (1), by striking section 7204 and inserting section 6204; and
 (B)in paragraph (2), by striking section 7204 and inserting section 6204. 6002.Indian education (a)Statement of policySection 6101 (20 U.S.C. 7401) (as redesignated by section 6001) is amended by adding at the end the following: It is further the policy of the United States to ensure that Indian children do not attend school in buildings that are dilapidated or deteriorating, which may negatively affect the academic success of such children..
 (b)PurposeSection 6102 (20 U.S.C. 7402) (as redesignated by section 6001) is amended to read as follows:  6102.PurposeIt is the purpose of this part to support the efforts of local educational agencies, Indian tribes and organizations, postsecondary institutions, and other entities—
 (1)to meet the unique educational and culturally related academic needs of Indian students, so that such students can meet the challenging State academic standards;
 (2)to ensure that Indian students gain knowledge and understanding of Native communities, languages, tribal histories, traditions, and cultures; and
 (3)to ensure that teachers, principals, other school leaders, and other staff who serve Indian students have the ability to provide culturally appropriate and effective instruction and supports to such students..
 (c)PurposeSection 6111 (20 U.S.C. 7421) (as redesignated by section 6001) is amended to read as follows:  6111.PurposeIt is the purpose of this subpart to support the efforts of local educational agencies, Indian tribes and organizations, and other entities in developing elementary school and secondary school programs for Indian students that are designed to—
 (1)meet the unique cultural, language, and educational needs of such students; and (2)ensure that all students meet the challenging State academic standards..
 (d)Grants to local educational agencies and tribesSection 6112 (20 U.S.C. 7422) (as redesignated by section 6001) is amended— (1)by striking subsection (a) and inserting the following:
						
 (a)In generalThe Secretary may make grants, from allocations made under section 6113, and in accordance with this section and section 6113, to—
 (1)local educational agencies; (2)Indian tribes, as provided under subsection (c)(1);
 (3)Indian organizations, as provided under subsection (c)(1); (4)consortia of 2 or more local educational agencies, Indian tribes, Indian organizations, or Indian community-based organizations, if each local educational agency participating in such a consortium, if applicable—
 (A)provides an assurance that the eligible Indian children served by such local educational agency will receive the services of the programs funded under this subpart; and
 (B)is subject to all the requirements, assurances, and obligations applicable to local educational agencies under this subpart; and
 (5)Indian community-based organizations, as provided under subsection (d)(1).; (2)in subsection (b)—
 (A)in paragraph (1), by striking A local educational agency shall and inserting Subject to paragraph (2), a local educational agency shall; (B)by redesignating paragraph (2) as paragraph (3); and
 (C)by inserting after paragraph (1) the following:  (2)Cooperative agreementsA local educational agency may enter into a cooperative agreement with an Indian tribe under this subpart if such Indian tribe—
 (A)represents not less than 25 percent of the eligible Indian children who are served by such local educational agency; and
 (B)requests that the local educational agency enter into a cooperative agreement under this subpart.; and (3)by striking subsection (c) and inserting the following:
						
							(c)Indian tribes and indian organizations
 (1)In generalIf a local educational agency that is otherwise eligible for a grant under this subpart does not establish a committee under section 6114(c)(4) for such grant, an Indian tribe, an Indian organization, or a consortium of such entities, that represents more than one-half of the eligible Indian children who are served by such local educational agency may apply for such grant.
								(2)Special rule
 (A)In generalThe Secretary shall treat each Indian tribe, Indian organization, or consortium of such entities applying for a grant pursuant to paragraph (1) as if such tribe, Indian organization, or consortium were a local educational agency for purposes of this subpart.
 (B)ExceptionsNotwithstanding subparagraph (A), such Indian tribe, Indian organization, or consortium shall not be subject to the requirements of subsections (b)(7) or (c)(4) of section 6114 or section 6118(c) or 6119.
 (3)Assurance to serve all Indian childrenAn Indian tribe, Indian organization, or consortium of such entities that is eligible to apply for a grant under paragraph (1) shall include, in the application required under section 6114, an assurance that the entity will use the grant funds to provide services to all Indian students served by the local educational agency.
								(d)Indian community-based organization
 (1)In generalIf no local educational agency pursuant to subsection (b), and no Indian tribe, Indian organization, or consortium pursuant to subsection (c), applies for a grant under this subpart in a particular community, an Indian community-based organization serving the community of the local educational agency may apply for such grant.
 (2)Applicability of special ruleThe Secretary shall apply the special rule in subsection (c)(2) to an Indian community-based organization applying for a grant under paragraph (1) in the same manner as such rule applies to an Indian tribe, Indian organization, or consortium described in that subsection.
 (3)Definition of indian community-based organizationIn this subsection, the term Indian community-based organization means any organization that— (A)is composed primarily of Indian parents, family members, and community members, tribal government education officials, and tribal members, from a specific community;
 (B)assists in the social, cultural, and educational development of Indians in such community; (C)meets the unique cultural, language, and academic needs of Indian students; and
 (D)demonstrates organizational and administrative capacity to manage the grant.. (e)Amount of grantsSection 6113 (20 U.S.C. 7423) (as redesignated by section 6001) is amended—
 (1)in subsection (b)(1), by striking Bureau of Indian Affairs and inserting Bureau of Indian Education; and (2)in subsection (d)—
 (A)in the subsection heading, by striking Indian Affairs and inserting Indian Education; and (B)in paragraph (1)(A)(i), by striking Bureau of Indian Affairs and inserting Bureau of Indian Education.
 (f)ApplicationsSection 6114 (20 U.S.C. 7424) (as redesignated by section 6001) is amended— (1)in subsection (a), by striking Each local educational agency and inserting Each entity described in section 6112(a);
 (2)in subsection (b)— (A)in paragraph (1), by striking American Indian and Alaska Native and inserting Indian;
 (B)in paragraph (2)— (i)in subparagraph (A), by striking is consistent with the State and local plans and inserting is consistent with the State, tribal, and local plans; and
 (ii)by striking subparagraph (B) and inserting the following:  (B)includes program objectives and outcomes for activities under this subpart that are based on the same challenging State academic standards developed by the State under title I for all students;;
 (C)by striking paragraph (3) and inserting the following:  (3)explains how the grantee will use funds made available under this subpart to supplement other Federal, State, and local programs that meet the needs of Indian students;;
 (D)in paragraph (5)(B), by striking and after the semicolon; (E)in paragraph (6)—
 (i)in subparagraph (B)— (I)in clause (i), by striking and after the semicolon; and
 (II)by adding at the end the following:  (iii)the Indian tribes whose children are served by the local educational agency, consistent with section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly referred to as the Family Educational Rights and Privacy Act of 1974); and; and
 (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and (F)by adding at the end the following:
							
 (7)describes the process the local educational agency used to meaningfully collaborate with Indian tribes located in the community in a timely, active, and ongoing manner in the development of the comprehensive program and the actions taken as a result of such collaboration.;
 (3)in subsection (c)— (A)in paragraph (1), by striking for the education of Indian children, and inserting for services described in this subsection,;
 (B)in paragraph (2)— (i)in subparagraph (A), by striking and after the semicolon;
 (ii)in subparagraph (B), by striking served by such agency; and inserting served by such agency, and meet program objectives and outcomes for activities under this subpart; and; and
 (iii)by adding at the end the following:  (C)determine the extent to which such activities by the local educational agency address the unique cultural, language, and educational needs of Indian students;;
 (C)in paragraph (3)— (i)in subparagraph (A), by striking American Indian and Alaska Native and inserting Indian; and
 (ii)in subparagraph (C)— (I)by inserting representatives of Indian tribes on Indian lands located within 50 miles of any school that the agency will serve if such tribes have any children in such school, Indian organizations, after parents of Indian children and teachers,; and
 (II)by striking and after the semicolon; (D)in paragraph (4)—
 (i)in subparagraph (A)— (I)in clause (i), by inserting and family members after parents;
 (II)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and (III)by inserting after clause (i) the following:
									
 (ii)representatives of Indian tribes on Indian lands located within 50 miles of any school that the agency will serve if such tribes have any children in such school;;
 (ii)by striking subparagraph (B) and inserting the following:  (B)a majority of whose members are parents and family members of Indian children;;
 (iii)by striking subparagraph (C); (iv)by redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively; and
 (v)in subparagraph (C) (as redesignated by clause (iv))— (I)in clause (i), by striking and after the semicolon;
 (II)in clause (ii), by striking American Indian and Alaska Native and inserting Indian; and (III)by adding at the end the following:
									
 (iii)determined that the program will directly enhance the educational experience of Indian students; and; and
 (vi)in subparagraph (D), as redesignated by clause (iv), by striking the period at the end and inserting a semicolon; and
 (E)by adding at the end the following:  (5)the local educational agency will coordinate activities under this title with other Federal programs supporting educational and related services administered by such agency;
 (6)the local educational agency conducted outreach to parents and family members to meet the requirements under this paragraph;
 (7)the local educational agency will use funds received under this subpart only for activities described and authorized in this subpart; and
 (8)the local educational agency has set forth such policies and procedures, including policies and procedures relating to the hiring of personnel, as will ensure that the program for which assistance is sought will be operated and evaluated in consultation with, and with the involvement of, parents and family members of the children, and representatives of the area, to be served.; and
 (4)by adding at the end the following:  (d)Technical assistanceThe Secretary shall, directly or by contract, provide technical assistance to a local educational agency or Bureau of Indian Education school upon request (in addition to any technical assistance available under other provisions of this Act or available through the Institute of Education Sciences) to support the services and activities provided under this subpart, including technical assistance for—
 (1)the development of applications under this subpart, including identifying eligible entities that have not applied for such grants and undertaking appropriate activities to encourage such entities to apply for grants under this subpart;
 (2)improvement in the quality of implementation, content, and evaluation of activities supported under this subpart; and
 (3)integration of activities under this subpart with other educational activities carried out by the local educational agency..
 (g)Authorized services and activitiesSection 6115 (20 U.S.C. 7425) (as redesignated by section 6001) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by inserting solely for the services and activities described in such application before the semicolon; and (B)in paragraph (2), by striking with special regard for and inserting to be responsive to;
 (2)by striking subsection (b) and inserting the following:  (b)Particular activitiesThe services and activities referred to in subsection (a) may include—
 (1)activities that support Native American language programs and Native American language restoration programs, which may be taught by traditional leaders;
 (2)culturally related activities that support the program described in the application submitted by the local educational agency;
 (3)early childhood and family programs that emphasize school readiness; (4)enrichment programs that focus on problem solving and cognitive skills development and directly support the attainment of challenging State academic standards;
 (5)integrated educational services in combination with other programs that meet the needs of Indian children and their families, including programs that promote parental involvement in school activities and increase student achievement;
 (6)career preparation activities to enable Indian students to participate in programs such as the programs supported by the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), including programs for tech-prep education, mentoring, and apprenticeship;
 (7)activities to educate individuals so as to prevent violence, suicide, and substance abuse; (8)the acquisition of equipment, but only if the acquisition of the equipment is essential to achieve the purpose described in section 6111;
 (9)activities that promote the incorporation of culturally responsive teaching and learning strategies into the educational program of the local educational agency;
 (10)family literacy services; (11)activities that recognize and support the unique cultural and educational needs of Indian children, and incorporate appropriately qualified tribal elders and seniors;
 (12)dropout prevention strategies for Indian students; and (13)strategies to meet the educational needs of at-risk Indian students in correctional facilities, including such strategies that support Indian students who are transitioning from such facilities to schools served by local educational agencies.; 
 (3)in subsection (c)— (A)in paragraph (1), by striking and after the semicolon;
 (B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (3)the local educational agency identifies in its application how the use of such funds in a schoolwide program will produce benefits to Indian students that would not be achieved if the funds were not used in a schoolwide program.; and
 (4)by adding at the end the following:  (e)Limitation on the use of fundsFunds provided to a grantee under this subpart may not be used for long-distance travel expenses for training activities that are available locally or regionally..
 (h)Integration of services authorizedSection 6116 (20 U.S.C. 7426) (as redesignated by section 6001) is amended— (1)in subsection (g), in the matter preceding paragraph (1)—
 (A)by striking No Child Left Behind Act of 2001 and inserting Every Student Succeeds Act; (B)by inserting the Secretary of Health and Human Services, after the Secretary of the Interior,; and
 (C)by inserting and coordination after providing for the implementation; and (2)in subsection (o)—
 (A)in paragraph (1), by striking the No Child Left Behind Act of 2001 and inserting the Every Student Succeeds Act; and (B)in paragraph (2)—
 (i)by striking the No Child Left Behind Act of 2001 and inserting the Every Student Succeeds Act; and (ii)by striking the second sentence.
 (i)Student eligibility formsSection 6117 (20 U.S.C. 7427) (as redesignated by section 6001) is amended— (1)in subsection (a), by adding at the end the following: All individual data collected shall be protected by the local educational agencies and only aggregated data shall be reported to the Secretary.;
 (2)by striking subsection (d); (3)by redesignating subsections (e), (f), (g), and (h), as subsections (d), (e), (f), and (g), respectively;
 (4)by striking subsection (d), as redesignated by paragraph (4), and inserting the following:  (d)Documentation and types of proof (1)Types of proofFor purposes of determining whether a child is eligible to be counted for the purpose of computing the amount of a grant award under section 6113, the membership of the child, or any parent or grandparent of the child, in a tribe or band of Indians (as so defined) may be established by proof other than an enrollment number, notwithstanding the availability of an enrollment number for a member of such tribe or band. Nothing in subsection (b) shall be construed to require the furnishing of an enrollment number.
 (2)No new or duplicative determinationsOnce a child is determined to be an Indian eligible to be counted for such grant award, the local educational agency shall maintain a record of such determination and shall not require a new or duplicate determination to be made for such child for a subsequent application for a grant under this subpart.
 (3)Previously filed formsAn Indian student eligibility form that was on file as required by this section on the day before the date of enactment of the Every Student Succeeds Act and that met the requirements of this section, as this section was in effect on the day before the date of the enactment of such Act, shall remain valid for such Indian student.;
 (5)in subsection (f), as redesignated by paragraph (4), by striking Bureau of Indian Affairs and inserting Bureau of Indian Education; and (6)in subsection (g), as redesignated by paragraph (4), by striking subsection (g)(1) and inserting subsection (f)(1).
 (j)PaymentsSection 6118 (20 U.S.C. 7428) (as redesignated by section 6001) is amended, by striking subsection (c) and inserting the following:
					
 (c)Reduction of payment for failure To maintain fiscal effortEach local educational agency shall maintain fiscal effort in accordance with section 8521 or be subject to reduced payments under this subpart in accordance with such section 8521..
 (k)Improvement of educational opportunities for Indian children and youthSection 6121 (20 U.S.C. 7441) (as redesignated by section 6001) is amended— (1)by striking the section header and inserting the following:
						
							6121.Improvement of educational opportunities for Indian children and youth;
 (2)in subsection (a)— (A)in paragraph (1), by inserting and youth after Indian children; and
 (B)in paragraph (2)(B), by striking American Indian and Alaska Native children and inserting Indian children and youth; (3)in subsection (b), by striking Indian institution (including an Indian institution of higher education) and inserting a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)));
 (4)by striking subsection (c) and inserting the following:  (c)Grants authorizedThe Secretary shall award grants to eligible entities to enable such entities to carry out activities that meet the purpose of this section, including—
 (1)innovative programs related to the educational needs of educationally disadvantaged Indian children and youth;
 (2)educational services that are not available to such children and youth in sufficient quantity or quality, including remedial instruction, to raise the achievement of Indian children in one or more of the subjects of English, mathematics, science, foreign languages, art, history, and geography;
 (3)bilingual and bicultural programs and projects; (4)special health and nutrition services, and other related activities, that address the special health, social, and psychological problems of Indian children and youth;
 (5)special compensatory and other programs and projects designed to assist and encourage Indian children and youth to enter, remain in, or reenter school, and to increase the rate of high school graduation for Indian children and youth;
 (6)comprehensive guidance, counseling, and testing services; (7)early childhood education programs that are effective in preparing young children to make sufficient academic growth by the end of grade 3, including kindergarten and pre-kindergarten programs, family-based preschool programs that emphasize school readiness, screening and referral, and the provision of services to Indian children and youth with disabilities;
 (8)partnership projects between local educational agencies and institutions of higher education that allow secondary school students to enroll in courses at the postsecondary level to aid such students in the transition from secondary to postsecondary education;
 (9)partnership projects between schools and local businesses for career preparation programs designed to provide Indian youth with the knowledge and skills such youth need to make an effective transition from school to a high-skill career;
 (10)programs designed to encourage and assist Indian students to work toward, and gain entrance into, institutions of higher education;
 (11)family literacy services; (12)activities that recognize and support the unique cultural and educational needs of Indian children and youth, and incorporate traditional leaders;
 (13)high-quality professional development of teaching professionals and paraprofessionals; or (14)other services that meet the purpose described in this section.; and
 (5)in subsection (d)— (A)in paragraph (1)(C), by striking make a grant payment for a grant described in this paragraph to an eligible entity after the initial year of the multiyear grant only if the Secretary determines and inserting award grants for an initial period of not more than 3 years and may renew such grants for not more than an additional 2 years if the Secretary determines; and
 (B)in paragraph (3)(B)— (i)in clause (i), by striking parents of Indian children and inserting parents and family of Indian children; and
 (ii)in clause (iii), by striking information demonstrating that the proposed program for the activities is a scientifically based research program and inserting information demonstrating that the proposed program is an evidence-based program.
 (l)Professional development for teachers and education professionalsSection 6122 (20 U.S.C. 7442) (as redesignated by section 6001) is amended— (1)in subsection (a)—
 (A)by striking paragraph (1) and inserting the following:  (1)to increase the number of qualified Indian teachers and administrators serving Indian students;;
 (B)by striking paragraph (2) and inserting the following:  (2)to provide pre- and in-service training and support to qualified Indian individuals to enable such individuals to become effective teachers, principals, other school leaders, administrators, paraprofessionals, counselors, social workers, and specialized instructional support personnel;;
 (C)in paragraph (3), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
							
 (4)to develop and implement initiatives to promote retention of effective teachers, principals, and school leaders who have a record of success in helping low-achieving Indian students improve their academic achievement, outcomes, and preparation for postsecondary education or employment.;
 (2)in subsection (b)— (A)in paragraph (1), by striking including an Indian institution of higher education and inserting including a Tribal College or University, as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)); and
 (B)in paragraph (4), by inserting in a consortium with at least one Tribal College or University, as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)), where feasible before the period at the end;
 (3)in subsection (d)(1)— (A)in the first sentence, by striking purposes and inserting purpose; and
 (B)by striking the second sentence and inserting “Such activities may include—  (A)continuing education programs, symposia, workshops, and conferences;
 (B)teacher mentoring programs, professional guidance, and instructional support provided by educators, local traditional leaders, or cultural experts, as appropriate for teachers during their first 3 years of employment as teachers;
 (C)direct financial support; and (D)programs designed to train traditional leaders and cultural experts to assist those personnel referenced in subsection (a)(2), as appropriate, with relevant Native language and cultural mentoring, guidance, and support.; and
 (4)by striking subsection (e) and inserting the following:  (e)ApplicationEach eligible entity desiring a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require. At a minimum, an application under this section shall describe how the eligible entity will—
 (1)recruit qualified Indian individuals, such as students who may not be of traditional college age, to become teachers, principals, or school leaders;
 (2)use funds made available under the grant to support the recruitment, preparation, and professional development of Indian teachers or principals in local educational agencies that serve a high proportion of Indian students; and
 (3)assist participants in meeting the requirements under subsection (h).; (5)in subsection (f)—
 (A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; (B)by inserting before paragraph (2), as redesignated by subparagraph (A), the following:
							
 (1)may give priority to Tribal Colleges and Universities;; and (C)in paragraph (3), as redesignated by subparagraph (A), by striking basis of and all that follows through the period at the end and inserting basis of the length of any period for which the eligible entity has received a grant.;
 (6)by striking subsection (g) and inserting the following:  (g)Grant periodThe Secretary shall award grants under this section for an initial period of not more than 3 years, and may renew such grants for an additional period of not more than 2 years if the Secretary finds that the grantee is achieving the objectives of the grant.; and
 (7)in subsection (h)(1)(A)(ii), by striking people and inserting students in a local educational agency that serves a high proportion of Indian students. (m)National research activitiesSection 6131 (20 U.S.C. 7451) (as redesignated by section 6001) is amended—
 (1)in subsection (a), by striking under section 7152(b) and inserting to carry out this subpart; and (2)in subsection (c)(2), by inserting , the Bureau of Indian Education, after Office of Indian Education Programs.
					(n)In-service training for teachers of Indian children; fellowships for Indian students; gifted and
 talented Indian studentsTitle VI (20 U.S.C. 7401 et seq.) (as redesignated by section 6001) is amended— (1)by striking sections 6132, 6133, and 6134 (as redesignated by section 6001); and
 (2)by redesignating section 6135 (as redesignated by section 6001) as section 6132. (o)Native American languageTitle VI (20 U.S.C. 7401 et seq.) (as redesignated by section 6001) is amended by inserting after section 6132 (as redesignated by subsection (n)(2)) the following:
					
						6133.Native American and Alaska native language immersion schools and programs
 (a)PurposesThe purposes of this section are— (1)to establish a grant program to support schools that use Native American and Alaska Native languages as the primary language of instruction;
 (2)to maintain, protect, and promote the rights and freedom of Native Americans and Alaska Natives to use, practice, maintain, and revitalize their languages, as envisioned in the Native American Languages Act (25 U.S.C. 2901 et seq.); and
 (3)to support the Nation's First Peoples' efforts to maintain and revitalize their languages and cultures, and to improve educational opportunities and student outcomes within Native American and Alaska Native communities.
								(b)Program authorized
 (1)In generalFrom funds reserved under section 6152(c), the Secretary shall reserve 20 percent to make grants to eligible entities to develop and maintain, or to improve and expand, programs that support schools, including elementary school and secondary school education sites and streams, using Native American and Alaska Native languages as the primary languages of instruction.
 (2)Eligible entitiesIn this subsection, the term eligible entity means any of the following entities that has a plan to develop and maintain, or to improve and expand, programs that support the entity's use of a Native American or Alaska Native language as the primary language of instruction in elementary schools or secondary schools, or both:
 (A)An Indian tribe. (B)A Tribal College or University (as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)).
 (C)A tribal education agency. (D)A local educational agency, including a public charter school that is a local educational agency under State law.
 (E)A school operated by the Bureau of Indian Education. (F)An Alaska Native Regional Corporation (as described in section 3(g) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(g))).
 (G)A private, tribal, or Alaska Native nonprofit organization. (H)A nontribal for-profit organization.
									(c)Application
 (1)In generalAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require, including the following:
 (A)The name of the Native American or Alaska Native language to be used for instruction at the school supported by the eligible entity.
 (B)The number of students attending such school. (C)The number of hours of instruction in or through 1 or more Native American or Alaska Native languages being provided to targeted students at such school, if any.
 (D)A description of how the eligible entity will— (i)use the funds provided to meet the purposes of this section;
 (ii)implement the activities described in subsection (e); (iii)ensure the implementation of rigorous academic content; and
 (iv)ensure that students progress toward high-level fluency goals. (E)Information regarding the school's organizational governance or affiliations, including information about—
 (i)the school governing entity (such as a local educational agency, tribal education agency or department, charter organization, private organization, or other governing entity);
 (ii)the school's accreditation status; (iii)any partnerships with institutions of higher education; and
 (iv)any indigenous language schooling and research cooperatives. (F)An assurance that—
 (i)the school is engaged in meeting State or tribally designated long-term goals for students, as may be required by applicable Federal, State, or tribal law;
 (ii)the school provides assessments of students using the Native American or Alaska Native language of instruction, where possible;
 (iii)the qualifications of all instructional and leadership personnel at such school is sufficient to deliver high-quality education through the Native American or Alaska Native language used in the school; and
 (iv)the school will collect and report to the public data relative to student achievement and, if appropriate, rates of high school graduation, career readiness, and enrollment in postsecondary education or workforce development programs, of students who are enrolled in the school's programs.
 (2)LimitationThe Secretary shall not give a priority in awarding grants under this section based on the information described in paragraph (1)(E).
								(3)Submission of certification
 (A)In generalAn eligible entity that is a public elementary school or secondary school (including a public charter school or a school operated by the Bureau of Indian Education) or a nontribal for-profit or nonprofit organization shall submit, along with the application requirements described in paragraph (1), a certification described in subparagraph (B) indicating that—
 (i)the school or organization has the capacity to provide education primarily through a Native American or an Alaska Native language; and
 (ii)there are sufficient speakers of the target language at the school or available to be hired by the school or organization.
 (B)CertificationThe certification described in subparagraph (A) shall be from one of the following entities, on whose land the school or program is located, that is an entity served by such school, or that is an entity whose members (as defined by that entity) are served by the school:
 (i)A Tribal College or University (as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)).
 (ii)A Federally recognized Indian tribe or tribal organization. (iii)An Alaska Native Regional Corporation or an Alaska Native nonprofit organization.
 (iv)A Native Hawaiian organization. (d)Awarding of grantsIn awarding grants under this section, the Secretary shall—
 (1)determine the amount of each grant and the duration of each grant, which shall not exceed 3 years; and
 (2)ensure, to the maximum extent feasible, that diversity in languages is represented. (e)Activities authorized (1)Required activitiesAn eligible entity that receives a grant under this section shall use such funds to carry out the following activities:
 (A)Supporting Native American or Alaska Native language education and development. (B)Providing professional development for teachers and, as appropriate, staff and administrators to strengthen the overall language and academic goals of the school that will be served by the grant program.
 (2)Allowable activitiesAn eligible entity that receives a grant under this section may use such funds to carry out the following activities:
 (A)Developing or refining curriculum, including teaching materials and activities, as appropriate. (B)Creating or refining assessments written in the Native American or Alaska Native language of instruction that measure student proficiency and that are aligned with State or tribal academic standards.
 (C)Carrying out other activities that promote the maintenance and revitalization of the Native American or Alaska Native language relevant to the grant program.
 (f)Report to secretaryEach eligible entity that receives a grant under this section shall prepare and submit an annual report to the Secretary, which shall include—
 (1)the activities the entity carried out to meet the purposes of this section; and (2)the number of children served by the program and the number of instructional hours in the Native American or Alaska Native language.
 (g)Administrative costsNot more than 5 percent of the funds provided to a grantee under this section for any fiscal year may be used for administrative purposes..
 (p)Grants to tribes for education administrative planning, development, and coordinationSection 6132 (20 U.S.C. 7455) (as redesignated by subsection (n)) is amended to read as follows:  6132.Grants to tribes for education administrative planning, development, and coordination (a)In generalThe Secretary may award grants under this section to eligible applicants to enable the eligible applicants to—
 (1)promote tribal self-determination in education; (2)improve the academic achievement of Indian children and youth; and
 (3)promote the coordination and collaboration of tribal educational agencies with State educational agencies and local educational agencies to meet the unique educational and culturally related academic needs of Indian students.
 (b)DefinitionsIn this section: (1)Eligible applicantIn this section, the term eligible applicant means—
 (A)an Indian tribe or tribal organization approved by an Indian tribe; or (B)a tribal educational agency.
 (2)Indian tribeThe term Indian tribe means a federally recognized tribe or a State-recognized tribe. (3)Tribal educational agencyThe term tribal educational agency means the agency, department, or instrumentality of an Indian tribe that is primarily responsible for supporting tribal students’ elementary and secondary education.
 (c)Grant programThe Secretary may award grants to— (1)eligible applicants described under subsection (b)(1)(A) to plan and develop a tribal educational agency, if the tribe or organization has no current tribal educational agency, for a period of not more than 1 year; and
 (2)eligible applicants described under subsection (b)(1)(B), for a period of not more than 3 years, in order to—
 (A)directly administer education programs, including formula grant programs under this Act, consistent with State law and under a written agreement between the parties;
 (B)build capacity to administer and coordinate such education programs, and to improve the relationship and coordination between such applicants and the State educational agencies and local educational agencies that educate students from the tribe;
 (C)receive training and support from the State educational agency and local educational agency, in areas such as data collection and analysis, grants management and monitoring, fiscal accountability, and other areas as needed;
 (D)train and support the State educational agency and local educational agency in areas related to tribal history, language, or culture;
 (E)build on existing activities or resources rather than replacing other funds; and (F)carry out other activities, consistent with the purposes of this section.
									(d)Grant application
 (1)In generalEach eligible applicant desiring a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably prescribe.
 (2)ContentsEach application described in paragraph (1) shall contain— (A)a statement describing the activities to be conducted, and the objectives to be achieved, under the grant;
 (B)a description of the method to be used for evaluating the effectiveness of the activities for which assistance is sought and for determining whether such objectives are achieved; and
 (C)for applications for activities under subsection (c)(2), evidence of— (i)a preliminary agreement with the appropriate State educational agency, 1 or more local educational agencies, or both the State educational agency and a local educational agency; and
 (ii)existing capacity as a tribal educational agency. (3)ApprovalThe Secretary may approve an application submitted by an eligible applicant under this subsection if the application, including any documentation submitted with the application—
 (A)demonstrates that the eligible applicant has consulted with other education entities, if any, within the territorial jurisdiction of the applicant that will be affected by the activities to be conducted under the grant;
 (B)provides for consultation with such other education entities in the operation and evaluation of the activities conducted under the grant; and
 (C)demonstrates that there will be adequate resources provided under this section or from other sources to complete the activities for which assistance is sought.
									(e)Restrictions
 (1)In generalAn Indian tribe may not receive funds under this section if the tribe receives funds under section 1140 of the Education Amendments of 1978 (20 U.S.C. 2020).
 (2)Direct servicesNo funds under this section may be used to provide direct services. (f)Supplement, not supplantFunds under this section shall be used to supplement, and not supplant, other Federal, State, and local programs that meet the needs of tribal students..
 (q)Improvement of educational opportunities for adult IndiansTitle VI (20 U.S.C. 7401 et seq.) (as redesignated by section 6001) is amended by striking section 6136.
 (r)National Advisory Council on Indian EducationSection 6141(b)(1) (20 U.S.C. 7471(b)(1)) (as redesignated by section 6001) is amended by inserting and the Secretary of the Interior after advise the Secretary. (s)DefinitionsSection 6151 (20 U.S.C. 7491) (as redesignated by section 6001) is amended by adding at the end the following:
					
 (4)Traditional leadersThe term traditional leaders has the meaning given the term in section 103 of the Native American Languages Act (25 U.S.C. 2902).. 
 (t)Authorizations of appropriationsSection 6152 (20 U.S.C. 7492) (as redesignated by section 6001) is amended— (1)in subsection (a), by striking $96,400,000 for fiscal year 2002 and such sums as may be necessary for each of the 5 succeeding fiscal years and inserting $100,381,000 for fiscal year 2017, $102,388,620 for fiscal year 2018, $104,436,392 for fiscal year 2019, and $106,525,120 for fiscal year 2020;
 (2)in subsection (b)— (A)in the subsection heading, by striking Subparts 2 and 3 and inserting Subpart 2;
 (B)by striking subparts 2 and 3 and inserting subpart 2; and (C)by striking $24,000,000 for fiscal year 2002 and such sums as may be necessary for each of the 5 succeeding fiscal years and inserting $17,993,000 for each of fiscal years 2017 through 2020; and
 (3)by adding at the end the following:  (c)Subpart 3For the purpose of carrying out subpart 3, there are authorized to be appropriated $5,565,000 for each of fiscal years 2017 through 2020..
					6003.Native Hawaiian education
 (a)FindingsSection 6202 (20 U.S.C. 7512) (as redesignated by section 6001) is amended by striking paragraphs (14) through (21).
 (b)Native Hawaiian Education CouncilSection 6204 (20 U.S.C. 7514) (as redesignated by section 6001) is amended to read as follows:  6204.Native Hawaiian Education Council (a)Grant authorizedIn order to better effectuate the purposes of this part through the coordination of educational and related services and programs available to Native Hawaiians, including those programs that receive funding under this part, the Secretary shall award a grant to the education council described under subsection (b).
							(b)Education council
 (1)EligibilityTo be eligible to receive the grant under subsection (a), the council shall be an education council (referred to in this section as the Education Council) that meets the requirements of this subsection.
 (2)CompositionThe Education Council shall consist of 15 members, of whom— (A)1 shall be the President of the University of Hawaii (or a designee);
 (B)1 shall be the Governor of the State of Hawaii (or a designee); (C)1 shall be the Superintendent of the State of Hawaii Department of Education (or a designee);
 (D)1 shall be the chairperson of the Office of Hawaiian Affairs (or a designee); (E)1 shall be the executive director of Hawaii’s Charter School Network (or a designee);
 (F)1 shall be the chief executive officer of the Kamehameha Schools (or a designee); (G)1 shall be the Chief Executive Officer of the Queen Liliuokalani Trust (or a designee);
 (H)1 shall be appointed by the Secretary, in a timely manner, and chosen from a list of 5 individuals who represent one or more private grant-making entities that is submitted to the Secretary by the Education Council;
 (I)1 shall be the Mayor of the County of Hawaii (or a designee); (J)1 shall be the Mayor of Maui County (or a designee from the Island of Maui);
 (K)1 shall be the Mayor of the County of Kauai (or a designee); (L)1 shall be appointed by the Secretary, in a timely manner, and chosen from a list of 5 individuals who are from the Island of Molokai or the Island of Lanai that is submitted to the Secretary by the Mayor of Maui County;
 (M)1 shall be the Mayor of the City and County of Honolulu (or a designee); (N)1 shall be the chairperson of the Hawaiian Homes Commission (or a designee); and
 (O)1 shall be the chairperson of the Hawaii Workforce Development Council (or a designee representing the private sector).
 (3)RequirementsAny designee serving on the Education Council shall demonstrate, as determined by the individual who appointed such designee with input from the Native Hawaiian community, not less than 5 years of experience as a consumer or provider of Native Hawaiian educational or cultural activities, with traditional cultural experience given due consideration.
 (4)LimitationA member (including a designee), while serving on the Education Council, shall not be a direct recipient or administrator of grant funds that are awarded under this part.
 (5)Term of membersA member who is a designee shall serve for a term of not more than 4 years. (6)Chair; vice chair (A)SelectionThe Education Council shall select a Chairperson and a Vice Chairperson from among the members of the Education Council.
 (B)Term limitsThe Chairperson and Vice Chairperson shall each serve for a 2-year term. (7)Administrative provisions relating to education councilThe Education Council shall meet at the call of the Chairperson of the Council, or upon request by a majority of the members of the Education Council, but in any event not less often than every 120 days.
 (8)No compensationNone of the funds made available through the grant may be used to provide compensation to any member of the Education Council or member of a working group established by the Education Council, for functions described in this section.
 (c)Use of funds for coordination activitiesThe Education Council shall use funds made available through a grant under subsection (a) to carry out each of the following activities:
 (1)Providing advice about the coordination of, and serving as a clearinghouse for, the educational and related services and programs available to Native Hawaiians, including the programs assisted under this part.
 (2)Assessing the extent to which such services and programs meet the needs of Native Hawaiians, and collecting data on the status of Native Hawaiian education.
 (3)Providing direction and guidance, through the issuance of reports and recommendations, to appropriate Federal, State, and local agencies in order to focus and improve the use of resources, including resources made available under this part, relating to Native Hawaiian education, and serving, where appropriate, in an advisory capacity.
 (4)Awarding grants, if such grants enable the Education Council to carry out the activities described in paragraphs (1) through (3).
 (5)Hiring an executive director, who shall assist in executing the duties and powers of the Education Council, as described in subsection (d).
 (d)Use of funds for technical assistanceThe Education Council shall use funds made available through a grant under subsection (a) to— (1)provide technical assistance to Native Hawaiian organizations that are grantees or potential grantees under this part;
 (2)obtain from such grantees information and data regarding grants awarded under this part, including information and data about—
 (A)the effectiveness of such grantees in meeting the educational priorities established by the Education Council, as described in paragraph (6)(D), using metrics related to these priorities; and
 (B)the effectiveness of such grantees in carrying out any of the activities described in paragraph (3) of section 6205(a) that are related to the specific goals and purposes of each grantee’s grant project, using metrics related to these goals and purposes;
 (3)assess and define the educational needs of Native Hawaiians; (4)assess the programs and services available to address the educational needs of Native Hawaiians;
 (5)assess and evaluate the individual and aggregate impact achieved by grantees under this part in improving Native Hawaiian educational performance and meeting the goals of this part, using metrics related to these goals; and
 (6)prepare and submit to the Secretary, at the end of each calendar year, an annual report that contains—
 (A)a description of the activities of the Education Council during the calendar year; (B)a description of significant barriers to achieving the goals of this part;
 (C)a summary of each community consultation session described in subsection (e); and (D)recommendations to establish priorities for funding under this part, based on an assessment of—
 (i)the educational needs of Native Hawaiians; (ii)programs and services available to address such needs;
 (iii)the effectiveness of programs in improving the educational performance of Native Hawaiian students to help such students meet challenging State academic standards under section 1111(b)(1); and
 (iv)priorities for funding in specific geographic communities. (e)Use of funds for community consultationsThe Education Council shall use funds made available through the grant under subsection (a) to hold not less than 1 community consultation each year on each of the islands of Hawaii, Maui, Molokai, Lanai, Oahu, and Kauai, at which—
 (1)not fewer than 3 members of the Education Council shall be in attendance; (2)the Education Council shall gather community input regarding—
 (A)current grantees under this part, as of the date of the consultation; (B)priorities and needs of Native Hawaiians; and
 (C)other Native Hawaiian education issues; and (3)the Education Council shall report to the community on the outcomes of the activities supported by grants awarded under this part.
 (f)FundingFor each fiscal year, the Secretary shall use the amount described in section 6205(c)(2), to make a payment under the grant. Funds made available through the grant shall remain available until expended..
 (c)Program authorizedSection 6205 (20 U.S.C. 7515) (as redesignated by section 6001) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in subparagraph (C), by striking and after the semicolon;
 (ii)by redesignating subparagraph (D) as subparagraph (E); and (iii)by inserting after subparagraph (C) the following:
								
 (D)charter schools; and;  (B)in paragraph (3)—
 (i)in subparagraph (C)— (I)by striking third grade and inserting grade 3; and
 (II)by striking fifth and sixth grade and inserting grades 5 and 6; (ii)in subparagraph (D)(ii), by striking of those students and inserting of such students;
 (iii)in subparagraph (E)(ii), by striking students' educational progress and inserting educational progress of such students; (iv)in subparagraph (G)(ii), by striking concentrations and all that follows through ; and and inserting high concentrations of Native Hawaiian students to meet the unique needs of such students; and; and
 (v)in subparagraph (H)— (I)in the matter preceding clause (i), by striking families and inserting students, parents, families,;
 (II)in clause (i), by striking preschool programs and inserting early childhood education programs; (III)by striking clause (ii) and inserting the following:
									
 (ii)before, after, and summer school programs, expanded learning time, or weekend academies;; and (IV)in clause (iii), by striking vocational and adult education programs and inserting career and technical education programs; and
 (vi)by striking clauses (i) through (v) of subparagraph (I) and inserting the following:  (i)family literacy services; and
 (ii)counseling, guidance, and support services for students;; and (C)by striking paragraph (4); and
 (2)in subsection (c)— (A)in paragraph (1), by striking such sums as may be necessary for fiscal year 2002 and each of the 5 succeeding fiscal years and inserting $32,397,000 for each of fiscal years 2017 through 2020; and
 (B)in paragraph (2), by striking for fiscal year 2002 and each of the 5 succeeding fiscal years and inserting for each of fiscal years 2017 through 2020. (d)DefinitionsSection 6207 (20 U.S.C. 7517) (as redesignated by section 6001) is amended—
 (1)by redesignating paragraphs (1) through (6) as paragraphs (2) through (7), respectively; and (2)by inserting before paragraph (2), as redesignated by paragraph (1), the following:
						
 (1)Community consultationThe term community consultation means a public gathering— (A)to discuss Native Hawaiian education concerns; and
 (B)about which the public has been given not less than 30 days notice.. 6004.Alaska Native education (a)FindingsSection 6302 (20 U.S.C. 7542) (as redesignated by section 6001) is amended by striking paragraphs (1) through (7) and inserting the following:
					
 (1)It is the policy of the Federal Government to maximize the leadership of and participation by Alaska Natives in the planning and the management of Alaska Native education programs and to support efforts developed by and undertaken within the Alaska Native community to improve educational opportunity for all students.
 (2)Many Alaska Native children enter and exit school with serious educational disadvantages. (3)Overcoming the magnitude of the geographic challenges, historical inequities, and other barriers to successfully improving educational outcomes for Alaska Native students in rural, village, and urban settings is challenging. Significant disparities between academic achievement of Alaska Native students and non-Native students continue, including lower graduation rates, increased school dropout rates, and lower achievement scores on standardized tests.
 (4)The preservation of Alaska Native cultures and languages and the integration of Alaska Native cultures and languages into education, positive identity development for Alaska Native students, and local, place-based, and culture-based programming are critical to the attainment of educational success and the long-term well-being of Alaska Native students.
 (5)Improving educational outcomes for Alaska Native students increases access to employment opportunities.
 (6)The Federal Government should lend support to efforts developed by and undertaken within the Alaska Native community to improve educational opportunity for Alaska Native students. In 1983, pursuant to Public Law 98–63, Alaska ceased to receive educational funding from the Bureau of Indian Affairs. The Bureau of Indian Education does not operate any schools in Alaska, nor operate or fund Alaska Native education programs. The program under this part supports the Federal trust responsibility of the United States to Alaska Natives..
 (b)PurposesSection 6303 (20 U.S.C. 7543) (as redesignated by section 6001) is amended— (1)in paragraph (1), by inserting and address after To recognize;
 (2)by striking paragraph (3); (3)by redesignating paragraphs (2) and (4) as paragraphs (4) and (5), respectively;
 (4)by inserting after paragraph (1) the following:  (2)To recognize the role of Alaska Native languages and cultures in the educational success and long-term well-being of Alaska Native students.
 (3)To integrate Alaska Native cultures and languages into education, develop Alaska Native students’ positive identity, and support local place-based and culture-based curriculum and programming.;
 (5)in paragraph (4), as redesignated by paragraph (3), by striking of supplemental educational programs to benefit Alaska Natives. and inserting , management, and expansion of effective supplemental educational programs to benefit Alaska Natives.; and
 (6)by adding at the end the following:  (6)To ensure the maximum participation by Alaska Native educators and leaders in the planning, development, implementation, management, and evaluation of programs designed to serve Alaska Native students..
 (c)Program authorizedSection 6304 (20 U.S.C. 7544) (as redesignated by section 6001) is amended to read as follows:  6304.Program authorized (a)General authority (1)Grants and contractsThe Secretary is authorized to make grants to, or enter into contracts with—
 (A)Alaska Native organizations with experience operating programs that fulfill the purposes of this part;
 (B)Alaska Native organizations that do not have the experience described in subparagraph (A) but are in partnership with—
 (i)a State educational agency or a local educational agency; or (ii)an Alaska Native organization that operates a program that fulfills the purposes of this part;
 (C)an entity located in Alaska, and predominately governed by Alaska Natives, that does not meet the definition of an Alaska Native organization under this part but—
 (i)has experience operating programs that fulfill the purposes of this part; and (ii)is granted an official charter or sanction, as described in the definition of a tribal organization under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b), from at least one Alaska Native tribe or Alaska Native organization to carry out programs that meet the purposes of this part.
 (2)Mandatory activitiesActivities provided through the programs carried out under this part shall include the following: (A)The development and implementation of plans, methods, strategies, and activities to improve the educational outcomes of Alaska Natives.
 (B)The collection of data to assist in the evaluation of the programs carried out under this part. (3)Permissible activitiesActivities provided through programs carried out under this part may include the following:
 (A)The development of curricula and programs that address the educational needs of Alaska Native students, including the following:
 (i)Curriculum materials that are culturally informed and reflect the cultural diversity, languages, history, or the contributions of Alaska Native people, including curricula intended to preserve and promote Alaska Native culture.
 (ii)Instructional programs that make use of Alaska Native languages and cultures. (iii)Networks that develop, test, and disseminate best practices and introduce successful programs, materials, and techniques to meet the educational needs of Alaska Native students in urban and rural schools.
 (B)Training and professional development activities for educators, including the following: (i)Pre-service and in-service training and professional development programs to prepare teachers to develop appreciation for, and understanding of, Alaska Native history, cultures, values, and ways of knowing and learning in order to effectively address the cultural diversity and unique needs of Alaska Native students and improve the teaching methods of educators.
 (ii)Recruitment and preparation of Alaska Native teachers. (iii)Programs that will lead to the certification and licensing of Alaska Native teachers, principals, other school leaders, and superintendents.
 (C)Early childhood and parenting education activities designed to improve the school readiness of Alaska Native children, including—
 (i)the development and operation of home visiting programs for Alaska Native preschool children, to ensure the active involvement of parents in their children’s education from the earliest ages;
 (ii)training, education, and support, including in-home visitation, for parents and caregivers of Alaska Native children to improve parenting and caregiving skills (including skills relating to discipline and cognitive development, reading readiness, observation, storytelling, and critical thinking);
 (iii)family literacy services; (iv)activities carried out under the Head Start Act (42 U.S.C. 9831 et seq.);
 (v)programs for parents and their infants, from the prenatal period of the infant through age 3; (vi)early childhood education programs; and
 (vii)native language immersion within early childhood education programs, Head Start, or preschool programs.
 (D)The development and operation of student enrichment programs, including programs in science, technology, engineering, and mathematics that—
 (i)are designed to prepare Alaska Native students to excel in such subjects; (ii)provide appropriate support services to enable such students to benefit from the programs; and
 (iii)include activities that recognize and support the unique cultural and educational needs of Alaska Native children and incorporate appropriately qualified Alaska Native elders and other tradition bearers.
 (E)Research and data collection activities to determine the educational status and needs of Alaska Native children and adults and other such research and evaluation activities related to programs funded under this part.
 (F)Activities designed to enable Alaska Native students served under this part to meet the challenging State academic standards or increase the graduation rates of Alaska Native students, such as—
 (i)remedial and enrichment programs; (ii)culturally based education programs, such as—
 (I)programs of study and other instruction in Alaska Native history and ways of living to share the rich and diverse cultures of Alaska Natives among Alaska Native youth and elders, non-Native students and teachers, and the larger community;
 (II)instructing Alaska Native youth in leadership, communication, and Alaska Native culture, arts, history, and languages;
 (III)intergenerational learning and internship opportunities to Alaska Native youth and young adults; (IV)providing cultural immersion activities aimed at Alaska Native cultural preservation;
 (V)native language instruction and immersion activities, including native language immersion nests or schools;
 (VI)school-within-a-school model programs; and (VII)preparation for postsecondary education and career planning; and
 (iii)comprehensive school or community-based support services, including services that— (I)address family instability and trauma; and
 (II)improve conditions for learning at home, in the community, and at school. (G)Student and teacher exchange programs, cross-cultural immersion programs, and culture camps designed to build mutual respect and understanding among participants.
 (H)Education programs for at-risk urban Alaska Native students that are designed to improve academic proficiency and graduation rates, use strategies otherwise permissible under this part, and incorporate a strong data collection and continuous evaluation component.
 (I)Strategies designed to increase the involvement of parents in their children’s education. (J)Programs and strategies that increase connections between and among schools, families, and communities, including positive youth-adult relationships, to—
 (i)promote the academic progress and positive development of Alaska Native children and youth; and (ii)improve conditions for learning at home, in the community, and at school.
 (K)Career preparation activities to enable Alaska Native children and adults to prepare for meaningful employment, including programs providing tech-prep, mentoring, training, and apprenticeship activities.
 (L)Support for the development and operational activities of regional vocational schools in rural areas of Alaska to provide students with necessary resources to prepare for skilled employment opportunities.
 (M)Regional leadership academies that demonstrate effectiveness in building respect and understanding, and fostering a sense of Alaska Native identity in Alaska Native students to promote their pursuit of and success in completing higher education or career training.
 (N)Other activities, consistent with the purposes of this part, to meet the educational needs of Alaska Native children and adults.
 (b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $31,453,000 for each of fiscal years 2017 through 2020.. 
 (d)Administrative provisionsSection 6305 (20 U.S.C. 7545) (as redesignated by section 6001) is amended to read as follows:  6305.Administrative provisionsNot more than 5 percent of funds provided to an award recipient under this part for any fiscal year may be used for administrative purposes..
 (e)DefinitionsSection 6306 (20 U.S.C. 7546) (as redesignated by section 6001) is amended— (1)in paragraph (1), by inserting (43 U.S.C. 1602(b)) and includes the descendants of individuals so defined after Settlement Act;
 (2)by striking paragraph (2) and inserting the following:  (2)Alaska native organizationThe term Alaska Native organization means an organization that has or commits to acquire expertise in the education of Alaska Natives and is—
 (A)an Indian tribe, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b), that is an Indian tribe located in Alaska;
 (B)a tribal organization, as defined in section 4 of such Act (25 U.S.C. 450b), that is a tribal organization located in Alaska; or
 (C)an organization listed in clauses (i) through (xii) of section 419(4)(B) of the Social Security Act (42 U.S.C. 619(4)(B)(i) through (xii)), or the successor of an entity so listed..
					6005.Report on Native American language medium education
 (a)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (2)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (3)Native American; Native American languageThe terms Native American and Native American language have the meanings given such terms in section 103 of the Native American Languages Act of 1990 (25 U.S.C. 2902).
 (4)State educational agencyThe term State educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (b)StudyBy not later than 18 months after the date of enactment of this Act, the Secretary of Education, in collaboration with the Secretary of the Interior, shall—
 (1)conduct a study to evaluate all levels of education being provided primarily through the medium of Native American languages; and
 (2)report on the findings of such study. (c)ConsultationIn carrying out the study conducted under subsection (b), the Secretary shall consult with—
 (1)institutions of higher education that conduct Native American language immersion programs, including teachers of such programs;
 (2)State educational agencies and local educational agencies; (3)Indian tribes and tribal organizations, as such terms are defined by section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b) that sponsor Native American language immersion schools; and
 (4)experts in the fields of Native American or Alaska Native language and Native American language medium education, including scholars who are fluent in Native American languages.
 (d)Scope of studyThe study conducted under subsection (b) shall evaluate the components, policies, and practices of successful Native American language immersion schools and programs, including—
 (1)the level of expertise in educational pedagogy, Native American language fluency, and experience of the principal, teachers, paraprofessionals, and other educational staff;
 (2)how such schools and programs are using Native American languages to provide instruction in reading, language arts, mathematics, science, and, as applicable, other academic subjects;
 (3)how such schools and programs assess the academic proficiency of the students, including— (A)whether the school administers assessments of language arts, mathematics, science, and other academic subjects in the Native American language of instruction;
 (B)whether the school administers assessments of language arts, mathematics, science, and other academic subjects in English; and
 (C)how the standards measured by the assessments in the Native American language of instruction and in English compare; and
 (4)the academic outcomes, graduation rate, and other outcomes of students who have completed the highest grade taught primarily through such schools or programs, including, when available, college attendance rates compared with demographically similar students who did not attend a school in which the language of instruction was a Native American language.
 (e)RecommendationsNot later than 18 months after the date of enactment of this Act, the Secretary of Education, in collaboration with the Secretary of the Interior, shall—
 (1)develop a report that includes findings and conclusions regarding the study conducted under subsection (b), including recommendations for such legislative and administrative actions as the Secretary of Education considers to be appropriate;
 (2)consult with the entities described in subsection (c) in reviewing such findings and conclusions; and
 (3)submit the report described in paragraph (1) to each of the following: (A)The Committee on Health, Education, Labor, and Pensions of the Senate.
 (B)The Committee on Education and the Workforce of the House of Representatives. (C)The Committee on Indian Affairs of the Senate.
 (D)The Subcommittee on Indian, Insular and Alaska Native Affairs of the House of Representatives. 6006.Report on responses to Indian student suicides (a)Preparation (1)In generalThe Secretary of Education, in coordination with the Secretary of the Interior and the Secretary of Health and Human Services, shall prepare a report on efforts to address outbreaks of suicides among elementary school and secondary school students (referred to in this section as student suicides) that occurred within 1 year prior to the date of enactment of this Act in Indian country (as defined in section 1151 of title 18, United States Code).
 (2)ContentsThe report described in paragraph (1) shall include information on— (A)the Federal response to the occurrence of high numbers of student suicides in Indian country (as so defined);
 (B)a list of Federal resources available to prevent and respond to outbreaks of student suicides, including the availability and use of tele-behavioral health care;
 (C)any barriers to timely implementation of programs or interagency collaboration regarding student suicides;
 (D)interagency collaboration efforts to streamline access to programs regarding student suicides, including information on how the Department of Education, the Department of the Interior, and the Department of Health and Human Services work together on administration of such programs;
 (E)recommendations to improve or consolidate resources or programs described in subparagraph (B) or (D); and
 (F)feedback from Indian tribes to the Federal response described in subparagraph (A). (b)SubmissionNot later than 270 days after the date of enactment of this Act, the Secretary of Education shall submit the report described in subsection (a) to the appropriate committees of Congress.
				VIIImpact Aid
			7001.General provisions
 (a)Impact Aid Improvement Act of 2012Section 563(c) of National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1748; 20 U.S.C. 6301 note) (also known as the Impact Aid Improvement Act of 2012), as amended by section 563 of division A of Public Law 113–291, is amended—
 (1)by striking paragraphs (1) and (4); and (2)by redesignating paragraphs (2) and (3), as paragraphs (1) and (2), respectively.
 (b)RepealSection 309 of division H of the Consolidated Appropriations Act, 2014 (Public Law 113–76; 20 U.S.C. 7702 note) is repealed.
 (c)Title VII redesignationsTitle VIII (20 U.S.C. 7701 et seq.) is redesignated as title VII and further amended— (1)by redesignating sections 8001 through 8005 as sections 7001 through 7005, respectively; and
 (2)by redesignating sections 8007 through 8014 as sections 7007 through 7014, respectively. (d)Conforming amendmentsTitle VII (as redesignated by subsection (c) of this section) is further amended—
 (1)by striking section 8002 each place it appears and inserting section 7002; (2)by striking section 8003 each place it appears and inserting section 7003;
 (3)by striking section 8003(a)(1) each place it appears and inserting section 7003(a)(1); (4)by striking section 8003(a)(1)(C) each place it appears and inserting section 7003(a)(1)(C);
 (5)by striking section 8003(a)(2) each place it appears and inserting section 7003(a)(2); (6)by striking section 8003(b) each place it appears and inserting section 7003(b);
 (7)by striking section 8003(b)(1) each place it appears and inserting section 7003(b)(1); (8)by striking section 8003(b)(2) each place it appears and inserting section 7003(b)(2);
 (9)by striking section 8014(a) each place it appears and inserting section 7014(a); (10)by striking section 8014(b) each place it appears and inserting section 7014(b); and
 (11)by striking section 8014(e) each place it appears and inserting section 7014(d). 7002.PurposeSection 7001, as redesignated by section 7001 of this Act, is amended in the matter preceding paragraph (1), by striking challenging State standards and inserting the same challenging State academic standards.
 7003.Payments relating to federal acquisition of real propertySection 7002, as redesignated and amended by section 7001 of this Act, is further amended— (1)in subsection (a)(1)(C), by striking the matter preceding clause (i) and inserting the following:
					
 (C)had an assessed value according to original records (including facsimiles or other reproductions of those records) documenting the assessed value of such property (determined as of the time or times when so acquired) prepared by the local officials referred to in subsection (b)(3) or, when such original records are not available due to unintentional destruction (such as natural disaster, fire, flooding, pest infestation, or deterioration due to age), other records, including Federal agency records, local historical records, or other records that the Secretary determines to be appropriate and reliable, aggregating 10 percent or more of the assessed value of—;
 (2)in subsection (b)— (A)in paragraph (1)(C) by striking section 8003(b)(1)(C) and inserting section 7003(b)(1)(C);
 (B)in paragraph (3), by striking subparagraph (B) and inserting the following:  (B)Special ruleIn the case of Federal property eligible under this section that is within the boundaries of 2 or more local educational agencies that are eligible under this section, any of such agencies may ask the Secretary to calculate (and the Secretary shall calculate) the taxable value of the eligible Federal property that is within its boundaries by—
 (i)first calculating the per-acre value of the eligible Federal property separately for each eligible local educational agency that shared the Federal property, as provided in subparagraph (A)(ii);
 (ii)then averaging the resulting per-acre values of the eligible Federal property from each eligible local educational agency that shares the Federal property; and
 (iii)then applying the average per-acre value to determine the total taxable value of the eligible Federal property under subparagraph (A)(iii) for the requesting local educational agency.;
 (3)in subsection (e)(2), by adding at the end the following: For each fiscal year beginning on or after the date of enactment of the Every Student Succeeds Act, the Secretary shall treat local educational agencies chartered in 1871 having more than 70 percent of the county in Federal ownership as meeting the eligibility requirements of subparagraphs (A) and (C) of subsection (a)(1).;
 (4)by striking subsection (f) and inserting the following:  (f)Special RuleFor each fiscal year beginning on or after the date of enactment of the Every Student Succeeds Act, a local educational agency shall be deemed to meet the requirements of subsection (a)(1)(C) if the agency was eligible under paragraph (1) or (3) of section 8002(f) as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act.;
 (5)by striking subsection (g) and inserting the following:  (g)Former districts
 (1)ConsolidationsFor fiscal year 2006 and each succeeding fiscal year, if a local educational agency described in paragraph (2) is formed at any time after 1938 by the consolidation of 2 or more former school districts, the local educational agency may elect to have the Secretary determine its eligibility for assistance under this section for any fiscal year on the basis of 1 or more of those former districts, as designated by the local educational agency.
 (2)Eligible Local Educational AgenciesA local educational agency referred to in paragraph (1) is— (A)any local educational agency that, for fiscal year 1994 or any preceding fiscal year, applied, and was determined to be eligible under, section 2(c) of the Act of September 30, 1950 (Public Law 874, 81st Congress) as that section was in effect for that fiscal year; or
 (B)a local educational agency— (i)that was formed by the consolidation of 2 or more districts, at least 1 of which was eligible for assistance under this section for the fiscal year preceding the year of the consolidation; and
 (ii)which includes the designation referred to in paragraph (1) in its application under section 7005 for a fiscal year beginning on or after the date of enactment of the Every Student Succeeds Act or any timely amendment to such application.
 (3)AmountA local educational agency eligible under paragraph (1) shall receive a foundation payment as provided for under subparagraphs (A) and (B) of subsection (h)(1), except that the foundation payment shall be calculated based on the most recent payment received by the local educational agency based on its status prior to consolidation.;
 (6)in subsection (h)(4), by striking For each local educational agency that received a payment under this section for fiscal year 2010 through the fiscal year in which the Impact Aid Improvement Act of 2012 is enacted and inserting For each local educational agency that received a payment under this section for fiscal year 2010 or any succeeding fiscal year;
 (7)by repealing subsections (k) and (m); (8)by redesignating subsection (l) as subsection (j);
 (9)in subsection (j) (as redesignated by paragraph (8)), by striking (h)(4)(B) and inserting (h)(2); (10)by redesignating subsection (n) as subsection (k); and
 (11)in subsection (k)(1) (as redesignated by paragraph (10)), by striking section 8013(5)(C)(iii) and inserting section 7013(5)(C)(iii). 7004.Payments for eligible federally connected childrenSection 7003, as redesignated and amended by section 7001 of this Act, is further amended—
 (1)in subsection (a)(5)(A), by striking to be children and all that follows through the period at the end and inserting ‘‘or under lease of off-base property under subchapter IV of chapter 169 of title 10, United States Code, to be children described under paragraph (1)(B), if the property described is—
					
 (i)within the fenced security perimeter of the military facility; or (ii)attached to, and under any type of force protection agreement with, the military installation upon which such housing is situated.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking subparagraph (E); and (ii)by redesignating subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively;
 (B)in paragraph (2), by striking subparagraphs (B) through (H) and inserting the following:  (B)Eligibility for heavily impacted local educational agencies (i)In generalA heavily impacted local educational agency is eligible to receive a basic support payment under subparagraph (A) with respect to a number of children determined under subsection (a)(1) if the agency—
 (I)is a local educational agency— (aa)whose boundaries are the same as a Federal military installation or an island property designated by the Secretary of the Interior to be property that is held in trust by the Federal Government; and
 (bb)that has no taxing authority; (II)is a local educational agency that—
 (aa)has an enrollment of children described in subsection (a)(1) that constitutes a percentage of the total student enrollment of the agency that is not less than 45 percent;
 (bb)has a per-pupil expenditure that is less than— (AA)for an agency that has a total student enrollment of 500 or more students, 125 percent of the average per-pupil expenditure of the State in which the agency is located; or
 (BB)for any agency that has a total student enrollment of less than 500 students, 150 percent of the average per-pupil expenditure of the State in which the agency is located or the average per-pupil expenditure of 3 or more comparable local educational agencies in the State in which the agency is located; and
 (cc)is an agency that has a tax rate for general fund purposes that is not less than 95 percent of the average tax rate for general fund purposes of comparable local educational agencies in the State;
 (III)is a local educational agency that— (aa)has a tax rate for general fund purposes which is not less than 125 percent of the average tax rate for general fund purposes for comparable local educational agencies in the State; and
 (bb)(AA)has an enrollment of children described in subsection (a)(1) that constitutes a percentage of the total student enrollment of the agency that is not less than 30 percent; or
 (BB)has an enrollment of children described in subsection (a)(1) that constitutes a percentage of the total student enrollment of the agency that is not less than 20 percent, and for the 3 fiscal years preceding the fiscal year for which the determination is made, the average enrollment of children who are not described in subsection (a)(1) and who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act constitutes a percentage of the total student enrollment of the agency that is not less than 65 percent;
 (IV)is a local educational agency that has a total student enrollment of not less than 25,000 students, of which—
 (aa)not less than 50 percent are children described in subsection (a)(1); and (bb)not less than 5,000 of such children are children described in subparagraphs (A) and (B) of subsection (a)(1); or
 (V)is a local educational agency that— (aa)has an enrollment of children described in subsection (a)(1) including, for purposes of determining eligibility, those children described in subparagraphs (F) and (G) of such subsection, that is not less than 35 percent of the total student enrollment of the agency;
 (bb)has a per-pupil expenditure described in subclause (II)(bb) (except that a local educational agency with a total student enrollment of less than 350 students shall be deemed to have satisfied such per-pupil expenditure requirement) and has a tax rate for general fund purposes which is not less than 95 percent of the average tax rate for general fund purposes for comparable local educational agencies in the State; and
 (cc)was eligible to receive assistance under subparagraph (A) for fiscal year 2001. (ii)Loss of eligibility (I)In generalSubject to subclause (II), a heavily impacted local educational agency that met the requirements of clause (i) for a fiscal year shall be ineligible to receive a basic support payment under subparagraph (A) if the agency fails to meet the requirements of clause (i) for a subsequent fiscal year, except that such agency shall continue to receive a basic support payment under this paragraph for the fiscal year for which the ineligibility determination is made.
									(II)Loss of eligibility due to falling below 95 percent of the average tax rate for general fund
 purposesIn the case of a heavily impacted local educational agency described in subclause (II) or (V) of clause (i) that is eligible to receive a basic support payment under subparagraph (A), but that has had, for 2 consecutive fiscal years, a tax rate for general fund purposes that falls below 95 percent of the average tax rate for general fund purposes of comparable local educational agencies in the State, such agency shall be determined to be ineligible under clause (i) and ineligible to receive a basic support payment under subparagraph (A) for each fiscal year succeeding such 2 consecutive fiscal years for which the agency has such a tax rate for general fund purposes, and until the fiscal year for which the agency resumes such eligibility in accordance with clause (iii).
 (III)Taken over by State board of educationIn the case of a heavily impacted local educational agency that is eligible to receive a basic support payment under subparagraph (A), but that has been taken over by a State board of education in any 2 previous years, such agency shall be deemed to maintain heavily impacted status for 2 fiscal years following the date of enactment of the Every Student Succeeds Act.
 (iii)Resumption of eligibilityA heavily impacted local educational agency described in clause (i) that becomes ineligible under such clause for 1 or more fiscal years may resume eligibility for a basic support payment under this paragraph for a subsequent fiscal year only if the agency meets the requirements of clause (i) for that subsequent fiscal year, except that such agency shall not receive a basic support payment under this paragraph until the fiscal year succeeding the fiscal year for which the eligibility determination is made.
								(C)Maximum amount for heavily impacted local educational agencies
 (i)In generalExcept as provided in subparagraph (D), the maximum amount that a heavily impacted local educational agency is eligible to receive under this paragraph for any fiscal year is the sum of the total weighted student units, as computed under subsection (a)(2) and subject to clause (ii), multiplied by the greater of—
 (I)four-fifths of the average per-pupil expenditure of the State in which the local educational agency is located for the third fiscal year preceding the fiscal year for which the determination is made; or
 (II)four-fifths of the average per-pupil expenditure of all of the States for the third fiscal year preceding the fiscal year for which the determination is made.
									(ii)Calculation of weighted student units
									(I)In general
 (aa)Percentage enrollmentFor a local educational agency in which 35 percent or more of the total student enrollment of the schools of the agency are children described in subparagraph (D) or (E) (or a combination thereof) of subsection (a)(1), and that has an enrollment of children described in subparagraph (A), (B), or (C) of such subsection equal to at least 10 percent of the agency's total enrollment, the Secretary shall calculate the weighted student units of those children described in subparagraph (D) or (E) of such subsection by multiplying the number of such children by a factor of 0.55.
 (bb)ExceptionNotwithstanding item (aa), a local educational agency that received a payment under this paragraph for fiscal year 2013 shall not be required to have an enrollment of children described in subparagraph (A), (B), or (C) of subsection (a)(1) equal to at least 10 percent of the agency's total enrollment and shall be eligible for the student weight as provided for in item (aa).
 (II)Enrollment of 100 or fewer childrenFor a local educational agency that has an enrollment of 100 or fewer children described in subsection (a)(1), the Secretary shall calculate the total number of weighted student units for purposes of subsection (a)(2) by multiplying the number of such children by a factor of 1.75.
 (III)Enrollment of more than 100 children but less than 1000For a local educational agency that is not described under subparagraph (B)(i)(I) and has an enrollment of more than 100 but not more than 1,000 children described in subsection (a)(1), the Secretary shall calculate the total number of weighted student units for purposes of subsection (a)(2) by multiplying the number of such children by a factor of 1.25.
									(D)Maximum amount for large heavily impacted local educational agencies
								(i)In general
 (I)FormulaSubject to clause (ii), the maximum amount that a heavily impacted local educational agency described in subclause (II) is eligible to receive under this paragraph for any fiscal year shall be determined in accordance with the formula described in paragraph (1)(C).
 (II)Heavily impacted local educational agencyA heavily impacted local educational agency described in this subclause is a local educational agency that has a total student enrollment of not less than 25,000 students, of which not less than 50 percent are children described in subsection (a)(1) and not less than 5,000 of such children are children described in subparagraphs (A) and (B) of subsection (a)(1).
 (ii)FactorFor purposes of calculating the maximum amount described in clause (i), the factor used in determining the weighted student units under subsection (a)(2) with respect to children described in subparagraphs (A) and (B) of subsection (a)(1) shall be 1.35.
 (E)DataFor purposes of providing assistance under this paragraph, the Secretary shall use student, revenue, expenditure, and tax data from the third fiscal year preceding the fiscal year for which the local educational agency is applying for assistance under this paragraph.
							(F)Determination of average tax rates for general fund purposes
 (i)In generalExcept as provided in clause (ii), for the purpose of determining the average tax rates for general fund purposes for local educational agencies in a State under this paragraph, the Secretary shall use either—
 (I)the average tax rate for general fund purposes for comparable local educational agencies, as determined by the Secretary in regulations; or
 (II)the average tax rate of all the local educational agencies in the State. (ii)Fiscal years 2010–2015 (I)In generalFor fiscal years 2010 through 2015, any local educational agency that was found ineligible to receive a payment under subparagraph (A) because the Secretary determined that it failed to meet the average tax rate requirement for general fund purposes in subparagraph (B)(i)(II)(cc), shall be considered to have met that requirement, if its State determined, through an alternate calculation of average tax rates for general fund purposes, that such local educational agency met that requirement.
 (II)Subsequent fiscal years after 2015For any succeeding fiscal year after 2015, any local educational agency identified in subclause (I) may continue to have its State use that alternate methodology to calculate whether the average tax rate requirement for general fund purposes under subparagraph (B)(i)(II)(cc) is met.
 (III)Availability of fundsNotwithstanding any other provision of law limiting the period during which the Secretary may obligate funds appropriated for any fiscal year after 2012, the Secretary shall reserve a total of $14,000,000 from funds that remain unobligated under this section from fiscal years 2015 or 2016 in order to make payments under this clause for fiscal years 2011 through 2014.
									(G)Eligibility for heavily impacted local educational agencies affected by privatization of military
			 housing
 (i)EligibilityFor any fiscal year, a heavily impacted local educational agency that received a basic support payment under this paragraph for the prior fiscal year, but is ineligible for such payment for the current fiscal year under subparagraph (B) due to the conversion of military housing units to private housing described in clause (iii), or as the direct result of base realignment and closure or modularization as determined by the Secretary of Defense and force structure change or force relocation, shall be deemed to meet the eligibility requirements under subparagraph (B) for the period during which the housing units are undergoing such conversion or during such time as activities associated with base closure and realignment, modularization, force structure change, or force relocation are ongoing.
 (ii)Amount of paymentThe amount of a payment to a heavily impacted local educational agency for a fiscal year by reason of the application of clause (i), and calculated in accordance with subparagraph (C) or (D), as the case may be, shall be based on the number of children in average daily attendance in the schools of such agency for the fiscal year and under the same provisions of subparagraph (C) or (D) under which the agency was paid during the prior fiscal year.
 (iii)Conversion of military housing units to private housing describedFor purposes of clause (i), conversion of military housing units to private housing means the conversion of military housing units to private housing units pursuant to subchapter IV of chapter 169 of title 10, United States Code, or pursuant to any other related provision of law.;
 (C)in paragraph (3)— (i)in subparagraph (B), by striking clause (iii) and inserting the following:
							
 (iii)In the case of a local educational agency providing a free public education to students enrolled in kindergarten through grade 12, that enrolls students described in subparagraphs (A), (B), and (D) of subsection (a)(1) only in grades 9 through 12, and that received a final payment for fiscal year 2009 calculated under section 8003(b)(3) (as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act) for students in grades 9 through 12, the Secretary shall, in calculating the agency's payment, consider only that portion of such agency's total enrollment of students in grades 9 through 12 when calculating the percentage under clause (i)(I) and only that portion of the total current expenditures attributed to the operation of grades 9 through 12 in such agency when calculating the percentage under clause (i)(II).;
 (ii)in subparagraph (C), by striking subparagraph (D) or (E) of paragraph (2), as the case may be and inserting subparagraph (C) or (D) of paragraph (2), as the case may be; and (iii)by striking subparagraph (D) and inserting the following:
							
 (D)Ratable distributionFor fiscal years described in subparagraph (A), for which the sums available exceed the amount required to pay each local educational agency 100 percent of its threshold payment, the Secretary shall distribute the excess sums to each eligible local educational agency that has not received its full amount computed under paragraphs (1) or (2) (as the case may be) by multiplying—
 (i)a percentage, the denominator of which is the difference between the full amount computed under paragraph (1) or (2) (as the case may be) for all local educational agencies and the amount of the threshold payment (as calculated under subparagraphs (B) and (C)) of all local educational agencies, and the numerator of which is the aggregate of the excess sums, by
 (ii)the difference between the full amount computed under paragraph (1) or (2) (as the case may be) for the agency and the amount of the threshold payment (as calculated under subparagraphs (B) or (C)) of the agency, except that no local educational agency shall receive more than 100 percent of the maximum payment calculated under subparagraph (C) or (D) of paragraph (2).
 (E)Insufficient paymentsFor each fiscal year described in subparagraph (A) for which the sums appropriated are insufficient to pay each local educational agency all of the local educational agency's threshold payment described in subparagraph (B), the Secretary shall ratably reduce the payment to each local educational agency under this paragraph.
								(F)Increases
 (i)Increases based on insufficient fundsIf additional funds become available under 7014(b) for making payments under paragraphs (1) and (2) and those funds are not sufficient to increase each local educational agency’s threshold payment above 100 percent of its threshold payment described in subparagraph (B), payments that were reduced under subparagraph (E) shall be increased by the Secretary on the same basis as such payments were reduced.
 (ii)Increases based on sufficient fundsIf additional funds become available under section 7014(b) for making payments under paragraphs (1) and (2) and those funds are sufficient to increase each local educational agency’s threshold payment above 100 percent of its threshold payment described in subparagraph (B), the payment for each local educational agency shall be 100 percent of its threshold payment. The Secretary shall then distribute the excess sums to each eligible local educational agency in accordance with subparagraph (D).
 (G)Provision of tax rate and resulting percentageAs soon as practicable following the payment of funds under paragraph (2) to an eligible local educational agency, the Secretary shall provide the local educational agency with a description of—
 (i)the tax rate of the local educational agency; and (ii)the percentage such tax rate represents of the average tax rate for general fund purposes of comparable local educational agencies in the State as determined under subclauses (II)(cc), III(aa), or (V)(bb) of paragraph (2)(B)(i) (as the case may be).; and
 (D)in paragraph (4)— (i)in subparagraph (A), by striking through (D) and inserting and (C); and
 (ii)in subparagraph (B), by striking subparagraph (D) or (E) and inserting subparagraph (C) or (D); (3)in subsection (c), by striking paragraph (2) and inserting the following:
					
 (2)ExceptionCalculation of payments for a local educational agency shall be based on data from the fiscal year for which the agency is making an application for payment if such agency—
 (A)is newly established by a State, for the first year of operation of such agency only; (B)was eligible to receive a payment under this section for the previous fiscal year and has had an overall increase in enrollment (as determined by the Secretary in consultation with the Secretary of Defense, the Secretary of the Interior, or the heads of other Federal agencies)—
 (i)(I)of not less than 10 percent of children described in— (aa)subparagraph (A), (B), (C), or (D) of subsection (a)(1); or
 (bb)subparagraphs (F) and (G) of subsection (a)(1), but only to the extent that such children are civilian dependents of employees of the Department of Defense or the Department of the Interior; or
 (II)of not less than 100 of such children; and (ii)that is the direct result of closure or realignment of military installations under the base closure process or the relocation of members of the Armed Forces and civilian employees of the Department of Defense as part of the force structure changes or movements of units or personnel between military installations or because of actions initiated by the Secretary of the Interior or the head of another Federal agency; or
 (C)was eligible to receive a payment under this section for the previous fiscal year and has had an increase in enrollment (as determined by the Secretary)—
 (i)of not less than 10 percent of children described in subsection (a)(1) or not less than 100 of such children; and
 (ii)that is the direct result of the closure of a local educational agency that received a payment under subsection (b)(1) or (b)(2) for the previous fiscal year.;
 (4)in subsection (d)(1), by striking section 8014(c) and inserting section 7014(c); (5)in subsection (e)—
 (A)by redesignating paragraph (3) as paragraph (4); (B)by striking paragraphs (1) and (2) and inserting the following:
						
 (1)In generalIn the case of any local educational agency eligible to receive a payment under subsection (b) whose calculated payment amount for a fiscal year is reduced by 20 percent, as compared to the amount received for the previous fiscal year, the Secretary shall pay the local educational agency, for the year of the reduction and the following 2 years, the amount determined under paragraph (2).
 (2)Amount of reductionSubject to paragraph (3), A local educational agency described in paragraph (1) shall receive— (A)for the first year for which the reduced payment is determined, an amount that is not less than 90 percent of the total amount that the local educational agency received under subsection (b) for the previous fiscal year;
 (B)for the second year following such reduction, an amount that is not less than 85 percent of the total amount that the local educational agency received under subparagraph (A); and
 (C)for the third year following such reduction, an amount that is not less than 80 percent of the total amount that the local educational agency received under subparagraph (B).
 (3)Special ruleFor any fiscal year for which a local educational agency would receive a payment under subsection (b) in excess of the amount determined under paragraph (2), the payment received by the local educational agency for such fiscal year shall be calculated under paragraph (1) or (2) of subsection (b).; and
 (6)by striking subsection (g). 7005.Policies and procedures relating to children residing on Indian landsSection 7004(e)(9), as redesignated and amended by section 7001 of this Act, is further amended by striking Affairs both places the term appears and inserting Education.
 7006.Application for payments under sections 7002 and 7003Section 7005, as redesignated and amended by section 7001 of this Act, is further amended— (1)in the section heading, by striking 8002 and 8003 and inserting 7002 and 7003;
 (2)by striking or 8003 each place it appears and inserting or 7003; (3)in subsection (b)—
 (A)in the matter preceding paragraph (1), by striking , and shall contain such information,; and (B)by striking section 8004 and inserting section 7004; and
 (4)in subsection (d)(2), by striking section 8003(e) and inserting section 7003(e); 7007.ConstructionSection 7007, as redesignated and amended by section 7001 of this Act, is further amended—
 (1)in subsection (a)— (A)in paragraph (3)(A)(i)—
 (i)by redesignating the first subclause (II) as subclause (I); (ii)in subclause (II), by striking section 8008(a) and inserting section 7008(a); and
 (B)in paragraph (4), by striking section 8013(3) and inserting section 7013(3); and (2)in subsection (b)—
 (A)in paragraph (3)(C)(i)(I), by adding at the end the following:  (cc)Not less than 10 percent of the property acreage in the agency is exempt from State and local taxation under Federal law.; and
 (B)in paragraph (6)— (i)in the matter preceding subparagraph (A), by striking , in such manner, and accompanied by such information and inserting and in such manner;
 (ii)in subparagraph (A), by inserting before the period at the end the following: , and containing such additional information as may be necessary to meet any award criteria for a grant under this subsection as provided by any other Act; and
 (iii)by striking subparagraph (F). 7008.FacilitiesSection 7008(a), as redesignated by section 7001 of this Act, is amended by striking section 8014(f) and inserting section 7014(e).
 7009.State consideration of payments in providing state aidSection 7009, as redesignated and amended by section 7001 of this Act, is further amended— (1)by striking section 8011(a) each place it appears and inserting section 7011(a);
 (2)in subsection (b)(1)— (A)by striking or 8003(b) and inserting or 7003(b); and
 (B)by striking section 8003(a)(2)(B) and inserting section 7003(a)(2)(B); and (3)in subsection (c)(1)(B), by striking and contain the information and inserting that after form.
 7010.Federal administrationSection 7010, as redesignated and amended by section 7001 of this Act, is further amended— (1)in subsection (c)—
 (A)in paragraph (1), in the paragraph heading, by striking 8003(a)(1) and inserting 7003(a)(1); (B)in paragraph (2)(D), by striking section 8009(b) and inserting section 7009(b); and
 (2)in subsection (d)(2), by striking section 8014 and inserting section 7014. 7011.Administrative hearings and judicial reviewSection 7011(a), as redesignated by section 7001 of this Act, is amended by striking or under the Act and all that follows through 1994).
 7012.DefinitionsSection 7013, as redesignated by section 7001 of this Act, is amended— (1)in paragraph (1), by striking and Marine Corps and inserting Marine Corps, and Coast Guard;
 (2)in paragraph (4), by striking and title VI; (3)in paragraph (5)(A)—
 (A)in clause (ii), by striking subclause (III) and inserting the following:  (III)conveyed at any time under the Alaska Native Claims Settlement Act to a Native individual, Native group, or village or regional corporation (including single family occupancy properties that may have been subsequently sold or leased to a third party), except that property that is conveyed under such Act—
 (aa)that is not taxed is, for the purposes of this paragraph, considered tax-exempt due to Federal law; and
 (bb)is considered Federal property for the purpose of this paragraph if the property is located within a Regional Educational Attendance Area that has no taxing power;; and
 (B)in clause (iii)— (i)in subclause (II), by striking Stewart B. McKinney Homeless Assistance Act and inserting McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411); and
 (ii)by striking subclause (III) and inserting the following:  (III)used for affordable housing assisted under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); or.
 7013.Authorization of appropriationsSection 7014, as amended and redesignated by section 7001 of this Act, is further amended— (1)in subsection (a), by striking $32,000,000 for fiscal year 2000 and such sums as may be necessary for each of the seven succeeding fiscal years and inserting $66,813,000 for each of fiscal years 2017 through 2019, and $71,997,917 for fiscal year 2020;
 (2)in subsection (b), by striking $809,400,000 for fiscal year 2000 and such sums as may be necessary for each of the seven succeeding fiscal years and inserting $1,151,233,000 for each of fiscal years 2017 through 2019, and $1,240,572,618 for fiscal year 2020;
 (3)in subsection (c)— (A)by striking section 8003(d) and inserting section 7003(d); and
 (B)by striking $50,000,000 for fiscal year 2000 and such sums as may be necessary for each of the seven succeeding fiscal years and inserting $48,316,000 for each of fiscal years 2017 through 2019, and $52,065,487 for fiscal year 2020;
 (4)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively; (5)in subsection (d) (as redesignated by paragraph (4))—
 (A)by striking section 8007 and inserting section 7007; and (B)by striking $10,052,000 for fiscal year 2000 and such sums as may be necessary for fiscal year 2001, $150,000,000 for fiscal year 2002, and such sums as may be necessary for each of the five succeeding fiscal years and inserting $17,406,000 for each of fiscal years 2017 through 2019, and $18,756,765 for fiscal year 2020; and
 (6)in subsection (e) (as redesignated by paragraph (4))— (A)by striking section 8008 and inserting section 7008; and
 (B)by striking $5,000,000 for fiscal year 2000 and such sums as may be necessary for each of the seven succeeding fiscal years and inserting $4,835,000 for each of fiscal years 2017 through 2019, and $5,210,213 for fiscal year 2020.
					VIIIGeneral provisions 
			8001.General provisions
 (a)Title IX redesignationsTitle IX (20 U.S.C. 7801 et seq.) (as amended by sections 2001 and 4001 of this Act) is redesignated as title VIII and further amended—
 (1)by redesignating sections 9101 through 9103 as sections 8101 through 8103, respectively; (2)by redesignating sections 9201 through 9204 as sections 8201 through 8204, respectively;
 (3)by redesignating sections 9301 through 9306 as sections 8301 through 8306, respectively; (4)by redesignating section 9401 as section 8401;
 (5)by redesignating sections 9501 through 9506 as sections 8501 through 8506, respectively; (6)by redesignating sections 9521 through 9537 as sections 8521 through 8537, respectively;
 (7)by redesignating sections 9541 through 9548 as sections 8551 through 8558, respectively; (8)by redesignating section 9551 as 8561;
 (9)by redesignating sections 9561 through 9564 as sections 8571 through 8574, respectively; and (10)by redesignating section 9601 as section 8601.
 (b)Structural and conforming amendmentsTitle VIII (as redesignated by subsection (a) of this section) is further amended— (1)by redesignating parts E and F as parts F and G, respectively;
 (2)by striking 9305 each place it appears and inserting 8305; (3)by striking 9302 each place it appears and inserting 8302; and
 (4)by striking 9501 each place it appears and inserting 8501. 8002.DefinitionsSection 8101, as redesignated and amended by section 8001 of this Act, is further amended—
 (1)by striking paragraphs (3), (11), (19), (23), (35), (36), (37), and (42); (2)by redesignating paragraphs (4), (5), (6), (7), (8), (9), (10), (12), (13), (14), (15), (16), (17), (18), (20), (21), (22), (24), (25), (26), (27), (28), (29), (30), (31), (32), (33), (34), (38), (39), (41), and (43) as paragraphs (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (14), (18), (19), (24), (26), (27), (29), (20), (30), (31), (34), (35), (36), (38), (39), (41), (42), (45), (46), (49), and (50), respectively, and by transferring such paragraph (20) (as so redesignated) so as to follow such paragraph (19) (as so redesignated);
 (3)by striking paragraphs (11) and (12) (as so redesignated by paragraph (2)) and inserting the following:
					
 (11)Covered programThe term covered program means each of the programs authorized by— (A)part A of title I;
 (B)part C of title I; (C)part D of title I;
 (D)part A of title II; (E)part A of title III;
 (F)part A of title IV; (G)part B of title IV; and
 (H)subpart 2 of part B of title V. (12)Current expendituresThe term current expenditures means expenditures for free public education—
 (A)including expenditures for administration, instruction, attendance and health services, pupil transportation services, operation and maintenance of plant, fixed charges, and net expenditures to cover deficits for food services and student body activities; but
 (B)not including expenditures for community services, capital outlay, and debt service, or any expenditures made from funds received under title I.;
 (4)by inserting after paragraph (14) (as so redesignated by paragraph (2)) the following:  (15)Dual or concurrent enrollment programThe term dual or concurrent enrollment program means a program offered by a partnership between at least one institution of higher education and at least one local educational agency through which a secondary school student who has not graduated from high school with a regular high school diploma is able to enroll in one or more postsecondary courses and earn postsecondary credit that—
 (A)is transferable to the institutions of higher education in the partnership; and (B)applies toward completion of a degree or recognized educational credential as described in the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
 (16)Early childhood education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 (17)Early college high schoolThe term early college high school means a partnership between at least one local educational agency and at least one institution of higher education that allows participants to simultaneously complete requirements toward earning a regular high school diploma and earn not less than 12 credits that are transferable to the institutions of higher education in the partnership as part of an organized course of study toward a postsecondary degree or credential at no cost to the participant or participant’s family.;
 (5)in paragraph (20) (as so redesignated and transferred by paragraph (2))— (A)in the paragraph heading, by striking Limited english proficient and inserting English learner;
 (B)in the matter preceding subparagraph (A), by striking limited English proficient and inserting English learner; and (C)in subparagraph (D)(i), by striking State’s proficient level of achievement on State assessments described in section 1111(b)(3) and inserting challenging State academic standards;
 (6)by inserting after paragraph (20) (as so redesignated and transferred by paragraph (2)), the following:
					
						(21)Evidence-based
 (A)In generalExcept as provided in subparagraph (B), the term evidence-based, when used with respect to a State, local educational agency, or school activity, means an activity, strategy, or intervention that—
 (i)demonstrates a statistically significant effect on improving student outcomes or other relevant outcomes based on—
 (I)strong evidence from at least 1 well-designed and well-implemented experimental study; (II)moderate evidence from at least 1 well-designed and well-implemented quasi-experimental study; or
 (III)promising evidence from at least 1 well-designed and well-implemented correlational study with statistical controls for selection bias; or
 (ii)(I)demonstrates a rationale based on high-quality research findings or positive evaluation that such activity, strategy, or intervention is likely to improve student outcomes or other relevant outcomes; and
 (II)includes ongoing efforts to examine the effects of such activity, strategy, or intervention. (B)Definition for specific activities funded under this actWhen used with respect to interventions or improvement activities or strategies funded under section 1003, the term evidence-based means a State, local educational agency, or school activity, strategy, or intervention that meets the requirements of subclause (I), (II), or (III) of subparagraph (A)(i).
 (22)Expanded learning timeThe term expanded learning time means using a longer school day, week, or year schedule to significantly increase the total number of school hours, in order to include additional time for—
 (A)activities and instruction for enrichment as part of a well-rounded education; and (B)instructional and support staff to collaborate, plan, and engage in professional development (including professional development on family and community engagement) within and across grades and subjects.
							(23)Extended-year adjusted cohort graduation rate
 (A)In generalThe term extended-year adjusted cohort graduation rate means the fraction— (i)the denominator of which consists of the number of students who form the original cohort of entering first-time students in grade 9 enrolled in the high school no later than the date by which student membership data must be collected annually by State educational agencies for submission to the National Center for Education Statistics under section 153 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543), adjusted by—
 (I)adding the students who joined that cohort, after the date of the determination of the original cohort; and
 (II)subtracting only those students who left that cohort, after the date of the determination of the original cohort, as described in subparagraph (B); and
 (ii)the numerator of which— (I)consists of the sum of—
 (aa)the number of students in the cohort, as adjusted under clause (i), who earned a regular high school diploma before, during, or at the conclusion of—
 (AA)one or more additional years beyond the fourth year of high school; or (BB)a summer session immediately following the additional year of high school; and
 (bb)all students with the most significant cognitive disabilities in the cohort, as adjusted under clause (i), assessed using the alternate assessment aligned to alternate academic achievement standards under section 1111(b)(2)(D) and awarded a State-defined alternate diploma that is—
 (AA)standards-based; (BB)aligned with the State requirements for the regular high school diploma; and
 (CC)obtained within the time period for which the State ensures the availability of a free appropriate public education under section 612(a)(1) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(1)); and
 (II)shall not include any student awarded a recognized equivalent of a diploma, such as a general equivalency diploma, certificate of completion, certificate of attendance, or similar lesser credential.
 (B)Cohort removalTo remove a student from a cohort, a school or local educational agency shall require documentation, or obtain documentation from the State educational agency, to confirm that the student has transferred out, emigrated to another country, or transferred to a prison or juvenile facility, or is deceased.
 (C)Transferred outFor purposes of this paragraph, the term transferred out has the meaning given the term in clauses (i), (ii), and (iii) of paragraph (25)(C). (D)Special rules (i)Schools starting after grade 9For those high schools that start after grade 9, the original cohort shall be calculated for the earliest high school grade students attend no later than the date by which student membership data is collected annually by State educational agencies for submission to the National Center for Education Statistics pursuant to section 153 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543).
 (ii)Very small schoolsA State educational agency may calculate the extended year adjusted cohort graduation rate described under this paragraph for a high school with an average enrollment over a 4-year period of less than 100 students for the purposes of section 1111(c)(4) by—
 (I)averaging the extended-year adjusted cohort graduation rate of the school over a period of three years; or
 (II)establishing a minimum number of students that must be included in the cohort described in clause (i) of subparagraph (A) that will provide a valid graduation rate calculation as determined by the Secretary, below which the school shall be exempt from differentiation and identification under such section.;
 (7)by inserting after paragraph (24) (as so redesignated by paragraph (2)) the following:  (25)Four-year adjusted cohort graduation rate (A)In generalThe term four-year adjusted cohort graduation rate means the fraction—
 (i)the denominator of which consists of the number of students who form the original cohort of entering first-time students in grade 9 enrolled in the high school no later than the date by which student membership data is collected annually by State educational agencies for submission to the National Center for Education Statistics pursuant to section 153 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543), adjusted by—
 (I)adding the students who joined that cohort, after the date of the determination of the original cohort; and
 (II)subtracting only those students who left that cohort, after the date of the determination of the original cohort, as described in subparagraph (B); and
 (ii)the numerator of which— (I)consists of the sum of—
 (aa)the number of students in the cohort, as adjusted under clause (i), who earned a regular high school diploma before, during, or at the conclusion of—
 (AA)the fourth year of high school; or (BB)a summer session immediately following the fourth year of high school; and
 (bb)all students with the most significant cognitive disabilities in the cohort, as adjusted under clause (i), assessed using the alternate assessment aligned to alternate academic achievement standards under section 1111(b)(2)(D) and awarded a State-defined alternate diploma that is—
 (AA)standards-based; (BB)aligned with the State requirements for the regular high school diploma; and
 (CC)obtained within the time period for which the State ensures the availability of a free appropriate public education under section 612(a)(1) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(1); and
 (II)shall not include any student awarded a recognized equivalent of a diploma, such as a general equivalency diploma, certificate of completion, certificate of attendance, or similar lesser credential.
 (B)Cohort removalTo remove a student from a cohort, a school or local educational agency shall require documentation, or obtain documentation from the State educational agency, to confirm that the student has transferred out, emigrated to another country, or transferred to a prison or juvenile facility, or is deceased.
							(C)Transferred out
 (i)In generalFor purposes of this paragraph, the term transferred out means that a student, as confirmed by the high school or local educational agency in accordance with clause (ii), has transferred to—
 (I)another school from which the student is expected to receive a regular high school diploma; or (II)another educational program from which the student is expected to receive a regular high school diploma or an alternate diploma that meets the requirements of subparagraph (A)(ii)(I)(bb).
									(ii)Confirmation requirements
 (I)Documentation requiredThe confirmation of a student’s transfer to another school or educational program described in clause (i) requires documentation of such transfer from the receiving school or program in which the student enrolled.
 (II)Lack of confirmationA student who was enrolled in a high school, but for whom there is no confirmation of the student having transferred out, shall remain in the adjusted cohort.
 (iii)Programs not providing creditExcept as provided in subparagraph (A)(ii)(I)(bb), a student who is retained in grade or who is enrolled in a program leading to a general equivalency diploma, or other alternative educational program that does not issue or provide credit toward the issuance of a regular high school diploma, shall not be considered transferred out and shall remain in the adjusted cohort.
								(D)Special rules
 (i)Schools starting after grade 9For those high schools that start after grade 9, the original cohort shall be calculated for the earliest high school grade students attend no later than the date by which student membership data must be collected annually by State educational agencies for submission to the National Center for Education Statistics pursuant to section 153 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543).
 (ii)Very small schoolsA State educational agency may calculate the four-year adjusted cohort graduation rate described under this paragraph for a high school with an average enrollment over a 4-year period of less than 100 students for the purposes of section 1111(c)(4) by—
 (I)averaging the four-year adjusted cohort graduation rate of the school over a period of three years; or
 (II)establishing a minimum number of students that must be included in the cohort described in clause (i) of subparagraph (A) that will provide a valid graduation rate calculation as determined by the Secretary, below which the school shall be exempt from differentiation and identification under such section.;
 (8)by inserting after paragraph (27) (as so redesignated by paragraph (2)) the following:  (28)High schoolThe term high school means a secondary school that—
 (A)grants a diploma, as defined by the State; and (B)includes, at least, grade 12.;
 (9)in paragraph (30) (as so redesignated by paragraph (2)), in subparagraph (C)— (A)by striking the subparagraph designation and heading and inserting (C) Bureau of Indian Education Schools.—; and
 (B)by striking Affairs both places the term appears and inserting Education; (10)by inserting after paragraph (31) (as redesignated by paragraph (2)) the following:
					
 (32)Middle gradesThe term middle grades means any of grades 5 through 8. (33)Multi-tier system of supportsThe term multi-tier system of supports means a comprehensive continuum of evidence-based, systemic practices to support a rapid response to students’ needs, with regular observation to facilitate data-based instructional decisionmaking.;
 (11)in paragraph (35) (as so redesignated by paragraph (2)), by striking pupil services and inserting specialized instructional support; (12)by striking paragraph (36) (as so redesignated by paragraph (2)) and inserting the following:
					
 (36)Outlying areaThe term outlying area— (A)means American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands;
 (B)means the Republic of Palau, to the extent permitted under section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2751) and until an agreement for the extension of United States education assistance under the Compact of Free Association becomes effective for the Republic of Palau; and
 (C)for the purpose of any discretionary grant program under this Act, includes the Republic of the Marshall Islands and the Federated States of Micronesia, to the extent permitted under section 105(f)(1)(B)(viii) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2751).;
 (13)by inserting after paragraph (36) (as so redesignated by paragraph (2)), the following:  (37)ParaprofessionalThe term paraprofessional, also known as a paraeducator, includes an education assistant and instructional assistant.;
 (14)in paragraph (39) (as so redesignated by paragraph (2))— (A)in subparagraph (C), by inserting and after the semicolon; and
 (B)in subparagraph (D), by striking section 1118 and inserting section 1116; (15)by inserting after paragraph (39) (as so redesignated by paragraph (2)) the following:
					
 (40)Pay for success initiativeThe term pay for success initiative means a performance-based grant, contract, or cooperative agreement awarded by a public entity in which a commitment is made to pay for improved outcomes that result in social benefit and direct cost savings or cost avoidance to the public sector. Such an initiative shall include—
 (A)a feasibility study on the initiative describing how the proposed intervention is based on evidence of effectiveness;
 (B)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether the initiative has met its proposed outcomes;
 (C)an annual, publicly available report on the progress of the initiative; and (D)a requirement that payments are made to the recipient of a grant, contract, or cooperative agreement only when agreed upon outcomes are achieved, except that the entity may make payments to the third party conducting the evaluation described in subparagraph (B).;
 (16)by striking paragraph (42) (as so redesignated by paragraph (2)) and inserting the following:  (42)Professional developmentThe term professional development means activities that—
 (A)are an integral part of school and local educational agency strategies for providing educators (including teachers, principals, other school leaders, specialized instructional support personnel, paraprofessionals, and, as applicable, early childhood educators) with the knowledge and skills necessary to enable students to succeed in a well-rounded education and to meet the challenging State academic standards; and
 (B)are sustained (not stand-alone, 1-day, or short term workshops), intensive, collaborative, job-embedded, data-driven, and classroom-focused, and may include activities that—
 (i)improve and increase teachers’— (I)knowledge of the academic subjects the teachers teach;
 (II)understanding of how students learn; and (III)ability to analyze student work and achievement from multiple sources, including how to adjust instructional strategies, assessments, and materials based on such analysis;
 (ii)are an integral part of broad schoolwide and districtwide educational improvement plans; (iii)allow personalized plans for each educator to address the educator's specific needs identified in observation or other feedback;
 (iv)improve classroom management skills; (v)support the recruitment, hiring, and training of effective teachers, including teachers who became certified through State and local alternative routes to certification;
 (vi)advance teacher understanding of— (I)effective instructional strategies that are evidence-based; and
 (II)strategies for improving student academic achievement or substantially increasing the knowledge and teaching skills of teachers;
 (vii)are aligned with, and directly related to, academic goals of the school or local educational agency;
 (viii)are developed with extensive participation of teachers, principals, other school leaders, parents, representatives of Indian tribes (as applicable), and administrators of schools to be served under this Act;
 (ix)are designed to give teachers of English learners, and other teachers and instructional staff, the knowledge and skills to provide instruction and appropriate language and academic support services to those children, including the appropriate use of curricula and assessments;
 (x)to the extent appropriate, provide training for teachers, principals, and other school leaders in the use of technology (including education about the harms of copyright piracy), so that technology and technology applications are effectively used in the classroom to improve teaching and learning in the curricula and academic subjects in which the teachers teach;
 (xi)as a whole, are regularly evaluated for their impact on increased teacher effectiveness and improved student academic achievement, with the findings of the evaluations used to improve the quality of professional development;
 (xii)are designed to give teachers of children with disabilities or children with developmental delays, and other teachers and instructional staff, the knowledge and skills to provide instruction and academic support services, to those children, including positive behavioral interventions and supports, multi-tier system of supports, and use of accommodations;
 (xiii)include instruction in the use of data and assessments to inform and instruct classroom practice; (xiv)include instruction in ways that teachers, principals, other school leaders, specialized instructional support personnel, and school administrators may work more effectively with parents and families;
 (xv)involve the forming of partnerships with institutions of higher education, including, as applicable, Tribal Colleges and Universities as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)), to establish school-based teacher, principal, and other school leader training programs that provide prospective teachers, novice teachers, principals, and other school leaders with an opportunity to work under the guidance of experienced teachers, principals, other school leaders, and faculty of such institutions;
 (xvi)create programs to enable paraprofessionals (assisting teachers employed by a local educational agency receiving assistance under part A of title I) to obtain the education necessary for those paraprofessionals to become certified and licensed teachers;
 (xvii)provide follow-up training to teachers who have participated in activities described in this paragraph that are designed to ensure that the knowledge and skills learned by the teachers are implemented in the classroom; and
 (xviii)where practicable, provide jointly for school staff and other early childhood education program providers, to address the transition to elementary school, including issues related to school readiness.;
 (17)by inserting after paragraph (42) (as so redesignated by paragraph (2)) the following:  (43)Regular high school diplomaThe term regular high school diploma—
 (A)means the standard high school diploma awarded to the preponderance of students in the State that is fully aligned with State standards, or a higher diploma, except that a regular high school diploma shall not be aligned to the alternate academic achievement standards described in section 1111(b)(1)(E); and
 (B)does not include a recognized equivalent of a diploma, such as a general equivalency diploma, certificate of completion, certificate of attendance, or similar lesser credential.
 (44)School leaderThe term school leader means a principal, assistant principal, or other individual who is— (A)an employee or officer of an elementary school or secondary school, local educational agency, or other entity operating an elementary school or secondary school; and
 (B)responsible for the daily instructional leadership and managerial operations in the elementary school or secondary school building.;
 (18)by inserting after paragraph (46) (as so redesignated by paragraph (2)) the following:  (47)Specialized instructional support personnel; specialized instructional support services (A)Specialized instructional support personnelThe term specialized instructional support personnel means—
 (i)school counselors, school social workers, and school psychologists; and (ii)other qualified professional personnel, such as school nurses, speech language pathologists, and school librarians, involved in providing assessment, diagnosis, counseling, educational, therapeutic, and other necessary services (including related services as that term is defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)) as part of a comprehensive program to meet student needs.
 (B)Specialized instructional support servicesThe term specialized instructional support services means the services provided by specialized instructional support personnel.; (19)by striking the undesignated paragraph between paragraph (47) (as inserted by paragraph (18)) and paragraph (49) (as so redesignated by paragraph (2)) and inserting the following:
					
 (48)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and each of the outlying areas.;
 (20)by striking paragraph (50) (as so redesignated by paragraph (2)) and inserting the following:  (50)TechnologyThe term technology means modern information, computer and communication technology products, services, or tools, including, the Internet and other communications networks, computer devices and other computer and communications hardware, software applications, data systems, and other electronic content (including multimedia content) and data storage.; and
 (21)by adding at the end the following:  (51)Universal design for learningThe term universal design for learning has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 (52)Well-rounded educationThe term well-rounded education means courses, activities, and programming in subjects such as English, reading or language arts, writing, science, technology, engineering, mathematics, foreign languages, civics and government, economics, arts, history, geography, computer science, music, career and technical education, health, physical education, and any other subject, as determined by the State or local educational agency, with the purpose of providing all students access to an enriched curriculum and educational experience..
 8003.Applicability of titleSection 8102, as redesignated by section 8001 of this Act, is further amended by striking Parts B, C, D, and E of this title do not apply to title VIII and inserting Parts B, C, D, E, and F of this title do not apply to title VII. 8004.Applicability to Bureau of Indian Education operated schoolsSection 8103, as redesignated by section 8001 of this Act, is amended—
 (1)in the section heading, by striking Bureau of Indian Affairs and inserting Bureau of Indian Education; and (2)by striking Bureau of Indian Affairs each place the term appears and inserting Bureau of Indian Education.
 8005.Consolidation of State administrative funds for elementary and secondary education programsSection 8201(b)(2), as redesignated by section 8001 of this Act, is amended— (1)in subparagraph (G), by striking and after the semicolon;
 (2)in subparagraph (H), by striking the period and inserting ; and; and (3)by adding at the end the following:
					
 (I)implementation of fiscal support teams that provide technical fiscal support assistance, which shall include evaluating fiscal, administrative, and staffing functions, and any other key operational function..
 8006.Consolidation of funds for local administrationSection 8203, as redesignated by section 8001 of this Act, is amended— (1)in subsection (b), by striking Within 1 year after the date of enactment of the No Child Left Behind Act of 2001, a State and inserting A State; and
 (2)by striking subsection (d) and inserting the following:  (d)Uses of administrative funds (1)In generalA local educational agency that consolidates administrative funds under this section may use the consolidated funds for the administration of the programs and for uses, at the school district and school levels, comparable to those described in section 8201(b)(2).
 (2)Fiscal support teamsA local educational agency that uses funds as described in section 8201(b)(2)(I) may contribute State or local funds to expand the reach of such support without violating any supplement, not supplant requirement of any program contributing administrative funds..
 8007.Consolidated set-aside for Department of the Interior fundsSection 8204, as redesignated and amended by section 8001 of this Act, is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking part A of title VII and inserting part A of title VI; and (B)in paragraph (2), by striking subparagraph (B) and inserting the following:
						
 (B)ContentsThe agreement shall— (i)set forth the plans of the Secretary of the Interior for the use of the amount transferred and the achievement measures to assess program effectiveness, including program objectives; and
 (ii)be developed in consultation with Indian tribes.; and (2)by adding at the end the following:
					
						(c)Accountability system
 (1)For the purposes of part A of title I, the Secretary of Interior, in consultation with the Secretary, if the Secretary of the Interior requests the consultation, using a negotiated rulemaking process to develop regulations for implementation no later than the 2017-2018 academic year, shall define the standards, assessments, and accountability system consistent with section 1111, for the schools funded by the Bureau of Indian Education on a national, regional, or tribal basis, as appropriate, taking into account the unique circumstances and needs of such schools and the students served by such schools.
 (2)The tribal governing body or school board of a school funded by the Bureau of Indian Affairs may waive, in part or in whole, the requirements established pursuant to paragraph (1) where such requirements are determined by such body or school board to be inappropriate. If such requirements are waived, the tribal governing body or school board shall, within 60 days, submit to the Secretary of Interior a proposal for alternative standards, assessments, and an accountability system, if applicable, consistent with section 1111, that takes into account the unique circumstances and needs of such school or schools and the students served. The Secretary of the Interior and the Secretary shall approve such standards, assessments, and accountability system unless the Secretary determines that the standards, assessments, and accountability system do not meet the requirements of section 1111, taking into account the unique circumstances and needs of such school or schools and the students served.
 (3)Technical assistanceThe Secretary of Interior and the Secretary shall, either directly or through a contract, provide technical assistance, upon request, to a tribal governing body or school board of a school funded by the Bureau of Indian Affairs that seeks a waiver under paragraph (2)..
 8008.Department staffTitle VIII, as redesignated and amended by section 8001 of this Act, is further amended by adding after section 8204 the following:
				
 8205.Department staffThe Secretary shall— (1)not later than 60 days after the date of enactment of the Every Student Succeeds Act, identify the number of Department full-time equivalent employees who worked on or administered each education program or project authorized under this Act, as such program or project was in effect on the day before such date of enactment, and publish such information on the Department’s website;
 (2)not later than 60 days after such date of enactment, identify the number of full-time equivalent employees who worked on or administered each program or project authorized under this Act, as such program or project was in effect on the day before such date of enactment, that has been eliminated or consolidated since such date of enactment;
 (3)not later than 1 year after such date of enactment, reduce the workforce of the Department by the number of full-time equivalent employees the Department identified under paragraph (2); and
 (4)not later than 1 year after such date of enactment, report to Congress on— (A)the number of full-time equivalent employees associated with each program or project authorized under this Act and administered by the Department;
 (B)the number of full-time equivalent employees who were determined to be associated with eliminated or consolidated programs or projects described in paragraph (2);
 (C)how the Secretary has reduced the number of full-time equivalent employees as described in paragraph (3);
 (D)the average salary of the full-time equivalent employees described in subparagraph (B) whose positions were eliminated; and
 (E)the average salary of the full-time equivalent employees who work on or administer a program or project authorized by the Department under this Act, disaggregated by employee function within each such program or project..
 8009.Optional consolidated State plans or applicationsSection 8302(b)(1), as redesignated by section 8001 of this Act, is amended by striking nonprofit. 8010.General applicability of State educational agency assurancesSection 8304(a)(2), as redesignated by section 8001 of this Act, is amended by striking nonprofit and inserting eligible each place the term appears.
 8011.Rural consolidated planSection 8305, as redesignated and amended by section 8001 of this Act, is amended by adding at the end the following:
				
					(e)Rural consolidated plan
 (1)In GeneralTwo or more eligible local educational agencies, a consortium of eligible local educational service agencies, or an educational service agency on behalf of eligible local educational agencies may submit plans or applications for 1 or more covered programs to the State educational agency on a consolidated basis, if each eligible local educational agency impacted elects to participate in the joint application or elects to allow the educational service agency to apply on its behalf.
 (2)Eligible local educational agencyFor the purposes of this subsection, the term eligible local educational agency means a local educational agency that is an eligible local educational agency under part B of title V..
 8012.Other general assurancesSection 8306(a), as redesignated and amended by section 8001 of this Act, is further amended— (1)in the matter preceding paragraph (1), by striking whether separately or pursuant to section 8305,; and
 (2)in paragraph (2), by striking nonprofit each place it appears and inserting eligible. 8013.Waivers of statutory and regulatory requirementsSection 8401, as redesignated by section 8001 of this Act, is amended—
 (1)by striking subsection (a) and inserting the following:  (a)In general (1)Request for waiver by State or Indian tribeA State educational agency or Indian tribe that receives funds under a program authorized under this Act may submit a request to the Secretary to waive any statutory or regulatory requirement of this Act.
							(2)Local educational agency and school requests submitted through the State
 (A)Request for waiver by local educational agencyA local educational agency that receives funds under a program authorized under this Act and desires a waiver of any statutory or regulatory requirement of this Act shall submit a request containing the information described in subsection (b)(1) to the appropriate State educational agency. The State educational agency may then submit the request to the Secretary if the State educational agency determines the waiver appropriate.
 (B)Request for waiver by schoolAn elementary school or secondary school that desires a waiver of any statutory or regulatory requirement of this Act shall submit a request containing the information described in subsection (b)(1) to the local educational agency serving the school. The local educational agency may then submit the request to the State educational agency in accordance with subparagraph (A) if the local educational agency determines the waiver appropriate.
 (3)Receipt of waiverExcept as provided in subsection (b)(4) or (c), the Secretary may waive any statutory or regulatory requirement of this Act for which a waiver request is submitted to the Secretary pursuant to this subsection.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A)— (I)by striking , local educational agency, and inserting , acting on its own behalf or on behalf of a local educational agency in accordance with subsection (a)(2),; and
 (II)by inserting , which shall include a plan after to the Secretary; (ii)by redesignating subparagraph (E) as subparagraph (F);
 (iii)by striking subparagraphs (B), (C), and (D) and inserting the following:  (B)describes which Federal statutory or regulatory requirements are to be waived;
 (C)describes how the waiving of such requirements will advance student academic achievement; (D)describes the methods the State educational agency, local educational agency, school, or Indian tribe will use to monitor and regularly evaluate the effectiveness of the implementation of the plan;
 (E)includes only information directly related to the waiver request; and; and (iv)in subparagraph (F), as redesignated by clause (ii), by inserting and, if the waiver relates to provisions of subsections (b) or (h) of section 1111, describes how the State educational agency, local educational agency, school, or Indian tribe will maintain or improve transparency in reporting to parents and the public on student achievement and school performance, including the achievement of the subgroups of students identified in section 1111(b)(2)(B)(xi) after waivers are requested;
 (B)in paragraph (2)(B)(i)(II), by striking (on behalf of, and based on the requests of, local educational agencies) and inserting (on behalf of those agencies or on behalf of, and based on the requests of, local educational agencies in the State);
 (C)in paragraph (3)— (i)in subparagraph (A)—
 (I)in the matter preceding clause (i), by inserting or on behalf of local educational agencies in the State under subsection (a)(2), after acting on its own behalf,; and (II)by striking clauses (i) through (iii) and inserting the following:
								
 (i)provide the public and any interested local educational agency in the State with notice and a reasonable opportunity to comment and provide input on the request, to the extent that the request impacts the local educational agency;
 (ii)submit the comments and input to the Secretary, with a description of how the State addressed the comments and input; and
 (iii)provide notice and a reasonable time to comment to the public and local educational agencies in the manner in which the applying agency customarily provides similar notice and opportunity to comment to the public.; and
 (ii)in subparagraph (B), by striking clauses (i) and (ii) and inserting the following:  (i)the request shall be reviewed and approved by the State educational agency in accordance with subsection (a)(2) before being submitted to the Secretary and be accompanied by the comments, if any, of the State educational agency and the public; and
 (ii)notice and a reasonable opportunity to comment regarding the waiver request shall be provided to the State educational agency and the public by the agency requesting the waiver in the manner in which that agency customarily provides similar notice and opportunity to comment to the public..
 (D)by adding at the end the following:  (4)Waiver determination, demonstration, and revision (A)In generalThe Secretary shall issue a written determination regarding the initial approval or disapproval of a waiver request not more than 120 days after the date on which such request is submitted. Initial disapproval of such request shall be based on the determination of the Secretary that—
 (i)the waiver request does not meet the requirements of this section; (ii)the waiver is not permitted under subsection (c);
 (iii)the description required under paragraph (1)(C) in the plan provides insufficient information to demonstrate that the waiving of such requirements will advance student academic achievement consistent with the purposes of this Act; or
 (iv)the waiver request does not provide for adequate evaluation to ensure review and continuous improvement of the plan.
 (B)Waiver determination and revisionUpon the initial determination of disapproval under subparagraph (A), the Secretary shall— (i)immediately—
 (I)notify the State educational agency, local educational agency (through the State educational agency), school (through the local educational agency), or Indian tribe, as applicable, of such determination; and
 (II)provide detailed reasons for such determination in writing to the applicable entity under subclause (I) to the public, such as posting in a clear and easily accessible format to the Department’s website;
 (ii)offer the State educational agency, local educational agency (through the State educational agency), school (through the local educational agency), or Indian tribe an opportunity to revise and resubmit the waiver request by a date that is not more than 60 days after the date of such determination; and
 (iii)if the Secretary determines that the resubmission under clause (ii) does not meet the requirements of this section, at the request of the State educational agency, local educational agency, school, or Indian tribe, conduct a hearing not more than 30 days after the date of such resubmission.
 (C)Waiver disapprovalThe Secretary may ultimately disapprove a waiver request if— (i)the State educational agency, local educational agency, school, or Indian tribe has been notified and offered an opportunity to revise and resubmit the waiver request, as described under clauses (i) and (ii) of subparagraph (B); and
 (ii)the State educational agency, local educational agency (through the State educational agency), school (through the local educational agency), or Indian tribe—
 (I)does not revise and resubmit the waiver request; or (II)revises and resubmits the waiver request, and the Secretary determines that such waiver request does not meet the requirements of this section after a hearing conducted under subparagraph (B)(iii), if such a hearing is requested.
 (D)External conditionsThe Secretary shall not disapprove a waiver request under this section based on conditions outside the scope of the waiver request.;
 (3)in subsection (c)— (A)in paragraph (1), by inserting , Indian tribes after local educational agencies;
 (B)in paragraph (8), by striking subpart 1 of part B of title V and inserting part C of title IV; and (C)by striking paragraph (9) and inserting the following:
						
 (9)the prohibitions— (A)in subpart 2 of part F;
 (B)regarding use of funds for religious worship or instruction in section 8505; and (C)regarding activities in section 8526; or;
 (4)in subsection (d)— (A)in the subsection heading, by adding ; Limitations after Waiver;
 (B)in paragraph (2), in the matter preceding subparagraph (A), by striking Secretary determines and inserting State demonstrates; and (C)by adding at the end the following:
						
 (3)Specific limitationsThe Secretary shall not require a State educational agency, local educational agency, school, or Indian tribe, as a condition of approval of a waiver request, to—
 (A)include in, or delete from, such request, specific academic standards, such as the Common Core State Standards developed under the Common Core State Standards Initiative or any other standards common to a significant number of States;
 (B)use specific academic assessment instruments or items, including assessments aligned to the standards described in subparagraph (A); or
 (C)include in, or delete from, such waiver request any specific elements of— (i)State academic standards;
 (ii)academic assessments; (iii)State accountability systems; or
 (iv)teacher and school leader evaluation systems.; (5)by striking subsection (e) and inserting the following:
					
 (e)ReportsA State educational agency, local educational agency, school, or Indian tribe receiving a waiver under this section shall describe, as part of, and pursuant to, the required annual reporting under section 1111(h)—
 (1)the progress of schools covered under the provisions of such waiver toward improving student academic achievement; and
 (2)how the use of the waiver has contributed to such progress.; and (6)in subsection (f), by striking if the Secretary determines and all that follows through the period at the end and inserting the following:
					
 if, after notice and an opportunity for a hearing, the Secretary—(A)presents a rationale and supporting information that clearly demonstrates that the waiver is not contributing to the progress of schools described in subsection (e)(1); or
 (B)determines that the waiver is no longer necessary to achieve its original purposes.. 8014.Approval and disapproval of State plans and local applicationsTitle VIII, as amended and redesignated by section 8001 of this Act, is further amended by inserting after section 8401 the following:
				
					EApproval and disapproval of State plans and local applications 
						8451.Approval and disapproval of State plans
 (a)ApprovalA plan submitted by a State pursuant to section 2101(d), 4103(c), 4203, or 8302 shall be approved by the Secretary unless the Secretary makes a written determination (which shall include the supporting information and rationale supporting such determination), prior to the expiration of the 120-day period beginning on the date on which the Secretary received the plan, that the plan is not in compliance with section 2101(d), 4103(c), or 4203, or part C, respectively.
							(b)Disapproval process
 (1)In generalThe Secretary shall not finally disapprove a plan submitted under section 2101(d), 4103(c), 4203, or 8302, except after giving the State educational agency notice and an opportunity for a hearing.
 (2)NotificationsIf the Secretary finds that the plan is not in compliance, in whole or in part, with section 2101(d), 4103(c), or 4203, or part C, as applicable, the Secretary shall—
 (A)immediately notify the State of such determination; (B)provide a detailed description of the specific provisions of the plan that the Secretary determines fail to meet the requirements, in whole or in part, of such section or part, as applicable;
 (C)offer the State an opportunity to revise and resubmit its plan within 45 days of such determination, including the chance for the State to present supporting information to clearly demonstrate that the State plan meets the requirements of such section or part, as applicable;
 (D)provide technical assistance, upon request of the State, in order to assist the State to meet the requirements of such section or part, as applicable;
 (E)conduct a hearing within 30 days of the plan's resubmission under subparagraph (C), unless a State declines the opportunity for such hearing; and
 (F)request additional information, only as to the noncompliant provisions, needed to make the plan compliant.
 (3)ResponseIf the State educational agency responds to the Secretary's notification described in paragraph (2)(A) prior to the expiration of the 45-day period beginning on the date on which the State educational agency received the notification, and resubmits the plan as described in paragraph (2)(C), the Secretary shall approve such plan unless the Secretary determines the plan does not meet the requirements of section 2101(d), 4103(c), or 4203, or part C, as applicable.
 (4)Failure to respondIf the State educational agency does not respond to the Secretary’s notification described in paragraph (2)(A) prior to the expiration of the 45-day period beginning on the date on which the State educational agency received the notification, such plan shall be deemed to be disapproved.
 (c)LimitationA plan submitted under section 2101(d), 4103(c), 4203, or 8302 shall not be approved or disapproved based upon the nature of the activities proposed within such plan if such proposed activities meet the applicable program requirements.
 (d)Peer-review requirementsNotwithstanding any other requirements of this part, the Secretary shall ensure that any portion of a consolidated State plan that is related to part A of title I is subject to the peer-review process described in section 1111(a)(4).
							8452.Approval and disapproval of local educational agency applications
 (a)ApprovalAn application submitted by a local educational agency pursuant to section 2102(b), 4106, 4204(b) or 8305, shall be approved by the State educational agency unless the State educational agency makes a written determination (which shall include the supporting information and rationale for such determination), prior to the expiration of the 120-day period beginning on the date on which the State educational agency received the application, that the application is not in compliance with section 2102(b), 4106, or 4204(b), or part C, respectively.
							(b)Disapproval process
 (1)In generalThe State educational agency shall not finally disapprove an application submitted under section 2102(b), 4106, 4204(b) or 8305 except after giving the local educational agency notice and opportunity for a hearing.
 (2)NotificationsIf the State educational agency finds that the application submitted under section 2102(b), 4106, 4204(b) or 8305 is not in compliance, in whole or in part, with section 2102(b), 4106, or 4204(b), or part C, respectively, the State educational agency shall—
 (A)immediately notify the local educational agency of such determination; (B)provide a detailed description of the specific provisions of the application that the State determines fail to meet the requirements, in whole or in part, of such section or part, as applicable;
 (C)offer the local educational agency an opportunity to revise and resubmit its application within 45 days of such determination, including the chance for the local educational agency to present supporting information to clearly demonstrate that the application meets the requirements of such section or part;
 (D)provide technical assistance, upon request of the local educational agency, in order to assist the local educational agency to meet the requirements of such section or part, as applicable;
 (E)conduct a hearing within 30 days of the application's resubmission under subparagraph (C), unless a local educational agency declines the opportunity for such a hearing; and
 (F)request additional information, only as to the noncompliant provisions, needed to make the application compliant.
 (3)ResponseIf the local educational agency responds to the State educational agency's notification described in paragraph (2)(A) prior to the expiration of the 45-day period beginning on the date on which the local educational agency received the notification, and resubmits the application as described in paragraph (2)(C), the State educational agency shall approve such application unless the State educational agency determines the application does not meet the requirements of this part.
 (4)Failure to respondIf the local educational agency does not respond to the State educational agency’s notification described in paragraph (2)(A) prior to the expiration of the 45-day period beginning on the date on which the local educational agency received the notification, such application shall be deemed to be disapproved..
 8015.Participation by private school children and teachersSection 8501, as redesignated by section 8001 of this Act, is amended— (1)in subsection (a)—
 (A)by striking paragraph (3) and inserting the following:  (3)Special rule (A)In generalEducational services and other benefits provided under this section for private school children, teachers, and other educational personnel shall be equitable in comparison to services and other benefits for public school children, teachers, and other educational personnel participating in the program and shall be provided in a timely manner.
 (B)OmbudsmanTo help ensure equitable services are provided to private school children, teachers, and other educational personnel under this section, the State educational agency involved shall direct the ombudsman designated by the agency under section 1117 to monitor and enforce the requirements of this section.; and
 (B)by striking paragraph (4) and inserting the following:  (4)Expenditures (A)In generalExpenditures for educational services and other benefits provided under this section for eligible private school children, their teachers, and other educational personnel serving those children shall be equal, taking into account the number and educational needs of the children to be served, to the expenditures for participating public school children.
 (B)Obligation of fundsFunds allocated to a local educational agency for educational services and other benefits to eligible private school children shall be obligated in the fiscal year for which the funds are received by the agency.
 (C)Notice of allocationEach State educational agency shall provide notice in a timely manner to the appropriate private school officials in the State of the allocation of funds for educational services and other benefits under this subpart that the local educational agencies have determined are available for eligible private school children..
 (2)in subsection (b)— (A)in paragraph (1), by striking subparagraphs (A) through (H) and inserting the following:
						
 (A)part C of title I; (B)part A of title II;
 (C)part A of title III; (D)part A of title IV; and
 (E)part B of title IV.; and (B)by striking paragraph (3); and
 (3)in subsection (c)— (A)in the matter preceding subparagraph (A), by striking To ensure and all that follows through such as and inserting To ensure timely and meaningful consultation, a State educational agency, local educational agency, educational service agency, consortium of those agencies, or entity shall consult with appropriate private school officials. Such agency and private school officials shall both have the goal of reaching agreement on how to provide equitable and effective programs for eligible private school children, on issues such as;
 (B)in paragraph (1)— (i)in subparagraph (E)—
 (I)by striking and the amount and inserting , the amount; and (II)by striking services; and and inserting services, and how that amount is determined;;
 (ii)in subparagraph (F)— (I)by striking contract after provision of; and
 (II)by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (G)whether the agency, consortium, or entity shall provide services directly or through a separate government agency, consortium, or entity, or through a third-party contractor; and
 (H)whether to provide equitable services to eligible private school children— (i)by creating a pool or pools of funds with all of the funds allocated under subsection (a)(4)(C) based on all the children from low-income families in a participating school attendance area who attend private schools; or
 (ii)in the agency’s participating school attendance area who attend private schools with the proportion of funds allocated under subsection (a)(4)(C) based on the number of children from low-income families who attend private schools.; and
 (4)by adding at the end the following:  (5)DocumentationEach local educational agency shall maintain in the agency’s records, and provide to the State educational agency involved, a written affirmation signed by officials of each participating private school that the meaningful consultation required by this section has occurred. The written affirmation shall provide the option for private school officials to indicate such officials’ belief that timely and meaningful consultation has not occurred or that the program design is not equitable with respect to eligible private school children. If such officials do not provide such affirmation within a reasonable period of time, the local educational agency shall forward the documentation that such consultation has, or attempts at such consultation have, taken place to the State educational agency.
						(6)Compliance
 (A)In generalIf the consultation required under this section is with a local educational agency or educational service agency, a private school official shall have the right to file a complaint with the State educational agency that the consultation required under this section was not meaningful and timely, did not give due consideration to the views of the private school official, or did not make a decision that treats the private school or its students equitably as required by this section.
 (B)ProcedureIf the private school official wishes to file a complaint, the private school official shall provide the basis of the noncompliance and all parties shall provide the appropriate documentation to the appropriate officials.
 (C)ServicesA State educational agency shall provide services under this section directly or through contracts with public and private agencies, organizations, and institutions, if the appropriate private school officials have—
 (i)requested that the State educational agency provide such services directly; and (ii)demonstrated that the local educational agency involved has not met the requirements of this section in accordance with the procedures for making such a request, as prescribed by the State educational agency..
 8016.Standards for by-passSection 8502(a)(2), as redesignated and amended by section 8001 of this Act, is further amended by striking 9503, and 9504 and inserting 8503, and 8504.
 8017.Complaint process for participation of private school childrenSection 8503, as redesignated and amended by section 8001 of this Act, is further amended by striking subsections (a) and (b) and inserting the following:
				
 (a)Procedures for complaintsThe Secretary shall develop and implement written procedures for receiving, investigating, and resolving complaints from parents, teachers, or other individuals and organizations concerning violations of section 8501 by a State educational agency, local educational agency, educational service agency, consortium of those agencies, or entity. The individual or organization shall submit the complaint to the State educational agency for a written resolution by the State educational agency within 45 days.
 (b)Appeals to SecretaryThe resolution may be appealed by an interested party to the Secretary not later than 30 days after the State educational agency resolves the complaint or fails to resolve the complaint within the 45-day time limit. The appeal shall be accompanied by a copy of the State educational agency’s resolution, and, if there is one, a complete statement of the reasons supporting the appeal. The Secretary shall investigate and resolve the appeal not later than 90 days after receipt of the appeal..
 8018.By-pass determination processSection 8504(a)(1)(A), as redesignated by section 8001 of this Act, is amended by striking 9502 and inserting 8502. 8019.Maintenance of effortSection 8521, as redesignated by section 8001 of this Act, is amended—
 (1)in subsection (a), by inserting , subject to the requirements of subsection (b) after for the second preceding fiscal year; (2)in subsection (b)(1), by inserting before the period at the end the following: , if such local educational agency has also failed to meet such requirement (as determined using the measure most favorable to the local agency) for 1 or more of the 5 immediately preceding fiscal years; and
 (3)in subsection (c)(1), by inserting or a change in the organizational structure of the local educational agency after , such as a natural disaster. 8020.Prohibition regarding state aidSection 8522, as redesignated by section 8001 of this Act, is amended by striking title VIII and inserting title VII.
 8021.School prayerSection 8524(a), as redesignated by section 8001 of this Act, is amended by striking on the Internet and inserting by electronic means, including by posting the guidance on the Department’s website in a clear and easily accessible manner.
 8022.Prohibited uses of fundsSection 8526, as redesignated by section 8001 of this Act, is amended— (1)by striking the section heading and inserting Prohibited uses of funds;
 (2)in subsection (a)— (A)by redesignating paragraphs (1) through (4) as paragraphs (3) through (6), respectively; and
 (B)by inserting before paragraph (3) (as redesignated by subparagraph (A)) the following:  (1)for construction, renovation, or repair of any school facility, except as authorized under this Act;
 (2)for transportation unless otherwise authorized under this Act;; (3)by striking (a)Prohibition.—None of the funds authorized under this Act shall be used and inserting No funds under this Act may be used; and
 (4)by striking subsection (b). 8023.ProhibitionsTitle VIII, as redesignated and amended by section 8001 of this Act, is further amended by inserting after section 8526 the following:
				
					8526A.Prohibition against Federal mandates, direction, or control
 (a)In generalNo officer or employee of the Federal Government shall, through grants, contracts, or other cooperative agreements, mandate, direct, or control a State, local educational agency, or school's specific instructional content, academic standards and assessments, curricula, or program of instruction developed and implemented to meet the requirements of this Act (including any requirement, direction, or mandate to adopt the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or any assessment, instructional content, or curriculum aligned to such standards), nor shall anything in this Act be construed to authorize such officer or employee to do so.
 (b)Financial supportNo officer or employee of the Federal Government shall condition or incentivize the receipt of any grant, contract, or cooperative agreement, the receipt of any priority or preference under such grant, contract, or cooperative agreement, or the receipt of a waiver under section 8401 upon a State, local educational agency, or school's adoption or implementation of specific instructional content, academic standards and assessments, curricula, or program of instruction developed and implemented to meet the requirements of this Act (including any condition, priority, or preference to adopt the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or any assessment, instructional content, or curriculum aligned to such standards)..
 8024.Prohibitions on Federal Government and use of Federal fundsSection 8527, as redesignated by section 8001 of this Act, is amended to read as follows:  8527.Prohibitions on Federal Government and use of Federal funds (a)General prohibitionNothing in this Act shall be construed to authorize an officer or employee of the Federal Government, including through a grant, contract, or cooperative agreement, to mandate, direct, or control a State, local educational agency, or school’s curriculum, program of instruction, or allocation of State or local resources, or mandate a State or any subdivision thereof to spend any funds or incur any costs not paid for under this Act.
 (b)Prohibition on endorsement of curriculumNotwithstanding any other provision of Federal law, no funds provided to the Department under this Act may be used by the Department, whether through a grant, contract, or cooperative agreement, to endorse, approve, develop, require, or sanction any curriculum, including any curriculum aligned to the Common Core State Standards developed under the Common Core State Standards Initiative or any other academic standards common to a significant number of States, designed to be used in an elementary school or secondary school.
 (c)Local controlNothing in this section shall be construed to— (1)authorize an officer or employee of the Federal Government, whether through a grant, contract, or cooperative agreement to mandate, direct, review, or control a State, local educational agency, or school's instructional content, curriculum, and related activities;
 (2)limit the application of the General Education Provisions Act (20 U.S.C. 1221 et seq.); (3)require the distribution of scientifically or medically false or inaccurate materials or to prohibit the distribution of scientifically or medically true or accurate materials; or
 (4)create any legally enforceable right. (d)Prohibition on requiring Federal approval or certification of standards (1)In generalNotwithstanding any other provision of Federal law, no State shall be required to have academic standards approved or certified by the Federal Government, in order to receive assistance under this Act.
 (2)Rule of constructionNothing in this Act shall be construed to prohibit a State, local educational agency, or school from using funds provided under this Act for the development or implementation of any instructional content, academic standards, academic assessments, curriculum, or program of instruction that a State, local educational agency, or school chooses, as permitted under State and local law, as long as the use of such funds is consistent with the terms of the grant, contract, or cooperative agreement providing such funds.
 (3)Building standardsNothing in this Act shall be construed to mandate national school building standards for a State, local educational agency, or school..
 8025.Armed forces recruiter access to students and student recruiting informationSection 8528, as redesignated by section 8001 of this Act, is amended by striking subsections (a) through (d) and inserting the following:
				
					(a)Policy
 (1)Access to student recruiting informationNotwithstanding section 444(a)(5)(B) of the General Education Provisions Act (20 U.S.C. 1232g(a)(5)(B)), each local educational agency receiving assistance under this Act shall provide, upon a request made by a military recruiter or an institution of higher education, access to the name, address, and telephone listing of each secondary school student served by the local educational agency, unless the parent of such student has submitted the prior consent request under paragraph (2).
						(2)Consent
 (A)Opt-out processA parent of a secondary school student may submit a written request, to the local educational agency, that the student’s name, address, and telephone listing not be released for purposes of paragraph (1) without prior written consent of the parent. Upon receiving such request, the local educational agency may not release the student’s name, address, and telephone listing for such purposes without the prior written consent of the parent.
 (B)Notification of opt-out processEach local educational agency shall notify the parents of the students served by the agency of the option to make a request described in subparagraph (A).
 (3)Same access to studentsEach local educational agency receiving assistance under this Act shall provide military recruiters the same access to secondary school students as is provided to institutions of higher education or to prospective employers of those students.
 (4)Rule of construction prohibiting opt-in processesNothing in this subsection shall be construed to allow a local educational agency to withhold access to a student’s name, address, and telephone listing from a military recruiter or institution of higher education by implementing an opt-in process or any other process other than the written consent request process under paragraph (2)(A).
 (5)Parental consentFor purposes of this subsection, whenever a student has attained 18 years of age, the permission or consent required of and the rights accorded to the parents of the student shall only be required of and accorded to the student.
 (b)NotificationThe Secretary, in consultation with the Secretary of Defense, shall, not later than 120 days after the date of the enactment of the Every Student Succeeds Act, notify school leaders, school administrators, and other educators about the requirements of this section.
 (c)ExceptionThe requirements of this section do not apply to a private secondary school that maintains a religious objection to service in the Armed Forces if the objection is verifiable through the corporate or other organizational documents or materials of that school..
 8026.Prohibition on federally sponsored testingSection 8529, as redesignated by section 8001 of this Act, is amended to read as follows:  8529.Prohibition on federally sponsored testing (a)General prohibitionNotwithstanding any other provision of Federal law and except as provided in subsection (b), no funds provided under this Act to the Secretary or to the recipient of any award may be used to develop, incentivize, pilot test, field test, implement, administer, or distribute any federally sponsored national test in reading, mathematics, or any other subject, unless specifically and explicitly authorized by law, including any assessment or testing materials aligned to the Common Core State Standards developed under the Common Core State Standards Initiative or any other academic standards common to a significant number of States.
 (b)ExceptionsSubsection (a) shall not apply to international comparative assessments developed under the authority of section 153(a)(6) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(6)) and administered to only a representative sample of pupils in the United States and in foreign nations..
 8027.Limitations on national testing or certification for teachers, principals, or other school leadersSection 8530, as redesignated by section 8001 of this Act, is amended— (1)in the section heading, by inserting , principals, or other school leaders after teachers;
 (2)in the subsection heading, by inserting , principals, or other school leaders after teachers; and (3)in subsection (a)—
 (A)by inserting , principals, other school leaders, after teachers; and (B)by inserting , or incentive regarding, after administration of.
 8028.Prohibition on requiring State participationTitle VIII, as redesignated and amended by section 8001 of this Act, is further amended by inserting after section 8530 the following:
				
 8530A.Prohibition on requiring State participationAny State that opts out of receiving funds, or that has not been awarded funds, under one or more programs under this Act shall not be required to carry out any of the requirements of such program or programs, and nothing in this Act shall be construed to require a State to participate in any program under this Act..
 8029.Civil rightsSection 8534(b), as redesignated by section 8001 of this Act, is amended— (1)by striking as defined in section 1116 of title I and part B of title V and inserting as defined in section 1111(d) of title I and part C of title IV; and
 (2)by striking grant under section 1116 of title I or part B of title V and inserting grant under section 1111(d) of title I or part C of title IV. 8030.Consultation with Indian tribes and tribal organizationsSubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
					8538.Consultation with Indian tribes and tribal organizations
 (a)In generalTo ensure timely and meaningful consultation on issues affecting American Indian and Alaska Native students, an affected local educational agency shall consult with appropriate officials from Indian tribes or tribal organizations approved by the tribes located in the area served by the local educational agency prior to the affected local educational agency’s submission of a required plan or application for a covered program under this Act or for a program under title VI of this Act. Such consultation shall be done in a manner and in such time that provides the opportunity for such appropriate officials from Indian tribes or tribal organizations to meaningfully and substantively contribute to such plan.
 (b)DocumentationEach affected local educational agency shall maintain in the agency’s records and provide to the State educational agency a written affirmation signed by the appropriate officials of the participating tribes or tribal organizations approved by the tribes that the consultation required by this section has occurred. If such officials do not provide such affirmation within a reasonable period of time, the affected local educational agency shall forward documentation that such consultation has taken place to the State educational agency.
 (c)DefinitionsIn this section: (1)Affected local educational agencyThe term affected local educational agency means a local educational agency—
 (A)with an enrollment of American Indian or Alaska Native students that is not less than 50 percent of the total enrollment of the local educational agency; or
 (B)that— (i)for fiscal year 2017, received a grant in the previous year under subpart 1 of part A of title VII (as such subpart was in effect on the day before the date of enactment of the Every Student Succeeds Act) that exceeded $40,000; or
 (ii)for any fiscal year following fiscal year 2017, received a grant in the previous fiscal year under subpart 1 of part A of title VI that exceeded $40,000.
 (2)Appropriate officialsThe term appropriate officials means— (A)tribal officials who are elected; or
 (B)appointed tribal leaders or officials designated in writing by an Indian tribe for the specific consultation purpose under this section.
 (d)Rule of constructionNothing in this section shall be construed— (1)to require the local educational agency to determine who are the appropriate officials; or
 (2)to make the local educational agency liable for consultation with appropriate officials that the tribe determines not to be the correct appropriate officials.
 (e)LimitationConsultation required under this section shall not interfere with the timely submission of the plans or applications required under this Act..
 8031.Outreach and technical assistance for rural local educational agenciesSubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
					8539.Outreach and technical assistance for rural local educational agencies
 (a)OutreachThe Secretary shall engage in outreach to rural local educational agencies regarding opportunities to apply for competitive grant programs under this Act.
 (b)Technical assistanceIf requested to do so, the Secretary shall provide technical assistance to rural local educational agencies with locale codes 32, 33, 41, 42, or 43, or an educational service agency representing rural local educational agencies with locale codes 32, 33, 41, 42, or 43 on applications or pre-applications for any competitive grant program under this Act. No rural local educational agency or educational service agency shall be required to request technical assistance or include any technical assistance provided by the Secretary in any application..
 8032.Consultation with the GovernorSubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
					8540.Consultation with the Governor
 (a)In generalA State educational agency shall consult in a timely and meaningful manner with the Governor, or appropriate officials from the Governor’s office, in the development of State plans under titles I and II and section 8302.
 (b)TimingThe consultation described in subsection (a) shall include meetings of officials from the State educational agency and the Governor’s office and shall occur—
 (1)during the development of such plan; and (2)prior to submission of the plan to the Secretary.
 (c)Joint signature authorityA Governor shall have 30 days prior to the State educational agency submitting the State plan under title I or II or section 8302 to the Secretary to sign such plan. If the Governor has not signed the plan within 30 days of delivery by the State educational agency to the Governor, the State educational agency shall submit the plan to the Secretary without such signature..
 8033.Local governanceSubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
					8541.Local governance
 (a)Rule of constructionNothing in this Act shall be construed to allow the Secretary to— (1)exercise any governance or authority over school administration, including the development and expenditure of school budgets, unless otherwise authorized under this Act;
 (2)issue any regulation without first complying with the rulemaking requirements of section 553 of title 5, United States Code; or
 (3)issue any nonregulatory guidance without first, to the extent feasible, considering input from stakeholders.
 (b)Authority under other lawNothing in subsection (a) shall be construed to affect any authority the Secretary has under any other Federal law..
 8034.Rule of construction regarding travel to and from schoolSubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
					8542.Rule of construction regarding travel to and from school
 (a)In GeneralSubject to subsection (b), nothing in this Act shall authorize the Secretary to, or shall be construed to—
 (1)prohibit a child from traveling to and from school on foot or by car, bus, or bike when the parents of the child have given permission; or
 (2)expose parents to civil or criminal charges for allowing their child to responsibly and safely travel to and from school by a means the parents believe is age appropriate.
 (b)No preemption of State or local lawsNotwithstanding subsection (a), nothing in this section shall be construed to preempt State or local laws..
 8035.Limitations on school-based health centersSubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
 8543.Limitations on school-based health centersNotwithstanding section 8102, funds used for activities under this Act shall be carried out in accordance with the provision of section 399z–1(a)(3)(C) of the Public Health Service Act (42 U.S.C. 280h–5(a)(3)(C))..
 8036.State control over standardsSubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
					8544.State control over standards
 (a)In GeneralNothing in this Act shall be construed to prohibit a State from withdrawing from the Common Core State Standards or from otherwise revising their standards.
 (b)ProhibitionNo officer or employee of the Federal Government shall, directly or indirectly, through grants, contracts or other cooperative agreements, through waiver granted under section 8401 or through any other authority, take any action against a State that exercises its rights under subsection (a)..
 8037.Sense of Congress on protecting student privacySubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
					8545.Sense of Congress on protecting student privacy
 (a)FindingsThe Congress finds as follows: (1)Students’ personally identifiable information is important to protect.
 (2)Students’ information should not be shared with individuals other than school officials in charge of educating those students without clear notice to parents.
 (3)With the use of more technology, and more research about student learning, the responsibility to protect students’ personally identifiable information is more important than ever.
 (4)Regulations allowing more access to students’ personal information could allow that information to be shared or sold by individuals who do not have the best interest of the students in mind.
 (5)The Secretary has the responsibility to ensure every entity that receives funding under this Act holds any personally identifiable information in strict confidence.
 (b)Sense of CongressIt is the sense of the Congress that the Secretary should review all regulations addressing issues of student privacy, including those under this Act, and ensure that students’ personally identifiable information is protected..
 8038.Prohibition on aiding and abetting sexual abuseSubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
					8546.Prohibition on aiding and abetting sexual abuse
 (a)In GeneralA State, State educational agency, or local educational agency in the case of a local educational agency that receives Federal funds under this Act shall have laws, regulations, or policies that prohibit any individual who is a school employee, contractor, or agent, or any State educational agency or local educational agency, from assisting a school employee, contractor, or agent in obtaining a new job, apart from the routine transmission of administrative and personnel files, if the individual or agency knows, or has probable cause to believe, that such school employee, contractor, or agent engaged in sexual misconduct regarding a minor or student in violation of the law.
 (b)ExceptionThe requirements of subsection (a) shall not apply if the information giving rise to probable cause—
 (1)(A)has been properly reported to a law enforcement agency with jurisdiction over the alleged misconduct; and
 (B)has been properly reported to any other authorities as required by Federal, State, or local law, including title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) and the regulations implementing such title under part 106 of title 34, Code of Federal Regulations, or any succeeding regulations; and
 (2)(A)the matter has been officially closed or the prosecutor or police with jurisdiction over the alleged misconduct has investigated the allegations and notified school officials that there is insufficient information to establish probable cause that the school employee, contractor, or agent engaged in sexual misconduct regarding a minor or student in violation of the law;
 (B)the school employee, contractor, or agent has been charged with, and acquitted or otherwise exonerated of the alleged misconduct; or
 (C)the case or investigation remains open and there have been no charges filed against, or indictment of, the school employee, contractor, or agent within 4 years of the date on which the information was reported to a law enforcement agency.
 (c)ProhibitionThe Secretary shall not have the authority to mandate, direct, or control the specific measures adopted by a State, State educational agency, or local educational agency under this section.
 (d)ConstructionNothing in this section shall be construed to prevent a State from adopting, or to override a State law, regulation, or policy that provides, greater or additional protections to prohibit any individual who is a school employee, contractor, or agent, or any State educational agency or local educational agency, from assisting a school employee who engaged in sexual misconduct regarding a minor or student in violation of the law in obtaining a new job..
 8039.Sense of Congress on restoration of state sovereignty over public educationSubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
 8547.Sense of Congress on restoration of State sovereignty over public educationIt is the Sense of Congress that State and local officials should be consulted and made aware of the requirements that accompany participation in activities authorized under this Act prior to a State or local educational agency’s request to participate in such activities..
 8040.PrivacySubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
 8548.PrivacyThe Secretary shall require an assurance that each grantee receiving funds under this Act understands the importance of privacy protections for students and is aware of the responsibilities of the grantee under section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Education Rights and Privacy Act of 1974)..
 8041.Analysis and periodic review; sense of Congress; technical assistanceSubpart 2 of part F of title VIII, as amended and redesignated by section 8001 of this Act, is further amended by adding at the end the following:
				
 8549.Analysis and periodic review of departmental guidanceThe Secretary shall develop procedures for the approval and periodic review of significant guidance documents that include—
 (1)appropriate approval processes within the Department; (2)appropriate identification of the agency or office issuing the documents, the activities to which and the persons to whom the documents apply, and the date of issuance;
 (3)a publicly available list to identify those significant guidance documents that were issued, revised, or withdrawn within the past year; and
 (4)an opportunity for the public to request that an agency modify or rescind an existing significant guidance document.
						8549ASense of Congress
 (a)FindingsThe Congress finds as follows: (1)This Act prohibits the Federal Government from mandating, directing, or controlling a State, local educational agency, or school’s curriculum, program of instruction, or allocation of State and local resources, and from mandating a State or any subdivision thereof to spend any funds or incur any costs not paid for under this Act.
 (2)This Act prohibits the Federal Government from funding the development, pilot testing, field testing, implementation, administration, or distribution of any federally sponsored national test in reading, mathematics, or any other subject, unless specifically and explicitly authorized by law.
 (b)Sense of CongressIt is the sense of the Congress that States and local educational agencies retain the rights and responsibilities of determining educational curriculum, programs of instruction, and assessments for elementary and secondary education.
 8549B.Sense of Congress on early learning and child careIt is the Sense of the Congress that a State retains the right to make decisions, free from Federal intrusion, concerning its system of early learning and child care, and whether or not to use funding under this Act to offer early childhood education programs. Such systems should continue to include robust choice for parents through a mixed delivery system of services so parents can determine the right early learning and child care option for their children. States, while protecting the rights of early learning and child care providers, retain the right to make decisions that shall include the age at which to set compulsory attendance in school, the content of a State’s early learning guidelines, and how to determine quality in programs.
 8549C.Technical assistanceIf requested by a State or local educational agency, a regional educational laboratory under part D of the Education Sciences Reform Act of 2002 (20 U.S.C. 9561 et seq.) shall provide technical assistance to such State or local educational agency in meeting the requirements of section 8101(21)..
 8042.EvaluationsSection 8601, as redesignated by section 8001 of this Act, is amended to read as follows:  8601.Evaluations (a)Reservation of fundsExcept as provided in subsection (b) and (e), the Secretary, in consultation with the Director of the Institute of Education Sciences, may reserve not more than 0.5 percent of the amount appropriated for each program authorized under this Act to carry out activities under this section. If the Secretary elects to make a reservation under this subsection, the reserved amounts—
 (1)shall first be used by the Secretary, acting through the Director of the Institute of Education Sciences, to—
 (A)conduct comprehensive, high-quality evaluations of the programs that— (i)are consistent with the evaluation plan under subsection (d); and
 (ii)primarily include impact evaluations that use experimental or quasi-experimental designs, where practicable and appropriate, and other rigorous methodologies that permit the strongest possible causal inferences;
 (B)conduct studies of the effectiveness of the programs and the administrative impact of the programs on schools and local educational agencies; and
 (C)widely disseminate evaluation findings under this section related to programs authorized under this Act—
 (i)in a timely fashion; (ii)in forms that are understandable, easily accessible, usable, and adaptable for use in the improvement of educational practice;
 (iii)through electronic transfer and other means, such as posting, as available, to the websites of State educational agencies, local educational agencies, the Institute of Education Sciences, or the Department, or in another relevant place; and
 (iv)in a manner that promotes the utilization of such findings; and (2)may be used by the Secretary, acting through the Director of the Institute of Education Sciences—
 (A)to evaluate the aggregate short- and long-term effects and cost efficiencies across— (i)Federal programs assisted or authorized under this Act; and
 (ii)related Federal early childhood education programs, preschool programs, elementary school programs, and secondary school programs, under any other Federal law;
 (B)to increase the usefulness of the evaluations conducted under this section by improving the quality, timeliness, efficiency, and use of information relating to performance to promote continuous improvement of programs assisted or authorized under this Act; and
 (C)to assist recipients of grants under such programs in collecting and analyzing data and other activities related to conducting high-quality evaluations under paragraph (1).
 (b)Title IThe Secretary, acting through the Director of the Institute of Education Sciences, shall use funds authorized under section 1002(e) to carry out evaluation activities under this section related to title I, and shall not reserve any other money from such title for evaluation.
 (c)ConsolidationNotwithstanding any other provision of this section or section 1002(e), the Secretary, in consultation with the Director of the Institute of Education Sciences—
 (1)may consolidate the funds reserved under subsections (a) and (b) for purposes of carrying out the activities under subsection (a)(1); and
 (2)shall not be required to evaluate under subsection (a)(1) each program authorized under this Act each year.
 (d)Evaluation planThe Director of the Institute of Education Sciences, shall, on a biennial basis, develop, submit to Congress, and make publicly available an evaluation plan, that—
 (1)describes the specific activities that will be carried out under subsection (a) for the 2-year period applicable to the plan, and the timelines of such activities;
 (2)contains the results of the activities carried out under subsection (a) for the most recent 2-year period; and
 (3)describes how programs authorized under this Act will be regularly evaluated. (e)Evaluation activities authorized elsewhereIf, under any other provision of this Act, funds are authorized to be reserved or used for evaluation activities with respect to a program, the Secretary may not reserve additional funds under this section for the evaluation of that program..
			IXEducation for the Homeless and Other Laws 
			AHomeless children and youths
 9101.Statement of policySection 721 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431) is amended— (1)in paragraph (2), by striking In any State and all that follows through will review and inserting In any State where compulsory residency requirements or other requirements, in laws, regulations, practices, or policies, may act as a barrier to the identification of, or the enrollment, attendance, or success in school of, homeless children and youths, the State educational agency and local educational agencies in the State will review;
 (2)in paragraph (3), by striking alone; and (3)in paragraph (4), by striking challenging State student academic achievement standards and inserting challenging State academic standards.
 9102.Grants for State and local activitiesSection 722 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432) is amended— (1)by striking subsection (b) and inserting the following:
						
 (b)Grants from allotmentsThe Secretary shall make the grants to States from the allotments made under subsection (c)(1).; (2)in subsection (d)—
 (A)in paragraph (2)— (i)by striking To provide and all that follows through that enable and inserting To provide services and activities to improve the identification of homeless children and youths (including preschool-aged homeless children) and enable; and
 (ii)by striking or, if and inserting including, if; (B)in paragraph (3), by striking designate and all that follows and inserting designate in the State educational agency an Office of the Coordinator for Education of Homeless Children and Youths that can sufficiently carry out the duties described for the Office in this subtitle in accordance with subsection (f).; and
 (C)by striking paragraph (5) and inserting the following:  (5)To develop and implement professional development programs for liaisons designated under subsection (g)(1)(J)(ii) and other local educational agency personnel—
 (A)to improve their identification of homeless children and youths; and (B)to heighten the awareness of the liaisons and personnel of, and their capacity to respond to, specific needs in the education of homeless children and youths.;
 (3)in subsection (e)— (A)in paragraph (1), by inserting a State through grants under subsection (a) to after each year to;
 (B)in paragraph (2), by striking funds made available for State use under this subtitle and inserting the grant funds remaining after the State educational agency distributes subgrants under paragraph (1); and
 (C)in paragraph (3)— (i)in subparagraph (C)(iv)(II), by striking sections 1111 and 1116 and inserting section 1111;
 (ii)in subparagraph (E)(ii)(II), by striking subsection (g)(6)(A)(v) and inserting subsection (g)(6)(A)(vi); and (iii)in subparagraph (F)—
 (I)in clause (i)— (aa)by striking and at the end of subclause (II);
 (bb)by striking the period at the end of subclause (III) and inserting ; and; and (cc)by adding at the end the following:
										
 (IV)the progress the separate schools are making in helping all students meet the challenging State academic standards.; and
 (II)in clause (iii), by striking Not later than 2 years after the date of enactment of the McKinney-Vento Homeless Education Assistance Improvements Act of 2001, the and inserting The;
 (4)by striking subsection (f) and inserting the following:  (f)Functions of the office of the CoordinatorThe Coordinator for Education of Homeless Children and Youths established in each State shall—
 (1)gather and make publicly available reliable, valid, and comprehensive information on— (A)the number of homeless children and youths identified in the State, which shall be posted annually on the State educational agency’s website;
 (B)the nature and extent of the problems homeless children and youths have in gaining access to public preschool programs and to public elementary schools and secondary schools;
 (C)the difficulties in identifying the special needs and barriers to the participation and achievement of such children and youths;
 (D)any progress made by the State educational agency and local educational agencies in the State in addressing such problems and difficulties; and
 (E)the success of the programs under this subtitle in identifying homeless children and youths and allowing such children and youths to enroll in, attend, and succeed in, school;
 (2)develop and carry out the State plan described in subsection (g); (3)collect data for and transmit to the Secretary, at such time and in such manner as the Secretary may reasonably require, a report containing information necessary to assess the educational needs of homeless children and youths within the State, including data necessary for the Secretary to fulfill the responsibilities under section 724(h);
 (4)in order to improve the provision of comprehensive education and related services to homeless children and youths and their families, coordinate activities and collaborate with—
 (A)educators, including teachers, special education personnel, administrators, and child development and preschool program personnel;
 (B)providers of services to homeless children and youths and their families, including public and private child welfare and social services agencies, law enforcement agencies, juvenile and family courts, agencies providing mental health services, domestic violence agencies, child care providers, runaway and homeless youth centers, and providers of services and programs funded under the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);
 (C)providers of emergency, transitional, and permanent housing to homeless children and youths, and their families, including public housing agencies, shelter operators, operators of transitional housing facilities, and providers of transitional living programs for homeless youths;
 (D)local educational agency liaisons designated under subsection (g)(1)(J)(ii) for homeless children and youths; and
 (E)community organizations and groups representing homeless children and youths and their families; (5)provide technical assistance to and conduct monitoring of local educational agencies in coordination with local educational agency liaisons designated under subsection (g)(1)(J)(ii), to ensure that local educational agencies comply with the requirements of subsection (e)(3) and paragraphs (3) through (7) of subsection (g);
 (6)provide professional development opportunities for local educational agency personnel and the local educational agency liaison designated under subsection (g)(1)(J)(ii) to assist such personnel and liaison in identifying and meeting the needs of homeless children and youths, and provide training on the definitions of terms related to homelessness specified in sections 103, 401, and 725 to the liaison; and
 (7)respond to inquiries from parents and guardians of homeless children and youths, and (in the case of unaccompanied youths) such youths, to ensure that each child or youth who is the subject of such an inquiry receives the full protections and services provided by this subtitle.;
 (5)by striking subsection (g) and inserting the following:  (g)State plan (1)In generalFor any State desiring to receive a grant under this subtitle, the State educational agency shall submit to the Secretary a plan to provide for the education of homeless children and youths within the State. Such plan shall include the following:
 (A)A description of how such children and youths are (or will be) given the opportunity to meet the same challenging State academic standards as all students are expected to meet.
 (B)A description of the procedures the State educational agency will use to identify such children and youths in the State and to assess their needs.
 (C)A description of procedures for the prompt resolution of disputes regarding the educational placement of homeless children and youths.
 (D)A description of programs for school personnel (including liaisons designated under subparagraph (J)(ii), principals and other school leaders, attendance officers, teachers, enrollment personnel, and specialized instructional support personnel) to heighten the awareness of such school personnel of the specific needs of homeless children and youths, including such children and youths who are runaway and homeless youths.
 (E)A description of procedures that ensure that homeless children and youths who meet the relevant eligibility criteria are able to participate in Federal, State, or local nutrition programs.
 (F)A description of procedures that ensure that— (i)homeless children have access to public preschool programs, administered by the State educational agency or local educational agency, as provided to other children in the State;
 (ii)youths described in section 725(2) and youths separated from public schools are identified and accorded equal access to appropriate secondary education and support services, including by identifying and removing barriers that prevent youths described in this clause from receiving appropriate credit for full or partial coursework satisfactorily completed while attending a prior school, in accordance with State, local, and school policies; and
 (iii)homeless children and youths who meet the relevant eligibility criteria do not face barriers to accessing academic and extracurricular activities, including magnet school, summer school, career and technical education, advanced placement, online learning, and charter school programs, if such programs are available at the State and local levels.
 (G)Strategies to address problems identified in the report provided to the Secretary under subsection (f)(3).
 (H)Strategies to address other problems with respect to the education of homeless children and youths, including problems resulting from enrollment delays that are caused by—
 (i)requirements of immunization and other required health records; (ii)residency requirements;
 (iii)lack of birth certificates, school records, or other documentation; (iv)guardianship issues; or
 (v)uniform or dress code requirements. (I)A demonstration that the State educational agency and local educational agencies in the State have developed, and shall review and revise, policies to remove barriers to the identification of homeless children and youths, and the enrollment and retention of homeless children and youths in schools in the State, including barriers to enrollment and retention due to outstanding fees or fines, or absences.
 (J)Assurances that the following will be carried out: (i)The State educational agency and local educational agencies in the State will adopt policies and practices to ensure that homeless children and youths are not stigmatized or segregated on the basis of their status as homeless.
 (ii)The local educational agencies will designate an appropriate staff person, able to carry out the duties described in paragraph (6)(A), who may also be a coordinator for other Federal programs, as a local educational agency liaison for homeless children and youths.
 (iii)The State and the local educational agencies in the State will adopt policies and practices to ensure that transportation is provided, at the request of the parent or guardian (or in the case of an unaccompanied youth, the liaison), to and from the school of origin (as determined under paragraph (3)), in accordance with the following, as applicable:
 (I)If the child or youth continues to live in the area served by the local educational agency in which the school of origin is located, the child's or youth's transportation to and from the school of origin shall be provided or arranged by the local educational agency in which the school of origin is located.
 (II)If the child's or youth's living arrangements in the area served by the local educational agency of origin terminate and the child or youth, though continuing the child's or youth's education in the school of origin, begins living in an area served by another local educational agency, the local educational agency of origin and the local educational agency in which the child or youth is living shall agree upon a method to apportion the responsibility and costs for providing the child or youth with transportation to and from the school of origin. If the local educational agencies are unable to agree upon such method, the responsibility and costs for transportation shall be shared equally.
 (iv)The State and the local educational agencies in the State will adopt policies and practices to ensure participation by liaisons described in clause (ii) in professional development and other technical assistance activities provided pursuant to paragraphs (5) and (6) of subsection (f), as determined appropriate by the Office of the Coordinator.
 (K)A description of how youths described in section 725(2) will receive assistance from counselors to advise such youths, and prepare and improve the readiness of such youths for college.
									(2)Compliance
 (A)In generalEach plan adopted under this subsection shall also describe how the State will ensure that local educational agencies in the State will comply with the requirements of paragraphs (3) through (7).
 (B)CoordinationSuch plan shall indicate what technical assistance the State will furnish to local educational agencies and how compliance efforts will be coordinated with the local educational agency liaisons designated under paragraph (1)(J)(ii).
									(3)Local educational agency requirements
 (A)In generalThe local educational agency serving each child or youth to be assisted under this subtitle shall, according to the child's or youth's best interest—
 (i)continue the child's or youth's education in the school of origin for the duration of homelessness— (I)in any case in which a family becomes homeless between academic years or during an academic year; and
 (II)for the remainder of the academic year, if the child or youth becomes permanently housed during an academic year; or
 (ii)enroll the child or youth in any public school that nonhomeless students who live in the attendance area in which the child or youth is actually living are eligible to attend.
 (B)School stabilityIn determining the best interest of the child or youth under subparagraph (A), the local educational agency shall—
 (i)presume that keeping the child or youth in the school of origin is in the child's or youth’s best interest, except when doing so is contrary to the request of the child's or youth's parent or guardian, or (in the case of an unaccompanied youth) the youth;
 (ii)consider student-centered factors related to the child’s or youth’s best interest, including factors related to the impact of mobility on achievement, education, health, and safety of homeless children and youth, giving priority to the request of the child’s or youth’s parent or guardian or (in the case of an unaccompanied youth) the youth;
 (iii)if, after conducting the best interest determination based on consideration of the presumption in clause (i) and the student-centered factors in clause (ii), the local educational agency determines that it is not in the child's or youth's best interest to attend the school of origin or the school requested by the parent or guardian, or (in the case of an unaccompanied youth) the youth, provide the child's or youth's parent or guardian or the unaccompanied youth with a written explanation of the reasons for its determination, in a manner and form understandable to such parent, guardian, or unaccompanied youth, including information regarding the right to appeal under subparagraph (E); and
 (iv)in the case of an unaccompanied youth, ensure that the local educational agency liaison designated under paragraph (1)(J)(ii) assists in placement or enrollment decisions under this subparagraph, gives priority to the views of such unaccompanied youth, and provides notice to such youth of the right to appeal under subparagraph (E).
										(C)Immediate enrollment
 (i)In generalThe school selected in accordance with this paragraph shall immediately enroll the homeless child or youth, even if the child or youth—
 (I)is unable to produce records normally required for enrollment, such as previous academic records, records of immunization and other required health records, proof of residency, or other documentation; or
 (II)has missed application or enrollment deadlines during any period of homelessness. (ii)Relevant academic recordsThe enrolling school shall immediately contact the school last attended by the child or youth to obtain relevant academic and other records.
 (iii)Relevant health recordsIf the child or youth needs to obtain immunizations or other required health records, the enrolling school shall immediately refer the parent or guardian of the child or youth, or (in the case of an unaccompanied youth) the youth, to the local educational agency liaison designated under paragraph (1)(J)(ii), who shall assist in obtaining necessary immunizations or screenings, or immunization or other required health records, in accordance with subparagraph (D).
 (D)RecordsAny record ordinarily kept by the school, including immunization or other required health records, academic records, birth certificates, guardianship records, and evaluations for special services or programs, regarding each homeless child or youth shall be maintained—
 (i)so that the records involved are available, in a timely fashion, when a child or youth enters a new school or school district; and
 (ii)in a manner consistent with section 444 of the General Education Provisions Act (20 U.S.C. 1232g). (E)Enrollment disputesIf a dispute arises over eligibility, or school selection or enrollment in a school—
 (i)the child or youth shall be immediately enrolled in the school in which enrollment is sought, pending final resolution of the dispute, including all available appeals;
 (ii)the parent or guardian of the child or youth or (in the case of an unaccompanied youth) the youth shall be provided with a written explanation of any decisions related to school selection or enrollment made by the school, the local educational agency, or the State educational agency involved, including the rights of the parent, guardian, or unaccompanied youth to appeal such decisions;
 (iii)the parent, guardian, or unaccompanied youth shall be referred to the local educational agency liaison designated under paragraph (1)(J)(ii), who shall carry out the dispute resolution process as described in paragraph (1)(C) as expeditiously as possible after receiving notice of the dispute; and
 (iv)in the case of an unaccompanied youth, the liaison shall ensure that the youth is immediately enrolled in the school in which the youth seeks enrollment pending resolution of such dispute.
 (F)Placement choiceThe choice regarding placement shall be made regardless of whether the child or youth lives with the homeless parents or has been temporarily placed elsewhere.
 (G)PrivacyInformation about a homeless child's or youth's living situation shall be treated as a student education record, and shall not be deemed to be directory information, under section 444 of the General Education Provisions Act (20 U.S.C. 1232g).
 (H)Contact informationNothing in this subtitle shall prohibit a local educational agency from requiring a parent or guardian of a homeless child or youth to submit contact information.
 (I)School of origin definedIn this paragraph: (i)In generalThe term school of origin means the school that a child or youth attended when permanently housed or the school in which the child or youth was last enrolled, including a preschool.
 (ii)Receiving schoolWhen the child or youth completes the final grade level served by the school of origin, as described in clause (i), the term “school of origin” shall include the designated receiving school at the next grade level for all feeder schools.
 (4)Comparable servicesEach homeless child or youth to be assisted under this subtitle shall be provided services comparable to services offered to other students in the school selected under paragraph (3), including the following:
 (A)Transportation services. (B)Educational services for which the child or youth meets the eligibility criteria, such as services provided under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) or similar State or local programs, educational programs for children with disabilities, and educational programs for English learners.
 (C)Programs in career and technical education. (D)Programs for gifted and talented students.
 (E)School nutrition programs. (5)Coordination (A)In generalEach local educational agency serving homeless children and youths that receives assistance under this subtitle shall coordinate—
 (i)the provision of services under this subtitle with local social services agencies and other agencies or entities providing services to homeless children and youths and their families, including services and programs funded under the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.); and
 (ii)transportation, transfer of school records, and other interdistrict activities, with other local educational agencies.
 (B)Housing assistanceIf applicable, each State educational agency and local educational agency that receives assistance under this subtitle shall coordinate with State and local housing agencies responsible for developing the comprehensive housing affordability strategy described in section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) to minimize educational disruption for children and youths who become homeless.
 (C)Coordination purposeThe coordination required under subparagraphs (A) and (B) shall be designed to— (i)ensure that all homeless children and youths are promptly identified;
 (ii)ensure that all homeless children and youths have access to, and are in reasonable proximity to, available education and related support services; and
 (iii)raise the awareness of school personnel and service providers of the effects of short-term stays in a shelter and other challenges associated with homelessness.
 (D)Homeless children and youths with disabilitiesFor children and youths who are to be assisted both under this subtitle, and under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) or section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), each local educational agency shall coordinate the provision of services under this subtitle with the provision of programs for children with disabilities served by that local educational agency and other involved local educational agencies.
									(6)Local educational agency liaison
 (A)DutiesEach local educational agency liaison for homeless children and youths, designated under paragraph (1)(J)(ii), shall ensure that—
 (i)homeless children and youths are identified by school personnel through outreach and coordination activities with other entities and agencies;
 (ii)homeless children and youths are enrolled in, and have a full and equal opportunity to succeed in, schools of that local educational agency;
 (iii)homeless families and homeless children and youths have access to and receive educational services for which such families, children, and youths are eligible, including services through Head Start programs (including Early Head Start programs) under the Head Start Act (42 U.S.C. 9831 et seq.), early intervention services under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.), and other preschool programs administered by the local educational agency;
 (iv)homeless families and homeless children and youths receive referrals to health care services, dental services, mental health and substance abuse services, housing services, and other appropriate services;
 (v)the parents or guardians of homeless children and youths are informed of the educational and related opportunities available to their children and are provided with meaningful opportunities to participate in the education of their children;
 (vi)public notice of the educational rights of homeless children and youths is disseminated in locations frequented by parents or guardians of such children and youths, and unaccompanied youths, including schools, shelters, public libraries, and soup kitchens, in a manner and form understandable to the parents and guardians of homeless children and youths, and unaccompanied youths;
 (vii)enrollment disputes are mediated in accordance with paragraph (3)(E); (viii)the parent or guardian of a homeless child or youth, and any unaccompanied youth, is fully informed of all transportation services, including transportation to the school of origin, as described in paragraph (1)(J)(iii), and is assisted in accessing transportation to the school that is selected under paragraph (3)(A);
 (ix)school personnel providing services under this subtitle receive professional development and other support; and
 (x)unaccompanied youths— (I)are enrolled in school;
 (II)have opportunities to meet the same challenging State academic standards as the State establishes for other children and youth, including through implementation of the procedures under paragraph (1)(F)(ii); and
 (III)are informed of their status as independent students under section 480 of the Higher Education Act of 1965 (20 U.S.C. 1087vv) and that the youths may obtain assistance from the local educational agency liaison to receive verification of such status for purposes of the Free Application for Federal Student Aid described in section 483 of such Act (20 U.S.C. 1090).
 (B)NoticeState Coordinators established under subsection (d)(3) and local educational agencies shall inform school personnel, service providers, advocates working with homeless families, parents and guardians of homeless children and youths, and homeless children and youths of the duties of the local educational agency liaisons, and publish an annually updated list of the liaisons on the State educational agency’s website.
 (C)Local and State coordinationLocal educational agency liaisons for homeless children and youths shall, as a part of their duties, coordinate and collaborate with State Coordinators and community and school personnel responsible for the provision of education and related services to homeless children and youths. Such coordination shall include collecting and providing to the State Coordinator the reliable, valid, and comprehensive data needed to meet the requirements of paragraphs (1) and (3) of subsection (f).
 (D)Homeless statusA local educational agency liaison designated under paragraph (1)(J)(ii) who receives training described in subsection (f)(6) may affirm, without further agency action by the Department of Housing and Urban Development, that a child or youth who is eligible for and participating in a program provided by the local educational agency, or the immediate family of such a child or youth, who meets the eligibility requirements of this Act for a program or service authorized under title IV, is eligible for such program or service.
									(7)Review and revisions
 (A)In generalEach State educational agency and local educational agency that receives assistance under this subtitle shall review and revise any policies that may act as barriers to the identification of homeless children and youths or the enrollment of homeless children and youths in schools that are selected under paragraph (3).
 (B)ConsiderationIn reviewing and revising such policies, consideration shall be given to issues concerning transportation, immunization, residency, birth certificates, school records and other documentation, and guardianship.
 (C)Special attentionSpecial attention shall be given to ensuring the identification, enrollment, and attendance of homeless children and youths who are not currently attending school.; and
 (6)by striking subsection (h). 9103.Local educational agency subgrantsSection 723 of such Act (42 U.S.C. 11433) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking facilitating the enrollment, and inserting facilitating the identification, enrollment,;
 (B)in paragraph (2)(B), in the matter preceding clause (i), by inserting the related before schools; and (C)by adding at the end the following:
							
 (4)Duration of grantsSubgrants made under this section shall be for terms of not to exceed 3 years.; (2)in subsection (b), by adding at the end the following:
						
 (6)An assurance that the local educational agency will collect and promptly provide data requested by the State Coordinator pursuant to paragraphs (1) and (3) of section 722(f).
 (7)An assurance that the local educational agency will meet the requirements of section 722(g)(3).; (3)in subsection (c)—
 (A)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking preschool, elementary, and secondary schools and inserting early childhood education and other preschool programs, elementary schools, and secondary schools,;
 (ii)in subparagraph (A), by inserting identification, before enrollment,; (iii)in subparagraph (B), by striking application— and all that follows and inserting application reflects coordination with other local and State agencies that serve homeless children and youths.; and
 (iv)in subparagraph (C), by inserting (as of the date of submission of the application) after practice; (B)in paragraph (3)—
 (i)in subparagraph (C), by inserting extent to which the applicant will promote meaningful after The; (ii)in subparagraph (D), by striking within and inserting into;
 (iii)by redesignating subparagraph (G) as subparagraph (I); (iv)by inserting after subparagraph (F) the following:
								
 (G)The extent to which the local educational agency will use the subgrant to leverage resources, including by maximizing nonsubgrant funding for the position of the liaison described in section 722(g)(1)(J)(ii) and the provision of transportation.
 (H)How the local educational agency will use funds to serve homeless children and youths under section 1113(c)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(c)(3)).; and 
 (v)in subparagraph (I), as redesignated by clause (iii), by striking Such and inserting The extent to which the applicant's program meets such; and (C)by striking paragraph (4); and
 (4)in subsection (d)— (A)in paragraph (1), by striking the same challenging State academic content standards and challenging State student academic achievement standards and inserting the same challenging State academic standards as;
 (B)in paragraph (2)— (i)by striking students with limited English proficiency and inserting English learners; and
 (ii)by striking vocational and inserting career; (C)in paragraph (3), by striking pupil services and inserting specialized instructional support;
 (D)in paragraph (7), by striking and unaccompanied youths, and inserting particularly homeless children and youths who are not enrolled in school,; (E)in paragraph (9) by striking medical and inserting other required health;
 (F)in paragraph (10)— (i)by striking parents and inserting parents and guardians; and
 (ii)by inserting before the period at the end , and other activities designed to increase the meaningful involvement of parents and guardians of homeless children or youths in the education of such children or youths;
 (G)in paragraph (12), by striking pupil services and inserting specialized instructional support services; (H)in paragraph (13), by inserting before the period at the end and parental mental health or substance abuse problems; and
 (I)in paragraph (16), by inserting before the period at the end and participate fully in school activities. 9104.Secretarial responsibilitiesSection 724 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434) is amended—
 (1)by striking subsection (c) and inserting the following:  (c)Notice (1)In generalThe Secretary shall, before the next school year that begins after the date of enactment of the Every Student Succeeds Act, update and disseminate nationwide the public notice described in this subsection (as in effect prior to such date) of the educational rights of homeless children and youths.
 (2)DisseminationThe Secretary shall disseminate the notice nationwide to all Federal agencies, and grant recipients, serving homeless families or homeless children and youths.; 
 (2)by striking subsection (d) and inserting the following:  (d)Evaluation, dissemination, and technical assistanceThe Secretary shall conduct evaluation, dissemination, and technical assistance activities for programs designed to meet the educational needs of homeless elementary and secondary school students, and may use funds appropriated under section 726 to conduct such activities.; 
 (3)in subsection (e)— (A)by striking 60-day and inserting 120-day; and
 (B)by striking 120-day and inserting 180-day; (4)in subsection (f), by adding at the end the following: The Secretary shall provide support and technical assistance to State educational agencies, concerning areas in which documented barriers to a free appropriate public education persist.;
 (5)by striking subsection (g) and inserting the following:  (g)GuidelinesThe Secretary shall develop, issue, and publish in the Federal Register, not later than 60 days after the date of enactment of the Every Student Succeeds Act, guidelines concerning ways in which a State—
 (1)may assist local educational agencies to implement the provisions related to homeless children and youths amended by that Act; and
 (2)may review and revise State policies and procedures that may present barriers to the identification of homeless children and youths, and the enrollment, attendance, and success of homeless children and youths in school.;
 (6)in subsection (h)(1)(A)— (A)by striking location and inserting primary nighttime residence; and
 (B)by inserting in all areas served by local educational agencies before the semicolon at the end; and (7)in subsection (i), by striking McKinney-Vento Homeless Education Assistance Improvements Act of 2001 and inserting Every Student Succeeds Act.
					9105.Definitions
 (a)AmendmentsSection 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a) is amended— (1)in paragraph (2)(B)(i)—
 (A)by inserting or before are abandoned; and (B)by striking or are awaiting foster care placement;;
 (2)in paragraph (3), by striking 9101 and inserting 8101; and (3)in paragraph (6), by striking youth not and inserting homeless child or youth not.
						(b)Effective Date
 (1)In GeneralIn the case of a State that is not a covered State, the amendment made by subsection (a)(1) shall take effect on the date that is 1 year after the date of enactment of this Act.
 (2)Covered StateIn the case of a covered State, the amendment made by subsection (a)(1) shall take effect on the date that is 2 years after the date of enactment of this Act.
 (c)Covered StateFor purposes of this section the term ‘‘covered State’’ means a State that has a statutory law that defines or describes the phrase ‘‘awaiting foster care placement’’, for purposes of a program under subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
 9106.Authorization of appropriationsSection 726 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11435) is amended to read as follows:
					
 726.Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle $85,000,000 for each of fiscal years 2017 through 2020..
 9107.Effective dateExcept as provided in section 9105(b) or as otherwise provided in this Act, this title and the amendments made by this title take effect on October 1, 2016.
				BMiscellaneous; other laws
				9201.Findings and sense of Congress on sexual misconduct
 (a)FindingsCongress finds the following: (1)There are significant anecdotal reports that some schools and local educational agencies have failed to properly report allegations of sexual misconduct by employees, contractors, or agents.
 (2)Instead of reporting alleged sexual misconduct to the appropriate authorities, such as the police or child welfare services, reports suggest that some schools or local educational agencies have kept information on allegations of sexual misconduct private or have entered into confidentiality agreements with the suspected employee, contractor, or agent who agrees to terminate employment with or discontinue work for the school or local educational agency.
 (3)The practice of withholding information on allegations of sexual misconduct can facilitate the exposure of other students in other jurisdictions to sexual misconduct.
 (b)Sense of CongressIt is the sense of Congress that— (1)confidentiality agreements between local educational agencies or schools and child predators should be prohibited;
 (2)local educational agencies or schools should not facilitate the transfer of child predators to other local educational agencies or schools; and
 (3)States should require local educational agencies and schools to report any and all information regarding allegations of sexual misconduct to law enforcement and other appropriate authorities.
 9202.Sense of Congress on First Amendment rightsIt is the sense of Congress that a student, teacher, school administrator, or other school employee of an elementary school or secondary school retains the individual's rights under the First Amendment to the Constitution of the United States during the school day or while on the grounds of an elementary school or secondary school.
 9203.Preventing improper use of taxpayer fundsTo address the misuse of taxpayer funds, the Secretary of Education shall— (1)require that each recipient of a grant or subgrant under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) display, in a public place, the hotline contact information of the Office of Inspector General of the Department of Education so that any individual who observes, detects, or suspects improper use of taxpayer funds can easily report such improper use;
 (2)annually notify employees of the Department of Education of their responsibility to report fraud; and
 (3)require any applicant— (A)for a grant under such Act to provide an assurance to the Secretary that any information submitted when applying for such grant and responding to monitoring and compliance reviews is truthful and accurate; and
 (B)for a subgrant under such Act to provide the assurance described in subparagraph (A) to the entity awarding the subgrant.
 9204.Accountability to taxpayers through monitoring and oversightTo improve monitoring and oversight of taxpayer funds authorized for appropriation under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), and to deter and prohibit waste, fraud, and abuse with respect to such funds, the Secretary of Education shall—
 (1)notify each recipient of a grant under such Act (and, if applicable, require the grantee to inform each subgrantee) of its responsibility to—
 (A)comply with all monitoring requirements under the applicable program or programs; and (B)monitor properly any subgrantee under the applicable program or programs;
 (2)review and analyze the results of monitoring and compliance reviews— (A)to understand trends and identify common issues; and
 (B)to issue guidance to help grantees address such issues before the loss or misuse of taxpayer funding occurs;
 (3)publicly report the work undertaken by the Secretary to prevent fraud, waste, and abuse with respect to such taxpayer funds; and
 (4)work with the Office of Inspector General of the Department of Education, as needed, to help ensure that employees of the Department understand how to adequately monitor grantees and to help grantees adequately monitor any subgrantees.
					9205.Report on Department actions to address Office of Inspector General reports
 (a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Education shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Education and the Workforce of the House of Representatives, and the public through the website of the Department of Education, a report containing an update on the Department's implementation of recommendations contained in reports from the Office of Inspector General of the Department of Education.
 (b)ContentsThe report under subsection (a) shall include— (1)a general review of the work of the Department of Education to implement or address findings contained in reports from the Office of Inspector General of the Department of Education to improve monitoring and oversight of Federal programs, including—
 (A)the March 9, 2010, final management information report of the Office of Inspector General of the Department of Education addressing oversight by local educational agencies and authorized public chartering agencies; and
 (B)the September 2012 report of the Office of Inspector General of the Department of Education entitled The Office of Innovation and Improvement's Oversight and Monitoring of the Charter Schools Program's Planning and Implementation Grants Final Audit Report; and
 (2)a description of the actions the Department of Education has taken to address the concerns described in reports of the Office of Inspector General of the Department of Education, including the reports described in paragraph (1).
						9206.Posthumous pardon
 (a)FindingsCongress finds the following: (1)John Arthur Jack Johnson was a flamboyant, defiant, and controversial figure in the history of the United States who challenged racial biases.
 (2)Jack Johnson was born in Galveston, Texas, in 1878 to parents who were former slaves. (3)Jack Johnson became a professional boxer and traveled throughout the United States, fighting White and African-American heavyweights.
 (4)After being denied (on purely racial grounds) the opportunity to fight 2 White champions, in 1908, Jack Johnson was granted an opportunity by an Australian promoter to fight the reigning White title-holder, Tommy Burns.
 (5)Jack Johnson defeated Tommy Burns to become the first African-American to hold the title of Heavyweight Champion of the World.
 (6)The victory by Jack Johnson over Tommy Burns prompted a search for a White boxer who could beat Jack Johnson, a recruitment effort that was dubbed the search for the great white hope.
 (7)In 1910, a White former champion named Jim Jeffries left retirement to fight Jack Johnson in Reno, Nevada.
 (8)Jim Jeffries lost to Jack Johnson in what was deemed the Battle of the Century. (9)The defeat of Jim Jeffries by Jack Johnson led to rioting, aggression against African-Americans, and the racially-motivated murder of African-Americans throughout the United States.
 (10)The relationships of Jack Johnson with White women compounded the resentment felt toward him by many Whites.
 (11)Between 1901 and 1910, 754 African-Americans were lynched, some simply for being too familiar with White women. (12)In 1910, Congress passed the Act of June 25, 1910 (commonly known as the White Slave Traffic Act or the Mann Act) (18 U.S.C. 2421 et seq.), which outlawed the transportation of women in interstate or foreign commerce for the purpose of prostitution or debauchery, or for any other immoral purpose.
 (13)In October 1912, Jack Johnson became involved with a White woman whose mother disapproved of their relationship and sought action from the Department of Justice, claiming that Jack Johnson had abducted her daughter.
 (14)Jack Johnson was arrested by Federal marshals on October 18, 1912, for transporting the woman across State lines for an immoral purpose in violation of the Mann Act.
 (15)The Mann Act charges against Jack Johnson were dropped when the woman refused to cooperate with Federal authorities, and then married Jack Johnson.
 (16)Federal authorities persisted and summoned a White woman named Belle Schreiber, who testified that Jack Johnson had transported her across State lines for the purpose of prostitution and debauchery.
 (17)In 1913, Jack Johnson was convicted of violating the Mann Act and sentenced to 1 year and 1 day in Federal prison.
 (18)Jack Johnson fled the United States to Canada and various European and South American countries. (19)Jack Johnson lost the Heavyweight Championship title to Jess Willard in Cuba in 1915.
 (20)Jack Johnson returned to the United States in July 1920, surrendered to authorities, and served nearly a year in the Federal penitentiary in Leavenworth, Kansas.
 (21)Jack Johnson subsequently fought in boxing matches, but never regained the Heavyweight Championship title.
 (22)Jack Johnson served the United States during World War II by encouraging citizens to buy war bonds and participating in exhibition boxing matches to promote the war bond cause.
 (23)Jack Johnson died in an automobile accident in 1946. (24)In 1954, Jack Johnson was inducted into the Boxing Hall of Fame.
 (25)Senate Concurrent Resolution 29, 111th Congress, agreed to July 29, 2009, expressed the sense of the 111th Congress that Jack Johnson should receive a posthumous pardon for his racially-motivated 1913 conviction.
 (b)RecommendationsIt remains the sense of Congress that Jack Johnson should receive a posthumous pardon— (1)to expunge a racially-motivated abuse of the prosecutorial authority of the Federal Government from the annals of criminal justice in the United States; and
 (2)in recognition of the athletic and cultural contributions of Jack Johnson to society. 9207.Education Flexibility Partnership Act of 1999 reauthorization (a)DefinitionsSection 3(1) of the Education Flexibility Partnership Act of 1999 (20 U.S.C. 5891a(1)) is amended—
 (1)in the paragraph heading, by striking Local and inserting Educational service agency; local; (2)by striking The terms and inserting The terms educational service agency,; and
 (3)by striking section 9101 and inserting section 8101. (b)General provisionsSection 4 of the Education Flexibility Partnership Act of 1999 (20 U.S.C. 5891b) is amended to read as follows:
						
							4.Educational Flexibility Program
								(a)Educational flexibility program
									(1)Program authorized
 (A)In generalThe Secretary may carry out an educational flexibility program under which the Secretary authorizes a State educational agency that serves an eligible State to waive statutory or regulatory requirements applicable to one or more programs described in subsection (b), other than requirements described in subsection (c), for any local educational agency, educational service agency, or school within the State.
 (B)DesignationEach eligible State participating in the program described in subparagraph (A) shall be known as an Ed-Flex Partnership State. (2)Eligible StateFor the purpose of this section, the term eligible State means a State that—
 (A)has— (i)developed and implemented the challenging State academic standards, and aligned assessments, described in paragraphs (1) and (2) of section 1111(b) of the Elementary and Secondary Education Act of 1965, and is producing the report cards required by section 1111(h) of such Act; or
 (ii)if the State has adopted new challenging State academic standards under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965, as a result of the amendments made to such Act by the Every Student Succeeds Act, made substantial progress (as determined by the Secretary) toward developing and implementing such standards and toward producing the report cards required under section 1111(h) of such Act;
 (B)will hold local educational agencies, educational service agencies, and schools accountable for meeting the educational goals described in the local applications submitted under paragraph (4) and for engaging in technical assistance and, as applicable and appropriate, implementing comprehensive support and improvement activities and targeted support and improvement activities under section 1111(d) of the Elementary and Secondary Education Act of 1965; and
 (C)waives State statutory or regulatory requirements relating to education while holding local educational agencies, educational service agencies, or schools within the State that are affected by such waivers accountable for the performance of the students who are affected by such waivers.
										(3)State application
 (A)In generalEach State educational agency desiring to participate in the educational flexibility program under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. Each such application shall demonstrate that the eligible State has adopted an educational flexibility plan for the State that includes—
 (i)a description of the process the State educational agency will use to evaluate applications from local educational agencies, educational service agencies, or schools requesting waivers of—
 (I)Federal statutory or regulatory requirements as described in paragraph (1)(A); and (II)State statutory or regulatory requirements relating to education;
 (ii)a detailed description of the State statutory and regulatory requirements relating to education that the State educational agency will waive;
 (iii)a description of clear educational objectives the State intends to meet under the educational flexibility plan, which may include innovative methods to leverage resources to improve program efficiencies that benefit students;
 (iv)a description of how the educational flexibility plan is coordinated with activities described in subsections (b), (c), and (d) of section 1111 of the Elementary and Secondary Education Act of 1965;
 (v)a description of how the State educational agency will evaluate (consistent with the requirements of title I of the Elementary and Secondary Education Act of 1965) the performance of students in the schools, educational service agencies, and local educational agencies affected by the waivers; and
 (vi)a description of how the State educational agency will meet the requirements of paragraph (7). (B)Approval and considerations (i)In generalBy not later than 90 days after the date on which a State has submitted an application described in subparagraph (A), the Secretary shall issue a written decision that explains why such application has been approved or disapproved, and the process for revising and resubmitting the application for reconsideration.
 (ii)ApprovalThe Secretary may approve an application described in subparagraph (A) only if the Secretary determines that such application demonstrates substantial promise of assisting the State educational agency and affected local educational agencies, educational service agencies, and schools within the State in carrying out comprehensive educational reform, after considering—
 (I)the eligibility of the State as described in paragraph (2); (II)the comprehensiveness and quality of the educational flexibility plan described in subparagraph (A);
 (III)the ability of the educational flexibility plan to ensure accountability for the activities and goals described in such plan;
 (IV)the degree to which the State's objectives described in subparagraph (A)(iii)— (aa)are clear and have the ability to be assessed; and
 (bb)take into account the performance of local educational agencies, educational service agencies, or schools, and students, particularly those affected by waivers;
 (V)the significance of the State statutory or regulatory requirements relating to education that will be waived; and
 (VI)the quality of the State educational agency's process for approving applications for waivers of Federal statutory or regulatory requirements as described in paragraph (1)(A) and for monitoring and evaluating the results of such waivers.
												(4)Local application
 (A)In generalEach local educational agency, educational service agency, or school requesting a waiver of a Federal statutory or regulatory requirement as described in paragraph (1)(A) and any relevant State statutory or regulatory requirement from a State educational agency shall submit an application to the State educational agency at such time, in such manner, and containing such information as the State educational agency may reasonably require. Each such application shall—
 (i)indicate each Federal program affected and each statutory or regulatory requirement that will be waived;
 (ii)describe the purposes and overall expected results of waiving each such requirement, which may include innovative methods to leverage resources to improve program efficiencies that benefit students;
 (iii)describe, for each school year, specific, measurable, educational goals for each local educational agency, educational service agency, or school affected by the proposed waiver, and for the students served by the local educational agency, educational service agency, or school who are affected by the waiver;
 (iv)explain why the waiver will assist the local educational agency, educational service agency, or school in reaching such goals; and
 (v)in the case of an application from a local educational agency or educational service agency, describe how the agency will meet the requirements of paragraph (7).
 (B)Evaluation of applicationsA State educational agency shall evaluate an application submitted under subparagraph (A) in accordance with the State's educational flexibility plan described in paragraph (3)(A).
 (C)ApprovalA State educational agency shall not approve an application for a waiver under this paragraph unless—
 (i)the local educational agency, educational service agency, or school requesting such waiver has developed a local reform plan that—
 (I)is applicable to such agency or school, respectively; and (II)may include innovative methods to leverage resources to improve program efficiencies that benefit students;
 (ii)the waiver of Federal statutory or regulatory requirements as described in paragraph (1)(A) will assist the local educational agency, educational service agency, or school in reaching its educational goals, particularly goals with respect to school and student performance; and
 (iii)the State educational agency is satisfied that the underlying purposes of the statutory requirements of each program for which a waiver is granted will continue to be met.
 (D)TerminationThe State educational agency shall annually review the performance of any local educational agency, educational service agency, or school granted a waiver of Federal statutory or regulatory requirements as described in paragraph (1)(A) in accordance with the evaluation requirement described in paragraph (3)(A)(v), and shall terminate or temporarily suspend any waiver granted to the local educational agency, educational service agency, or school if the State educational agency determines, after notice and an opportunity for a hearing, that—
 (i)there is compelling evidence of systematic waste, fraud, or abuse; (ii)the performance of the local educational agency, educational service agency, or school with respect to meeting the accountability requirement described in paragraph (2)(C) and the goals described in subparagraph (A)(iii) has been inadequate to justify continuation of such waiver;
 (iii)student achievement in the local educational agency, educational service agency, or school has decreased; or
 (iv)substantial progress has not been made toward meeting the long-term goals and measurements of interim progress established by the State under section 1111(c)(4)(A)(i) of the Elementary and Secondary Education Act of 1965.
											(5)Oversight and reporting
 (A)OversightEach State educational agency participating in the educational flexibility program under this section shall annually monitor the activities of local educational agencies, educational service agencies, and schools receiving waivers under this section.
										(B)State reports
 (i)Annual reportsThe State educational agency shall submit to the Secretary an annual report on the results of such oversight and the impact of the waivers on school and student performance.
 (ii)Performance dataNot later than 2 years after the date a State is designated an Ed-Flex Partnership State, each such State shall include, as part of the State's annual report submitted under clause (i), data demonstrating the degree to which progress has been made toward meeting the State's educational objectives. The data, when applicable, shall include—
 (I)information on the total number of waivers granted for Federal and State statutory and regulatory requirements under this section, including the number of waivers granted for each type of waiver;
 (II)information describing the effect of the waivers on the implementation of State and local educational reforms pertaining to school and student performance;
 (III)information describing the relationship of the waivers to the performance of schools and students affected by the waivers; and
 (IV)an assurance from State program managers that the data reported under this section are reliable, complete, and accurate, as defined by the State, or a description of a plan for improving the reliability, completeness, and accuracy of such data as defined by the State.
 (C)Secretary's reportsThe Secretary shall annually— (i)make each State report submitted under subparagraph (B) available to Congress and the public; and
 (ii)submit to Congress a report that summarizes the State reports and describes the effects that the educational flexibility program under this section had on the implementation of State and local educational reforms and on the performance of students affected by the waivers.
											(6)Duration of Federal waivers
										(A)In general
 (i)DurationThe Secretary shall approve the application of a State educational agency under paragraph (3) for a period of not more than 5 years.
 (ii)Automatic extension during reviewThe Secretary shall automatically extend the authority of a State to continue as an Ed-Flex Partnership State until the Secretary has—
 (I)completed the performance review of the State educational agency’s educational flexibility plan as described in subparagraph (B); and
 (II)issued a final decision on any pending request for renewal that was submitted by the State educational agency.
 (iii)Extension of approvalThe Secretary may extend the authority of a State to continue as an Ed-Flex Partnership State if the Secretary determines that the authority of the State educational agency to grant waivers—
 (I)has been effective in enabling such State or affected local educational agencies, educational service agencies, or schools to carry out their State or local reform plans and to continue to meet the accountability requirement described in paragraph (2)(C); and
 (II)has improved student performance. (B)Performance review (i)In generalFollowing the expiration of an approved educational flexibility program for a State that is designated an Ed-Flex Partnership State, the Secretary shall have not more than 180 days to complete a review of the performance of the State educational agency in granting waivers of Federal statutory or regulatory requirements as described in paragraph (1)(A) to determine if the State educational agency—
 (I)has achieved, or is making substantial progress towards achieving, the objectives described in the application submitted pursuant to paragraph (3)(A)(iii) and the specific long-term goals and measurements of interim progress established under section 1111(c)(4)(A)(i) of the Elementary and Secondary Education Act of 1965; and
 (II)demonstrates that local educational agencies, educational service agencies, or schools affected by the waiver authority or waivers have achieved, or are making progress toward achieving, the desired goals described in the application submitted pursuant to paragraph (4)(A)(iii).
 (ii)Termination of authorityThe Secretary shall terminate the authority of a State educational agency to grant waivers of Federal statutory or regulatory requirements as described in paragraph (1)(A) if the Secretary determines, after providing the State educational agency with notice and an opportunity for a hearing, that such agency’s performance has been inadequate to justify continuation of such authority based on such agency’s performance against the specific long-term goals and measurements of interim progress established under section 1111(c)(4)(A)(i) of the Elementary and Secondary Education Act of 1965.
											(C)Renewal
 (i)In generalEach State educational agency desiring to renew an approved educational flexibility program under this section shall submit a request for renewal to the Secretary not later than the date of expiration of the approved educational flexibility program.
 (ii)Timing for renewalThe Secretary shall either approve or deny the request for renewal by not later than 90 days after completing the performance review of the State described in subparagraph (B).
 (iii)DeterminationIn deciding whether to extend a request of a State educational agency for the authority to issue waivers under this section, the Secretary shall review the progress of the State educational agency to determine if the State educational agency—
 (I)has made progress toward achieving the objectives described in the State application submitted pursuant to paragraph (3)(A)(iii); and
 (II)demonstrates in the request that local educational agencies, educational service agencies, or schools affected by the waiver authority or waivers have made progress toward achieving the desired goals described in the local application submitted pursuant to paragraph (4)(A)(iii).
												(D)Termination
 (i)In generalThe Secretary shall terminate or temporarily suspend the authority of a State educational agency to grant waivers under this section if the Secretary determines that—
 (I)there is compelling evidence of systematic waste, fraud or abuse; or (II)after notice and an opportunity for a hearing, such agency's performance (including performance with respect to meeting the objectives described in paragraph (3)(A)(iii)) has been inadequate to justify continuation of such authority.
 (ii)Limited compliance periodA State whose authority to grant such waivers has been terminated shall have not more than 1 additional fiscal year to come into compliance in order to seek renewal of the authority to grant waivers under this section.
 (7)Public notice and commentEach State educational agency seeking waiver authority under this section and each local educational agency, educational service agency, or school seeking a waiver under this section—
 (A)shall provide the public with adequate and efficient notice of the proposed waiver authority or waiver, consisting of a description of the agency's application for the proposed waiver authority or waiver on each agency’s website, including a description of any improved student performance that is expected to result from the waiver authority or waiver;
 (B)shall provide the opportunity for parents, educators, school administrators, and all other interested members of the community to comment regarding the proposed waiver authority or waiver;
 (C)shall provide the opportunity described in subparagraph (B) in accordance with any applicable State law specifying how the comments may be received, and how the comments may be reviewed by any member of the public; and
 (D)shall submit the comments received with the application of the agency or school to the Secretary or the State educational agency, as appropriate.
 (b)Included programsThe statutory or regulatory requirements referred to in subsection (a)(1)(A) are any such requirements for programs that are authorized under the following provisions and under which the Secretary provides funds to State educational agencies on the basis of a formula:
 (1)The following provisions of the Elementary and Secondary Education Act of 1965: (A)Part A of title I (other than section 1111).
 (B)Part C of title I. (C)Part D of title I.
 (D)Part A of title II. (E)Part A of title IV.
 (2)The Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.). (c)Waivers not authorizedThe Secretary and the State educational agency may not waive under subsection (a)(1)(A) any statutory or regulatory requirement—
 (1)relating to— (A)maintenance of effort;
 (B)comparability of services; (C)equitable participation of students and professional staff in private schools;
 (D)parental participation and involvement; (E)distribution of funds to States or to local educational agencies;
 (F)serving eligible school attendance areas in rank order in accordance with section 1113(a)(3) of the Elementary and Secondary Education Act of 1965;
 (G)the selection of a school attendance area or school under subsections (a) and (b) of section 1113 of the Elementary and Secondary Education Act of 1965, except that a State educational agency may grant a waiver to allow a school attendance area or school to participate in activities under part A of title I of such Act if the percentage of children from low-income families in the school attendance area of such school or who attend such school is not less than 10 percentage points below the lowest percentage of such children for any school attendance area or school of the local educational agency that meets the requirements of such subsections;
 (H)use of Federal funds to supplement, not supplant, non-Federal funds; and (I)applicable civil rights requirements; and
 (2)unless the State educational agency can demonstrate that the underlying purposes of the statutory requirements of the program for which a waiver is granted continue to be met to the satisfaction of the Secretary.
									(d)Treatment of existing ed-flex partnership States
 (1)In generalAny designation of a State as an Ed-Flex Partnership State that was in effect on the date of enactment of the Every Student Succeeds Act shall be immediately extended for a period of not more than 5 years, if the Secretary makes the determination described in paragraph (2).
 (2)DeterminationThe determination referred to in paragraph (1) is a determination that the performance of the State educational agency, in carrying out the programs for which the State has received a waiver under the educational flexibility program, justifies the extension of the designation.
 (e)PublicationA notice of the Secretary's decision to authorize State educational agencies to issue waivers under this section, including a description of the rationale the Secretary used to approve applications under subsection (a)(3)(B), shall be published in the Federal Register and the Secretary shall provide for the dissemination of such notice to State educational agencies, interested parties (including educators, parents, students, and advocacy and civil rights organizations), and the public..
 9208.Report on the reduction of the number and percentage of students who drop out of schoolNot later than 5 years after the date of enactment of this Act, the Director of the Institute of Education Sciences shall evaluate the impact of section 1111(g)(1)(D) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(g)(1)(D)) on reducing the number and percentage of students who drop out of school.
				9209.Report on subgroup sample size
 (a)ReportNot later than 90 days after the date of enactment of this Act, the Director of the Institute of Education Sciences shall publish a report on—
 (1)best practices for determining valid, reliable, and statistically significant minimum numbers of students for each of the subgroups of students, as defined in section 1111(c)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(2)), as amended by this Act, for the purposes of inclusion as subgroups of students in an accountability system described in section 1111(c) of such Act (20 U.S.C. 6311(c)), as amended by this Act; and
 (2)how such minimum number that is determined will not reveal personally identifiable information about students.
 (b)Public disseminationThe Director of the Institute of Education Sciences shall work with the Department of Education’s technical assistance providers and dissemination networks to ensure that such report is widely disseminated—
 (1)to the public, State educational agencies, local educational agencies, and schools; and (2)through electronic transfer and other means, such as posting the report on the website of the Institute of Education Sciences or in another relevant place.
 (c)Prohibition against recommendationIn carrying out this section, the Director of the Institute of Education Sciences shall not recommend any specific minimum number of students for each of the subgroups of students, as defined in section 1111(c)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(2)), as amended by this Act.
					9210.Report on student home access to digital learning resources
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Director of the Institute of Education Sciences shall complete a study on the educational impact of access to digital learning resources outside of the classroom.
 (b)ContentsThe study described in subsection (a) shall include— (1)an analysis of student habits related to digital learning resources outside of the classroom, including the location and types of devices and technologies that students use for educational purposes;
 (2)an identification of the barriers students face in accessing digital learning resources outside of the classroom;
 (3)a description of the challenges students who lack home Internet access face, including challenges related to—
 (A)student participation and engagement in the classroom; and (B)homework completion;
 (4)an analysis of how the barriers and challenges such students face impact the instructional practice of educators; and
 (5)a description of the ways in which State educational agencies, local educational agencies, schools, and other entities, including partnerships of such entities, have developed effective means to address the barriers and challenges students face in accessing digital learning resources outside of the classroom.
 (c)Public disseminationThe Director of the Institute of Education Sciences shall widely disseminate the findings of the study described in subsection (a)—
 (1)in a timely fashion to the public and the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate; and
 (2)through electronic transfer and other means, such as posting, as available, to the website of the Institute of Education Sciences or the Department of Education.
						9211.Study on the title I formula
 (a)FindingsCongress finds the following: (1)Part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) provides funding to local educational agencies through four separate formulas that have been added to the law over time, and which have distinct allocation patterns, providing varying shares of allocated funds to different types of local educational agencies or States, according to a 2015 report from the Congressional Research Service.
 (2)Minimal effort has been made by the Federal Government to determine if the four formulas are adequately delivering funds to local educational agencies with the highest districtwide poverty averages.
 (3)The formulas for distributing Targeted Grants and Education Finance Incentive grants use two weighting systems, one based on the percentage of children included in the determination of grants to local educational agencies (percentage weighting), and another based on the absolute number of such children (number weighting). Both weighting systems have five quintiles with a roughly equal number of children in each quintile. Whichever of these weighting systems results in the highest total weighted formula child count for a local educational agency is the weighting system used for that agency in the final allocation of Targeted and Education Finance Incentive Grant funds.
 (4)The Congressional Research Service has also said the number weighting alternative is generally more favorable to large local educational agencies with much larger geographic boundaries and larger counts of eligible children than smaller local educational agencies with smaller counts, but potentially higher percentages, of eligible children, because large local educational agencies have many more children in the higher weighted quintiles.
 (5)In local educational agencies that are classified by the National Center for Education Statistics as Large City, 47 percent of all students attend schools with 75 percent or higher poverty.
						(b)Study
 (1)In generalNot later than 18 months after the date of enactment of this Act, the Director of the Institute of Education Sciences shall complete a study on the effectiveness of the four part A of title I formulas, described in subsection (a), to deliver funds to the most economically disadvantaged communities.
 (2)ContentsThe study described in paragraph (1) shall include— (A)an analysis of the distribution of part A of title I funds under the four formulas;
 (B)an analysis of how part A of title I funds are distributed among local educational agencies in each of the 12 locale types classified by the National Center on Education Statistics.
 (C)the extent to which the four formulas unduly benefit or unduly disadvantage any of the local educational agencies described in subparagraph (B);
 (D)the extent to which the four formulas unduly benefit or unduly disadvantage high-poverty eligible school attendance areas in the local educational agencies described in subparagraph (B);
 (E)the extent to which the four formulas unduly benefit or unduly disadvantage lower population local educational agencies with relatively high percentages of districtwide poverty;
 (F)the impact of number weighting and percentage weighting in the formulas for distributing Targeted Grants and Education Finance Incentive Grants on each of the local educational agencies described in subparagraph (B);
 (G)the impact of number weighting and percentage weighting on targeting part A of title I funds to eligible school attendance areas with the highest concentrations of poverty in local educational agencies described in subparagraph (B), and local educational agencies described in subparagraph (B) with higher percentages of districtwide poverty;
 (H)an analysis of other studies and reports produced by public and non-public entities examining the distribution of part A of title I funds under the four formulas; and
 (I)recommendations, as appropriate, for amending or consolidating the formulas to better target part A of title I funds to the most economically disadvantaged communities and most economically disadvantaged eligible school attendance areas.
 (3)Public disseminationThe Director of the Institute of Education Sciences shall widely disseminate the findings of the study conducted under this section—
 (A)in a timely fashion; (B)to—
 (i)the public; and (ii)the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate; and
 (C)through electronic transfer and other means, such as posting to the website of the Institute of Education Sciences or the Department of Education.
							9212.Preschool development grants
 (a)PurposesThe purposes of this section are— (1)to assist States to develop, update, or implement a strategic plan that facilitates collaboration and coordination among existing programs of early childhood care and education in a mixed delivery system across the State designed to prepare low-income and disadvantaged children to enter kindergarten and to improve transitions from such system into the local educational agency or elementary school that enrolls such children, by—
 (A)more efficiently using existing Federal, State, local, and non-governmental resources to align and strengthen the delivery of existing programs;
 (B)coordinating the delivery models and funding streams existing in the State's mixed delivery system; and
 (C)developing recommendations to better use existing resources in order to improve— (i)the overall participation of children in a mixed delivery system of Federal, State, and local early childhood education programs;
 (ii)program quality while maintaining availability of services; (iii)parental choice among existing programs; and
 (iv)school readiness for children from low-income and disadvantaged families, including during such children's transition into elementary school;
 (2)to encourage partnerships among Head Start providers, State and local governments, Indian tribes and tribal organizations, private entities (including faith- and community-based entities), and local educational agencies, to improve coordination, program quality, and delivery of services; and
 (3)to maximize parental choice among a mixed delivery system of early childhood education program providers.
 (b)DefinitionsIn this section: (1)ESEA definitionsThe terms elementary school, local educational agency, and State have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965.
 (2)Center of Excellence in Early ChildhoodThe term Center of Excellence in Early Childhood means a Center of Excellence in Early Childhood designated under section 657B(b) of the Head Start Act (42 U.S.C. 9852b(b)).
 (3)Early childhood education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 (4)Existing programThe term existing program means a Federal, State, local, or privately-funded early childhood education program that— (A)was operating in the State on the day before the date of enactment of this Act; or
 (B)began operating in the State at any time on or after the date of enactment of this Act through funds that were not provided by a grant under this section.
 (5)Mixed delivery systemThe term mixed delivery system means a system— (A)of early childhood education services that are delivered through a combination of programs, providers, and settings (such as Head Start, licensed family and center-based child care programs, public schools, and community-based organizations); and
 (B)that is supported with a combination of public funds and private funds. (6)SecretaryThe term Secretary means the Secretary of Health and Human Services.
 (7)State Advisory CouncilThe term State Advisory Council means a State Advisory Council on Early Childhood Education and Care designated or established under section 642B(b)(1)(A) of the Head Start Act (42 U.S.C. 9837b(b)(1)(A)).
						(c)Grants authorized
 (1)In generalFrom amounts made available under subsection (k), the Secretary, jointly with the Secretary of Education, shall award grants to States to enable the States to carry out the activities described in subsection (f).
 (2)Award basisGrants under this subsection shall be awarded— (A)on a competitive basis; and
 (B)with priority for States that meet the requirements of subsection (e)(3). (3)Duration of grantsA grant awarded under paragraph (1) shall be for a period of not more than 1 year and may be renewed by the Secretary, jointly with the Secretary of Education, under subsection (g).
 (4)Matching requirementEach State that receives a grant under this section shall provide funds from non-Federal sources (which may be provided in cash or in kind) to carry out the activities supported by the grant, in an amount equal to not less than 30 percent of the amount of such grant.
 (d)Initial applicationA State desiring a grant under subsection (c)(1) shall submit an application at such time and in such manner as the Secretary may reasonably require. The application shall contain—
 (1)an identification of the State entity that the Governor of the State has appointed to be responsible for duties under this section;
 (2)a description of how such State entity proposes to accomplish the activities described in subsection (f) and meet the purposes of this section described in subsection (a), including—
 (A)a timeline for strategic planning activities; and (B)a description of how the strategic planning activities and the proposed activities described in subsection (f) will increase participation of children from low-income and disadvantaged families in high-quality early childhood education and preschool programs as a result of the grant;
 (3)a description of the Federal, State, and local existing programs in the State for which such State entity proposes to facilitate activities described in subsection (f), including—
 (A)programs carried out under the Head Start Act (42 U.S.C. 9801 et seq.), including the Early Head Start programs carried out under such Act;
 (B)child care programs carried out under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) or section 418 of the Social Security Act (42 U.S.C. 618); and
 (C)other Federal, State, and local programs of early learning and development, early childhood education, and child care, operating in the State (including programs operated by Indian tribes and tribal organizations and private entities, including faith- and community-based entities), as of the date of the application for the grant;
 (4)a description of how the State entity, in collaboration with Centers of Excellence in Early Childhood, if appropriate, will provide technical assistance and disseminate best practices;
 (5)a description of how the State plans to sustain the activities described in, and carried out in accordance with, subsection (f) with non-Federal sources after grant funds under this section are no longer available, if the State plans to continue such activities after such time; and
 (6)a description of how the State entity will work with the State Advisory Council and Head Start collaboration offices.
 (e)Review processThe Secretary shall review the applications submitted under subsection (d) to— (1)determine which applications satisfy the requirements of such subsection;
 (2)confirm that each State submitting an application has, as of the date of the application, a mixed delivery system in place; and
 (3)determine if a priority is merited in accordance with subsection (c)(2)(B) because the State has never received—
 (A)a grant under subsection (c); or (B)a preschool development grant for development or expansion under such program as it existed on the day before the date of enactment of this Act.
 (f)Use of fundsA State, acting through the State entity appointed under subsection (d)(1), that receives a grant under subsection (c)(1) shall use the grant funds for all of the following activities:
 (1)Conducting a periodic statewide needs assessment of— (A)the availability and quality of existing programs in the State, including such programs serving the most vulnerable or underserved populations and children in rural areas;
 (B)to the extent practicable, the unduplicated number of children being served in existing programs; and
 (C)to the extent practicable, the unduplicated number of children awaiting service in such programs. (2)Developing a strategic plan that recommends collaboration, coordination, and quality improvement activities (including activities to improve children's transition from early childhood education programs into elementary schools) among existing programs in the State and local educational agencies. Such plan shall include information that—
 (A)identifies opportunities for, and barriers to, collaboration and coordination among existing programs in the State, including among State, local, and tribal (if applicable) agencies responsible for administering such programs;
 (B)recommends partnership opportunities among Head Start providers, local educational agencies, State and local governments, Indian tribes and tribal organizations, and private entities (including faith- and community-based entities) that would improve coordination, program quality, and delivery of services;
 (C)builds on existing plans and goals with respect to early childhood education programs, including improving coordination and collaboration among such programs, of the State Advisory Council while incorporating new or updated Federal, State, and local statutory requirements, including—
 (i)the requirements of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.); and
 (ii)when appropriate, information found in the report required under section 13 of the Child Care and Development Block Grant Act of 2014 (Public Law 113–186; 128 Stat. 2002); and
 (D)describes how accomplishing the activities described in subparagraphs (A) through (C) will better serve children and families in existing programs and how such activities will increase the overall participation of children in the State.
 (3)Maximizing parental choice and knowledge about the State's mixed delivery system of existing programs and providers by—
 (A)ensuring that parents are provided information about the variety of early childhood education programs for children from birth to kindergarten entry in the State's mixed delivery system; and
 (B)promoting and increasing involvement by parents and family members, including families of low-income and disadvantaged children, in the development of their children and the transition of such children from an early childhood education program into an elementary school.
 (4)Sharing best practices among early childhood education program providers in the State to increase collaboration and efficiency of services, including to improve transitions from such programs to elementary school.
 (5)After activities described in paragraphs (1) and (2) have been completed, improving the overall quality of early childhood education programs in the State, including by developing and implementing evidence-based practices that meet the requirements of section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965, to improve professional development for early childhood education providers and educational opportunities for children.
						(g)Renewal grants
 (1)In generalThe Secretary, jointly with the Secretary of Education, may use funds available under subsection (k) to award renewal grants to States described in paragraph (2) to enable such States to continue activities described in subsection (f) and to carry out additional activities described in paragraph (6).
 (2)Eligible StatesA State shall be eligible for a grant under paragraph (1) if— (A)the State has received a grant under subsection (c)(1) and the grant period has concluded; or
 (B)(i)the State has received a preschool development grant for development or expansion under such program as it existed on the day before the date of enactment of this Act, and the grant period for such grant has concluded; and
 (ii)the Secretary allows such State to apply directly for a renewal grant under this subsection, rather than an initial grant under subsection (c)(1), and the State submits with its application the needs assessment completed under the preschool development grant (updated as necessary to reflect the needs of the State as of the time of the application) in place of the activity described in subsection (f)(1).
 (3)Duration of grantsA grant awarded under this subsection shall be for a period of not more than 3 years and shall not be renewed.
 (4)Matching requirementEach State that receives a grant under this subsection shall provide funds from non-Federal sources (which may be provided in cash or in kind) to carry out the activities supported by the grant, in an amount equal to not less than 30 percent of the amount of the grant.
 (5)ApplicationA State described in paragraph (2) that desires a grant under this subsection shall submit an application for renewal at such time and in such manner as the Secretary may reasonably require. The application shall contain—
 (A)applicable information required in the application described in subsection (d), and in the case of a State described in paragraph (2)(A), updated as the State determines necessary;
 (B)in the case of a State described in paragraph (2)(A), a description of how funds were used for the activities described in subsection (f) in the initial grant period and the extent to which such activities will continue to be supported in the renewal period;
 (C)in the case of a State described in paragraph (2)(B), how a needs assessment completed prior to the date of the application, such as the needs assessment completed under the preschool development grant program (as such program existed prior to the date of enactment of this Act), and updated as necessary in accordance with paragraph (2)(B)(ii), will be sufficient information to inform the use of funds under this subsection, and a copy of such needs assessment;
 (D)a description of how funds will be used for the activities described in paragraph (6) during the renewal grant period, if the State proposes to use grant funds for such activities; and
 (E)in the case of a State that proposes to carry out activities described in paragraph (6) and to continue such activities after grant funds under this subsection are no longer available, a description of how such activities will be sustained with non-Federal sources after such time.
							(6)Additional activities
 (A)In generalEach State that receives a grant under this subsection may use grant funds to award subgrants to programs in a mixed delivery system across the State designed to benefit low-income and disadvantaged children prior to entering kindergarten, to—
 (i)(I)enable programs to implement activities addressing areas in need of improvement as determined by the State, through the use of funds for the activities described in paragraph (5)(C) or subsection (f), as applicable; and
 (II)as determined through the activities described in paragraph (5)(C) or subsection (f), as applicable, expand access to such existing programs; or
 (ii)develop new programs to address the needs of children and families eligible for, but not served by, such programs, if the State ensures that—
 (I)the distribution of subgrants under this subparagraph supports a mixed delivery system; and (II)funds made available under this subparagraph will be used to supplement, and not supplant, any other Federal, State, or local funds that would otherwise be available to carry out the activities assisted under this section.
 (B)PriorityIn awarding subgrants under subparagraph (A), a State shall prioritize activities to improve areas in which there are State-identified needs that would improve services for low-income and disadvantaged children living in rural areas.
 (C)Special ruleA State receiving a renewal grant under this subsection that elects to award subgrants under subparagraph (A) shall not—
 (i)for the first year of the renewal grant, use more than 60 percent of the grant funds available for such year to award such subgrants; and
 (ii)for each of the second and third years of the renewal grant, use more than 75 percent of the grant funds available for such year to award such subgrants.
								(h)State reporting
 (1)Initial grantsA State that receives an initial grant under subsection (c)(1) shall submit a final report to the Secretary not later than 6 months after the end of the grant period. The report shall include a description of—
 (A)how, and to what extent, the grant funds were utilized for activities described in subsection (f), and any other activities through which funds were used to meet the purposes of this section, as described in subsection (a);
 (B)strategies undertaken at the State level and, if applicable, local or program level, to implement recommendations in the strategic plan developed under subsection (f)(2);
 (C)(i)any new partnerships among Head Start providers, State and local governments, Indian tribes and tribal organizations, and private entities (including faith- and community-based entities); and
 (ii)how these partnerships improve coordination and delivery of services; (D)if applicable, the degree to which the State used information from the report required under section 13 of the Child Care and Development Block Grant Act of 2014 to inform activities under this section, and how this information was useful in coordinating, and collaborating among, programs and funding sources;
 (E)the extent to which activities funded by the initial grant led to the blending or braiding of other public and private funding;
 (F)how information about available existing programs for children from birth to kindergarten entry was disseminated to parents and families, and how involvement by parents and family was improved; and
 (G)other State-determined and voluntarily provided information to share best practices regarding early childhood education programs and the coordination of such programs.
 (2)Renewal grantsA State receiving a renewal grant under subsection (g) shall submit a follow-up report to the Secretary not later than 6 months after the end of the grant period that includes—
 (A)information described in subparagraphs (A) through (G) of paragraph (1), as applicable and updated for the period covered by the renewal grant; and
 (B)if applicable, information on how the State was better able to serve children through the distribution of funds in accordance with subsection (g)(5), through—
 (i)a description of the activities conducted through the use of subgrant funds, including, where appropriate, measurable areas of program improvement and better use of existing resources; and
 (ii)best practices from the use of subgrant funds, including how to better serve the most vulnerable, underserved, and rural populations.
								(i)Rules of construction
 (1)Limitations on Federal interferenceNothing in this section shall be construed to authorize the Secretary or the Secretary of Education to establish any criterion for grants made under this section that specifies, defines, or prescribes—
 (A)early learning and development guidelines, standards, or specific assessments, including the standards or measures that States use to develop, implement, or improve such guidelines, standards, or assessments;
 (B)specific measures or indicators of quality early learning and care, including— (i)the systems that States use to assess the quality of early childhood education programs and providers, school readiness, and achievement; and
 (ii)the term high-quality as it relates to early learning, development, or care; (C)early learning or preschool curriculum, programs of instruction, or instructional content;
 (D)teacher and staff qualifications and salaries; (E)class sizes and ratios of children to instructional staff;
 (F)any new requirement that an early childhood education program is required to meet that is not explicitly authorized in this section;
 (G)the scope of programs, including length of program day and length of program year; and (H)any aspect or parameter of a teacher, principal, other school leader, or staff evaluation system within a State, local educational agency, or early childhood education program.
 (2)Limitation on governmental requirementsNothing in this section shall be construed to authorize the Secretary, Secretary of Education, the State, or any other governmental agency to alter requirements for existing programs for which coordination and alignment activities are recommended under this section, or to force programs to adhere to any recommendations developed through this program. The Secretary, Secretary of Education, State, or other governmental agency may only take an action described in the preceding sentence as otherwise authorized under Federal, State, or local law.
 (3)Secretary of EducationNothing in this section shall be construed to authorize the Secretary of Education to have sole decision-making or regulatory authority in carrying out the program authorized under this section.
						(j)Planning and transition
 (1)In generalThe recipient of an award for a preschool development grant for development or expansion under such program as it existed on the day before the date of enactment of this Act may continue to receive funds in accordance with the terms of such existing award.
 (2)TransitionThe Secretary, jointly with the Secretary of Education, shall take such steps as are necessary to ensure an orderly transition to, and implementation of, the program under this section from the preschool development grants for development or expansion program as such program was operating prior to the date of enactment of this Act, in accordance with subsection (k).
 (k)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Health and Human Services to carry out this section $250,000,000 for each of fiscal years 2017 through 2020.
					9213.Review of Federal early childhood education programs
 (a)In generalThe Secretary of Health and Human Services, in consultation with the heads of all Federal agencies that administer Federal early childhood education programs, shall conduct an interdepartmental review of all early childhood education programs for children less than 6 years of age in order to—
 (1)develop a plan for the elimination of overlapping programs, as identified by the Government Accountability Office’s 2012 annual report (GAO–12–342SP);
 (2)determine if the activities conducted by States using grant funds from preschool development grants under section 9212 have led to better utilization of resources; and
 (3)make recommendations to Congress for streamlining all such programs. (b)Report and updatesThe Secretary of Health and Human Services, in consultation with the heads of all Federal agencies that administer Federal early childhood education programs, shall—
 (1)not later than 2 years after the date of enactment of this Act, prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives a detailed report that—
 (A)outlines the efficiencies that can be achieved by, and specific recommendations for, eliminating overlap and fragmentation among all Federal early childhood education programs;
 (B)explains how the use by States of preschool development grant funds under section 9212 has led to the better utilization of resources; and
 (C)builds upon the review of Federal early learning and care programs required under section 13 of the Child Care and Development Block Grant Act of 2014 (Public Law 113–186; 128 Stat. 2002); and
 (2)annually prepare and submit to such Committees a detailed update of the report described in paragraph (1).
						9214.Use of the term highly qualified in other laws
 (a)ReferencesBeginning on the date of enactment of this Act— (1)any reference in sections 420N, 428J, 428K, and 460 of the Higher Education Act of 1965 (20 U.S.C. 1070g–2, 1078–10, 1078–11, and 1087j) to the term highly qualified as defined in section 9101 of the Elementary and Secondary Education Act of 1965 shall be treated as a reference to such term under such section 9101 as in effect on the day before the date of enactment of this Act; and
 (2)any reference in section 6112 of the America COMPETES Act (20 U.S.C. 9812), section 553 of the America COMPETES Reauthorization Act of 2010 (20 U.S.C. 9903), and section 9 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n), to highly qualified, as defined in section 9101 of the Elementary and Secondary Education Act of 1965, with respect to a teacher, means that the teacher meets applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification.
 (b)Education Sciences Reform Act of 2002Section 153(a)(1)(F)(ii) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(1)(F)(ii)) is amended by striking teachers who are highly qualified (as such term is defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) and inserting teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(14)(C)..
 (c)Higher Education Act of 1965The Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended— (1)in section 200—
 (A)by striking paragraph (13); (B)in paragraph (17)(B)(ii), by striking to become highly qualified and inserting who meets the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act; and
 (C)in paragraph (22)(D)(i), by striking becomes highly qualified and inserting , with respect to special education teachers, meets the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act;
 (2)in section 201(3), by striking highly qualified teachers and inserting teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act;
 (3)in section 202— (A)in subsection (b)(6)(H), by striking highly qualified teachers and inserting teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act,;
 (B)subsection (d)— (i)in paragraph (1)—
 (I)in subparagraph (A)(i)(I), by striking be highly qualified (including teachers in rural school districts who may teach multiple subjects, special educators, and teachers of students who are limited English proficient who may teach multiple subjects) and inserting meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act (including teachers in rural school districts, special educators, and teachers of students who are limited English proficient); and
 (II)in subparagraph (B)(iii), by striking become highly qualified, which may include training in multiple subjects to teach multiple grade levels as may be needed for individuals preparing to teach in rural communities and for individuals preparing to teach students with disabilities as described in section 602(10)(D) of the Individuals with Disabilities Education Act and inserting meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act, which may include training in multiple subjects to teach multiple grade levels as may be needed for individuals preparing to teach in rural communities and for individuals preparing to teach students with disabilities; and
 (ii)in paragraph (5), by striking become highly qualified teachers and inserting become teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act; and
 (C)in subsection (e)(2)(C)(iii), by striking subclause (IV) and inserting the following:  (IV)meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act, when the applicant begins to fulfill the service obligation under this clause; and;
 (4)in section 204, by striking highly qualified teachers each place it appears and inserting teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(14)(C)),;
 (5)in section 205(b)(1)(I), by striking highly qualified teachers and inserting teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act;
 (6)in section 207(a)(1), by striking highly qualified teachers and inserting teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act,;
 (7)in section 208(b)— (A), by striking are highly qualified, as required under section 1119 of the Elementary and Secondary Education Act of 1965, and inserting meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification,; and
 (B)by striking is highly qualified by the deadline, as required under section 612(a)(14)(C) of the Individuals with Disabilities Education Act and inserting meets the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act;
 (8)in section 242(b)— (A)in the matter preceding paragraph (1), by striking are highly qualified and inserting meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act,;
 (B)in paragraph (1), by striking are highly qualified, and inserting meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act,; and
 (C)in paragraph (3), by striking highly qualified teachers and principals and inserting teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act, and highly qualified principals;
 (9)in section 251(b)(1)(A)(iii), by striking are highly qualified and inserting meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act;
 (10)in section 255(k)— (A)by striking paragraph (1) and inserting the following:
								
 (1)meets the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act;; and
 (B)in paragraph (3), by striking teacher who meets the requirements of section 9101(23) of such Act and inserting teacher who meets the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act;
 (11)in section 258(d)(1)— (A)by striking highly qualified; and
 (B)by inserting , who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act before the period at the end; and
 (12)section 806— (A)in subsection (a), by striking paragraph (2); and
 (B)in subsection (c)(1), by striking highly qualified teachers and inserting teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act,.
 (d)Individuals with Disabilities Education ActThe Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) is amended— (1)in section 602, by striking paragraph (10);
 (2)in section 612(a)(14)— (A)in subparagraph (C), by striking secondary school is highly qualified by the deadline established in section 1119(a)(2) of the Elementary and Secondary Education Act of 1965 and inserting “secondary school—
								
 (i)has obtained full State certification as a special education teacher (including participating in an alternate route to certification as a special educator, if such alternate route meets minimum requirements described in section 2005.56(a)(2)(ii) of title 34, Code of Federal Regulations, as such section was in effect on November 28, 2008), or passed the State special education teacher licensing examination, and holds a license to teach in the State as a special education teacher, except with respect to any teacher teaching in a public charter school who shall meet the requirements set forth in the State's public charter school law;
 (ii)has not had special education certification or licensure requirements waived on an emergency, temporary, or provisional basis; and
 (iii)holds at least a bachelor's degree.;  (B)in subparagraph (D), by striking highly qualified personnel and inserting personnel who meet the applicable requirements described in this paragraph; and
 (C)in subparagraph (E), by striking staff person to be highly qualified and inserting staff person to meet the applicable requirements described in this paragraph; (3)in section 653(b)—
 (A)in paragraph (7), by striking highly qualified teachers and inserting teachers who meet the qualifications described in section 612(a)(14)(C); and (B)in paragraph (8), by striking teachers who are not highly qualified and inserting teachers who do not meet the qualifications described in section 612(a)(14)(C); and
 (4)in section 654— (A)in subsection (a)(4), in the matter preceding subparagraph (A), by striking highly qualified special education teachers, particularly initiatives that have been proven effective in recruiting and retaining highly qualified teachers and inserting special education teachers who meet the qualifications described in section 612(a)(14)(C), particularly initiatives that have been proven effective in recruiting and retaining teachers; and
 (B)in subsection (b)— (i)in paragraph (2), by striking certification of special education teachers for highly qualified individuals with a baccalaureate or master's degree and inserting certification of special education teachers for individuals with a baccalaureate or master's degree who meet the qualifications described in section 612(a)(14)(C); and
 (ii)in paragraph (4), by striking highly qualified special education teachers and inserting special education teachers who meet the qualifications described in section 612(a)(14)(C); and (C)in section 662—
 (i)in subsection (a)— (I)in paragraph (1), by striking highly qualified personnel, as defined in section 651(b) and inserting personnel, as defined in section 651(b), who meet the applicable requirements described in section 612(a)(14); and
 (II)in paragraph (5), by striking special education teachers are highly qualified and inserting special education teachers meet the qualifications described in section 612(a)(14)(C); (ii)in subsection (b)(2)(B), by striking highly qualified teachers and inserting special education teachers who meet the qualifications described in section 612(a)(14)(C); and
 (iii)in subsection (c)(4)(B), by striking highly qualified personnel and inserting personnel who meet the applicable requirements described in section 612(a)(14). (e)Individuals with Disabilities Education Improvement Act of 2004Section 302(a) of the Individuals with Disabilities Education Improvement Act of 2004 (20 U.S.C. 1400 note) is amended—
 (1)by striking part D.— through parts A and inserting part D.—Parts A ; and (2)by striking paragraph (2).
						9215.Additional conforming amendments to other laws
 (a)Act of April 16, 1934 (popularly known as the Johnson-O'Malley Act)Section 5(a) of the Act of April 16, 1934 (popularly known as the Johnson-O'Malley Act) (25 U.S.C. 456(a)) is amended by striking section 7114(c)(4) of the Elementary and Secondary Education Act of 1965 and inserting section 6114(c)(4) of the Elementary and Secondary Education Act of 1965.
 (b)Adam Walsh Child Protection and Safety Act of 2006Section 153(h) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16962(h)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (c)Adult Education and Literacy ActParagraph (8) of section 203 of the Adult Education and Literacy Act (29 U.S.C. 3272) is amended to read as follows:
						
 (8)Essential components of reading instructionThe term essential components of reading instruction means explicit and systematic instruction in— (A)phonemic awareness;
 (B)phonics; (C)vocabulary development;
 (D)reading fluency, including oral reading skills; and (E)reading comprehension strategies..
 (d)Age Discrimination Act of 1975Section 309(4)(B)(ii) of the Age Discrimination Act of 1975 (42 U.S.C. 6107(4)(B)(ii)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (e)Age Discrimination in Employment Act of 1967Section 4(l)(1)(B)(i)(I) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623(l)(1)(B)(i)(I)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965).
 (f)Agricultural Act of 2014Section 7606(a) of the Agricultural Act of 2014 (7 U.S.C. 5940(a)) is amended by striking the Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7101 et seq.),. (g)Agricultural Research, Extension, and Education Reform Act of 1998Section 413(b)(4) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7633(b)(4)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) and inserting section 8101 of the Elementary and Secondary Education Act of 1965).
 (h)Albert Einstein Distinguished Educator Fellowship Act of 1994Each of paragraphs (1), (2), and (3) of section 514 of the Albert Einstein Distinguished Educator Fellowship Act of 1994 (42 U.S.C. 7838b) are amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (i)America COMPETES ActThe America COMPETES Act (Public Law 110–69) is amended as follows: (1)Section 6002(a) (20 U.S.C. 9802(a)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). and inserting section 8101 of the Elementary and Secondary Education Act of 1965..
 (2)Section 6122 (20 U.S.C. 9832) is amended— (A)in paragraph (3), by striking The term low-income student has the meaning given the term low-income individual in section 1707(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6537(3)). and inserting The term low-income student means an individual who is determined by a State educational agency or local educational agency to be a child ages 5 through 19, from a low-income family, on the basis of data used by the Secretary to determine allocations under section 1124 of the Elementary and Secondary Education Act of 1965, data on children eligible for free or reduced-price lunches under the Richard B. Russell National School Lunch Act, data on children in families receiving assistance under part A of title IV of the Social Security Act, or data on children eligible to receive medical assistance under the Medicaid program under title XIX of the Social Security Act, or through an alternate method that combines or extrapolates from those data.; and
 (B)in paragraph (4), by striking The term high concentration of low-income students has the meaning given the term in section 1707(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6537(2)). and inserting The term high concentration of low-income students, used with respect to a school, means a school that serves a student population 40 percent or more of who are low-income students..
 (3)Section 6123 (20 U.S.C. 9833) is amended— (A)in subsection (c), by striking the activities carried out under section 1705 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6535). and inserting the following: “any activities carried out under section 4104 or 4107 of the Elementary and Secondary Education Act of 1965 that provide students access to accelerated learning programs that provide—
								
 (1)postsecondary level courses accepted for credit at institutions of higher education, including dual or concurrent enrollment programs, and early college high schools; or
 (2)postsecondary level instruction and examinations that are accepted for credit at institutions of higher education, including Advanced Placement and International Baccalaureate programs.; and
 (B)in subsection (j)(2)(B), by striking section 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)) and inserting section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)).
 (4)Section 6401(e)(2)(D)(ii)(I) (20 U.S.C. 9871(e)(2)(D)(ii)(I)) is amended by striking yearly test records of individual students with respect to assessments under section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) and inserting yearly test records of individual students with respect to assessments under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)).
 (5)Section 7001 (42 U.S.C. 1862o note) is amended— (A)in paragraph (4), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and
 (B)in paragraph (7), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (j)American History and Civics Education Act of 2004Section 2(d) of the American History and Civics Education Act of 2004 (20 U.S.C. 6713 note) is amended by striking to carry out part D of title V of the Elementary and Secondary Education Act of 1965 and inserting to carry out section 2232 of the Elementary and Secondary Education Act of 1965.
 (k)Anti-Drug Abuse Act of 1988Section 3521(d)(8)(A) of the Anti-Drug Abuse Act of 1988 (42 U.S.C. 11841(d)(8)(A)) is amended by striking education and instruction consistent with title IV of the Elementary and Secondary Education Act of 1965 and inserting education and instruction consistent with part A of title IV of the Elementary and Secondary Education Act of 1965.
 (l)Assets for Independence ActSection 404(11) of the Assets for Independence Act (42 U.S.C. 604 note) is amended by striking section 7207 of the Native Hawaiian Education Act and inserting section 6207 of the Native Hawaiian Education Act. (m)Assistive Technology Act of 1998Section 4(c)(2)(B)(i)(V) of the Assistive Technology Act of 1998 (29 U.S.C. 3003(c)(2)(B)(i)(V)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (n)Carl D. Perkins Career and Technical Education Act of 2006The Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) is amended as follows:
 (1)Section 3 (20 U.S.C. 2302) is amended— (A)in paragraph (8), by striking section 5210 of the Elementary and Secondary Education Act of 1965 and inserting section 4310 of the Elementary and Secondary Education Act of 1965;
 (B)in paragraph (11), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; (C)in paragraph (19), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and
 (D)in paragraph (27), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (2)Section 8(e) (20 U.S.C. 2306a(e)) is amended by striking section 1111(b)(1)(D) of the Elementary and Secondary Education Act of 1965 and inserting section 1111(b)(1) of the Elementary and Secondary Education Act of 1965.
 (3)Section 113(b) (20 U.S.C. 2323(b)) is amended— (A)in paragraph (2)(A)—
 (i)by striking clause (i) and inserting the following:  (i)Student attainment of the challenging State academic standards, as adopted by a State in accordance with section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 and measured by the State determined levels of achievement on the academic assessments described in section 1111(b)(2) of such Act.; and
 (ii)in clause (iv), by striking (as described in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965) and inserting (as described in section 1111(c)(4)(A)(i)(I)(bb) of the Elementary and Secondary Education Act of 1965); and
 (B)in paragraph (4)(C)(ii)(I), by striking categories and inserting subgroups. (4)Section 114(d)(4)(A)(iii)(I)(aa) (20 U.S.C. 2324(d)(4)(A)(iii)(I)(aa)) is amended by striking integrating those programs with academic content standards and student academic achievement standards, as adopted by States under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965; and inserting the following: integrating those programs with challenging State academic standards, as adopted by States under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965;.
 (5)Section 116(a)(5) (20 U.S.C. 2326(a)(5)) is amended by striking section 7207 of the Native Hawaiian Education Act (20 U.S.C. 7517) and inserting section 6207 of the Native Hawaiian Education Act. (6)Section 122(c)(20 U.S.C. 2342(c)) is amended—
 (A)in paragraph (1)(I)(i), by striking aligned with rigorous and challenging academic content standards and student academic achievement standards adopted by the State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 and inserting aligned with challenging State academic standards adopted by the State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965; and
 (B)in paragraph (7)(A)(i), by striking the core academic subjects (as defined in section 9101 of the Elementary and Secondary Education Act of 1965) and inserting a well-rounded education (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (7)Section 124(b)(4)(A) (20 U.S.C. 2344(b)(4)(A)) is amended in paragraph (4)(A), by striking the core academic subjects (as defined in section 9101 of the Elementary and Secondary Education Act of 1965) and inserting a well-rounded education (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (8)Section 134(b)(3) (20 U.S.C. 2354(b)(3)) is amended— (A)in subparagraph (B)(i), by striking the core academic subjects (as defined in section 9101 of the Elementary and Secondary Education Act of 1965) and inserting a well-rounded education (as defined in section 8101 of the Elementary and Secondary Education Act of 1965); and
 (B)in subparagraph (E), by striking in core academic subjects (as defined in section 9101 of the Elementary and Secondary Education Act of 1965) and inserting in order to provide a well-rounded education (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (9)Section 135(b)(1)(A) (20 U.S.C. 2355(b)(1)(A)) is amended by striking the core academic subjects (as defined in section 9101 of the Elementary and Secondary Education Act of 1965) and inserting a well-rounded education (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (10)Section 203(c)(2)(D) (20 U.S.C. 2373(c)(2)(D)) is amended by striking in core academic subjects (as defined in section 9101 of the Elementary and Secondary Education Act of 1965) and inserting as part of a well-rounded education (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (o)Child Abuse Prevention and Treatment ActSection 111(3) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g(3)) is amended by striking section 7207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517); and inserting section 6207 of the Elementary and Secondary Education Act of 1965;.
 (p)Child Care and Development Block Grant Act of 1990The Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) is amended as follows:
 (1)Section 658E(c)(2)(G)(ii)(V)(dd) (42 U.S.C. 9858c(c)(2)(G)(ii)(V)(dd)) is amended by striking (as defined in section 7207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517)) and inserting (as defined in section 6207 of the Elementary and Secondary Education Act of 1965). (2)Section 658P(5) (42 U.S.C. 9858n(5)) is amended by striking an individual who is limited English proficient, as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) or section 637 of the Head Start Act (42 U.S.C. 9832) and inserting an individual who is an English learner, as defined in section 8101 of the Elementary and Secondary Education Act of 1965, or who is limited English proficient, as defined in section 637 of the Head Start Act (42 U.S.C. 9832).
 (q)Children's Internet Protection ActSection 1721(g) of the Children's Internet Protection Act (20 U.S.C. 9134 note; 114 Stat. 2763A-350), as enacted into law by section 1(a)(4) of the Consolidated Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763), is amended by striking Notwithstanding any other provision of law, funds available under section 3134 or part A of title VI of the Elementary and Secondary Education Act of 1965, or under section 231 of the Library Services and Technology Act, may be used for the purchase or acquisition of technology protection measures that are necessary to meet the requirements of this title and the amendments made by this title. and inserting Notwithstanding any other provision of law, funds available under part B of title I of the Elementary and Secondary Education Act of 1965, or under section 231 of the Library Services and Technology Act, may be used for the purchase or acquisition of technology protection measures that are necessary to meet the requirements of this title and the amendments made by this title..
 (r)Civil Rights Act of 1964Section 606(2)(B) of the Civil Rights Act of 1964 (42 U.S.C. 2000d–4a(2)(B)) is amended by striking a local educational agency (as defined in section 9101 of the Elementary and Secondary Education Act of 1965), and inserting a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965),.
 (s)Communications Act of 1934Section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) is amended— (1)in paragraph (5)(A)(iii), by striking an elementary or secondary school as defined in section 14101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8801) and inserting an elementary school or a secondary school as defined in section 8101 of the Elementary and Secondary Education Act of 1965; and
 (2)in paragraph (7)(A), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (t)Community Services Block Grant ActSection 682(b)(4) of the Community Services Block Grant Act (42 U.S.C. 9923(b)(4)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965) and inserting section 8101 of the Elementary and Secondary Education Act of 1965).
 (u)Congressional Award ActSection 203(3)(A) of the Congressional Award Act (2 U.S.C. 812(3)(A)) is amended by striking section 14101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (v)Department of Education Organization ActSection 215(b)(2)(A) of the Department of Education Organization Act (20 U.S.C. 3423c) is amended by striking be responsible for administering this title and inserting be responsible for administering part A of title VI of the Elementary and Secondary Education Act of 1965.
 (w)Department of Energy Science Education Enhancement ActSection 3181(a)(1) of the Department of Energy Science Education Enhancement Act (42 U.S.C. 7381l(a)(1)) is amended by striking with a high concentration of low-income individuals (as defined in section 1707 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6537)) and inserting in which 40 percent or more of the students attending the school are children from low-income families.
 (x)Department of Transportation and Related Agencies Appropriations Act, 2001Section 303 of the Department of Transportation and Related Agencies Appropriations Act, 2001, (49 U.S.C. 106 note; 114 Stat. 1356A-23), as enacted into law by section 101(a) of the Act entitled “An Act making appropriations for the Department of Transportation and related agencies for the fiscal year ending September, 30, 2001, and for other purposes”, approved October 23, 2000 (Public Law 106–346; 114 Stat. 1356), is amended by striking except as otherwise authorized by title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.), for expenses of primary and secondary schooling for dependents of Federal Aviation Administration personnel stationed outside the continental United States at costs for any given area not in excess of those of the Department of Defense for the same area, when it is determined by the Secretary that the schools, if any, available in the locality are unable to provide adequately for the education of such dependents; and inserting except as otherwise authorized by title VII of the Elementary and Secondary Education Act of 1965, for expenses of primary and secondary schooling for dependents of Federal Aviation Administration personnel stationed outside the continental United States at costs for any given area not in excess of those of the Department of Defense for the same area, when it is determined by the Secretary that the schools, if any, available in the locality are unable to provide adequately for the education of such dependents;.
 (y)District of Columbia College Access Act of 1999Section 3(c)(5) of the District of Columbia College Access Act of 1999 (sec. 38-2702(c)(5), D.C. Official Code) is amended by striking “section 14101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8801)” and inserting “section 8101 of the Elementary and Secondary Education Act of 1965”.
 (z)District of Columbia School Reform Act of 1995Section 2210(a) of the District of Columbia School Reform Act of 1995 (sec. 38–1802.10(a), D.C. Official Code) is amended by striking paragraph (6) and inserting the following:
						
 (6)Inapplicability of certain ESEA provisionsThe following provisions of the Elementary and Secondary Education Act of 1965 shall not apply to a public charter school:
 (A)Paragraph (4) of section 1112(b) and paragraph (1) of section 1112(c). (B)Section 1113.
 (C)Subsections (d) and (e) of section 1116. (D)Section 1117.
 (E)Subsections (c) and (e) of section 1118.. (aa)Earthquake hazardsSection 2(c)(1)(A) of the Act entitled An Act to authorize appropriations for carrying out the Earthquake Hazards Reduction Act of 1977 for fiscal years 1998 and 1999, and for other purposes, approved October 1, 1997 (42 U.S.C. 7704 note) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (bb)Education Amendments of 1972Section 908(2)(B) of the Education Amendments of 1972 (20 U.S.C. 1687(2)(B)) is amended by striking 9101 of the Elementary and Secondary Education Act of 1965), system of vocational education, or other school system; and inserting section 8101 of the Elementary and Secondary Education Act of 1965), system of vocational education, or other school system;.
 (cc)Education Amendments of 1978Part B of title XI of the Education Amendments of 1978 (25 U.S.C. 2000 et seq.) is amended as follows:
 (1)Section 1139(e) (25 U.S.C. 2019(e)) is amended by striking part B of title I of the Elementary and Secondary Education Act of 1965 and inserting subpart 2 of part B of title II of the Elementary and Secondary Education Act of 1965. (2)Section 1141(9) (25 U.S.C. 2021(9)) is amended by striking the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8801) and inserting the Elementary and Secondary Education Act of 1965.
 (dd)Education for Economic Security ActThe Education for Economic Security Act (20 U.S.C. 3901 et seq.) is amended as follows: (1)Section 3 (20 U.S.C. 3902) is amended—
 (A)in paragraph (3), by striking section 9101 of the Elementary and Secondary Education Act of 1965. and inserting section 8101 of the Elementary and Secondary Education Act of 1965.; (B)in paragraph (7), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965;
 (C)in paragraph (8), by striking section 198(a)(7) of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and (D)in paragraph (12), by striking section 9101 of the Elementary and Secondary Education Act of 1965. and inserting section 8101 of the Elementary and Secondary Education Act of 1965..
 (2)Section 511 (20 U.S.C. 4020) is amended— (A)by striking subparagraph (A) of paragraph (4) and inserting the following:
								
 (A)any local educational agency as defined in section 8101 of the Elementary and Secondary Education Act of 1965; and; and
 (B)by striking subparagraph (A) of paragraph (5) and inserting the following:  (A)any elementary school or secondary school as defined in section 8101 of the Elementary and Secondary Education Act of 1965 owned and operated by one or more nonprofit corporations or associations no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual; and.
 (ee)Education of the Deaf Act of 1986Section 104(b)(5) of the Education of the Deaf Act of 1986 (20 U.S.C. 4304(b)(5)) is amended— (1)in subparagraph (A)—
 (A)in clause (i), by striking select challenging academic content standards, challenging student academic achievement standards, and academic assessments of a State, adopted and implemented, as appropriate, pursuant to paragraphs (1) and (3) of section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1) and (3)) and inserting select challenging State academic content standards, aligned academic achievement standards, and State academic assessments of a State, adopted and implemented, as appropriate, pursuant to paragraphs (1) and (2) of section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1) and (2)); and
 (B)in clause (ii), by striking 2009–2010 academic year and inserting 2016–2017 academic year; (2)by striking subparagraph (B) and inserting the following:
							
 (B)adopt the accountability system, consistent with section 1111(c) of such Act, of the State from which standards and assessments are selected under subparagraph (A)(i); and; and 
 (3)in subparagraph (C), by striking “whether the programs at the Clerc Center are making adequate yearly progress” and inserting “the results of the annual evaluation of the programs at the Clerc Center”.
 (ff)Education Sciences Reform Act of 2002The Education Sciences Reform Act of 2002 (20 U.S.C. 9501 et seq.) is amended as follows: (1)Paragraph (1) of section 102 (20 U.S.C. 9501) is amended to read as follows:
							
 (1)(A)In generalThe terms elementary school, secondary school, local educational agency, and State educational agency have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965.
 (B)Outlying areasThe term outlying areas has the meaning given such term in section 1121(c) of such Act. (C)Freely associated statesThe term freely associated states means the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau..
 (2)Section 173(b) (20 U.S.C. 9563(b)) is amended by striking part E of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6491 et seq.) and inserting section 8601 of the Elementary and Secondary Education Act of 1965. (gg)Educational Technical Assistance Act of 2002The Educational Technical Assistance Act of 2002 (20 U.S.C. 9601 et seq.) is amended as follows:
 (1)Section 202 (20 U.S.C. 9601) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (2)Section 203 (20 U.S.C. 9602) is amended—
 (A)in subsection (a)(2)(B), by striking the number of schools identified for school improvement (as described in section 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)) and inserting the number of schools implementing comprehensive support and improvement activities and targeted support and improvement activities under section 1111(d) of the Elementary and Secondary Education Act of 1965;
 (B)in subsection (e)(3), by striking schools in the region that have been identified for school improvement under section 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)) and inserting schools in the region that are implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d) of the Elementary and Secondary Education Act of 1965; and
 (C)in subsection (f)(1)(B), by striking and encouraging and sustaining school improvement (as described in section 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b))) and inserting , and particularly assisting those schools implementing comprehensive support and improvement and targeted support and improvement activities under section 1111(d) of the Elementary and Secondary Education Act of 1965,.
 (hh)Family and Medical Leave Act of 1993Section 108(a)(1)(A) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2618(a)(1)(A)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965) and inserting section 8101 of the Elementary and Secondary Education Act of 1965).
 (ii)Family Violence Prevention and Services ActSection 302(6) of the Family Violence Prevention and Services Act (42 U.S.C. 10402(6)) is amended by striking section 7207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517). and inserting section 6207 of the Elementary and Secondary Education Act of 1965..
 (jj)FDA Food Safety Modernization ActSection 112(a)(2) of the FDA Food Safety Modernization Act (21 U.S.C. 2205(a)(2)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 ( 20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (kk)Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001Section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (20 U.S.C. 7703a) is amended—
 (1)in subsection (a), by striking subparagraph (A)(ii), (B), (D)(i) or (D)(ii) of section 8003(a)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a)(1)) and inserting subparagraph (A)(ii) or (B), or clause (i) or (ii) of subparagraph (D), of section 7003(a)(1); and
 (2)in subsection (g), by striking section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). and inserting section 7013 of the Elementary and Secondary Education Act of 1965.. (ll)Food and Agriculture Act of 1977Section 1417(j)(1)(B) of the Food and Agriculture Act of 1977 (7 U.S.C. 3152(j)(1)(B)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (mm)General Education Provisions ActThe General Education Provisions Act (20 U.S.C. 1221 et seq.) is amended as follows: (1)Section 425(6) (20 U.S.C. 1226c(6)) is amended by striking section 9601 of the Elementary and Secondary Education Act of 1965 and inserting section 8601 of the Elementary and Secondary Education Act of 1965.
 (2)Section 426 (20 U.S.C. 1228) is amended by striking title VIII of the Elementary and Secondary Education Act of 1965, but not including any portion of such funds as are attributable to children counted under section 8003(d) of such Act or residing on property described in section 8013(10) of such Act. and inserting title VII of the Elementary and Secondary Education Act of 1965, but not including any portion of such funds as are attributable to children counted under section 7003(d) of such Act or residing on property described in section 7013(10) of such Act..
 (3)Section 429(d)(2)(B)(i) (20 U.S.C. 1228c(d)(2)(B)(i)) is amended by striking an elementary or secondary school as defined by the Elementary and Secondary Education Act of 1965 and inserting an elementary or secondary school (as defined by the terms elementary school and secondary school in section 8101 of the Elementary and Secondary Education Act of 1965). (4)Section 441(a) (20 U.S.C. 1232d(a)) is amended by striking part C of title V of the Elementary and Secondary Education Act of 1965) to the Secretary a general application and inserting part D of title IV of the Elementary and Secondary Education Act of 1965) to the Secretary a general application.
 (5)Section 445(c)(5)(D) (20 U.S.C. 1232h(c)(5)(D)) is amended by striking part A of title V and inserting part A of title IV. (nn)Head Start ActThe Head Start Act (42 U.S.C. 9831 et seq.) is amended as follows:
 (1)Section 637 (42 U.S.C. 9832) is amended— (A)in the paragraph relating to a delegate agency, by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and
 (B)in subparagraph (A)(ii)(I) of the paragraph relating to limited English proficient, by striking (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), an Alaska Native, or a native resident of an outlying area (as defined in such section 9101); and inserting (as defined in section 8101 of the Elementary and Secondary Education Act of 1965), an Alaska Native, or a native resident of an outlying area (as defined in such section 8101);.
 (2)Section 641(d)(2) (42 U.S.C. 9836(d)(2)) is amended— (A)in subparagraph (H)—
 (i)by striking clause (i); (ii)by redesignating clauses (ii) through (vii) as clauses (i) through (vi), respectively; and
 (iii)in clause (i) (as so redesignated)— (I)by striking other; and
 (II)by striking that Act and inserting the Elementary and Secondary Education Act of 1965; and (B)in subparagraph (J)(iii), by striking , such as entities carrying out Even Start programs under subpart 3 of part B of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6381 et seq.).
 (3)Section 642 (42 U.S.C. 9837) is amended— (A)in subsection (b)(4), by striking , such as entities carrying out Even Start programs under subpart 3 of part B of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6381 et seq.); and
 (B)in subsection (e)(3), by striking Even Start programs under subpart 3 of part B of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6381 et seq.),.
 (4)Section 642A(a) (42 U.S.C. 9837a(a)) is amended— (A)in paragraph (7)(B), by striking the information provided to parents of limited English proficient children under section 3302 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7012) and inserting the information provided to parents of English learners under section 1112(e)(3) of the Elementary and Secondary Education Act of the 1965; and
 (B)in paragraph (8), by striking parental involvement efforts under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and inserting parent and family engagement efforts under title I of the Elementary and Secondary Education Act of 1965.
 (5)Section 648(a)(3)(A)(iii) (42 U.S.C. 9843(a)(3)(A)(iii)) is amended by striking , and for activities described in section 1222(d) of the Elementary and Secondary Education Act of 1965),.
 (6)Section 657B(c)(1)(B)(vi) (42 U.S.C. 9852b(c)(1)(B)(vi)) is amended— (A)by striking subclause (III);
 (B)by redesignating subclauses (IV) through (VII) as subclauses (III) through (VI), respectively; and (C)in subclause (III) (as so redesignated)—
 (i)by striking other; and (ii)by striking that Act and inserting the Elementary and Secondary Education Act of 1965.
 (oo)Higher Education Act of 1965The Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended as follows: (1)Section 103 (20 U.S.C. 1003) is amended—
 (A)in paragraph (9), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; (B)in paragraph (10), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965;
 (C)in paragraph (11), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; (D)in paragraph (16), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and
 (E)in paragraph (21), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (2)Section 200 (20 U.S.C. 1021) is amended—
 (A)in paragraph (3), by striking The term core academic subjects has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 and inserting The term core academic subjects means English, reading or language arts, mathematics, science, foreign languages, civics and government, economics, arts, history, and geography;
 (B)in paragraph (5), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; (C)in paragraph (6)(B), by striking section 5210 of the Elementary and Secondary Education Act of 1965) and inserting section 4310 of the Elementary and Secondary Education Act of 1965);
 (D)by striking paragraph (7) and inserting the following:  (7)Essential components of reading instructionThe term essential components of reading instruction has the meaning given the term in section 1208 of the Elementary and Secondary Education Act of 1965 as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act.;
 (E)by striking paragraph (8) and inserting the following:  (8)Exemplary teacherThe term exemplary teacher has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act.;
 (F)in paragraph (10)(A)— (i)in clause (iii), by striking section 6211(b) of the Elementary and Secondary Education Act of 1965 and inserting section 5211(b) of the Elementary and Secondary Education Act of 1965; and
 (ii)in clause (iv), by striking section 6221(b) of the Elementary and Secondary Education Act of 1965 and inserting section 5221(b) of the Elementary and Secondary Education Act of 1965; (G)in paragraph (15), by striking The term limited English proficient has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965. and inserting The term limited English proficient has the meaning given the term English learner in section 8101 of the Elementary and Secondary Education Act of 1965.;
 (H)in paragraph (16), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and (I)in paragraph (19), by striking section 9101 of the Elementary and Secondary Education Act of 1965. and inserting section 8101 of the Elementary and Secondary Education Act of 1965..
 (3)Section 202 (20 U.S.C. 1022a) is amended in subsection (b)(6)(E)(ii), by striking student academic achievement standards and academic content standards under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965, and inserting challenging State academic standards under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965,.
 (4)Section 205(b)(1)(C) (20 U.S.C. 1022d(b)(1)(C)) is amended by striking are aligned with the State's challenging academic content standards required under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 and inserting are aligned with the challenging State academic standards required under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965.
 (5)Section 241 (20 U.S.C. 1033)) is amended by striking paragraph (2) and inserting the following:  (2)Scientifically based reading researchThe term scientifically based reading research—
 (A)means research that applies rigorous, systemic, and objective procedures to obtain valid knowledge relevant to reading development, reading instruction, and reading difficulties; and
 (B)includes research that— (i)employs systemic, empirical methods that draw on observation or experiment;
 (ii)involves rigorous data analyses that are adequate to test the stated hypotheses and justify the general conclusions drawn;
 (iii)relies on measurements or observational methods that provide valid data across evaluators and observers and across multiple measurements and observations; and
 (iv)has been accepted by a peer-reviewed journal or approved by a panel of independent experts through a comparably rigorous, objective, and scientific review..
 (6)Section 317(b) (20 U.S.C. 1059d(b)) is amended— (A)in paragraph (1), by striking section 7306 of the Elementary and Secondary Education Act of 1965; and inserting section 6306 of the Elementary and Secondary Education Act of 1965;; and
 (B)in paragraph (3), by striking section 7207 of the Elementary and Secondary Education Act of 1965; and and inserting section 6207 of the Elementary and Secondary Education Act of 1965; and. (7)Section 402E(d)(2) (20 U.S.C. 1070a–15(d)(2)) is amended—
 (A)in subparagraph (A), by striking Alaska Natives, as defined in section 7306 of the Elementary and Secondary Education Act of 1965; and inserting Alaska Natives, as defined in section 6306 of the Elementary and Secondary Education Act of 1965;; and (B)in subparagraph (B), by striking Native Hawaiians, as defined in section 7207 of such Act and inserting Native Hawaiians, as defined in section 6207 of such Act.
 (8)Section 428K (20 U.S.C. 1078–11) is amended in subsection (b)— (A)in paragraph (5)(B)(iv), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and
 (B)by striking paragraph (8) and inserting the following:  (8)School counselorsThe individual—
 (A)is employed full-time as a school counselor who has documented competence in counseling children and adolescents in a school setting and who—
 (i)is licensed by the State or certified by an independent professional regulatory authority; (ii)in the absence of such State licensure or certification, possesses national certification in school counseling or a specialty of counseling granted by an independent professional organization; or
 (iii)holds a minimum of a master’s degree in school counseling from a program accredited by the Council for Accreditation of Counseling and Related Educational Programs or the equivalent; and
 (B)is so employed in a school that qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan recipients who teach in such a school..
 (9)Section 469(a) (20 U.S.C. 1087ii(a)) is amended by striking eligible to be counted under title I of the Elementary and Secondary Education Act of 1965 and inserting eligible to be counted under section 1124(c) of the Elementary and Secondary Education Act of 1965. (10)Section 481(f) (20 U.S.C. 1088(f)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (11)Section 819(b) (20 U.S.C. 1161j) is amended— (A)in paragraph (1), by striking section 7306 of the Elementary and Secondary Education Act of 1965. and inserting section 6306 of the Elementary and Secondary Education Act of 1965.; and
 (B)in paragraph (4), by striking section 7207 of the Elementary and Secondary Education Act of 1965. and inserting section 6207 of the Elementary and Secondary Education Act of 1965.. (12)Section 861(c)(2)(A) (20 U.S.C. 1161q(c)(2)(A)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965) and inserting section 8101 of the Elementary and Secondary Education Act of 1965).
 (pp)Impact Aid Improvement Act of 2012Section 563(c)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1748; 20 U.S.C. 7702 note) as amended by section 7001(a), is further amended by striking Notwithstanding section 8005(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7705(d)), subsection (b)(1), and the amendments made by subsection (b)(1), shall take effect with respect to applications submitted under section 8002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702) for fiscal year 2010. and inserting With respect to applications submitted under section 8002 of the Elementary and Secondary Education Act of 1965, as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act, for fiscal year 2010, title VIII of the Elementary and Secondary Education Act of 1965 (including the amendments made by subsection (b)(1)), as in effect on such date, and subsection (b)(1) shall take effect with respect to such applications, notwithstanding section 8005(d) of such Act, as in effect on such date. .
 (qq)Indian Health Care Improvement ActSection 726(b)(3)(D)(iii) of the Indian Health Care Improvement Act (25 U.S.C. 1667e(b)(3)(D)(iii)) is amended by striking a school receiving payments under section 8002 or 8003 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702, 7703). and inserting a school receiving payments under section 7002 or 7003 of the Elementary and Secondary Education Act of 1965..
 (rr)Indian Self-Determination and Education Assistance ActSection 209 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 458e) is amended by striking assistance provided under title IX of the Elementary and Secondary Education Act of 1965. and inserting assistance provided under title VI of the Elementary and Secondary Education Act of 1965..
 (ss)Individuals with Disabilities Education ActThe Individuals with Disabilities Education Act is amended as follows: (1)Section 602 (20 U.S.C. 1401) is amended—
 (A)by striking paragraph (4); (B)in paragraph (8)(a)(3), by striking under parts A and B of title III of that Act and inserting under part A of title III of that Act; and
 (C)by striking paragraph (18) and inserting the following:  (18)Limited english proficientThe term limited English proficient has the meaning given the term English learner in section 8101 of the Elementary and Secondary Education Act of 1965..
 (2)Section 611(e) (20 U.S.C. 1411(e)) is amended— (A)in paragraph (2)(C)—
 (i)in clause (x), by striking 6111 of the Elementary and Secondary Education Act of 1965 and inserting 1201 of the Elementary and Secondary Education Act of 1965; and (ii)in clause (xi)—
 (I)by striking including supplemental educational services as defined in 1116(e) of the Elementary and Secondary Education Act of 1965 to children with disabilities, in schools or local educational agencies identified for improvement under section 1116 of the Elementary and Secondary Education Act of 1965 on the sole basis of the assessment results of the disaggregated subgroup of children with disabilities and inserting including direct student services described in section 1003A(c)(3) of the Elementary and Secondary Education Act of 1965 to children with disabilities, to schools or local educational agencies implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d) of the Elementary and Secondary Education Act of 1965 on the basis of consistent underperformance of the disaggregated subgroup of children with disabilities; and
 (II)by striking to meet or exceed the objectives established by the State under section 1111(b)(2)(G) the Elementary and Secondary Education Act of 1965 and inserting based on the challenging academic standards described in section 1111(b)(1) of such Act; and
 (B)in paragraph (3)(C)(ii)(I)(bb), by striking section 9101 and inserting section 8101. (3)Section 612(a) (20 U.S.C. 1412(a)) is amended—
 (A)in paragraph (15)— (i)in subparagraph (A), by striking clause (ii) and inserting the following:
									
 (ii)are the same as the State's long-term goals and measurements of interim progress for children with disabilities under section 1111(c)(4)(A)(i) of the Elementary and Secondary Education Act of 1965;;
 (ii)in subparagraph (B), by striking including measurable annual objectives for progress by children with disabilities under section 1111(b)(2)(C)(v)(II) and inserting including measurements of interim progress for children with disabilities under section 1111(c)(4)(A)(i); and
 (B)in paragraph (16)(C)(ii)— (i)in subclause (I), by striking State's challenging academic content standards and challenging student academic achievement standards and inserting challenging State academic content standards under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 and alternate academic achievement standards under section 1111(b)(1)(E) of such Act; and
 (ii)in subclause (II), by striking the regulations promulgated to carry out section 1111(b)(1) of the Elementary and Secondary Education Act of 1965, and inserting section 1111(b)(1)(E) of the Elementary and Secondary Education Act of 1965,.
 (4)Section 613(a) (20 U.S.C. 1413(a)) is amended in paragraph (3), by striking subject to the requirements of section 612(a)(14) and section 2122 of the Elementary and Secondary Education Act of 1965 and inserting subject to the requirements of section 612(a)(14) and section 2102(b) of the Elementary and Secondary Education Act of 1965.
 (5)Section 614(b)(5)(A) (20 U.S.C. 1414(b)(5)(A)) is amended by inserting , as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act after 1965 .
 (6)Section 651(c)(5)(E) (20 U.S.C. 1451(c)(5)(E)) is amended by striking and 2112,  and inserting and 2101(d). (7)Section 653(b)(3) (20 U.S.C. 1453(b)(3)) is amended by striking and 2112,  and inserting and 2101(d),.
 (8)Section 654 (20 U.S.C. 1454) is amended— (A)in subsection (a)—
 (i)in paragraph (1)(B), by striking challenging State student academic achievement and functional standards and with the requirements for professional development, as defined in section 9101 of the Elementary and Secondary Education Act of 1965 and inserting challenging State academic achievement standards and with the requirements for professional development, as defined in section 8101 of such Act; and
 (ii)in paragraph (5)(A), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and (B)in subsection (b)(10), by inserting (as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act) after 1965.
 (9)Section 662(b)(2)(A)(viii) (20 U.S.C. 1462(b)(2)(A)(viii)) is amended by striking section 7113(d)(1)(A)(ii) and inserting section 6113(d)(1)(A)(ii). (10)Section 663(b)(2) (20 U.S.C. 1463(b)(2)) is amended by striking and inserting the following:
							
 (2)improving the alignment, compatibility, and development of valid and reliable assessments and alternate assessments for assessing student academic achievement, as described under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965;.
 (11)Section 681(d)(3)(K) (20 U.S.C. 1481(d)(3)(K)) is amended by striking payments under title VIII of the Elementary and Secondary Education Act of 1965; and inserting payments under title VII of the Elementary and Secondary Education Act of 1965;. (tt)National Security Act of 1947Section 1015(2)(A) of the National Security Act of 1947 (50 U.S.C. 441j-4(2)(A)) is amended by striking section 9101(26) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(26))); and inserting section 8101 of the Elementary and Secondary Education Act of 1965);.
 (uu)Internal Revenue Code of 1986The Internal Revenue Code of 1986 is amended as follows: (1)Section 54E(d)(2) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (2)Section 457(e)(11)(D)(ii)(I) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (3)Section 1397E(d)(4)(B) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (vv)James Madison Memorial Fellowship ActSection 815(4) of the James Madison Memorial Fellowship Act (20 U.S.C. 4514(4)) is amended by striking 9101 and inserting 8101.
 (ww)John Warner National Defense Authorization Act for Fiscal Year 2007Section 572(c) of the National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2226) is amended by striking section 8013(9) of the Elementary and Secondary Education Act of 1965 ( 20 U.S.C. 7713(9)) and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (xx)Legislative Branch Appropriations Act, 1987Section 104(3)(B)(ii) of the Legislative Branch Appropriations Act, 1987 (as incorporated by reference in section 101(j) of Public Law 99–500 and Public Law 99–591) (2 U.S.C. 5540(3)(B)(ii)) is amended by striking given such terms in section 9101 and inserting given the terms elementary school and secondary school in section 8101.
 (yy)Legislative Branch Appropriations Act, 1997Section 5(d)(1) of the Legislative Branch Appropriations Act, 1997 (2 U.S.C. 66319(d)(1)) is amended by striking public elementary or secondary school as such terms are defined in section 9101 and inserting elementary school or secondary school, as such terms are defined in section 8101.
 (zz)McKinney-Vento Homeless Assistance ActSection 725(3) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(3)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (aaa)Museum and Library Services ActThe Museum and Library Services Act (20 U.S.C. 9161 et seq.) is amended as follows: (1)Section 204(f) (20 U.S.C. 9103(f)) is amended by striking paragraph (1) and inserting the following:
							
 (1)activities under section 2226 of the Elementary and Secondary Education Act of 1965;. (2)Section 224(b)(6)(A) (20 U.S.C. 9134(b)(6)(A)) is amended by striking including coordination with the activities within the State that are supported by a grant under section 1251 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6383) and inserting including coordination with the activities within the State that are supported by a grant under section 2226 of the Elementary and Secondary Education Act of 1965.
 (3)Section 261 (20 U.S.C. 9161) is amended by striking represent Native Hawaiians (as the term is defined in section 7207 of the Native Hawaiian Education Act and inserting represent Native Hawaiians (as the term is defined in section 6207 of the Native Hawaiian Education Act).
 (4)Section 274(d) (20 U.S.C. 9173(d)) is amended by striking represent Native Hawaiians (as defined in section 7207 of the Native Hawaiian Education Act (20 U.S.C. 7517)), and inserting represent Native Hawaiians (as defined in section 6207 of the Native Hawaiian Education Act),.
 (bbb)National and Community Service Act of 1990The National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) is amended as follows: (1)Section 101 (42 U.S.C. 12511) is amended—
 (A)in paragraph (15), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; (B)in paragraph (24), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965;
 (C)in paragraph (39), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and (D)in paragraph (45), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (2)Section 112(a)(1)(F) (42 U.S.C. 12523(a)(1)(F)) is amended by striking not making adequate yearly progress for two or more consecutive years under section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and inserting implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d) of the Elementary and Secondary Education Act of 1965.
 (3)Section 119(a)(2)(A)(ii)(II) (42 U.S.C. 12563) is amended by striking the graduation rate (as defined in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)) and as clarified in applicable regulations promulgated by the Department of Education and inserting the four-year adjusted cohort graduation rate (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (4)Section 122(a)(1) (42 U.S.C. 12572(a)(1)) is amended in subparagraph (C)(iii), by striking secondary school graduation rates as defined in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)) and as clarified in applicable regulations promulgated by the Department of Education and inserting four-year adjusted cohort graduation rate (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (ccc)National Defense Authorization Act for Fiscal Year 2006Section 572 of the National Defense Authorization Act for Fiscal Year 2006 (20 U.S.C. 7703b) is amended—
 (1)in subsection (a)(2), by striking section 8003(a)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a)(1)). and inserting section 7003(a)(1) of the Elementary and Secondary Education Act of 1965.; and (2)in subsection (e)(2), by striking section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). and inserting section 7013(9) of the Elementary and Secondary Education Act of 1965..
 (ddd)National Defense Authorization Act for Fiscal Year 2012Section 532(a)(1) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) (10 U.S.C. 503 note; 125 Stat. 1403(a)(1)) is amended by striking (as defined in section 9101(38) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(38)). and inserting (as defined in section 8101 of the Elementary and Secondary Education Act of 1965)..
 (eee)National Defense Authorization Act for Fiscal Year 2014Section 573 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66) (10 U.S.C. 503 note; 127 Stat. 772) is amended—
 (1)in subsection (a)(1), by striking (as defined in section 9101(38) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(38)), and inserting (as defined in section 8101 of the Elementary and Secondary Education Act of 1965),; and
 (2)in subsection (b), by striking (as defined in section 9101(38) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(38)) and inserting (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (fff)National Environmental Education ActSection 3(5) of the National Environmental Education Act (20 U.S.C. 5502(5)) is amended by striking local educational agency means any education agency as defined in section 9101 of the Elementary and Secondary Education Act of 1965 and shall include any tribal education agency; and inserting local educational agency means any education agency as defined in section 8101 of the Elementary and Secondary Education Act of 1965 and shall include any tribal education agency;.
 (ggg)National Science Foundation Authorization Act of 2002The National Science Foundation Authorization Act of 2002 (Public Law 107–368; 116 Stat. 3034) is amended as follows:
 (1)Section 4 (42 U.S.C. 1862n note) is amended— (A)in paragraph (3), by striking The term community college has the meaning given such term in section 3301(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7011(3)) and inserting The term community college means an institution of higher education as defined in section 101 of the Higher Education Act of 1965 that provides not less than a 2-year degree that is acceptable for full credit toward a bachelor’s degree, including institutions of higher education receiving assistance under the Tribally Controlled College or University Assistance Act of 1978;
 (B)in paragraph (5), by striking section 9101(18) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(18)) and inserting section 8101 of the Elementary and Secondary Education Act of 1965; (C)in paragraph (10), by striking section 9101(26) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(26)) and inserting section 8101 of the Elementary and Secondary Education Act of 1965;
 (D)in paragraph (13), by striking section 9101(38) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(38)) and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and (E)in paragraph (15), by striking section 9101(41) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(41)) and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (2)Section 9 (42 U.S.C. 1862n) is amended— (A)in subsection (a)(10)(A)(iii) in subclause (III), by striking (as described in section 1114(a)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314(a)(1)) and inserting (as described in section 1114(a)(1)(A)); and
 (B)in subsection (c)(4), by striking the program authorized under part B of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) and inserting other programs with similar purposes.
 (hhh)National Security Act of 1947Section 1015(2)(A) of the National Security Act of 1947 (50 U.S.C. 3205(2)(A)) is amended by striking (as that term is defined in section 9101(26) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(26))) and inserting (as that term is defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (iii)Native American Languages ActSection 103 of the Native American Languages Act (25 U.S.C. 2902) is amended— (1)in paragraph (2), by striking section 7151(3) of the Elementary and Secondary Education Act of 1965 and inserting section 6151(3) of the Elementary and Secondary Education Act of 1965; and
 (2)in paragraph (3), by striking section 7207 of the Elementary and Secondary Education Act of 1965 and inserting section 6207 of the Elementary and Secondary Education Act of 1965. (jjj)Native Hawaiian Health Care Improvement ActSection 6(c)(4) of the Native Hawaiian Health Care Improvement Act (42 U.S.C. 11705(c)(4)) is amended by striking private educational organization identified in section 7202(16) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7512(16)) to continue to offer its educational programs and services to Native Hawaiians (as defined in section 7207 of that Act (20 U.S.C. 7517)) first and to others and inserting private educational organization identified in section 7202(16) of the Elementary and Secondary Education Act of 1965 (as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act) to continue to offer its educational programs and services to Native Hawaiians (as defined in section 6207 of the Elementary and Secondary Education Act of 1965) first and to others.
 (kkk)Public Health Service ActThe Public Health Service Act is amended as follows: (1)Section 319C–1(b)(2)(A)(vii) (42 U.S.C. 247d–3a(b)(2)(A)(vii)) is amended by striking including State educational agencies (as defined in section 9101(41) of the Elementary and Secondary Education Act of 1965) and inserting including State educational agencies (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (2)Section 399L(d)(3)(A) (42 U.S.C. 280g(d)(3)(A)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (3)Section 520E(l)(2) (42 U.S.C. 290bb–36(l)(2)) is amended by striking elementary or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965) and inserting elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (lll)Refugee Education Assistance Act of 1980Section 101(1) of the Refugee Education Assistance Act of 1980 (8 U.S.C. 1522 note) is amended by striking such terms under section 9101 of the Elementary and Secondary Education Act of 1965 and inserting such terms under section 8101 of the Elementary and Secondary Education Act of 1965.
 (mmm)Rehabilitation Act of 1973The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) is amended as follows: (1)Section 202(b)(4)(A)(i) (29 U.S.C. 762(b)(4)(A)(i)) is amended by striking (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); and and inserting (as defined in section 8101 of the Elementary and Secondary Education Act of 1965); and.
 (2)Section 206 (29 U.S.C. 766) is amended by striking (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) and inserting (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965).
 (3)Section 504(b)(2)(B) (29 U.S.C. 794(b)(2)(B)) is amended by striking (as defined in section 9101 of the Elementary and Secondary Education Act of 1965) and inserting (as defined in section 8101 of the Elementary and Secondary Education Act of 1965). (4)(A)Section 511(b)(2) (29 U.S.C. 794g(b)(2)), as added by section 458 of the Workforce Innovation and Opportunity Act (Public Law 113–128; 128 Stat. 1676), is amended by striking local educational agency (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or a State educational agency (as defined in such section) and inserting local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965) or a State educational agency (as defined in such section).
 (B)The amendment made by subparagraph (A) shall take effect on the same date as section 458(a) of the Workforce Innovation and Opportunity Act (Public Law 113–128; 128 Stat. 1676) takes effect, and as if enacted as part of such section.
 (nnn)Richard B. Russell National School Lunch ActThe Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) is amended in section 12(d)(4) (42 U.S.C. 1769a(d)(4)) by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (ooo)Safe Drinking Water ActSection 1461 of the Safe Drinking Water Act (42 U.S.C. 300j–21(3)) is amended— (1)in paragraph (3), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and
 (2)in paragraph (6), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (ppp)Scholarships for Opportunity and Results ActThe Scholarships for Opportunity and Results Act (division C of Public Law 112–10; sec. 38–1853.01 et seq., D.C. Official Code) is amended as follows:
 (1)In section 3003 (sec. 38–1853.03, D.C. Official Code), by striking identified for improvement, corrective action, or restructuring under section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) and inserting implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d) of the Elementary and Secondary Education Act of 1965.
 (2)In section 3006(1)(A) (sec. 38–1853.06(1)(A), D.C. Official Code), by striking identified for improvement, corrective action, or restructuring under section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) and inserting implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d) of the Elementary and Secondary Education Act of 1965 .
 (3)In section 3007 (sec. 38–1853.07, D.C. Official Code)— (A)in subsection (a)(4)(F), by striking ensures that, with respect to core academic subjects (as such term is defined in section 9101(11) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(11)) and inserting ensures that, with respect to core academic subjects (as such term was defined in section 9101(11) of the Elementary and Secondary Act of 1965 (20 U.S.C. 7801(11)) on the day before the date of enactment of the Every Student Succeeds Act); and
 (B)in subsection (d), by striking identified for improvement, corrective action, or restructuring under section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) and inserting implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d) of the Elementary and Secondary Education Act of 1965.
 (4)In section 3013 (sec. D.C. Code 38–1853.13, D.C. Official Code)— (A)in paragraph (5), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and
 (B)in paragraph (8), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (qqq)Social Security ActThe Social Security Act (42 U.S.C. 301 et seq.) is amended as follows:
 (1)Section 475(1)(G)(ii)(I) (42 U.S.C. 675(1)(G)(ii)(I)) is amended by striking local educational agencies (as defined under section 9101 of the Elementary and Secondary Education Act of 1965) and inserting local educational agencies (as defined under section 8101 of the Elementary and Secondary Education Act of 1965).
 (2)Section 2110(c)(9)(B)(v) (42 U.S.C. 1397jj(c)(9)(B)(v)) is amended by striking as defined under section 9101 of the Elementary and Secondary Education Act of 1965 and inserting as defined under section 8101 of the Elementary and Secondary Education Act of 1965. (rrr)State Dependent Care Development Grants ActSection 670G(6) of the State Dependent Care Development Grants Act (42 U.S.C. 9877(6)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (sss)Stevenson-Wydler Technology Innovation Act of 1980Section 5(c)(8) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3704(c)(8)) is amended—
 (1)in subparagraph (D), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965; (2)in subparagraph (G), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and
 (3)in subparagraph (H), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (ttt)Telecommunications Act of 1996Section 706(d)(2) of the Telecommunications Act of 1996 (47 U.S.C. 1302(d)(2)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (uuu)Title 10, United States CodeTitle 10, United States Code, is amended as follows: (1)Section 503 of title 10, United States Code, is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (2)Section 1154(a) of title 10, United States Code, is amended— (A)in paragraph (1), by striking section 5210(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i(1)) and inserting section 4310 of the Elementary and Secondary Education Act of 1965;
 (B)in paragraph (3)(C), by striking section 6211(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7345(b)) and inserting section 5211(b) of the Elementary and Secondary Education Act of 1965; and (C)in paragraph (8), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (3)Section 2008 of title 10, United States Code, is amended by striking section 8013(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(3)), or to carry out section 8008 of such Act (20 U.S.C. 7708) and inserting section 7013(3) of the Elementary and Secondary Education Act of 1965, or to carry out section 7008 of such Act.
 (4)Section 2194(f)(2) of title 10, United States Code, is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (vvv)Title 23, United States CodeSection 504(d)(4) of title 23, United States Code, is amended—
 (1)in subparagraph (B), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and (2)in subparagraph (C), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965.
 (www)Title 40, United States CodeSection 502(c)(3)(C) of title 40, United States Code, is amended by striking section 8013 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713) and inserting section 7013 of the Elementary and Secondary Education Act of 1965. (xxx)Toxic Substances Control ActThe Toxic Substances Control Act (15 U.S.C. 2601 et seq.) is amended as follows:
 (1)Section 202 (15 U.S.C. 2642) is amended— (A)in paragraph (7), by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965;
 (B)in paragraph (9), by striking any elementary or secondary school (as defined in section 9101 of the Elementary and Secondary Education Act of 1965) and inserting any elementary school or secondary school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965); and
 (C)in paragraph (12), by striking elementary or secondary school as defined in section 9101 of the Elementary and Secondary Education Act of 1965 and inserting elementary school or secondary school as defined in section 8101 of the Elementary and Secondary Education Act of 1965.
 (2)Section 302(1) (15 U.S.C. 2662(1)) is amended by striking section 9101 of the Elementary and Secondary Education Act of 1965 and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (yyy)Workforce Innovation and Opportunity ActThe Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) is amended as follows:
 (1)Section 3 (29 U.S.C. 3102) is amended— (A)in paragraph (34), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965; and
 (B)in paragraph (55), by striking section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and inserting section 8101 of the Elementary and Secondary Education Act of 1965. (2)Section 102(b)(2)(D)(ii)(I) (29 U.S.C. 3112(b)(2)(D)(ii)(I)) is amended by striking with State-adopted challenging academic content standards, as adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) and inserting with challenging State academic standards, as adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) .
 (3)Section 129(c)(1)(C) (29 U.S.C. 3164(c)(1)(C)) is amended by striking (based on State academic content and student academic achievement standards established under section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311)) and inserting (based on challenging State academic standards established under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)).
 (4)Section 166(b)(3) (29 U.S.C. 3221(b)(3)) is amended by striking section 7207 of the Native Hawaiian Education Act (20 U.S.C. 7517). and inserting section 6207 of the Native Hawaiian Education Act..Speaker of the House of RepresentativesVice President of the United States and President of the Senate